          Case 21-01068-5-SWH                     Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                  Page 1 of 209


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                N. G. Purvis Farms, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2504 Spies Road
                                  Robbins, NC 27325
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Warren                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Various locations - the largest farm being:
                                                                                                  400 Faulkner Quarter Road, Warrenton, Warren
                                                                                                  County, NC
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
          Case 21-01068-5-SWH                        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                       Page 2 of 209
Debtor    N. G. Purvis Farms, Inc.                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 1122

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                      Page 3 of 209
Debtor    N. G. Purvis Farms, Inc.                                                                        Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal              Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?           Livestock located on each farm
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No

                                                       Yes.     Insurance agency     Westfield Insurance Company
                                                                Contact name         Manry-Rawls, LLC, Agent
                                                                Phone                757-562-6131


          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999


15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
         Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                          Page 4 of 209
Debtor   N. G. Purvis Farms, Inc.                                                     Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
          Case 21-01068-5-SWH                    Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                     Page 5 of 209
Debtor    N. G. Purvis Farms, Inc.                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 6, 2021
                                                  MM / DD / YYYY


                             X   /s/ Jerry M. Purvis, Sr.                                                 Jerry M. Purvis, Sr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Algernon L. Butler, III                                               Date May 6, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Algernon L. Butler, III
                                 Printed name

                                 Butler & Butler, L.L.P.
                                 Firm name

                                 111 N. 5th Avenue
                                 PO Box 38
                                 Wilmington, NC 28401
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     910-762-1908                  Email address      albutleriii@butlerbutler.com

                                 20881 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
       Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                           Page 6 of 209




 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 6, 2021                             X /s/ Jerry M. Purvis, Sr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jerry M. Purvis, Sr.
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 7 of 209


 Fill in this information to identify the case:
 Debtor name N. G. Purvis Farms, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 101 INC.                                                                                                                                                               $151,784.77
 Attn: Managing
 Officer/Agent
 4791 W 900 S
 PENDLETON, IN
 46064
 2 F FARMS                                                                                                                                                              $198,065.86
 Attn: Managing
 Officer/Agent
 PO BOX 517
 SALISBURY, NC
 28145
 BUCHANAN FARMS                                                                                                                                                         $160,708.66
 / NUTRIEN AG
 SOLUTIONS
 Attn: Managing
 Officer/Agent
 490 COPPER MINE
 ROAD
 SANFORD, NC
 27330
 Cargill, Incorporated                                                                                                                                                  $431,655.57
 Attn: Managing
 Officer/Agent
 935 INTERSTATE
 ROAD RIDGE
 GAINESVILLE, GA
 30501
 DSM NUTRITIONAL                                                                                                                                                        $126,880.00
 PRODUCTS LLC
 Attn: Managing
 Officer/Agent
 3927 COLLECTION
 CENTER DRIVE
 CHICAGO, IL 60693




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 8 of 209



 Debtor    N. G. Purvis Farms, Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fidelity Bank                                                   PPP Loan - it is       Contingent                                                                    $1,653,000.00
 Attn: Managing                                                  anticipated this       Unliquidated
 Officer/Agent                                                   will be forgiven
 PO Box 996
 Fuquay Varina, NC
 27526
 Huneycutt Pig Farm                                                                                                                                                     $507,279.43
 Attn: Managing
 Officer/Agent
 28376 Millingport
 Road
 ALBEMARLE, NC
 28001
 INTERNATIONAL                                                                                                                                                          $113,640.02
 INGREDIENT
 CORPORATION
 Attn: Managing
 Officer/Agent
 MSC 7593, PO BOX
 415000
 NASHVILLE, TN
 37241-7593
 JERRY APPLE                                                                                                                                                            $122,845.67
 5403 HIGHWAY
 150-E
 BROWN SUMMITT,
 NC 27214
 LAKE PHELPS                                                                                                                                                            $174,357.10
 GRAIN
 Attn: Managing
 Officer/Agent
 PO BOX 249
 CRESWELL, NC
 27928
 Mercer Landmark                                                 Contract Finish    Contingent                                                                        $1,320,096.61
 Inc.                                                            Facility           Unliquidated
 Attn: Managing                                                  Agreement - for 13
 Officer/Agent                                                   farms in Indiana &
 426 W Market St                                                 Ohio
 Celina, OH 45822
 Murphy Brown LLC                                                (Smithfield Hog                                                                                        $627,193.18
 Attn: Managing                                                  Production)
 Officer/Agent                                                   Claims under feed
 200 Commerce                                                    purchase
 Street                                                          agreement
 Smithfield, VA 23430                                            (finishing feed).
                                                                 See Schedule G.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 9 of 209



 Debtor    N. G. Purvis Farms, Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 MWI ANIMAL                                                                                                                                                             $240,377.79
 HEALTH
 VETERINARY
 SUPPLY
 Attn: Managing
 Officer/Agent
 14659 COLLECTION
 CENTER DRIVE
 CHICAGO, IL 60693
 P & F Farms, Inc.                                               Claims under sow Contingent                                                                            $186,729.59
 Attn: Managing                                                  farm grower / Gilt Unliquidated
 Officer/Agent                                                   Multiplier contract
 1210 Lake Fork                                                  (P&F/Small Farm).
 Road                                                            See Schedule G.
 Salisbury, NC 28146
 PIC USA, Inc.                                                   Claims under       Contingent                                                                          $650,409.22
 Attn: Managing                                                  genetics contract. Unliquidated
 Officer/Agent                                                   See Schedule G.
 100 Bluegrass
 Commons Blvd Ste
 2200
 Hendersonville, TN
 37075
 Pollitt Ventures, Inc.                                          Claims under sow                                                                                       $150,000.00
 Attn: Managing                                                  farm grower
 Officer/Agent                                                   contract and
 PO Box 936                                                      settlement
 Clarkesville, GA                                                agreement
 30523                                                           (Gilchrest Farms).
                                                                 See Schedule G.
 SAM BLACK                                                                                                                                                              $121,607.95
 2020 MORGAN
 GOLD HILL
 GOLD HILL, NC
 28071
 Sunrise                                                         Feeding and            Disputed                                                                      $1,647,598.38
 Cooperative, Inc.                                               Service
 Attn: Managing                                                  Agreement -
 Officer/Agent                                                   contract was with
 2025 W. State St.                                               Trupointe
 Fremont, OH 43420                                               Cooperative, Inc.
                                                                 which merged
                                                                 into Sunrise.
                                                                 Contract
                                                                 Terminated, civil
                                                                 action pending




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 10 of
                                                                               209


 Debtor    N. G. Purvis Farms, Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 THE REDWOOD                                                                                                                                                            $674,013.26
 GROUP, LLC
 Attn: Managing
 Officer/Agent
 5920 NALL
 AVENUE, SUITE
 #400
 MISSION, KS 66202
 TREXLER FARMS                                                                                                                                                          $118,774.42
 Attn: Managing
 Officer/Agent
 12955 HWY 52
 GOLD HILL, NC
 28071




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 21-01068-5-SWH                                         Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                                                   Page 11 of
                                                                                       209
 Fill in this information to identify the case:

 Debtor name            N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       11,654,035.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       22,614,326.39

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       34,268,361.39


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       40,665,672.67


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            15,391.51

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       12,445,172.84


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         53,126,237.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                            Page 12 of
                                                                          209
 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                             $101.02



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   Operating account with First National
                   Bank of Omaha (FNBO) - balance as of
           3.1.    5/4/2021                                                 Checking                     2093                                  $544,867.20


                   Payroll account with Fidelity Bank -
                   balance as of 5/4/2021
                   (contains approx. $250,000 of
                   government funds proceeds of USDA
                   CFAP (Coronavirus Food Assistance
                   Program) payment not subject to any
           3.2.    liens)                                                   Checking                     1947                                  $384,224.15



 4.        Other cash equivalents (Identify all)
                   Hedging account # xxx x6247) with ADM Investor Services, Inc. - value fluctuates
                   Total account balance: $2,624,226
                   Positions value: -$1,732,870
                   Net value: $891,356
           4.1.    Values as of 5/4/2021                                                                                                       $891,356.00




           4.2.    Hedging account # xxx x6248) with ADM Investor Services, Inc. - not used                                                               $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                        Page 13 of
                                                                          209
 Debtor           N. G. Purvis Farms, Inc.                                                         Case number (If known)
                  Name




           4.3.     Hedging account # xxx-x1024 with RJO'Brien - not used                                                                       $0.00




           4.4.     Hedging account # xxxxx xxxx2001 with Rosenthal Collins Group - not used                                                    $0.00




 5.        Total of Part 1.                                                                                                       $1,820,548.37
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Utility Deposit with Duke Energy                                                                                    $32,500.00




           7.2.     Feed deposit with Smithfield Foods / Murphy-Brown                                                                 $150,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                        $182,500.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,080,449.04        -                                0.00 = ....       $1,080,449.04
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                                    12,778.20   -                               0.00 =....             $12,778.20
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                       $1,093,227.24
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 14 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                      Case number (If known)
                Name


        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish
           Swine inventory - see Exhibit A/B # 29
           Shows inventory and approx. value as of
           4/3/2021 when last taken.
           Value fluctuates with the market.                                           Unknown                                    $17,044,284.00



 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Machinery, equipment, and other personal
           property - see Exhibit A/B # 30                                           $398,739.00     Book value                       $398,739.00



 31.       Farm and fishing supplies, chemicals, and feed
           Artificial insemination materials and supplies.
           Value as of 4/3/2021 when last inventoried.                                  $9,561.70    Recent cost                         $9,561.70


           Feed ingredients
           Value as of 4/3/2021 when last inventoried.                               $700,877.58     Recent cost                      $700,877.58


           Fuel - gasoline and diesel
           Value as of 4/3/2021 when last inventoried.                                $58,288.69     Recent cost                       $58,288.69


           Feed (inventoried)
           Value as of 4/3/2021 when last inventoried.                               $281,289.98     Recent cost                      $281,289.98


           Feed (manufactured)
           Value as of 4/3/2021 when last inventoried.                                $22,677.54     Recent cost                       $22,677.54


           Medication
           Value as of 4/3/2021 when last inventoried.                                $88,450.36     Recent cost                       $88,450.36


           Propane gas
           Value as of 4/3/2021 when last inventoried.                                $55,523.96     Recent cost                       $55,523.96


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                        Page 15 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                         Case number (If known)
                Name

           Supplies - miscellaneous (office and farm
           combined)
           Value as of 4/3/2021 when last inventoried.                                   $28,607.97     Recent cost                       $28,607.97



 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                       $18,688,300.78
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method     Amendment will Current Value
                                                                                          be filed to
                                                                 0                        shown this                                         0

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Included in Schedule A/B # 30.                                                      $0.00                                              $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 16 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                      Case number (If known)
                Name


               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Titled Vehicles - see following exhibits:
                     Exhibit A/B # 47A - UNENCUMBERED
                     VEHICLES

                     Exhibit A/B # 47B - ENCUMBERED
                     VEHICLES
                     Encumbered Vehicles are also
                     Scheduled separately below.

                     ESTIMATED VALUE OF
                     UNENCUMBERED VEHICLES SHOWN
                     HERE                                                                   $0.00                                     $610,750.00


           47.2.     2016 Ford F-350 - VIN
                     1FT8W3BT6GEB82102
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $36,675
                     Condition: Good                                                        $0.00                                      $22,000.00


           47.3.     2016 Ford F-150 - VIN
                     1FTFW1EF1GFD58307
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $27,725
                     Condition: Poor                                                        $0.00                                      $10,000.00


           47.4.     2016 Ford F-150 - VIN
                     1FTEW1EF7GFD14338
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $27,725
                     Condition: Good                                                        $0.00                                      $22,000.00


           47.5.     2017 Ford F-150 - VIN
                     1FTEX1EF4HKE44082
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $28,300
                     Condition: Fair                                                        $0.00                                      $22,000.00


           47.6.     2017 Ford F-350 - VIN
                     1FD8X3FT1HEE29241
                     (included on Exhibit A/B # 47B)
                     Condition: Good                                                        $0.00                                      $30,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                Page 17 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                     Case number (If known)
                Name

           47.7.     2017 Ford F-350 - VIN
                     1FD8X3FT6HEE92223
                     (included on Exhibit A/B # 47B)
                     Condition: Good                                                        $0.00                               $30,000.00


           47.8.     2017 Ford Van - VIN
                     1FTYE1YMXHKA39129
                     (included on Exhibit A/B # 47B)
                     Condition: Good                                                        $0.00                               $19,000.00


           47.9.     2018 Ford F-150 - VIN
                     1FTFX1E57JFC24848
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $31,025
                     Condition: Good                                                        $0.00                               $12,000.00


           47.10 2018 Ford F-150 - VIN
           .     1FTEX1E58JKC76136
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $31,025
                     Condition: Fair                                                        $0.00                               $10,500.00


           47.11 2018 Ford F-150 - VIN
           .     1FTEX1E51JKC76205
                     (included on Exhibit A/B # 47B)
                     NADA Ave. Trade-in: $31,025
                     Condition: Very Poor                                                   $0.00                                 $6,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                 $794,750.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                       Page 18 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                      Case number (If known)
                Name

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Fixtures attached to
                     Real Property per
                     Debtor's books - see
                     Exhibit A/B # 55B.

                     Value included in
                     value of real estate.                                                  $0.00                                                  $0.00


            55.2.    Real property located
                     in North Carolina and
                     Georgia.
                     See Exhibit A/B #
                     55A.
                     Tax value shown                                                   Unknown         Tax records                   $11,654,035.00


            55.3.                                         Interest under
                     Lease of                             Farm Lease
                     "Copperhead Farm"                    Agreement of
                     located:                             Oct. 10, 2006
                     3596 Fork Creek Mill                 with
                     Road, Seagrove                       Copperhead
                     Randolph County, NC                  Farms, LLC                   Unknown                                              Unknown


            55.4.                                         Interest under
                     Lease of "Clearview                  Farm Lease
                     Farm" located:                       Agreement of
                     SR 1314 - Marvin                     Oct. 1, 2013
                     McCaskill Road,                      with North
                     Ellerbe                              Moore
                     Richmond County,                     Management,
                     NC                                   LLC                          Unknown                                              Unknown




 56.        Total of Part 9.                                                                                                       $11,654,035.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09              Page 19 of
                                                                          209
 Debtor         N. G. Purvis Farms, Inc.                                                     Case number (If known)
                Name




 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Insurance claim for 2014 Dodge Ram VIN
            1C6RR7FG0ES239769 - totaled on 4/21/2021
            Expected to receive approx. $10,000 in insurance
            proceeds                                                                                                            $10,000.00
            Nature of claim
            Amount requested                                             $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Zoetis - Leader's Edge Pork Loyalty Rewards program -
            rebates paid quarterly for purchases of Zoetis
            medications from third-party vendors, with smaller
            payments sporadically
            Estimated/approx. petition date value shown.                                                                        $25,000.00




 78.        Total of Part 11.                                                                                                 $35,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
           Case 21-01068-5-SWH                                 Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                               Page 20 of
                                                                               209
 Debtor          N. G. Purvis Farms, Inc.                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,820,548.37

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $182,500.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,093,227.24

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                $18,688,300.78

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $794,750.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $11,654,035.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $35,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $22,614,326.39             + 91b.           $11,654,035.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $34,268,361.39




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
    Case 21-01068-5-SWH                           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                   Page 21 of
                                                                  209

                                                                EXHIBIT A/B # 29
                                                            Swine Inventory Summary
                                                                   As of April 3, 2021



                                                                          Unweaned         Nursery            Top          Total
  Farm                   Sows     Isolation       Total          Boars        Pigs          Pigs             Hogs           Hogs


Tar Heel                  1,323        73             1,396                      1,981             348                             3,725
Wet Creek                 3,406       320             3,726                     5,785              -                               9,511
Holly Ridge               1,379         71            1,450                     2,428          4,109                               7,987
Deerfield                 1,403        72             1,475                     2,349          4,973                               8,797
Indian Hills              1,371        64             1,435                     2,352          4,762                               8,549
Cognac Farms              2,489       139             2,628                     3,584              -                               6,212
Small (P&F)               1,809                       1,809                     2,571          3,476                               7,856
Small (Breeding Gilts)                557                 557                                                                       557
Green Acres               3,743       236             3,979                     6,150              826                         10,955
Dixie                                                       -                                  6,060                               6,060
Blue Ribbon                                                 -                                      -                                   -
Little River                                                -                                  3,710                               3,710
Naked Creek                                                 -                                  5,940                               5,940
Boar Isolation                                              -        3                                                                3
Cabin Creek                                                 -       85                                                               85
Off-site Nurseries                                          -                                  9,815                               9,815
Grow-out Farms                                              -                                                   116,703       116,703



TOTALS                   16,923     1,532           18,455          88         27,200        44,019            116,703        206,465


 Values                                       $   1,853,000     $ 2,200   $   669,936    $ 2,108,950     $   12,410,197   $17,044,284
   Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 22 of
                                                 209


                                        EXHIBIT A/B # 30
                       Machinery, Equipment and Other Personal Property

Date Acq               Description                            Asset #           Cost     Net Book Value

Expense A/C#: 626003   OLD FEED MILL AND GARAGE
8/27/1993              COATS 850 TIRE BALANCER                2053           2,862.70              0.00
8/27/1993              COATS TIRE CHANGER                     2054           2,553.28              0.00
8/27/1993              22 TON AIR / HYDRAULIC JACK            2055             687.94              0.00
4/29/1997              TRACTOR - 550 4WD                      2229          29,091.18              0.00
5/28/1997              5500 LOADER FOR MILL TRACTOR           2284           4,580.00              0.00
6/3/1998               DIESEL PUMP                            2303           1,706.76              0.00
9/27/2007              Air Compressor                         0000002734     1,600.00              0.00
TOTAL                                                                       43,081.86              0.00


Expense A/C#: 626006   CATTLE
5/9/1991               FENCING                                1808          18,377.09              0.00
4/30/1992              FENCING                                1876           2,899.50              0.00
TOTAL                                                                       21,276.59              0.00


Expense A/C#: 626009   BOAR ISOLATION
12/14/2001             PRESSURE WASHER                        2508            909.00               0.00
TOTAL                                                                         909.00               0.00


Expense A/C#: 626010   BOAR STUD (CABIN CREEK)
8/9/1993               5800 GAL WATER TANK [112]              2009           2,037.27            727.59
9/26/1996              GENERATOR - USED                       2186          17,000.00              0.00
12/17/2007             Fencing                                0000002754    20,918.00          2,324.27
12/17/2007             120 gal Water Tank                     0000002757     2,140.00              0.00
12/17/2007             Gas Tanks                              0000002758     1,278.63              0.00
12/17/2007             Water Pump                             0000002759       965.80              0.00
12/17/2007             Propane Tanks                          0000002760       882.73              0.00
12/2/2011              Hotpoint Washer Model# GTWP1000M WW    0000002855       532.65              0.00
6/6/2012               Accruead Swine Photometer              0000002882     2,124.25              0.00
2/3/2015               Pressure Washer                        0000003035     2,874.00              0.00
3/23/2016              Microscope                             0000003165     1,222.38              0.00
2/17/2017              .25 Caliber Bolt Stunner               0000003269     1,745.75              0.00
6/1/2017               Bush Hog                               0000003286     2,250.00          1,017.85
7/16/2017              John Deere 990 Tractor                 0000003290    16,150.00          4,037.49
1/31/2018              Automatic Bagger                       0000003329    45,430.50         24,337.77
TOTAL                                                                      117,551.96         32,444.97


Expense A/C#: 626011   DIXIE
5/16/1990              150 KW ECCO GENERATOR                  1725          21,368.75              0.00
7/24/1990              7' FEED BIN                            1735             701.75              0.00
12/21/1990             NURSERY SCALES                         1755           3,250.00              0.00
4/17/1994              PRESSURE WASHER                        2066           1,751.75              0.00
5/14/1996              REFRIGERATOR                           2163             598.60              0.00
3/20/2002              MICROSCOPE                             2516             611.93              0.00
2/5/2003               6 TON FEED BIN                         2544           1,110.00              0.00
9/27/2006              Recycle Pump                           0000002642     2,933.50              0.00
2/21/2007              Cold Water Pressure Washer             0000002703     2,323.00              0.00
2/28/2007              Maxstar Stick Only Welder              0000002700       683.20              0.00
9/20/2007              Generator Alarms                       0000002737     1,020.00              0.00
   Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09          Page 23 of
                                                209


                                        EXHIBIT A/B # 30
12/30/2011             Feed Bins                               0000002860    6,010.25             0.00
2/28/2013              Hot Point Washer Model HTWP1200D0 WW    0000002902      602.20             0.00
6/13/2014              Hotpoint Dryer Model #HTDP120ED4 WW     0000002956      611.83             0.00
6/13/2014              Hotpoint Dryer - Model HTDP120ED4       0000002960      611.83             0.00
10/2/2014              13A2-B Less Motor                       0000002961    4,484.00             0.00
5/6/2015               Bush Hog Model 6015                     0000003045    1,070.00             0.00
10/2/2015              Gorman Pump                             0000003116      610.00             0.00
8/23/2016              Cold Water Pressure Washer              0000003204    3,308.18             0.00
8/23/2016              Cold Water Pressure Washer              0000003205    3,308.18             0.00
11/1/2016              Scales                                  0000003243    4,135.68           498.60
10/1/2017              Cold Water Pressure Washer              0000003297    3,308.18         1,654.09
1/23/2019              Rain Reel Hose                          0000003390    6,575.00         4,461.60
TOTAL                                                                       70,987.81         6,614.29


Expense A/C#: 626012   BLUE RIBBON
7/20/1990              FENCING                                 1705          4,328.00             0.00
10/28/1991             JOHN DEERE TRACTOR                      1835          5,348.61             0.00
3/25/1992              MOWER - 5 FT                            1870          1,060.36             0.00
8/24/1995              IRRIGATION GUN & CART                   2143          5,386.18             0.00
6/19/1996              AMADAS RAIN REEL                        2162         14,000.00             0.00
10/21/1996             WATER TANK - 5000 GAL                   2190          4,227.56             0.00
4/27/1998              800 AMP GENERATOR TRANSFER SWITCH       2296          6,294.23             0.00
3/20/2002              MICROSCOPE                              2515            611.93             0.00
3/17/2006              Blue Ribbon Fence                       0000002630    1,998.00             0.00
9/20/2007              Generator Alarms                        0000002743      520.00             0.00
10/23/2007             Freezer                                 0000002745      878.35             0.00
6/28/2013              Hotpoint Washer Model #HTWP1400F1 WW    0000002910      602.20             0.00
7/30/2014              Frigidaire Freezer Model FGCH25M8LW1    0000002970    1,168.23             0.00
11/3/2015              Frigidaire Chest Freezer                0000003115      885.75             0.00
3/18/2016              GE Refrigerator Model#GTS18GTHFRBB      0000003172      697.43             0.00
3/22/2016              Irrigation Hose                         0000003169    2,535.17             0.00
4/3/2017               Cold Water Pressure Washer              0000003275    3,308.19             0.00
9/19/2018              100 kw Generator                        0000003355   19,500.00        12,303.58
TOTAL                                                                       73,350.19        12,303.58


Expense A/C#: 626013   TARHEEL
10/30/1987             50 KW DIESEL GENERATOR                  1610         14,806.00             0.00
11/22/1988             REBUILT FERMONT GENERATOR               1652          8,950.00             0.00
7/20/1990              FENCING                                 1704            539.00             0.00
10/17/1990             5800 GAL WATER TANK                     1748          2,215.89             0.00
12/21/1990             NURSERY SCALES                          1753          3,250.00             0.00
3/20/2002              MICROSCOPE                              2514            611.92             0.00
9/20/2007              Generator Alarm                         0000002741      520.00             0.00
8/8/2011               G.E. Chest Freezer - FCM25SUD WW        0000002849      939.25             0.00
6/13/2012              Hotpoint Dryer - Model #HTDX100EM2 WW   0000002874      532.65             0.00
10/21/2013             Pressure Washer 3500PSI                 0000002922      540.26             0.00
8/12/2014              13A2-b Pump                             0000002963    3,065.05             0.00
1/15/2015              Hotpoint Washer MD#HTWP1400F1 WW        0000003027      590.43             0.00
6/22/2015              175kw Generator w/ Perkins Engine       0000003047   46,425.23         7,737.52
9/30/2015              50" Box Fan                             0000003084      637.24             0.00
8/22/2016              .25 Caliber HD Bolt Stunner             0000003196    1,712.00             0.00
9/8/2016               .25 Caliber HD Reg Bolt Stunner         0000003200    1,712.00             0.00
10/21/2016             Whirlpool Chest Freezer                 0000003239      932.83             0.00
9/17/2019              1,000gal Fuel Tank                      0000003414    6,077.73         4,702.99
TOTAL                                                                       94,057.48        12,440.51
   Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09          Page 24 of
                                                209


                                        EXHIBIT A/B # 30
Expense A/C#: 626014   LITTLE RIVER
2/22/1989              FENCING                                 1672          6,409.00             0.00
12/21/1990             NURSERY SCALES                          1754          3,250.00             0.00
8/9/1993               5800 GAL WATER TANK                     2008          2,037.27             0.00
9/1/1995               BUSH HOG                                2136          4,470.17             0.00
3/20/2002              MICROSCOPE                              2513            611.92             0.00
9/20/2007              Generator Alarms                        0000002742      520.00             0.00
7/14/2009              Refrigerator - GE Model GTR12HAX WW     0000002793      664.85             0.00
4/25/2013              GE Chest Freezer Mod. FCM25SBB WW       0000002904    1,114.73             0.00
10/20/2015             Water Reservoir for Irrigation Reel     0000003123    4,384.80             0.00
12/23/2016             Generator                               0000003257   36,798.01        14,018.29
1/23/2019              Rain Reel Hose                          0000003389   12,150.50         8,244.98
TOTAL                                                                       72,411.25        22,263.27


Expense A/C#: 626015   NAKED CREEK
3/16/2015              Frigidaire 25cf Freezer MD#FGCH25M8LW   0000003017      932.83             0.00
3/16/2015              Frigidaire 22cf Freezer MD#FFFC22M6QW   0000003018      911.43             0.00
7/25/2019              4 7ft Poly Feed Bin                     0000003409   20,828.30        15,621.23
TOTAL                                                                       22,672.56        15,621.23


Expense A/C#: 626016   WET CREEK
1/30/1990              FENCING                                 1702          9,000.00             0.00
3/8/1990               HEATERS                                 1718          7,660.28             0.00
7/20/1990              FENCING                                 1703          1,408.00             0.00
8/9/1993               5800 GAL WATER TANK                     2011          2,413.58             0.00
4/25/1994              CREEP FEED BIN - FARROWING              2067            817.67             0.00
6/28/1996              GORMAN PUMP                             2166          2,477.96             0.00
2/7/1997               TRACTOR JOHN DEERE MODEL 6400           2449         43,930.00             0.00
7/3/1997               RHINO BLADE 950                         2280            612.50             0.00
8/27/2001              TRAILER - CUSHMAN MODEL 797012          2495          1,587.35             0.00
3/4/2002               TRACTOR - C-50                          2512         12,111.00             0.00
3/6/2002               MICROSCOPE                              2520            611.93             0.00
8/27/2004              John Deere Bush Hog                     2557          1,358.45             0.00
2/1/2005               Generator - Wet Creek                   2594         13,000.00             0.00
2/11/2005              Chest Freezer                           2575            481.29             0.00
2/17/2005              Pressure Washer                         2576          2,822.95             0.00
10/23/2006             Pressure Washer                         0000002644    2,889.00             0.00
12/29/2006             Fencing                                 0000002663   34,626.00             0.00
1/22/2007              Turbo Unit for Generator                0000002666    1,545.00             0.00
9/20/2007              Generator Alarms                        0000002736    1,520.00             0.00
12/7/2010              4 Feed Bins                             0000002830    7,121.16             0.00
6/28/2012              Bulk Bin                                0000002883      800.00             0.00
7/3/2012               G. E. Freezer Model # FCM25SEA WW       0000002884    1,093.33             0.00
12/1/2013              Feed Bin                                0000002928    2,630.05             0.00
6/5/2014               Fence Replacement                       0000002953    2,571.90           814.43
8/12/2014              13A2-B Pump                             0000002962    3,065.05             0.00
9/10/2014              Feed Bin                                0000002971    2,252.02             0.00
10/21/2014             Hotpoint Washer (HTWP1400FWW)           0000002998      590.43             0.00
11/11/2014             2 Amadas Rain Reel w parts              0000002999   66,200.00         5,701.02
4/15/2015              Hotpoint Washer Model 3 HTWP1400F1WW    0000003064      586.15             0.00
6/24/2015              Hot Point Dryer Model#HTDX100Ed6WW      0000003043      515.53             0.00
1/20/2016              Pressure Washer                         0000003157    3,094.00             0.00
5/11/2016              Hotpoint Dryer - Model# HTDX100ED       0000003179      483.43             0.00
8/2/2016               .25 Caliber HD Bolt Stunner             0000003192    1,712.00             0.00
   Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 25 of
                                                209


                                         EXHIBIT A/B # 30
10/22/2016             150 KW Generator w/ Breaker and Transfer Switch   0000003234    33,417.00        11,934.63
10/22/2016             150 KW Generator w Breaker and Transfer Switch    0000003235    33,417.00        11,934.63
4/27/2018              Gorman Rupp Pump                                  0000003347    10,224.00         5,842.28
5/31/2019              9' Feed Bin                                       0000003405     2,950.00         2,142.26
TOTAL                                                                                 313,596.01        38,369.25


Expense A/C#: 626017   HOLLY RIDGE
1/30/1992              ACID TANK                                         1858             733.75            0.00
4/21/1993              5000 GAL TANK                                     1983           1,818.49            0.00
7/3/1997               RHINO BLADE 950                                   2281             612.50            0.00
8/27/2001              TRAILER - CUSHMAN MODEL 797012                    2496           1,587.34            0.00
3/6/2002               MICROSCOPE                                        2519             611.93            0.00
9/26/2005              525 Gallon Fuel Tank                              2602             826.34            0.00
11/16/2005             Pressure Washer                                   2613           2,923.95            0.00
3/22/2006              Holly Ridge Generator                             0000002629    21,780.00            0.00
9/20/2007              Generator Alarms                                  0000002738       520.00            0.00
6/1/2009               Hotpoint Dryer                                    0000002792       494.05            0.00
11/3/2011              Hotpoint Washer - Model HTWB1000M WW              0000002852       532.65            0.00
6/1/2014               Fencing                                           0000002955    27,780.00          826.79
6/17/2014              Cold Water Pressure Washer                        0000002957     3,575.00            0.00
7/18/2014              13A2-B Pump                                       0000002968     3,080.45            0.00
2/2/2015               Scales                                            0000003033     3,584.37            0.00
3/26/2015              Gorman Pump 13A2-B                                0000003034     3,160.00            0.00
5/6/2015               GE Dryer Model #GTDX180ED4WW                      0000003060       536.93            0.00
12/22/2015             Gorman Pump 13A2-B                                0000003129     1,784.00            0.00
2/1/2016               4 Feed Bins                                       0000003162     8,799.90            0.00
2/19/2016              Amadas Traveler Reel w/ Nelson Big Gun            0000003150    32,700.00            0.00
5/3/2016               Chest Freezer Model# WZC31220W00                  0000003181       932.83            0.00
6/2/2016               Pressure Washer 4300EAR CTS Magnum                0000003185     1,995.00           83.12
8/2/2016               .25 Caliber HD Bolt Stunner                       0000003193     1,712.00            0.00
9/21/2016              Whirlpool Chest Freezer                           0000003212       932.83            0.00
TOTAL                                                                                 123,014.31          909.91


Expense A/C#: 626018   DEERFIELD
6/25/1993              5800 GAL WATER TANK                               1968           1,921.95             0.00
7/3/1997               RHINO BLADE 950                                   2282             612.50             0.00
8/27/2001              TRAILER - CUSHMAN MODEL 797012                    2497           1,587.34             0.00
3/6/2002               MICROSCOPE                                        2518             611.92             0.00
4/25/2002              FEED BIN                                          2541             800.00             0.00
3/19/2007              Volt Regulator For Generator                      0000002705     1,828.40             0.00
6/27/2007              24,000 BTU Air Conditioner                        0000002720       670.19             0.00
9/20/2007              Generator Alarms                                  0000002740       520.00             0.00
8/27/2009              Water Tank                                        0000002795     3,561.07             0.00
3/10/2011              Hotpoint Washer                                   0000002839       526.80             0.00
12/15/2011             GE Dryer Model #GTDX100EN1 WW                     0000002854       500.55             0.00
6/28/2013              G. E. Refrigerator Model #GTS17DEB WW             0000002909       671.75             0.00
8/16/2013              G. E. Freezer Model# FCM255BB WW                  0000002914     1,114.73             0.00
7/18/2014              13A2-B Pump                                       0000002967     3,080.45             0.00
10/13/2014             Cold Water Pressure Washer - CW-3004-4ME          0000003004     3,675.00             0.00
5/20/2015              Pressure Washer 3500PSI                           0000003058       569.69             0.00
6/17/2015              Pressure Washe                                    0000003046     3,128.60             0.00
10/22/2015             Gorman Pump 13A2-B                                0000003112     1,432.00             0.00
12/8/2015              Pressure Washer                                   0000003130     3,106.49             0.00
2/19/2016              Amadas Traveler Reel w/ Nelson Big Gun            0000003151    32,700.00             0.00
2/19/2016              Amadas Traveler Reel w/ Nelson Big Gun            0000003152    32,700.00             0.00
   Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09             Page 26 of
                                                    209


                                             EXHIBIT A/B # 30
8/2/2016                  .25 Caliber HD Bolt Stunner                0000003194     1,712.00             0.00
TOTAL                                                                              97,031.43             0.00


Expense A/C#: 626019      INDIAN HILLS
3/10/1993                 DEERE FARM TRACTOR                         1955           9,121.58             0.00
6/25/1993                 5800 GAL WATER TANK                        1969           1,921.95             0.00
2/28/1994                 RAINREEL                                   2065          11,750.00             0.00
7/3/1997                  RHINO BLADE 950                            2283             612.50             0.00
8/27/2001                 TRAILER - CUSHMAN MODEL 797012             2498           1,587.34             0.00
3/6/2002                  MICROSCOPE                                 2517             611.92             0.00
4/25/2002                 FEED BIN                                   2540             800.00             0.00
9/14/2007                 Pressure Washer                            0000002732     2,300.00             0.00
9/20/2007                 Generator Alarm                            0000002739       520.00             0.00
9/29/2010                 2500 Gal. Water Tank                       0000002807     1,259.95             0.00
10/26/2012                Hot Point Dryer                            0000002894       590.43             0.00
10/22/2013                Pressure Washer - Triplex TS2021 3500PSI   0000002926       530.00             0.00
8/12/2014                 13A2-B Pump                                0000002964     3,065.05             0.00
6/12/2015                 Hot Point Washer Model #HTWP1400F2WW       0000003054       586.15             0.00
12/10/2015                150KW Generator                            0000003137    28,400.00        13,253.32
12/15/2015                Feed Bins                                  0000003134    13,971.73         3,326.61
2/19/2016                 Amadas Traveler Reel w/ Nelson Big Gun     0000003153    32,700.00             0.00
2/19/2016                 Amadas Traveler Reel w/ Nelson Big Gun     0000003154    32,700.00             0.00
4/4/2016                  Chest Freezer MD# FFFC22M6QWD              0000003176       932.83             0.00
8/2/2016                  .25 Caliber HD Bolt Stunner                0000003195     1,712.00             0.00
8/23/2016                 Cold Water Pressure Washer                 0000003206     3,308.18             0.00
8/24/2016                 Welder TBolt XL Stick                      0000003216       700.85             0.00
TOTAL                                                                             149,682.46        16,579.93


Expense A/C#: 626021      MAINTENANCE
3/1/2005                  Welder                                     2601             433.82             0.00
5/3/2005                  Pipe Thread Ratchet                        2586             651.09             0.00
5/8/2013                  Maxstar Stick Welder                       0000002905       914.70             0.00
3/10/2014                 Stick Welder                               0000002934       914.70             0.00
5/21/2014                 Maxstar Stick Welder                       0000002947       914.70             0.00
5/13/2015                 Stick Welder Maxstar                       0000003059     1,792.67             0.00
9/23/2015                 Maxstar Stick welder                       0000003100       891.32           891.32
2/2/2016                  Concrete Saw                               0000003148     1,000.00             0.00
2/4/2016                  Stick Welder Maxstar 150S                  0000003149       914.85             0.00
6/1/2016                  Rotor Rooter Model E                       0000003184     4,242.00           176.75
8/15/2016                 CAT Backhoe                                0000003190    67,298.00         4,849.19
12/1/2017                 Slat Dolly Mule                            0000003318     9,634.50         5,046.63
TOTAL                                                                              89,602.35        10,963.89


Expense A/C#: 626024 - 6260P&F (SMALL) FARM
11/8/2016                  Ultrasound Scanner                        0000003240     3,527.57          425.32
TOTAL                                                                               3,527.57          425.32


Expense A/C#: 626025      ENVIRONMENTAL
6/10/1993                 AMADAS/HOBBS RAIN REEL                     1965          25,800.00             0.00
11/14/1995                GROUND DRILL - GREAT PLAINS EWNT10         2138          12,000.00             0.00
4/29/1997                 TRACTOR - 5300 MFWD                        2228          21,751.91             0.00
3/24/1998                 LIQUID MANURE SPREADER                     2292          12,860.00             0.00
9/29/2006                 Heavy Duty Weedeater                       0000002643       475.00             0.00
2/22/2011                 Gun Cart                                   0000002840     2,100.00             0.00
   Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09              Page 27 of
                                                     209


                                             EXHIBIT A/B # 30
3/27/2012                  Nelson Big Gun                              0000002868     1,365.82             0.00
4/13/2012                  Galvanized Gun Cart                         0000002872     2,610.00             0.00
3/20/2014                  Nelson Big Gun                              0000002936     2,350.27             0.00
12/5/2014                  John Deere Pump Unit                        0000003012    27,500.00             0.00
12/5/2014                  John Deere Pump Unit                        0000003013    27,500.00             0.00
TOTAL                                                                               136,313.00             0.00


Expense A/C#: 626027 - 6260GREEN ACRES
3/16/2015                  Irrigation Reel                             0000003093    33,922.75         4,442.24
3/16/2015                  Irrigation Reel                             0000003094    33,922.75         4,442.24
3/28/2015                  2013 John Deere 5065E Utility Tractor       0000003097    30,000.00         3,928.59
4/29/2015                  Scag Zero Turn Mower                        0000003096    15,900.00         2,271.43
8/3/2015                   Pressure Washer                             0000003076     3,081.50             0.00
8/3/2015                   Pressure Washer                             0000003077     3,081.50             0.00
8/10/2015                  2015 Woods Fork for Tractor                 0000003098       750.00           142.87
8/11/2015                  Bushhog - Model HD10DA                      0000003072     5,182.78             0.00
9/17/2015                  Single Phase Pump 13A2-B                    0000003088     5,355.00             0.00
8/23/2016                  Cold Water Pressure Washer                  0000003202     3,308.19             0.00
8/23/2016                  Cold Water Pressure Washer                  0000003203     3,308.18             0.00
10/22/2016                 Frigadaire Refrigerator Model#FRV1764JW22   0000003236       737.10             0.00
11/1/2016                  2 - 1000 Gallon Propane Tanks               0000003252     3,609.66         1,332.11
11/1/2016                  Freezer                                     0000003253       328.40            39.58
11/1/2016                  Refrigerator                                0000003254       664.00            80.05
11/1/2016                  Refrigerator                                0000003255       619.99            74.74
TOTAL                                                                               143,771.80        16,753.85


Expense A/C#: 626028 - 6260STEPHENS
2/17/2017                  Katolight Generator                         0000003260    12,000.00         4,857.13
6/22/2018                  Zero Turn Lawnmower                         0000003351     7,899.00         4,701.78
10/1/2018                  2 Cold Water pressure Washers               0000003362     6,829.87         3,414.95
10/1/2018                  Feed Bins                                   0000003369     4,906.00         3,153.85
10/1/2018                  Feed Bins                                   0000003370     5,405.00         3,474.64
10/1/2018                  Feed Bins                                   0000003371    10,810.00         6,949.27
10/1/2018                  Feed Bins                                   0000003372     9,504.00         6,109.72
10/1/2018                  Generator                                   0000003376    35,794.04        23,010.47
10/1/2018                  Chain Link Fencing                          0000003378     4,650.00         2,989.29
10/1/2018                  1000g Fuel Tank for Generator               0000003381     4,931.05         3,169.95
10/1/2018                  10,000g Propane Tank                        0000003382    58,725.39        37,752.04
5/28/2019                  Cold Water Pressure Washer                  0000003403     5,389.28         3,913.64
5/28/2019                  Cold Water Pressure Washer                  0000003404     5,389.27         3,913.63
TOTAL                                                                               172,232.90       107,410.36


Expense A/C#: 626029 - 6260MOSSLAND
12/1/2017                  Kabuta Tractor                              0000003312    20,000.00        13,333.33
TOTAL                                                                                20,000.00        13,333.33


Expense A/C#: 626032 - 6260TRUCK WASH
3/21/1995                  WATER TANK - 5800 GAL (TRUCK WASH)          2134           2,562.95             0.00
2/20/1996                  WATER STORAGE TANK - TRUCK WASH             2167           2,441.95             0.00
2/17/2005                  Pressure Washer                             2578           2,822.95             0.00
4/17/2015                  3500 PSI Pressure Washer                    0000003062       913.85             0.00
2/17/2016                  Hot Water Pressure Washer                   0000003167     7,719.00             0.00
9/7/2016                   Hot Water Pressure Washer                   0000003201     5,453.21             0.00
6/30/2017                  Waste Water Tank                            0000003296    16,893.53         7,642.31
   Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                   Page 28 of
                                                 209


                                          EXHIBIT A/B # 30
8/1/2017               12,000 gal. Water Pump Tank                      0000003316    16,898.53         8,046.92
10/23/2017             2016 John Deere 5055E Utility Tractor w/Loader   0000003302    22,648.00         6,794.39
11/15/2017             2 Proopane Heaters                               0000003303     2,025.08         1,036.63
11/15/2017             Hot Water Pressure Washers - 2                   0000003305    31,077.05        15,908.49
5/2/2018               Water Tank                                       0000003352     4,300.00         2,508.33
12/15/2018             Dumpster Covers                                  0000003385     6,550.00         3,493.33
TOTAL                                                                                122,306.10        45,430.40


Expense A/C#: 626036   SOW FARM & OFFSITE NURSERY SERVICE
5/3/2002               PREG CHECKER - AGROSCAN A-8                      2521           5,700.00             0.00
2/10/2003              ULTRASOUND                                       2543           5,700.00             0.00
8/28/2005              Ultrasound Machine (Cotran)                      2603           4,550.00             0.00
8/20/2012              Ultrasound Machine                               0000002889     1,514.00             0.00
9/10/2015              Imago S Ultrasound Scanner                       0000003101     3,126.25             0.00
8/15/2016              Dell XPS 13 Laptop                               0000003209     1,078.16             0.00
9/8/2016               .25 Caliber HD Reg Bolt Stunner                  0000003199     1,712.00             0.00
4/11/2017              Ultrasound                                       0000003274     3,480.45           696.09
2/9/2018               Ultrasound Scanner                               0000003327     3,550.95         1,944.56
6/1/2017               Ulrasound Scanner                                0000003285     3,710.28         1,678.46
TOTAL                                                                                 34,122.09         4,319.11


Expense A/C#: 626038   FINISHING SERVICE
2/13/2007              Fogger                                           0000002770     1,747.88             0.00
9/8/2016               .25 Caliber HD Reg Bolt Stunner                  0000003197     1,712.00             0.00
9/8/2016               .25 Caliber HD Bolt Stunner                      0000003198     1,712.00             0.00
TOTAL                                                                                  5,171.88             0.00


Expense A/C#: 626040   NC & SC CONTRACT FARMS
10/17/1996             PRESSURE WASHER [112]                            2188           1,483.99         1,038.79
2/28/2007              Maxstar Stick only Welder                        0000002701       683.20             0.00
TOTAL                                                                                  2,167.19         1,038.79


Expense A/C#: 626043   CIRCLE P
10/23/1989             14.7 TON FEED BIN [107]                          1684           1,599.94             0.00
1/24/1990              FENCING [107]                                    1701             933.81             0.00
11/27/1990             7' FEED BIN [107]                                1750           1,226.75             0.00
7/22/1993              9' FEED BIN [107]                                2014           1,879.82             0.00
8/9/1993               5800 GAL WATER TANK [107]                        2010           2,037.27             0.00
4/29/1997              TRACTOR - 5300 MFWD [107]                        2227          21,751.91             0.00
10/5/2015              Goulds Pump GT-10                                0000003120       518.48             0.00
3/22/2016              Irrigation Hose                                  0000003168     2,535.17             0.00
TOTAL                                                                                 32,483.15             0.00


Expense A/C#: 626080   FEED MILL
8/19/2010              Forklift                                         0000002816     8,750.00            0.00
8/30/2010              Grain Tester                                     0000002815     5,567.44            0.00
9/13/2010              Hotpoint Refrigerator                            0000002819       532.20            0.00
9/13/2010              Hotpoint Refrigerator                            0000002820       532.20            0.00
9/16/2010              Scale for Lab                                    0000002817     1,954.06            0.00
6/30/2013              Okidata Printer                                  0000002912     1,678.38            0.00
8/1/2013               Hopper Feed Tank                                 0000002916    59,170.22            0.00
1/2/2014               Freezer                                          0000002929       920.05            0.00
7/10/2014              Air Compressor                                   0000002990    12,269.41            0.00
10/6/2014              Holman NHP100 Pellet Tester                      0000002996     5,100.00          381.23
   Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                 Page 29 of
                                                 209


                                         EXHIBIT A/B # 30
3/24/2015              Epson TM-U295 Printer for Scales            0000003021          641.67             0.00
1/3/2017               Forklift                                    0000003270       14,050.00         2,107.50
TOTAL                                                                              111,165.63         2,488.73


Expense A/C#: 726003   FEED DELIVERY
11/7/1991              FUEL TANKS & PUMPS                          1838              9,707.48             0.00
TOTAL                                                                                9,707.48             0.00


Expense A/C#: 826001   G&A
7/23/1987              DESK                                        1578                686.70             0.00
6/15/1988              OFFICE FURNISHINGS                          1633             39,178.10             0.00
6/30/1988              OFFICE FURNISHINGS                          1644             10,460.67             0.00
6/7/1990               OFFSET HARROW                               1727              2,575.00             0.00
1/7/1992               TABLES & PICTURES                           1877                806.45             0.00
1/21/1992              DESK & CHAIR                                1879              1,824.54             0.00
1/27/1992              BOOKCASE, FILE CABINETS                     1880                591.37             0.00
2/19/1992              LAMP & PICTURE                              1878                189.62             0.00
7/21/1992              SPRAYER                                     1942                700.00             0.00
12/2/1992              BACKHOE                                     1896             23,876.67             0.00
1/29/1993              DESKS - 2                                   1971              1,611.20             0.00
4/2/1993               FILE CABINETS - 2                           1972                699.60             0.00
6/15/1993              DESK CHAIRS - 6                             1973              3,093.08             0.00
3/30/1995              LATERAL FILE - MILLER 7306                  2129                437.78             0.00
3/13/1996              KITCHEN CHAIRS - 6                          2171                477.00             0.00
4/10/1996              BOOKCASE - JUDY - SIR-BC6CL-WL              2172                249.10             0.00
4/10/1996              LATERAL FILE - MELVIN - MILLER 7306         2173                455.80             0.00
9/10/1996              LATERAL FILE - SPARCO 44521 SYP             2194                303.11             0.00
4/25/1997              LATERAL FILE - BRO-346 BETTY                2233                359.34             0.00
7/23/1997              LATERAL FILE - MILLER MD7301                2254                687.94             0.00
9/10/1997              MOWER - LANDPRIDE PARALLEL ARM              2286              9,692.52             0.00
10/31/1997             BOOKCASE - HALE 17840K (2)                  2255                634.94             0.00
3/31/1998              DESK CHAIR                                  2307                252.28             0.00
8/9/2002               PRESSURE WASHER                             2537              1,212.00             0.00
1/3/2005               Gasboy Fuel Pump                            2572              4,664.06             0.00
2/14/2005              Hewlitt Packard Printer Laserjet 1320       2579                822.01             0.00
11/10/2005             Lexmark Printer (Dot Matrix)                2615                561.72             0.00
8/31/2007              Freezer                                     0000002735          531.41             0.00
12/7/2011              G.E. Freezer                                0000002858          960.65             0.00
4/30/2014              Toshiba 17" Laptop                          0000002946        1,291.21             0.00
6/26/2014              G. E. Refrigerator Model#GTS18GBE WW        0000002949          666.40             0.00
1/4/2015               GE Refrigerator MD#GTS18GBE WW              0000003025          666.40             0.00
6/1/2015               Nexlink Server & Cartridges                 0000003055        7,093.32             0.00
6/1/2015               Nexlink PC                                  0000003056        1,158.24             0.00
6/1/2015               HP Laserjet 401 Printer and Tray            0000003057          574.23             0.00
12/1/2017              12,00 gallon Fuel Tank & 895 Gal DEF Tank   0000003317       47,157.10        24,701.35
12/5/2017              5 Office Desks                              0000003319        6,559.79         3,436.10
12/5/2017              Computer Equipment                          0000003321        5,156.04             0.00
4/2/2018               8 Desktops and 2 Laptops w/office           0000003335       13,204.98         5,281.99
12/15/2018             Server for MAS90                            0000003384        5,758.30         3,071.10
7/8/2019               2 Office Desk                               0000003410        3,383.88         2,537.92
TOTAL                                                                              201,264.55        39,028.46


                                                                          TOTALS   2,283,459          398,739
                       Case 21-01068-5-SWH      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 30 of
                                                                209


                                                   Exhibit A/B # 47A
                                                     Vehicle List ‐ No lien



Vehicle #   Dept.   Year     Make       Model              Vin #                   Condition            Value            Subject to Lien?

Vehicles
              1     1994    Chevrolet                1GCEK19K5RE114988             Very poor               500.00            No lien
                                                                                                                             No lien
                                                                                                                  Titled jointly w David Purvis
     5        1     2004    Chevrolet                1GCHK23U14F198582                Poor                 650.00
                                                                                                                      Value of Debtor's 1/2
                                                                                                                         interest shown
    7        45     2004      Ford                    1FTNX21LX4EE07970            Very poor             1,500.00            No lien
    17       1      2004      Ford                   1FTPW14554KC43984                Fair               3,500.00            No lien
    20       1      2004      Ford                   1FTRX12W94NA87075             Very poor             1,000.00            No lien
    21       1      2004      Ford                   1FTRX14W44NC04770             Very poor             1,000.00            No lien
    24       1      2005    Chevrolet                1GCEC19X45Z337096             Very poor             2,000.00            No lien
    26       36     2006    Chevrolet                2GCEK13T161163846                Fair               5,000.00            No lien
    8        21     2007    Chevrolet                3GCEC14X87G228585                Fair               2,000.00            No lien
                                                                                                                             No lien
                                                                                                                  Titled jointly w David Purvis
     9       36     2007    Chevrolet                3GCEC14X67G252366                 Fair              1,000.00
                                                                                                                      Value of Debtor's 1/2
                                                                                                                         interest shown
                                                                                                                             No lien
                                                                                                                  Titled jointly w Larry Purvis
    10       80     2007    Chevrolet                3GCEC14X57G251399                 Fair              1,000.00
                                                                                                                     Value of Debtor's 1/2
                                                                                                                         interest shown
     2       38     2011    Chevrolet                1GCRKPE36BZ403587        Very poor ‐ parts only       500.00            No lien
     3       27     2011    Chevrolet                1GCRKPE33BZ417477                Fair               2,000.00            No lien
                              Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 31 of
                                                                           209


                                                              Exhibit A/B # 47A
                                                                Vehicle List ‐ No lien
                                                                                                                                        No lien
                                                                                                                             Titled jointly w David Purvis
      6          21        2011    Chevrolet                    1GC5KZCG3BZ463603                Poor               1,500.00
                                                                                                                                 Value of Debtor's 1/2
                                                                                                                                    interest shown
      11         36        2014     Dodge                        1C6RR7FG0ES239769         Totaled on 4/21                              No lien
      12         25        2014     Dodge                        1C6RR7FG2ES224061       Very poor ‐ parts only       500.00            No lien
      14         32        2014     Dodge                        1C6RR7FG7ES162396              Good               10,000.00            No lien
      18         36        2014     Dodge                       1C6RR7GG7ES311257                Fair               8,000.00            No lien
      29         80        2014     Dodge                       1C6RR7GG5ES331278                Fair               8,000.00            No lien
      30         38        2014     Dodge                       1C6RR7GG6ES187630                Fair               8,000.00            No lien
      1          21        2015      Ford                        1FD7X2B62FEB57138              Good               10,000.00            No lien
      31         25        2015      Ford                        1FT8X3BT6FEC86911               Fair              13,000.00            No lien
      32         36        2016      Ford         Van           1FTYE1YM1GKA21679                Fair              15,000.00            No lien
      33         25        2016      Ford         F150          1FTEW1EGXGFB19617                Fair              18,000.00            No lien
                  1        2016     Honda                       1HGCR3F81GA008471               Good               15,500.00            No lien
      34         21        2016      Ford        F‐350          1FT8W3BT6GEB82102                Fair              22,000.00            No lien
                 38        2018      Ford        F‐150           1FTEX1C58JFB23137               Poor               6,500.00            No lien
                 1         2014     Nissan                      3N1AB7AP8EL682836               Good                3,000.00            No lien
                           2016     FORD         Truck          1FTEW1EP9GFD49262               Good               24,000.00            No lien

Tractors
P17                    3   2006   Freightliner   Tractor        1FUJA6AV56PV90199                Poor               3,000.00            No lien
          5382        32   2002   Freightliner   Tractor        1FUJA6CG92LJ55430                Fair               2,000.00            No lien

Trailers
                       1   1983   Featherlite    Trailer         1PFL28207CA10331        Very poor ‐ parts only     2,500.00            No lien
t18                   32   1992      EBY         Trailer        4A2LS4827N1001444                 Fair              3,000.00            No lien
                       1   1992    Hooper        Trailer        1H9GN282N10470944              Parts only             100.00            No lien
               Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09          Page 32 of
                                                         209


                                              Exhibit A/B # 47A
                                               Vehicle List ‐ No lien
T22    32   1993       EBY       Trailer         4A2LS5328P1002053               Fair              4,000.00   No lien
T9     32   1993       EBY       Trailer        4A2LG2821P1001836                Fair              4,000.00   No lien
        1   1993   Shopmade      Trailer             NCX749939          Very poor ‐ parts only     1,000.00   No lien
T18    32   1994       EBY       Trailer        4A2LD5324R1002516                Fair              5,000.00   No lien
T24    32   1999       EBY       Trailer         4A2LS5320X1006078               Fair              6,000.00   No lien
        3   2000      Pacer    Feed Trailer      1C9FA4020Y1257738               Fair              5,000.00   No lien
        3   2001    Warren     Feed Trailer     1W9AA382911198894               Good               5,000.00   No lien
       32   2006       EBY       Trailer        4A2LD532261012943                Fair             14,000.00   No lien
       32   2006       EBY       Trailer        4A2LD532461012376                Fair             14,000.00   No lien
        3   2006      Pacer    Feed Trailer     1C9EA402261257559                Fair              8,000.00   No lien
T66    32   2007       EBY       Trailer         4A2LS532471013163              Good              16,000.00   No lien
NF01   32   2013       EBY       Trailer        4A2LS5323D1015417               Good              22,000.00   No lien
        3   2015    Ledwell    Feed Trailer      1L9AC32C8FL033866               Fair             30,000.00   No lien
T16    32   2015       EBY       Trailer         4A2LS5322F1016318              Good              35,000.00   No lien
T3     32   2015       EBY       Trailer         4A2LS5324F1016675              Good              35,000.00   No lien
        3   2016    Ledwell    Feed Trailer     1L9AC32C0GL033295               Good              40,000.00   No lien
       32   2017       EBY       Trailer        4A2LD5323H3004499             Excellent           40,000.00   No lien
        1   2015   Kraftsman     Trailer        5E7DH2023FR002578               Good               2,000.00   No lien
       32   2008     MHEB        Trailer        4A2LD532283002419               Good              20,000.00   No lien
            2008   Kraftsman     Trailer        1R9BC14288C318083                Fair              1,000.00   No lien
            2009   Kraftsman     Trailer        5E7HG28249R000013                Fair              1,000.00   No lien
            1989      FRUE       Trailer         1H4T0442XKL020921               Fair              5,000.00   No lien
            1998     MACK         Truck        1M1AA12Y4WW087529                Poor               1,000.00   No lien
            2007     MHEB        Trailer         4A2LS532471013051              Good              16,000.00   No lien
            2019     MHEB        Trailer         4A2LS5324K1018906              Good              60,000.00   No lien
            1996       EBY       Trailer         4A2LS5320T1003532              Good               5,500.00   No lien
            2007     Barrett     Trailer         1B9L5320471014086              Good              20,000.00   No lien
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 33 of
                                      209


                         Exhibit A/B # 47A
                           Vehicle List ‐ No lien
                                                       TOTAL:          610,750.00
                    Case 21-01068-5-SWH    Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 34 of
                                                           209


                                                  Exhibit A/B # 47B
                                              Vehicle List ‐ Encumbered



Vehicle #   Dept.   Year      Make        Model            Vin #           Condition        Value        Subject to Lien?

             32     2016      Ford        F‐150      1FTFW1EF1GFD58307       Poor            10,000.00   Ford Motor Credit
             1      2016      Ford        F‐150      1FTEW1EF7GFD14338       Good            22,000.00   Ford Motor Credit
             38     2017      Ford        F‐150      1FTEX1EF4HKE44082        Fair           22,000.00   Ford Motor Credit
             21     2017      Ford        F‐350      1FD8X3FT1HEE29241       Good            30,000.00   Ford Motor Credit
             21     2017      Ford        F‐350      1FD8X3FT6HEE92223       Good            30,000.00   Ford Motor Credit
             36     2017      Ford         Van       1FTYE1YMXHKA39129       Good            19,000.00   Ford Motor Credit
             25     2018      Ford        F‐150       1FTFX1E57JFC24848      Good            12,000.00   Ford Motor Credit
             38     2018      Ford        F‐150       1FTEX1E58JKC76136       Fair           10,500.00   Ford Motor Credit
             38     2018      Ford        F‐150       1FTEX1E51JKC76205    Very poor          6,500.00   Ford Motor Credit


                                                                            TOTAL:          162,000.00
                                         Case 21-01068-5-SWH                    Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 35 of
                                                                                                209
                                                                                      EXHIBIT A/B # 55A
                                                                                            Real Property

              NC Property
             Property Name                                   Location                               County           Farm Type     Acres           Parcel ID #           Tax Value     Lienholders
                                                                                                                                                                                      LOLFC (1)
Bonlee Mills (Feed Mill)                         3732 Old US 421 S, Siler City, NC            Chatham County, NC      Feed Mill            9         60406           $     593,973.00
                                                                                                                                                                                      FNBO (2)
                                                                                                                                                                                      LOLFC (1)
Circle P Farm                               5223 Bonlee Bennett Road, Bear Creek, NC          Chatham County, NC       Finisher     118.182           3826           $     389,546.00
                                                                                                                                                                                      FNBO (2)
Land (orphan parcel)
(may be titled to predecessor Morgan &                Old US Highway 421 S                    Chatham County, NC                       0.28           8651           $       4,788.00 (unencumbered)
Sons Poultry)

                                                                                                                                                                                      LOLFC (1)
Blue Ribbon Farm                             2464 Kelly Plantation Road, Carthage, NC          Moore County, NC        Nursery        35.82           5470           $     305,950.00
                                                                                                                                                                                      FNBO (2)
                                                                                                                                                                                      LOLFC (1)
Cabin Creek Farm                                    245 Mayfair Road, Star NC                  Moore County, NC      Boar Farm        187.4          11760           $     459,180.00
                                                                                                                                                                                      FNBO (2)
Deerfield Farm                                  866 A Skill Road, Eagle Springs, NC            Moore County, NC      Sow/Nursery
Holly Ridge Farm                                10470 B NC 705, Eagle Springs, NC              Moore County, NC      Sow/Nursery
                                                                                                                                                                                        LOLFC (1)
Indian Hills Farm                               866 B Skill Road, Eagle Springs, NC            Moore County, NC      Sow/Nursery    697.085          12156           $   3,866,450.00
                                                                                                                                                                                        FNBO (2)
Wet Creek Farm                                  10470 A NC 705, Eagle Springs, NC              Moore County, NC         Sow
Boar Isolation                                   866 Skill Road, Eagle Springs, NC             Moore County, NC
                                                                                                                                                                                        LOLFC (1)
Dixie Farm                                        365 Spivey Road, Carthage, NC                Moore County, NC        Nursery       88.738           1321           $     655,070.00
                                                                                                                                                                                        FNBO (2)
                                                                                                                                                                                        LOLFC (1)
One Acre Tract South of Dixie Farm                                                             Moore County, NC                        1.08         98000067         $       5,200.00
                                                                                                                                                                                        FNBO (2)
                                                                                                                                                                                        LOLFC (1)
Field East of Dixie Farm                                                                       Moore County, NC                       41.42           3077           $     112,870.00
                                                                                                                                                                                        FNBO (2)
                                                                                                                                               00012158, 00990400,                      LOLFC (1)
Office (3 tax parcels)                            2504 Spies Road, Robbins, NC                 Moore County, NC         Office         6.26                          $     557,170.00
                                                                                                                                                    00012157                            FNBO (2)
                                                                                                                                                                                        LOLFC (1)
Old Truck Wash                               10326 NC Highway 705, Eagle Springs, NC           Moore County, NC      Truck Wash       28.74          10753           $     124,970.00
                                                                                                                                                                                        FNBO (2)

                                          400 Falkner Quarter Rd. & Wise Five Forks Road,                                                                                               LOLFC (1)
Green Acres Farm (2 tax parcels)                                                               Warren County, NC     Sow/Nursery     391.73        E3-4, E3-7F       $     468,227.00
                                                          Warrenton, NC                                                                                                                 FNBO (2)

                                                                                                                                                                                      LOLFC (1)
Little River Farm                            2578 Thichety Creek Road, Mt. Gilead, NC        Montgomery County, NC     Nursery      106.683       752300450647       $     758,155.00
                                                                                                                                                                                      FNBO (2)
                                                                                                                                                                                      LOLFC (1)
Naked Creek Farm                              475 Haines Road, Jackson Springs, NC           Montgomery County, NC     Nursery       222.18       758200996987       $   1,016,043.00
                                                                                                                                                                                      FNBO (2)
                                                                                                                                                                                      LOLFC (1)
New Truck Wash                                      1193 NC 211 E, Biscoe NC                 Montgomery County, NC   Truck Wash       10.12       758600776031       $     599,687.00
                                                                                                                                                                                      FNBO (2)

Tarheel Farm
                                                                                                                                                                                        LOLFC (1)
(may be titled to predecessor Chatham         144 Windy Hill Farm Road, Ellerbee, NC         Richmond County, NC     Sow/Nursery     110.87       748900389002       $     421,429.00
                                                                                                                                                                                        FNBO (2)
Feed & Livestock)

             GA Property
Seerley Farm/Mossland*                          591 Sims Cross Road, Stephens, GA            Oglethorpe County, GA      Sow          210.07         120 003          $     670,321.00 LOLFC
                                                                                                                                                                                      LOLFC (1)
Stephens Farm*                                  486 Sims Cross Road, Stephens, GA            Oglethorpe County, GA   Sow/Nursery      256.8         105 025          $     645,006.00
                                                                                                                                                                                      FNBO (2)

                                                                                                                                               TOTAL TAX VALUE       $ 11,654,035.00
        Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                  Page 36 of
                                                       209

                                                EXHIBIT A/B # 55B
                                                              Fixtures


Date Acq         Description                                       Asset #       Cost          Net Book Val
Expense A/C#:    LAND
2/22/1962        4.05 ACRES - MILL & GARAGE                        1452             4,348.00            4,348.00
4/2/1965         .70 ACRES - OFFICE                                1418               751.50              751.50
1/13/1976        88.65 ACRES (APPROX)                              1419            10,000.00           10,000.00
5/15/1979        115.38 ACRES                                      1416            69,228.00           69,228.00
8/13/1980        1.95 ACRES                                        1417             1,800.00            1,800.00
5/2/1983         5.5 ACRES                                         1445             7,388.00            7,388.00
2/8/1984         115 ACRES - CIRCLE P FARM                         1490           103,500.00          103,500.00
5/16/1984        36 ACRES                                          1495            36,000.00           36,000.00
5/23/1984        106.4 ACRES - RIVERSIDE                           1493            53,200.00           53,200.00
12/22/1988       697.085 ACRES                                     1657           452,238.76          452,238.76
8/8/1990         LAND CLEARING                                     1742            39,707.13           39,707.13
12/14/1990       LAND CLEARING                                     1759            11,400.00           11,400.00
12/28/1990       LAND CLEARING [112]                               1760             6,090.00            6,090.00
12/28/1990       LAND CLEARING                                     1761             1,740.00            1,740.00
11/21/1991       BULLDOZING & CLEARING - HOLLY RIDGE               1841            77,671.25           77,671.25
12/27/1991       BULDOZING & CLEARING - LITTLE RIVER               1843             4,980.00            4,980.00
1/31/1992        LAND CLEARING                                     1915             4,080.00            4,080.00
2/24/1992        LAND CLEARING [112]                               1914             5,940.00            5,940.00
4/22/1992        LAND CLEARING                                     1917               720.00              720.00
7/16/1992        LAND CLEARING                                     1916             3,375.00            3,375.00
9/16/1992        LAND CLEARING - TRUCK WASH                        1920            36,333.00           36,333.00
12/29/1992       LAND CLEARING                                     1919            16,573.75           16,573.75
12/31/1992       LAND CLEARING                                     1918            16,573.75           16,573.75
6/30/1993        LAND CLEARING                                     2007            60,308.59           60,308.59
6/30/1993        LAND CLEARING                                     2006            60,308.59           60,308.59
9/24/1993        LAND CLEARING                                     2050            16,797.50           16,797.50
4/17/1998        1.08 ACRES - CONNECTING LAND                      2310             2,160.00            2,160.00
1/1/2000         Land (.28 acres)                                  0000003424       4,000.00            4,000.00
1/1/2004         Land - North Moore Management - Land Lease        2582           100,000.00          100,000.00
10/1/2006        Land                                              0000002665     865,000.00          865,000.00
5/1/2007         Land                                              0000002718     256,367.48          256,367.48
10/1/2010        Land                                              0000002825     117,250.34          117,250.34
11/10/2014       222.18 Acres - Land                               0000002993     388,815.00          388,815.00
5/14/2015        41.42 Acres of Land                               0000003079      94,667.00           94,667.00
9/1/2015         Land - Green Acres                                0000003107     543,000.00          543,000.00
4/21/2017        Land - Truck Wash                                 0000003273     175,259.12          175,259.12
12/1/2017        210.07 Acres - Mossland                           0000003310     211,000.00          211,000.00
TOTAL                                                                           3,858,571.76        3,858,571.76

Expense A/C#: 62600OLD FEED MILL AND GARAGE
11/1/1982          METAL GARAGE DOORS                              1105            1,864.00                   0.00
4/12/1994          TRUCK PARKING / ROAD TO WAREHOUSE               2082            4,253.26                   0.00
9/2/1994           TIRE ROOM                                       2106           12,973.44                   0.00
1/30/1997          10,000 GAL BOILER FUEL TANK                     2210           11,850.80                   0.00
10/14/1998         WELDER                                          2306            2,644.26                   0.00
TOTAL                                                                             33,585.76                   0.00


Expense A/C#: 62600BOAR ISOLATION
10/31/2001         BOAR ISOLATION                                  2506           17,385.54                   0.00
10/31/2001         BOAR ISOLATION EQUIPMENT                        2507           14,331.67                   0.00
TOTAL                                                                             31,717.21                   0.00
        Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 37 of
                                                          209

                                                    EXHIBIT A/B # 55B
Expense A/C#: 62601BOAR STUD (CABIN CREEK)
5/23/1984          RIVERSIDE FARM [112]                      1492          37,200.00        12,090.00
9/30/1984          RIVERSIDE FARM [112]                      1501         353,722.50       114,959.81
9/30/1984          BOAR STUD                                 2484A         39,302.50             0.00
6/1/2001           BOAR STUD                                 2493          34,005.43             0.00
6/1/2001           BOAR STUD                                 2494          15,015.67             0.00
4/1/2005           Boar Stud Expansion                       2587           7,848.55             0.00
12/17/2007         Land Improvement                          0000002753    53,818.77         5,979.84
12/17/2007         Sewage Pump                               0000002755       712.55             0.00
12/17/2007         Heater 225m BTU                           0000002756       429.65             0.00
12/17/2007         1000 gal Septic Tank                      0000002761     1,800.00             0.00
12/17/2007         Office Flooring                           0000002762     8,200.00             0.00
12/17/2007         Boar Stud Building                        0000002763   265,015.25       147,230.72
12/17/2007         Boar Stud Equipment                       0000002764    59,000.00             0.00
12/17/2007         Agri Alert System                         0000002765     1,978.95             0.00
12/17/2007         Flooring & Slats                          0000002766    29,000.00             0.00
1/2/2008           Cabinets                                  0000002777    15,054.00             0.00
1/16/2008          Irrigation System                         0000002775     5,307.87             0.00
8/5/2014           12000 BTU Mini Split Heat pump            0000002959     2,441.00             0.00
3/10/2015          Gravel and Grading                        0000003083     5,675.00         3,373.49
6/1/2017           Cabin Creek Expansion                     0000003282    11,407.83         7,034.83
2/1/2018           Boar Penning Expansion                    0000003330    13,403.08         9,158.76
TOTAL                                                                     960,338.60       299,827.45

Expense A/C#: 62601DIXIE
1/15/1976          HOUSE                                     1261          10,000.00             0.00
6/30/1977          HOG PARLORS                               1265         203,751.83             0.00
6/30/1979          FARROWING HOUSE                           1266          80,457.63             0.00
6/30/1980          FARROWING HOUSE                           1297          13,880.29             0.00
3/15/1983          RENOVATING                                1437          50,345.54             0.00
6/15/1983          EQUIPMENT ADDED IN RENOVATION             1438         151,272.41             0.00
3/15/1985          BARN (LOCATED @ DIXIE)                    1520           8,105.82             0.00
8/14/1985          WELL - 200'                               1519           2,389.50             0.00
10/10/1986         WELL                                      1570           1,365.50             0.00
7/7/1988           FEEDERS & CRATES                          1641           7,247.41             0.00
8/3/1988           FARROWING CRATES                          1646           6,131.30             0.00
8/18/1988          FLOOR SLATS                               1645          10,143.52             0.00
3/16/1989          HEATING/AC & WATER HEATER                 1665           3,740.00             0.00
          5/24/1989EVAPORATOR COOLER                         1670           1,611.00             0.00
6/30/1989          EQUIPMENT - NURSERY RENOVATION            1696          13,179.17             0.00
7/27/1990          FEEDING SYSTEM                            1734           4,620.59             0.00
2/1/1991           FLOOR SLATS & BLOWERS                     1807          26,246.75             0.00
3/11/1991          WELL                                      1784           1,999.00             0.00
6/28/1991          COOLING SYSTEM RENOVATION                 1820          34,655.91             0.00
7/16/1993          FEED SYSTEM                               1985          14,403.30             0.00
9/21/1993          7' BIN AND FEED SYSTEM                    2024          10,336.85             0.00
12/15/1993         WIRING RENOVATIONS                        2045           8,354.65             0.00
2/24/1994          FEED SYSTEM - NURSERY                     2069           2,600.76             0.00
3/29/1994          RENOVATION - FARROWING                    2113          24,586.99             0.00
10/31/1994         RENOVATION - GESTATION                    2088           2,275.41             0.00
1/17/1995          TROUGHS                                   2118           1,296.89             0.00
2/11/1997          GEN GOV CONTROLLER REPLACEMENT            2219           1,529.08             0.00
5/30/1997          REMODEL                                   2259          33,877.64             0.00
6/27/1997          FLOORING FROM RIVERSIDE                   2482          12,740.00             0.00
12/23/1997         LAGOON WORK                               2246          37,841.39             0.00
1/5/1998           5 HEATERS, 1 FEEDER                       2320           2,129.00             0.00
7/15/2000          DRINKERS HOG DRINKER RENOVATIONS          2459           9,471.10             0.00
3/30/2001          DIXIE GESTATION RENOVATION                2486          54,736.90             0.00
        Case 21-01068-5-SWH                   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 38 of
                                                              209

                                                        EXHIBIT A/B # 55B
4/30/2001             FLOORING                                    2482A            6,102.31          0.00
4/5/2006              Stage Contols (20)                          0000002633      11,966.83          0.00
9/1/2006              Generator Shed                              0000002638       2,300.00          0.00
11/15/2006            Cool Cells                                  0000002656      14,465.32          0.00
1/24/2007             Case / International Tractor Model 3220     0000002669      14,000.00          0.00
7/15/2007             Roofs                                       0000002728      65,586.40     42,463.03
9/1/2007              Walkways                                    0000002731      23,554.87          0.00
10/27/2007            Cool Cell Renovations                       0000002747      18,539.34          0.00
          2/27/2008   GMC 2.5 Ton Gas Pack                        0000002776       5,361.00          0.00
5/12/2010             Flooring                                    0000002801       3,622.00          0.00
5/16/2011             Nursery Flooring                            0000002845       3,277.61          0.00
          9/27/2013   Pig Scales                                  0000002920         976.86          0.00
9/24/2014             3 Panel Boxes                               0000002972       3,864.25          0.00
9/29/2014             Heater 225M BTU                             0000002969         526.81          0.00
6/1/2015              Transfer Switch for Generator               0000003078       7,859.68          0.00
8/15/2015             Clearing, Grading and Pipe Lines            0000003074      77,140.00     47,998.21
9/29/2016             Feed Bins and Delivery System - Farr#1-4    0000003217       9,860.00      3,404.06
9/29/2016             Farowing 1-4 Converted to Nursery           0000003218      86,353.00     66,563.76
9/29/2016             Feed Bins & Delivery Sys - Breeding Conv    0000003219      14,200.00      4,902.38
9/29/2016             Conversion of Breeding to Nursery           0000003220     162,276.00    125,087.75
9/29/2016             Feed Bins & Delivery System - Farr#7-10     0000003221      12,063.00      4,164.59
9/29/2016             Conversion of Farrowing 7-10 to Nursery     0000003222     131,817.00    101,608.93
9/29/2016             Feed Bins & Delivery Sys - Farr#11-12       0000003223       8,070.00      2,786.06
9/29/2016             Conversion of Farrowing 11-12 to Nursery    0000003224      72,101.00     55,577.85
9/29/2016             Feed Bins and Delivery System - Gestation   0000003225      21,625.00      7,465.75
9/29/2016             Conversion of Gestation to Nursery          0000003226     253,103.00    195,100.23
9/29/2016             Walkwys and Loading Chutes                  0000003227      48,700.83     26,379.63
9/29/2016             Land Improvents for Renovations             0000003228      72,599.48     39,324.71
9/29/2016             New Roofing                                 0000003229       4,631.63      2,508.80
9/30/2016             Fridgidaire Freezer                         0000003230       1,865.66          0.00
10/28/2016            Stone - Land Improvement                    0000003238      14,550.00      8,002.50
11/1/2016             Flooring                                    0000003242      32,145.47     17,947.87
11/1/2016             Feed Pads                                   0000003244      20,560.00     11,479.32
6/1/2017              Agri Alert System                           0000003284      10,433.37      4,719.86
7/20/2017             New Irrigation & Acid Lines                 0000003292      11,904.95      7,440.57
12/15/2018            Irrigation Line                             0000003383      22,715.20     15,143.47
6/1/2019              Agri Alert 8 zone Alarm                     0000003397       2,252.66      1,662.67
TOTAL                                                                          2,120,293.66    791,732.00

Expense A/C#: 62601BLUE RIBBON
9/5/1978           HOG PARLORS                                    1338          405,372.60           0.00
9/5/1978           OFFICE                                         1339           11,000.00           0.00
6/30/1979          HOG PARLORS                                    1340           74,115.92           0.00
6/30/1980          HOG PARLORS                                    1341           11,665.27           0.00
10/15/1980         PUMP HOUSE                                     1342              552.50           0.00
11/1/1982          WELLS                                          1349            2,268.50           0.00
6/27/1984          NEW COOLING SYSYEM                             1463           12,524.64           0.00
10/31/1989         HOG PARLOR EQUIP RENOVATION                    1691          215,780.85           0.00
3/23/1990          NEW FARROWING HOUSE                            1710           62,300.00           0.00
7/20/1990          FEEDING SYSTEN - NEW FARROWING HOUSE           1711            3,334.01           0.00
4/13/1992          FEED SYSTEM                                    1867            7,682.25           0.00
2/11/1993          NEW ROOF - OFFICE                              2033            7,187.21           0.00
8/26/1993          7' & 9' BIN AND FEED SYSTEM                    2021            6,672.11           0.00
5/25/1994          FARROWING CRATES - BLGG #2                     2068            5,260.59           0.00
6/9/1994           RENOVATION - FARROWING                         2105           12,638.05           0.00
2/18/1997          IRRIGATION REEL & PUMP                         2214           25,980.00           0.00
12/23/1997         LAGOON WORK                                    2247           40,910.74           0.00
3/2/1998           BERKLEY IRRIGATION PUMP                        2290           10,455.00           0.00
        Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 39 of
                                                       209

                                               EXHIBIT A/B # 55B
5/15/2000         DRINKERS HOG DRINKER RENOVATIONS         2460             6,388.53          0.00
7/1/2004          Blue Ribbon Renovations                  2566            35,250.33     20,489.22
7/1/2004          Blue Ribbon Renovations                  2567            35,250.32          0.00
11/22/2005        Computer Controllers(9)                  0000002619       4,321.86          0.00
3/24/2006         Blue Ribbon Roofs                        0000002622      34,442.69     17,125.66
10/21/2013        TriDek Flooring 30" x 116"               0000002923       8,299.20          0.00
TOTAL                                                                   1,039,653.17     37,614.88


Expense A/C#: 62601TARHEEL
5/11/1979          OFFICE                                  1393           11,000.00           0.00
8/15/1984          BUILDING RENOVATION                     1502            8,000.00           0.00
8/15/1984          EQUIPMENT RENOVATION                    1507          204,457.18           0.00
9/19/1985          ADD ROOM TO TRAILER                     1526            1,225.79           0.00
10/17/1989         FLUSH TANKS - 5                         1683           19,800.00           0.00
2/2/1990           NURSERY FLOORING                        1720            9,246.70           0.00
3/30/1990          CRATES                                  1706            8,198.00           0.00
6/21/1990          GESTATION STALLS                        1708           55,084.00           0.00
7/11/1990          FEEDING SYSTEM                          1709            7,729.36           0.00
11/2/1990          CRATES                                  1744            5,670.00           0.00
11/27/1990         FLOOR SLATS                             1746           12,980.00           0.00
9/23/1991          EQUIPMENT RENOVATION                    1819           50,750.50           0.00
2/26/1992          FEED SYSTEM RENOVATION                  1875           22,037.69           0.00
7/21/1992          IRRIGATION PIPE & GUN                   1939            3,550.00           0.00
8/20/1993          VENTING SYSTEM                          2020            1,065.90           0.00
8/26/1993          7' BIN AND FEED SYSTEM                  2022            5,378.34           0.00
12/7/1993          REPLACED WALLS                          2048            6,926.74           0.00
12/14/1993         GESTATION FLOORS & EQUIPMENT            2044           19,628.73           0.00
1/30/1994          CRATES - LOWER BREEDING HOUSE           2071            1,386.78           0.00
3/29/1994          RENOVATION - FARROWING                  2109           10,291.70           0.00
7/12/1994          COOL CELL RENOVATION                    2074            5,959.29           0.00
9/30/1994          RENOVATION - NURSERY                    2107            5,868.43           0.00
5/15/1995          RENOVATIONS                             2128           27,021.29           0.00
7/30/1996          CRATES REPLACED                         2179            5,469.40           0.00
2/18/1997          IRRIGATION REEL & PUMP                  2215           25,980.00           0.00
6/27/1997          LAGOON WORK                             2248           27,755.20           0.00
6/27/1997          FLOORING FROM RIVERSIDE                 2483           12,744.00           0.00
4/14/1998          FARROWING CRATE RENOVATIONS             2294            5,821.60           0.00
7/15/2000          DRINKERS HOG DRINKER RENOVATIONS        2461           12,441.62           0.00
6/27/2001          FLOORING                                2483A           3,990.22           0.00
7/5/2005           International Tractor                   2597            6,200.00           0.00
12/10/2005         Tarheel Building Renovation             0000002616     91,010.99      44,494.26
12/10/2005         Tarheel Equipment Renovation            0000002617     71,594.23           0.00
1/10/2006          Tarheel Insulation Project              0000002623     13,160.80       3,125.70
4/1/2006           Fans (7)                                0000002634      2,344.80           0.00
6/20/2006          Tarheel Tractor & Generator Shed        0000002624     15,022.56       3,880.80
1/2/2007           Single Pen Conversion - Gestation       0000002696     22,289.32           0.00
3/1/2007           Stage Controls                          0000002708      9,395.50           0.00
3/1/2008           Doors                                   0000002783      2,847.40           0.00
7/11/2014          Gilt Barn Flooring                      0000002973     11,558.88       3,756.62
11/1/2016          Gas Lines for Heaters                   0000003241      8,512.47       4,752.79
1/15/2018          Floor Spacers - Breeing and Gestation   0000003333      9,529.26       7,464.61
3/1/2019           Flooring                                0000003394      9,704.46       7,682.68
3/1/2019           Panels                                  0000003395     10,320.00       8,170.00
3/1/2019           100 Crates                              0000003396     31,550.00      24,977.08
TOTAL                                                                    912,499.13     108,304.54

Expense A/C#: 62601LITTLE RIVER
         2/10/1987 WELL                                    1574             3,271.50          0.00
        Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 40 of
                                                          209

                                                    EXHIBIT A/B # 55B
6/9/1987           GRADING & GRAVEL                          1619             8,473.34           0.00
7/1/1987           CONVERTED CHICKEN HOUSES                  1565             1,630.00           0.00
7/1/1987           HOG PARLORS                               1582           353,700.43           0.00
7/18/1990          FEEDING SYSTEM                            1741             3,693.00           0.00
2/18/1991          PIG CAGES                                 1782             4,600.58           0.00
11/4/1991          FARROWING / GESTATION REMODELING          1831            60,000.00           0.00
2/19/1992          IRRIGATION PIPE                           1860             2,137.50           0.00
5/12/1993          GAS PIPING                                1963               500.15           0.00
5/28/1993          NURSERY RENOVATION                        1994            19,256.67           0.00
9/8/1993           FANS                                      2026             2,194.70           0.00
10/30/1993         FARROWING EQUIPMENT                       2046            22,950.23           0.00
3/3/1994           RENOVATION - NURSERY, FARROWING           2114            30,465.44           0.00
4/29/1994          RENOVATION - COOL CELLS                   2063             4,245.35           0.00
5/31/1994          LIGHTS - FARROWING BUILDING               2064             4,285.68           0.00
6/10/1994          AIR CONDITIONER                           2070               561.20           0.00
6/30/1996          REMODELING                                2156            23,947.39           0.00
6/27/1997          FLOORING FROM RIVERSIDE                   2480            10,920.00           0.00
12/30/1997         LAGOON WORK                               2249            26,553.00           0.00
5/6/1998           SWINGING WATER DRINKERS (88)              2312             1,488.08           0.00
10/30/1998         LAGOON RENOVATIONS                        2302           273,266.12           0.00
5/15/2000          DRINKERS HOG DRINKER RENOVATIONS          2462             5,115.84           0.00
10/19/2000         AIR COND GE AIR CONDITIONER               2470               542.54           0.00
3/2/2001           FLOORING                                  2480A            3,008.48           0.00
3/1/2004           Little River Renovation                   2564            27,176.77      15,796.48
3/1/2004           Little River Renovation                   2565            81,530.32           0.00
1/15/2008          Roofing                                   0000002771      23,745.84       8,014.25
6/12/2015          Recycle Pump                              0000003052       2,290.39           0.00
9/29/2015          Pump Item#44168-134 13A2-B                0000003085       2,290.39           0.00
10/23/2015         75M BTU Heater                            0000003114         546.62           0.00
1/15/2016          Flooring - Woven Wire                     0000003175      10,250.00       4,868.76
3/27/2017          Flooring 4-7                              0000003340      57,206.83      41,633.85
4/7/2017           Grading & Stone                           0000003276       5,420.00       3,252.00
6/26/2019          Drive Pump Unit                           0000003401      22,500.00      16,607.14
TOTAL                                                                     1,099,764.38      90,172.48

Expense A/C#: 62601NAKED CREEK
11/10/2014         8 Barns                                   0000002994    536,000.00      364,033.33
11/10/2014         Equipment - 8 Barns                       0000002995    225,185.00       19,392.43
12/30/2014         225M BTU Heater                           0000003014        526.81            0.00
1/15/2015          Gravel and Stone for Roads                0000003051      4,925.00            0.00
1/21/2015          Stone, Grading and Lagoon Work            0000003050      4,350.00            0.00
8/6/2017           New Lagoon Liner                          0000003295     63,196.90       40,024.72
TOTAL                                                                      834,183.71      423,450.48

Expense A/C#: 62601WET CREEK
11/4/1988          WELLS                                     1653            10,855.85           0.00
3/23/1989          WELLS (3)                                 1673            13,111.68           0.00
4/18/1989          LAND IMPROVEMENTS                         1675             1,732.95           0.00
6/30/1989          HOG PARLORS                               1658         1,153,791.19           0.00
6/30/1989          HOG PARLOR EQUIPMENT                      1694           494,500.00           0.00
9/30/1989          FLUSHING / IRRIGATION SYSTEM              1687            66,314.00           0.00
10/31/1990         IRRIGATION SYSTEM                         1747            15,157.02           0.00
12/28/1990         IRRIGATION SYSTEM                         1756             1,500.00           0.00
2/28/1991          SOAKER LINES 40' x 148'                   1779             2,700.00           0.00
3/11/1991          WELLS (4)                                 1783             9,052.00           0.00
9/4/1992           PERIMETER ROAD                            1909             2,661.18           0.00
2/26/1993          HYDRAULIC FARROWING CRATES                1954            11,648.76           0.00
5/31/1993          INTER-FARM ROAD                           1999             7,848.83           0.00
        Case 21-01068-5-SWH                  Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 41 of
                                                             209

                                                      EXHIBIT A/B # 55B
6/30/1993             NURSERY RENOVATION                            1995            38,996.83         0.00
4/14/1994             RENOVATION - BONDING & GROUNDING              2108            13,306.48         0.00
1/5/1998              CEILING DIFFUSERS (80)                        2316             4,480.00         0.00
9/15/2000             DRINKERS HOG DRINKER RENOVATIONS              2463            21,153.26         0.00
4/1/2004              Wet Creek Renovations                         2562           194,770.72         0.00
6/24/2005             Rainbow Pumping Unit                          2596            16,519.51         0.00
7/1/2005              Wet Creek Building Renovations                2591           276,125.48    58,676.73
7/1/2005              Wet Creek Feeder Systems                      2592            86,461.14         0.00
7/1/2005              Wet Creek Crates & Stalls                     2593            83,717.40         0.00
11/18/2005            Wet Creek Drain Lines                         2609             5,036.06     3,002.27
3/24/2006             Wet Creek Barn Doors                          0000002621       1,581.10         0.00
9/15/2006             Flooring                                      0000002645      38,053.04         0.00
9/15/2006             Crates                                        0000002646      66,177.44         0.00
9/15/2006             Feed Systems                                  0000002647      12,352.66         0.00
9/15/2006             Cool Cells/Heaters/Fans                       0000002648      33,303.83         0.00
9/15/2006             Farrowing House                               0000002649     255,122.04    69,095.59
1/1/2007              Gaurd Railing                                 0000002711       5,153.74         0.00
2/8/2007              Gravel and Grading                            0000002688       4,714.87       262.00
5/1/2007              6 Floor Replacements                          0000002716      42,375.53     3,060.38
6/1/2007              Recycle Lines                                 0000002730       8,275.91         0.00
9/1/2007              Flooring                                      0000002729      12,582.05         0.00
12/1/2011             Carrier Gas Furnace                           0000002857       5,796.00         0.00
1/7/2013              Power Drop Curtains                           0000002901       2,672.97         0.00
4/15/2013             24 X 42 Black Flooring                        0000002903       3,021.84       604.39
4/22/2014             2013 John Deere CX15 Bushhog                  0000002941      16,300.00         0.00
          5/13/2014   Road & Lagoon Work at Complex                 0000002991      11,375.00         0.00
7/14/2014             New Septic System                             0000002981       6,853.00     2,227.22
7/23/2014             Milk Lines                                    0000002966      13,282.85         0.00
8/15/2014             13A2-B Single Phase Motor                     0000002965       5,184.00         0.00
11/13/2014            Heater 225M BTU                               0000003009         725.37         0.00
11/14/2014            Feed Box 20"                                  0000003008         608.00         0.00
1/30/2015             Grading and Gravel                            0000003038       5,450.00     3,179.19
8/26/2015             Well Pump 18CS15422C                          0000003113         999.59         0.00
11/24/2015            Unground Wiring, Panels and Breakers          0000003109      40,637.01    18,625.30
12/15/2015            Milk Lines And Feeders                        0000003124      42,956.28    10,227.69
12/27/2015            Grading and Gravel                            0000003125       2,975.00         0.00
1/15/2016             Flooring                                      0000003156      11,541.62     5,482.29
2/4/2016              Grading and Stone - Land Improvement          0000003158       5,900.00         0.00
3/4/2016              Road Improvement                              0000003174       8,000.00         0.00
5/5/2016              Concrete pad and improvement for Dead boxes   0000003180       9,810.00     4,986.75
9/15/2016             Flooring                                      0000003211      18,277.80     9,900.47
3/27/2017             Roofing for Farrowing #1-10                   0000003341      15,450.66    11,244.66
8/22/2017             Milk Lines                                    0000003324       6,437.65     3,065.57
12/1/2017             Crates                                        0000003323      44,568.00    23,345.14
1/15/2018             Crates                                        0000003334      44,568.00    34,911.59
1/4/2019              Aluminized Road Tiles                         0000003391       7,609.50     5,163.58
TOTAL                                                                            3,342,132.69   267,060.81

Expense A/C#: 62601HOLLY RIDGE
4/2/1991           WELL #1                                          1823            1,314.70          0.00
6/7/1991           WELL #2 & #3                                     1824            9,098.22          0.00
6/10/1991          OFFICE - HOLLY RIDGE                             1802           30,363.75          0.00
6/10/1991          BREEDING BUILDING                                1803          140,000.00          0.00
6/10/1991          HEATING/AC & OTHER EQUIPMENT                     1804            5,000.00          0.00
6/10/1991          EQUIPMENT - BREEDING BUILDING                    1805           85,000.00          0.00
6/30/1991          LAGOONS                                          1842           77,671.25          0.00
7/5/1991           GESTATION BUILDING                               1827          130,600.93          0.00
7/5/1991           EQUIPMENT - GESTATION BUILDING                   1829           70,000.00          0.00
        Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 42 of
                                                         209

                                                 EXHIBIT A/B # 55B
9/27/1991             FARROWING BUILDING                     1821           220,000.00          0.00
9/27/1991             EQUIPMENT - FARROWING BUILDING         1822           133,000.00          0.00
12/20/1991            NURSERY BUILDING                       1828           211,253.14          0.00
12/20/1991            EQUIPMENT - NURSERY BUILDING           1830            57,000.00          0.00
          2/16/1992   IRRIGATION PIPE                        1862             5,655.26          0.00
9/4/1992              PERIMETER ROAD                         1910             2,661.17          0.00
5/31/1993             INTER-FARM ROAD                        2000             7,848.83          0.00
6/9/1994              RENOVATION - BONDING & GROUNDING       2110             3,152.26          0.00
8/14/1996             LAND INPROVEMENTS                      2205             3,355.00          0.00
12/2/1997             LAGOON WORK                            2250             7,728.30          0.00
3/6/1998              SWINGING WATER DRINKERS (208)          2313             3,517.28          0.00
8/15/2000             DRINKERS HOG DRINKER RENOVATIONS       2464            20,014.19          0.00
          8/25/2005   Irrigation Reel (HR)                   2598            16,784.01          0.00
9/29/2005             Rainbow Pumping Unit                   2605            15,580.00          0.00
11/18/2005            Holly Ridge Roofing                    2610            14,134.62      8,426.35
3/24/2006             Holly Ridge Insulation                 0000002620       4,813.80          0.00
9/1/2006              Nursery Floor                          0000002640      20,227.95          0.00
11/1/2006             Shower Rebuild                         0000002650       2,325.70          0.00
1/23/2007             GMC Gas PAck                           0000002668       2,945.77          0.00
2/8/2007              Gravel and Grading                     0000002689       4,714.87        262.00
11/1/2007             Generator Line                         0000002749      14,324.00          0.00
11/1/2007             Flooring                               0000002767      14,683.40          0.00
1/15/2008             Flooring                               0000002773      13,922.78      1,624.26
12/15/2012            Milk Tank and Plumbing                 0000002898      17,217.98          0.00
11/11/2014            1 Amadas Rain Reel w parts             0000003425      33,100.00      2,850.50
12/15/2014            Milk Tank and Plumbing - Addition      0000003002      20,432.13      2,006.72
1/30/2015             Grading and Gravel                     0000003039       5,450.00      3,179.19
1/31/2015             Holly Ridge New Barn                   0000003032     166,433.70    139,761.64
1/31/2015             HR Equipment - New Barn                0000003042      90,840.00      9,732.88
4/25/2015             Milk Line Improvement                  0000003086      24,913.61      3,559.08
12/27/2015            Grading and Gravel                     0000003126       2,975.00          0.00
2/4/2016              Grading and Stone - Land Improvement   0000003159       5,900.00          0.00
8/9/2016              6" Laggon Lines and Valves             0000003214       7,973.66      4,252.59
9/7/2016              Flooring                               0000003213      37,714.16     20,428.49
1/4/2019              Aluminized Road Tiles                  0000003392       7,609.50      5,163.58
TOTAL                                                                     1,769,250.92    201,247.28

Expense A/C#: 62601DEERFIELD
9/23/1992          WELLS                                     1903            9,660.00           0.00
10/12/1992         OFFICE                                    1922           35,014.66           0.00
10/12/1992         BREEDING                                  1924          140,000.00           0.00
10/12/1992         OFFICE                                    1923            5,800.00           0.00
10/12/1992         BREEDING                                  1925           85,000.00           0.00
10/12/1992         LAGOON                                    1934           35,000.00           0.00
11/13/1992         GESTATION                                 1926          132,129.42           0.00
11/13/1992         GESTATION                                 1927           70,000.00           0.00
11/23/1992         WELLS                                     1904            9,216.22           0.00
12/31/1992         FARROWING                                 1928          220,000.00           0.00
12/31/1992         ROAD IMPROVEMENTS                         1911            2,092.66           0.00
1/26/1993          FARROWING HOUSE                           2057          132,000.00           0.00
4/2/1993           IRRIGATION EQUIPMENT                      1956            6,834.01           0.00
5/12/1993          GAS PIPING                                1961            2,250.68           0.00
5/31/1993          INTER-FARM ROAD                           2001            7,848.83           0.00
6/30/1993          LAGOONS                                   2004           43,138.24           0.00
3/15/1994          IRRIGATION EQUIPMENT                      2061            1,235.08           0.00
4/14/1994          RENOVATION - BONDING & GROUNDING          2111            4,180.20           0.00
7/12/1994          IRRIGATION SYSTEM                         2079              787.16           0.00
7/3/1996           DAM RENOVATION                            2176            8,873.05           0.00
        Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 43 of
                                                        209

                                                 EXHIBIT A/B # 55B
8/14/1996        LAND IMPROVEMENTS                           2206            16,857.66         0.00
8/25/1997        LAGOON WORK                                 2251            16,337.00         0.00
3/6/1998         SWINGING WATER DRINKERS (208)               2314             3,517.28         0.00
3/30/1998        DAM RENOVATIONS                             2301            12,073.32         0.00
11/19/1999       DAM & LAGOON RENOVATION                     2441            32,853.56         0.00
7/15/2000        DRINKERS HOG DRINKER RENOVATION             2465            14,868.47         0.00
1/2/2007         New Floor In Gestation & Breeding           0000002695       6,420.95         0.00
2/1/2007         Roofing                                     0000002707      17,025.15     4,965.64
2/8/2007         Gravel and Grading                          0000002691       4,714.86       261.99
2/8/2007         Gravel and Grading                          0000002692       1,338.70        74.33
11/1/2007        Flooring                                    0000002768      14,683.40         0.00
1/15/2008        Flooring                                    0000002774      13,922.79     1,624.27
7/8/2008         Well Improvement                            0000002782       5,050.00         0.00
11/3/2010        Carrier Gas Furnace                         0000002827       4,867.00         0.00
7/9/2012         Hot Water Tank - Rheem 42V50-36PF           0000002885         418.05         0.00
12/15/2014       Milk Tanks and Plumbing                     0000003001      42,038.03     4,128.76
1/30/2015        Grading and Gravel                          0000003040       5,450.00     3,179.19
2/16/2015        Milk Line - Addition                        0000003087       3,178.91       378.44
2/17/2015        Hot Water Heater 50g - LP                   0000003037         481.37         0.00
2/19/2015        Heater 225M BTU                             0000003026         545.87         0.00
7/15/2015        225M BTU Heater                             0000003102       1,103.51         0.00
9/1/2015         Feed bins and System                        0000003104      52,633.83    23,246.63
9/1/2015         Land Improvement for new Nursery            0000003105      46,593.22    20,578.68
9/1/2015         Deerfield Nursery                           0000003106     656,297.07   534,152.88
9/15/2015        Loading Chutes and Walkways                 0000003103       4,297.54     1,898.10
9/28/2015        Underground Electrical Wiring and Conduit   0000003132      14,341.23    10,337.65
12/14/2015       Scale and Load Cells                        0000003131       3,992.89         0.00
12/27/2015       Grading and Gravel                          0000003127       2,975.00         0.00
2/1/2016         Flooring for 6 Farowing rooms               0000003163      37,780.70    18,260.68
2/4/2016         Grading and Stone - Land Improvement        0000003160       5,900.00         0.00
9/15/2016        Flooring                                    0000003215      18,277.80     9,900.47
7/25/2017        Pumps - Lagoon                              0000003322       8,572.21     3,979.96
6/1/2018         Land Improvement - Around Hog Houses        0000003348      12,650.00     9,065.83
1/1/2020         Sow Hoppers                                 0000003417      11,528.65     9,469.96
TOTAL                                                                     2,044,646.23   655,503.46

Expense A/C#: 62601INDIAN HILLS
11/23/1992         WELLS                                     1906           18,775.00          0.00
12/10/1992         OFFICE                                    1929           34,282.50          0.00
12/10/1992         BREEDING                                  1931          140,000.00          0.00
12/10/1992         OFFICE                                    1930            6,000.00          0.00
12/10/1992         BREEDING                                  1932           85,000.00          0.00
12/10/1992         LAGOON                                    1935           35,000.00          0.00
12/11/1992         GESTATION                                 1933          131,634.90          0.00
12/15/1992         WELLS                                     1907           11,441.47          0.00
12/31/1992         GESTATION                                 1936           60,000.00          0.00
12/31/1992         ROAD IMPROVEMENTS                         1912            2,581.68          0.00
1/8/1993           GESTATION                                 1993           10,000.00          0.00
3/8/1993           FARROWING                                 2017          220,000.00          0.00
3/8/1993           FARROWING                                 2015          132,000.00          0.00
4/2/1993           IRRIGATION EQUIPMENT                      1957            6,765.19          0.00
4/30/1993          NURSERY                                   2018          210,000.00          0.00
4/30/1993          NURSERY                                   2016           58,859.53          0.00
5/12/1993          FEEDER EQUIPMENT                          1964              799.06          0.00
5/12/1993          GAS PIPING                                1962            2,250.68          0.00
5/31/1993          INTER-FARM ROAD                           2002            7,848.83          0.00
6/30/1993          LAGOONS                                   2005           43,138.24          0.00
7/2/1993           WELLS                                     1997              648.35          0.00
        Case 21-01068-5-SWH                 Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 44 of
                                                            209

                                                      EXHIBIT A/B # 55B
3/15/1994            IRRIGATION EQUIPMENT                      2062               698.71           0.00
7/1/1994             IRRIGATION SYSTEM                         2076             7,493.79           0.00
8/26/1997            LAGOON WORK                               2252             8,287.00           0.00
3/12/1998            SWINGING WATER DRINKERS (208)             2315             3,517.28           0.00
7/15/2000            DRINKERS HOG DRINKER RENOVATION           2466            17,604.50           0.00
3/20/2006            Indian HIlls Roofing and Insulation       0000002625      29,271.14       7,195.78
2/8/2007             Gravel and Grading                        0000002690       4,714.86         261.99
11/1/2007            Flooring                                  0000002769      14,683.40           0.00
1/15/2008            Flooring                                  0000002772      17,606.79       2,054.08
6/29/2010            Transfer Switch                           0000002803      15,080.76           0.00
11/3/2010            Carrier Gas Furnace                       0000002828       4,867.00           0.00
6/1/2012             Flooring                                  0000002890      11,259.62       4,628.98
12/19/2013           Heater 225MBTU                            0000002927         550.34           0.00
12/15/2014           Milk Tank and Plumbing                    0000003003      42,343.23       4,158.71
1/30/2015            Grading and Gravel                        0000003041       5,450.00       3,179.19
6/15/2015            Pressure Tank and Pump for Well           0000003044         787.99           0.00
6/17/2015            Goulds Self-Priming Centrifugal Pump      0000003053         593.43           0.00
12/15/2015           New Room Addition                         0000003133     159,472.80     116,946.73
12/15/2015           Recycle Pump                              0000003135         869.02           0.00
12/15/2015           Scale and Load Cells                      0000003136       4,382.52           0.00
12/15/2015           Grading and Gravel for New Addition       0000003138      31,360.00      22,997.33
12/27/2015           Grading and Gravel                        0000003128       2,975.00           0.00
2/4/2016             Grading and Stone - Land Improvement      0000003161       5,900.00           0.00
6/19/2016            Land Improvement Around Hog House         0000003191       7,200.00       3,720.00
4/3/2017             Flooring                                  0000003277      42,565.06      25,539.01
6/1/2017             Grading & Land Improvements               0000003283       9,250.00       5,704.17
TOTAL                                                                       1,665,809.67     196,385.97

Expense A/C#: 62602MAINTENANCE
6/23/2005          Case Skidster Loader                        2590           22,062.88            0.00
12/10/2005         Warehouse - Back Room                       0000002618      3,497.63            0.00
2/6/2007           2007 Chevrolet C1500                        0000002673     17,000.00            0.00
2/6/2007           2007 Chevrolet C1500                        0000002674     17,000.00            0.00
2/8/2007           2 Tool Boxes                                0000002678        960.75            0.00
2/8/2007           2 Tool Boxes                                0000002679        960.75            0.00
2/8/2007           2 Tool Boxes                                0000002680        960.75            0.00
11/7/2007          Jenkins Cargo Trailer                       0000002748      3,863.00            0.00
2/1/2012           2011 Chevrolet K3500                        0000002865     35,977.20            0.00
1/12/2015          Ford F250 Truck                             0000003020     38,754.73            0.00
2/5/2016           Doosan Fork Lift                            0000003155     10,850.00            0.00
4/20/2016          2016 Ford F350 Super Duty                   0000003178     52,761.24          620.57
6/1/2017           New Holland LS 180 Skid Steer               0000003280     11,000.00        2,566.67
10/30/2017         2017 Ford F350                              0000003300     56,883.61       17,065.09
11/21/2017         2017 Ford F350                              0000003301     55,708.37       17,641.00
TOTAL                                                                        328,240.91       37,893.33

Expense A/C#: 62602P&F (SMALL) FARM
10/1/2019          Barn Renovations                            0000003413     12,475.28       10,603.98
TOTAL                                                                         12,475.28       10,603.98

Expense A/C#: 62602ENVIRONMENTAL
1/30/1997          IRRIGATION EQUIPMENT {lease buyout          2266            3,637.89            0.00
9/15/2004          2004 Ford F-250 SD                          2554           28,569.42            0.00
11/1/2005          International Bush Hog                      2614            4,106.10            0.00
4/3/2012           Pelton Turbine                              0000002869      3,513.84            0.00
6/6/2014           Tractor Shed                                0000002954     31,780.37       26,212.03
2/2/2015           Kraftsman Trailer Model DH7 ton 82" x 18'   0000003023      4,190.00            0.00
3/4/2015           Turbine                                     0000003019      1,502.57            0.00
        Case 21-01068-5-SWH                 Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 45 of
                                                            209

                                                    EXHIBIT A/B # 55B
6/4/2015            2015 Ford F350 Pickup                     0000003068     49,924.67              0.00
6/9/2015            Primer for Irrigation                     0000003063      1,568.10              0.00
7/23/2015           Honda Pump                                0000003075        700.00              0.00
3/8/2016            Ford F150 Pickup                          0000003164     44,829.22              0.00
3/15/2018           2018 Ford F-150                           0000003332     38,282.97         14,675.15
TOTAL                                                                       212,605.15         40,887.18


Expense A/C#: 62602GREEN ACRES
1/20/2012           2011 Chevrolet Silverado                  0000002864      31,498.00              0.00
3/16/2015           Rainbow Irrigation Pump                   0000003095      27,500.00          3,601.19
9/1/2015            Buildings                                 0000003108     933,000.00        759,358.33
11/1/2015           Building Renovations                      0000003145     372,888.11        271,897.55
11/1/2015           Equipment for Renovated Barns             0000003146     305,071.00         69,004.16
11/1/2016           Gestation Barn                            0000003245     643,351.39        501,277.95
11/1/2016           Equipment - Gestation Barn                0000003246     321,667.00        118,710.44
11/1/2016           Breeding Barn                             0000003247     574,998.19        448,019.42
11/1/2016           Equipment - Breeding Barn                 0000003248     311,111.00        114,814.77
11/1/2016           Farrowing Barn                            0000003249   1,115,503.40        869,163.07
          11/1/2016 Equipment - Farrowing Barn                0000003250     427,667.00        157,829.46
11/1/2016           Office                                    0000003251     218,600.21        170,325.99
1/2/2017            Cravel for Roads and Houses               0000003339      21,600.00         12,420.01
3/27/2017           Recycle lines with Tank                   0000003343      24,961.01          4,576.19
4/15/2017           Grading & Stone                           0000003278      10,330.00          6,198.00
1/2/2018            Gravel & Grading for Road                 0000003325      10,650.00          3,727.49
9/1/2018            Composter                                 0000003358     161,450.00        119,742.08
7/10/2019           Agri Alert Alarm                          0000003412       1,766.86          1,325.15
TOTAL                                                                      5,513,613.17      3,631,991.25

Expense A/C#: 62602STEPHENS
2/17/2017          New Holland 4WD Tractor w/Bucket           0000003261      10,000.00          1,666.67
2/17/2017          2002 Ford F150 Pickup                      0000003262       3,300.00            550.01
2/17/2017          1997 Fleetwood Mobile Home                 0000003263      13,000.00          7,583.33
2/17/2017          1999 Ford F150                             0000003264       2,175.00              0.00
2/17/2017          1989 Ford F800                             0000003265         500.00              0.00
2/17/2017          256.67 Acres Land                          0000003266     408,000.00        408,000.00
2/17/2017          Buildings                                  0000003267     483,000.00        382,374.99
2/17/2017          Equipment                                  0000003268     243,025.00         98,367.26
10/1/2018          Irrigation for Sprayfields                 0000003361       6,356.83          4,767.64
10/1/2018          Roof for Mobile Home                       0000003363       3,800.00          2,850.00
10/1/2018          Roofing for Barns                          0000003364       5,100.00          4,462.50
10/1/2018          Feed System                                0000003365      35,392.00         22,751.99
10/1/2018          Feed System                                0000003366      43,569.00         28,008.64
10/1/2018          Feed System                                0000003367      21,660.00         13,924.28
10/1/2018          Feed System                                0000003368      26,875.00         17,276.78
10/1/2018          Generator Shed                             0000003373       4,300.00          3,224.99
10/1/2018          Equipment                                  0000003374     390,000.00        250,714.28
10/1/2018          Renovation of Sow farm Buildings           0000003375     522,070.79        488,489.58
10/1/2018          Nursery Building                           0000003377   1,083,400.00      1,013,951.28
10/1/2018          Land Improvement for Nursery Prep          0000003379     146,436.90        109,827.68
10/1/2018          3 Water Tanks Installed                    0000003380      20,947.11         13,466.01
1/4/2019           Stone for Land Improvement                 0000003393      10,150.35          6,887.74
4/29/2019          Pump Motor                                 0000003407       2,172.39          1,551.70
TOTAL                                                                      3,485,230.37      2,880,697.35

Expense A/C#: 62602MOSSLAND
12/1/2017          Mobile Home                                0000003311      34,429.40        30,256.13
12/1/2017          Buildings                                  0000003313   1,021,713.60       851,428.00
12/1/2017          Equipment                                  0000003314     512,857.00       268,639.37
        Case 21-01068-5-SWH                   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 46 of
                                                              209

                                                        EXHIBIT A/B # 55B
3/6/2018              Clearing for Spray fields                    0000003357       9,100.00       5,091.67
1/2/2019              Irrigation Pump                              0000003386      14,405.63       9,775.24
1/2/2019              Pinning and Installation (Open Pen)          0000003387     220,000.00     170,500.00
2/10/2019             Land Clearing                                0000003388      12,000.00       9,400.00
4/26/2019             Well Pump and Piping                         0000003406      12,509.36       8,935.27
4/29/2019             Pump Motor                                   0000003408       2,547.39       1,819.58
6/4/2019              Clearing - Land Improvemnt                   0000003400      30,000.00      24,500.00
6/24/2019             Curtains & Bird Wire Gest & Breeding Barns   0000003399      11,852.08       9,679.20
8/9/2019              Land Improvement - Land Clearing             0000003411     100,000.00      88,888.88
10/29/2019            Land Clearing                                0000003415      10,000.00       8,500.00
TOTAL                                                                           1,991,414.46   1,487,413.34


Expense A/C#: 62603TRUCK WASH
9/18/1992           WELLS - TRUCK WASH                             1905            3,959.94           0.00
11/27/1992          TRUCK WASH                                     1921           50,689.21           0.00
3/31/1993           TRUCK WASH ROAD                                2003            1,578.35           0.00
1/7/2005            Truck Wash Garage Doors                        2573            3,490.00           0.00
2/9/2007            Gravel and Grading                             0000002687      1,495.00          83.02
3/23/2007           Dryer Shed                                     0000002706     31,765.67       9,397.39
           2/1/2009 Well                                           0000002788     10,317.22           0.00
11/5/2015           Gas Water Heater                               0000003122        852.75           0.00
          5/19/2016 Well                                           0000003182      6,200.00       3,151.67
8/16/2017           Fruehauf Trailer                               0000003291     12,245.48       3,265.44
11/15/2017          Truck Wash - Candor                            0000003304    567,837.56     518,091.09
11/15/2017          Water and Sewage lines                         0000003306     39,776.58      30,716.37
11/15/2017          Sewage Pump                                    0000003307      1,230.00         629.66
11/15/2017          Driveway                                       0000003308     81,336.75      62,810.04
4/2/2018            Fan System                                     0000003353      7,660.00       4,377.14
7/16/2018           Laggon Removal                                 0000003350      8,000.00       5,800.00
TOTAL                                                                            828,434.51     638,321.82

Expense A/C#: 62603SOW FARM & OFFSITE NURSERY SERVICE
10/8/2010          2006 Chevrolet Silverado                        0000002818     22,921.00           0.00
4/17/2012          1991 International Truck                        0000002871      7,500.00           0.00
3/21/2014          2014 Ram 1500                                   0000002937     29,671.00           0.00
6/17/2014          2014 Ram 1500                                   0000002948     33,069.60           0.00
10/19/2015         2016 Ford Transit Van                           0000003147     33,687.42           0.00
12/15/2017         2017 Ford Transit Van                           0000003315     34,372.97      11,457.66
          1/23/20212016 Ford F-150                                 0000003423     28,795.10      27,355.34
TOTAL                                                                            190,017.09      38,813.00

Expense A/C#: 62603SOUTH CAROLINA SERVICES
5/22/2018          2018 Ford F-150                                 0000003346     33,500.00      13,958.33
TOTAL                                                                             33,500.00      13,958.33

Expense A/C#: 62603FINISHING SERVICE
7/19/2004          04 Ford F150 4X2                                2546           21,807.49           0.00
7/19/2004          04 Ford F150 4X4                                2547           24,939.64           0.00
1/20/2012          2011 Chevrolet Silverado                        0000002863     31,602.20           0.00
3/21/2014          2014 Ram 1500                                   0000002938     29,671.00           0.00
11/25/2014         2014 Ram Pick Up                                0000003006     33,750.00           0.00
10/30/2017         2017 Ford F150                                  0000003299     36,378.30      10,913.48
2/8/2018           2018 Ford F150 Truck                            0000003331     37,774.52      13,850.67
4/11/2018          2018 Ford F-150                                 0000003337     36,964.94      14,785.97
TOTAL                                                                            252,888.09      39,550.12

Expense A/C#: 62604NC & SC CONTRACT FARMS
9/26/1984          385' WELL & PUMP [112]                          1500             2,960.70           0.00
        Case 21-01068-5-SWH                 Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 47 of
                                                            209

                                                     EXHIBIT A/B # 55B
10/9/1987           WELL & PUMP [112]                                  1615           3,622.97         0.00
1/9/1991            IRRIGATION PUMP [112]                              1765           6,190.29     2,166.60
3/13/1991           FEED SYSTEM [112]                                  1778          15,249.76     1,089.25
4/18/1991           FEED SYSTEM [112]                                  1789           7,497.70       535.55
6/13/1991           FEED SYSTEM [112]                                  1811           5,070.40         0.00
2/19/1992           IRRIGATION PIPE [112]                              1861           2,137.50       458.02
8/28/1992           IRRIGATION SYSTEM [112]                            1943           5,560.95     1,191.64
2/14/1994           ELECTRICAL REWIRING [112]                          2112          15,935.30    10,357.94
          3/11/1994 CURTAINS REPLACED [112]                            2072           1,685.73       505.71
5/1/1995            LAGOON WORK [112]                                  2130          16,518.97    12,389.22
11/30/1995          LAGOON WORK [112]                                  2147          33,705.67    25,279.25
5/22/1996           LAGOON WORK [112]                                  2175          21,276.24    18,084.81
6/27/1997           RS RENOVATION - NURSERY [112]                      2258         429,700.07   429,700.07
12/31/1997          TRANSFER RIVERSIDE ASSETS [112]                    2311         -25,824.92   -25,824.92
2/14/2007           350,000 BTU Heater                                 0000002698     1,785.00         0.00
          2/14/2007 350,000 BTU Heater                                 0000002699     1,785.00         0.00
4/7/2017            33 Feeders - Mt View                               0000003272    12,936.00     5,544.00
4/1/2020            Applefield Milk Project                            0000003422   369,056.99   332,151.29
TOTAL                                                                               926,850.32   813,628.43

Expense A/C#: 62604CLEARVIEW TRIPLE NET LEASE
1/1/2004           Building - North Moore Management - Capital Lease   2581         425,000.00    58,187.49
6/1/2006           Clearview Tunnel Ventalation                        0000002631    19,203.33     4,960.80
6/16/2006          225,000 BTU Heaters (5)                             0000002635     2,150.00         0.00
7/29/2006          1 HP Submersible Pump                               0000002636       369.15         0.00
8/1/2006           5000 gal Water Tank                                 0000002637     3,097.60         0.00
8/10/2006          Drain Lines (Replacement)                           0000002693     6,771.03         0.00
9/1/2006           Nursery Stalls amd Feed Bins                        0000002639    12,556.41         0.00
1/1/2007           Pressure Washer                                     0000002694     1,666.50         0.00
2/6/2007           Fuel Tank                                           0000002676       902.05         0.00
12/3/2010          HVAC Unit                                           0000002833     3,715.00         0.00
6/5/2012           Flooring for Trailer                                0000002879     3,209.27       374.39
12/1/2014          Feed System House 3                                 0000003010     1,756.46         0.00
4/27/2015          2 Feed Bins House 1 & 2                             0000003061    11,584.54     4,633.85
7/15/2015          Bushhog Model HD10DA                                0000003073     4,250.00         0.00
10/16/2015         Feesders (10) Series 300 60X36                      0000003117     4,493.50         0.00
10/18/2016         Feeders                                             0000003237    12,967.50     1,357.05
1/12/2018          Heaters - 8                                         0000003328     7,649.36     4,097.87
1/17/2018          Loading Chute                                       0000003326     4,011.00     2,148.76
4/1/2019           Drive Pump Unit                                     0000003398    22,500.00    16,071.43
TOTAL                                                                               547,852.70    91,831.64

Expense A/C#: 62604GENERAL
2/1/2007           6 Pit Fans                                          0000002686     2,022.50         0.00
TOTAL                                                                                 2,022.50         0.00

Expense A/C#: 62604CIRCLE P
2/8/1984            CIRCLE P FARM [107]                                1488         104,668.61         0.00
2/8/1984            BARN (CIRCLE P FARM)                               1489          30,000.00         0.00
7/21/1984           HOG EQUIPMENT [107]                                1509          71,692.66         0.00
3/24/1987           WELL [107]                                         1575           3,610.50         0.00
          7/31/1989 WELLS - CIRCLE P [107]                             1676           2,135.52         0.00
7/27/1990           RENOVATION - CEILING [107]                         1712          14,286.58         0.00
5/13/1991           FEED SYSTEM [107]                                  1799           4,718.09         0.00
1/10/1992           FEEDERS [107]                                      1849           5,136.96         0.00
6/25/1993           NEW ROOF [107]                                     2031           6,672.27         0.00
12/14/1993          WELL EXTENSIONS [107]                              2049           3,635.85         0.00
8/5/1997            LAGOON WORK [107]                                  2253           7,867.20         0.00
        Case 21-01068-5-SWH                   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 48 of
                                                              209

                                                       EXHIBIT A/B # 55B
11/15/2005            Circle P Building Renovations             2608          35,041.98         20,890.43
11/15/2005            Feed Bins and Feeder System - Circle P    2607           8,306.94              0.00
11/15/2005            Curtains and System - Circle P            2606           2,075.42              0.00
2/26/2008             Finishing Floor Equipment                 0000002778    80,725.00              0.00
2/26/2008             Finishing Floor Building                  0000002779   135,039.64         75,772.26
2/26/2008             Land Improvements                         0000002780    19,176.00              0.00
2/26/2008             Pumphouse/ Generator Shed                 0000002781    19,860.99          7,974.52
6/22/2015             Shower                                    0000003066     2,425.30          1,010.54
6/15/2017             Slats                                     0000003281    13,013.25          8,024.82
9/29/2017             Well                                      0000003293     7,336.00          4,707.28
9/1/2018              Flooring                                  0000003359     7,971.31          5,912.06
TOTAL                                                                        585,396.07        124,291.91

Expense A/C#: 62604COPPERHEAD TRIPLE NET LEASE
10/19/2001         GENERATOR - 40KW                             2504          10,602.15              0.00
10/1/2006          Buildings - Swine                            0000002657   888,434.00        244,319.34
10/1/2006          Buildings - Broilers                         0000002658    55,104.00              0.00
10/1/2006          Equipment - Swine                            0000002659   159,390.00              0.00
10/1/2006          Equipment - Broilers                         0000002660    41,056.00              0.00
10/1/2006          [LKT000001] TRADED 09/28/11 NBV-B 1718.85    0000002661         0.00              0.00
10/1/2006          Land Improvements                            0000002662   135,000.00          4,500.00
11/1/2006          Case IH 3230 Tractor                         0000002651    17,250.00              0.00
11/1/2006          Fuel Tank - Irrigation                       0000002653       578.45              0.00
11/1/2006          Fuel Tank - Generator                        0000002654     1,054.64              0.00
          11/2/2006Pressure Washer                              0000002652     1,666.50              0.00
11/15/2006         Road Work and Loading Area                   0000002655     3,397.50              0.00
1/2/2007           Load Chute & Walkway                         0000002697     9,311.31              0.00
1/24/2007          4 Feed Bins                                  0000002670     8,200.00              0.00
1/24/2007          1 Feed Bin                                   0000002671     1,800.00              0.00
2/1/2007           Used Bulk Feed Tank                          0000002681       700.00              0.00
2/6/2007           Used Bulk Feed Tank                          0000002682       700.00              0.00
2/7/2007           Used Bulk Feed Tank                          0000002685       700.00              0.00
2/12/2007          Used Bulk Feed Tank                          0000002684       700.00              0.00
2/13/2007          Used Bulk Feed Tank                          0000002683       700.00              0.00
2/23/2007          2 Bulk Feeders                               0000002702     1,400.00              0.00
3/23/2007          Feed Bin Pads                                0000002713     3,975.50            242.99
3/27/2007          270 gallon Fuel Tank                         0000002715       612.77              0.00
4/1/2007           Feed System                                  0000002714    12,742.45              0.00
4/2/2007           Feed Bin                                     0000002712       700.00              0.00
5/1/2007           Tunnel Ventalation                           0000002717    96,133.57          6,943.05
7/6/2007           Feed Bin                                     0000002722     2,495.00              0.00
           7/6/20072 HP Sewage Pump                             0000002723       788.15              0.00
7/12/2007          5000 gal Water Tank                          0000002719     2,824.95              0.00
7/12/2007          Water Tank                                   0000002752     2,824.95              0.00
7/31/2007          Bush Hog                                     0000002726       905.84              0.00
9/20/2007          Generator Alarms                             0000002744       520.00              0.00
9/28/2011          [LKA000001] 100 KW Generator                 0000002661    10,218.85              0.00
7/6/2012           Pressure Washer                              0000002886     1,836.95              0.00
8/10/2012          Well Pump                                    0000002892     1,962.20              0.00
9/5/2012           Curtains and Alarm System                    0000002893     8,299.89              0.00
3/20/2014          Roof Copperhead #2                           0000002935    19,520.11         14,492.21
6/10/2014          Roadwork & Lagoon                            0000002992     7,710.00          2,441.50
7/23/2014          Payne 2 TON Heat Pump System                 0000002979     4,497.00          1,461.53
7/24/2014          Penning House 9-11                           0000002974    36,926.13         12,001.01
8/1/2014           Feed Systems                                 0000002975    25,363.96          8,454.63
8/7/2014           Ventilation System                           0000002976    18,041.88              0.00
8/15/2014          Office / Shower Addition                     0000002982    46,937.69         15,645.89
9/5/2014           Pit Fans                                     0000002980     5,232.93              0.00
        Case 21-01068-5-SWH                   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 49 of
                                                              209

                                                       EXHIBIT A/B # 55B
9/15/2014             Copperhead Roofing Multi - Buildings      0000002983     127,791.71       43,662.17
9/22/2014             2 Pump Sewage Ejector Systems             0000002977       2,044.06            0.00
9/25/2014             Heater 225M BTU                           0000002978       1,580.43            0.00
10/15/2014            Amana Dryer (NED4600YQ1)                  0000002997         483.43            0.00
12/15/2014            Roofs - Houses 8-11                       0000003005      60,161.02       50,391.27
12/19/2014            Pressure Washer Ser#10826970              0000003015       2,376.00            0.00
1/1/2015              Black Steel Piping for Gas                0000003067       3,799.85        1,424.91
1/15/2015             Clearing and Grading for Dead Box         0000003049       2,900.00            0.00
3/26/2015             Pump Sewage Ejector 2hp                   0000003024         852.46            0.00
8/19/2015             Pig Scale                                 0000003071         908.07            0.00
9/8/2015              Well Pump                                 0000003143         600.00            0.00
9/12/2015             Land Improvement Stone & Equipment        0000003092       5,150.00        3,233.08
9/23/2015             2 - Control 7 Stage 1 Variable            0000003089       1,850.71            0.00
10/12/2015            Grading and Gravel                        0000003118      11,950.00        5,377.49
10/15/2015            Pump Sewage Ejector                       0000003119         869.02            0.00
10/28/2015            Goulds Pump GT-15                         0000003121         438.46            0.00
11/24/2015            225M BTU Heater                           0000003110         582.82            0.00
11/24/2015            225M BTU Heater                           0000003111         582.82            0.00
12/8/2015             Pressure Washer                           0000003144       3,106.49            0.00
10/15/2017            Land Improvement                          0000003320       7,750.00        5,037.50
11/6/2017             2 Loading Chutes                          0000003298      10,714.00        5,484.55
             8/5/2018 Build House Pads                          0000003356       6,750.00        4,178.57
TOTAL                                                                        1,902,056.67      429,291.69

Expense A/C#: 62608FEED MILL
2/6/2007           2007 Chevrolet C1500                         0000002675     17,000.00             0.00
9/23/2010          Die Rework                                   0000002814      3,300.00             0.00
10/1/2010          Scale Rework and Repair                      0000002813     22,305.66             0.00
10/1/2010          Feedmill                                     0000002824    385,750.84       223,735.52
10/10/2010         Automated Batching System                    0000002822     17,658.82             0.00
10/20/2010         Roofing Warehouse and Feedmill               0000002823      5,300.00         3,074.01
12/1/2010          Elevator Rebuild and Repair                  0000002832     10,929.00             0.00
12/2/2010          Fat Delivery System                          0000002826      6,474.43             0.00
12/8/2010          Hopper Tank Rebuild and Repair               0000002836     53,852.42             0.00
12/8/2010          Roof For Feed Bins                           0000002837      2,567.29             0.00
         12/14/2010Feed Ingredient Augers                       0000002831      6,804.17             0.00
12/17/2010         Boiler                                       0000002834    102,971.11             0.00
12/30/2010         Steam Heating and Piping                     0000002835      3,854.06             0.00
1/31/2011          Boiler (Cost Adjustment)                     0000002841     19,641.11             0.00
           9/1/2011Batching System Update                       0000002851     12,986.47             0.00
9/7/2011           Steep Water System                           0000002850     36,750.00             0.00
12/14/2011         Vertical Lift Garage Door                    0000002859      1,570.00             0.00
1/5/2012           Trane 13 Gas Pasck                           0000002867      4,895.00             0.00
6/1/2012           Blower Maotor and Fan Assembly               0000002877        725.00             0.00
6/1/2012           1 1/2 Deep Well Pump                         0000002878        845.00             0.00
8/1/2012           Conveyor Belt                                0000002887      3,012.08             0.00
11/19/2012         Viking Pump                                  0000002895      4,475.92             0.00
12/3/2012          Pellet Mill Motor                            0000002896     18,000.00             0.00
1/14/2013          Gas Manifold System                          0000002899     10,784.52             0.00
4/2/2013           Fat Pump                                     0000002907      4,855.24             0.00
4/3/2013           Pump for Choline Chloride                    0000002906      2,164.09             0.00
4/9/2013           E-Z Clean Vertical Spount Magnet             0000002908      8,475.50             0.00
8/7/2013           Screen Carriage                              0000002915      1,527.36             0.00
9/21/2013          Essmueller Drag Flight Conveyor              0000002917     11,975.33             0.00
9/21/2013          Essmueller Drag Flite Conveyor               0000002918      9,672.83             0.00
10/1/2013          Gear Box - Dodge TPR Bushed Reducer          0000002921      3,880.99             0.00
12/12/2013         Head Assembly on Drag Conveyor               0000002925     11,332.14             0.00
1/2/2014           PC w/ Office 2013                            0000002930      1,401.41             0.00
        Case 21-01068-5-SWH                Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09           Page 50 of
                                                           209

                                                    EXHIBIT A/B # 55B
3/4/2014            Goodman Split A/C System                         0000002988       3,250.00         947.93
3/11/2014           Hyundai Motor                                    0000002932       1,995.00           0.00
3/13/2014           HP Probook w/MS office                           0000002933       1,099.10           0.00
3/18/2014           Motor Gearbox                                    0000002931      12,600.00           0.00
5/7/2014            Pellet Cooler Rebuild                            0000002951       9,762.93       2,079.44
6/2/2014            Steepwater Pump                                  0000002952       2,087.54           0.00
6/9/2014            Hammer Mill Doors                                0000002950       9,259.08       2,932.04
6/26/2014           Hammermill Motor                                 0000002984       9,488.94           0.00
6/27/2014           Conditioner System                               0000002987      72,169.55           0.00
6/30/2014           Complete Steepwater Pump System                  0000002986       7,017.93           0.00
7/3/2014            Pellet Mill Starter 500HP                        0000002989       3,939.08           0.00
7/8/2014            150 HP 448T Lincoln Motor                        0000002985       2,550.00           0.00
10/16/2014          3 Roll Shells                                    0000003011       3,835.00           0.00
11/17/2014          2014 Ram Truck - White                           0000003000      35,832.95           0.00
12/9/2014           Gearbox - Short Corn Elevator                    0000003016       2,922.49           0.00
1/16/2015           Recieving Elevator                               0000003029     108,950.00      40,856.24
1/19/2015           Hyundai Motor with Belts                         0000003031       1,041.85           0.00
1/30/2015           Gear Box For Auger                               0000003036       1,846.43           0.00
3/2/2015            Steepwater Piping and Mixing                     0000003030      26,416.83      10,346.60
3/24/2015           LoadCell for Scales                              0000003022       3,729.89           0.00
4/10/2015           Auger System for Phosphate                       0000003065       3,187.05       1,274.79
4/17/2015           Fan Blower                                       0000003080       5,904.29           0.00
9/18/2015           Andritz Pellet Mill                              0000003090      53,710.75           0.00
9/30/2015           Mixer Motor                                      0000003082       4,571.00           0.00
10/22/2015          Liner for Corn Trough                            0000003140      13,629.24       2,920.57
10/30/2015          Rebuild Roll Assembly                            0000003141       5,653.25       1,211.39
11/1/2015           Natural Gas Line                                 0000003139      99,261.00      63,416.75
12/14/2015          Mash Elevator Belt,Bucket and Hardware           0000003142      25,146.27       6,191.35
2/8/2016            Corn Drag to Hammermill                          0000003171      10,290.24           0.00
3/24/2016           1" Micro Motion Meter R100 Mass Flow             0000003186       6,509.39       1,782.34
3/25/2016           Aurora Feedwater Pump                            0000003166       3,276.02           0.00
8/4/2016            Computer Equipment                               0000003231       2,415.06         174.02
8/15/2016           Ledwell Feed Tailer                              0000003189     110,907.40       7,991.51
2/7/2017            Belt and Buckets for Pit Elevator                0000003271       8,170.12           0.00
3/24/2017           Computer Components for Repete Batching System   0000003342       7,795.94       1,429.26
4/10/2017           Breakroom Renovation                             0000003279       9,574.84       7,021.55
6/30/2017           Railroad Track Improvements                      0000003288      31,600.00      19,486.68
6/30/2017           Truck Scale                                      0000003289      50,775.38      22,969.81
5/1/2018            Batching and Micro System                        0000003345     383,103.16     271,364.74
7/3/2018            Roller Mill                                      0000003349     173,089.67     105,090.15
10/29/2019          Pellet Cooler                                    0000003416     189,856.02     161,377.63
1/24/2020           Pellet Mill Rollers                              0000003418      32,038.90      18,689.37
3/22/2020           Wall Replacement in Feedmill                     0000003419      56,852.09      53,772.59
TOTAL                                                                             2,414,849.46   1,030,136.28

Expense A/C#: 72600FEED DELIVERY
4/26/1991          WARREN 36' FEED TRAILER AT - SER9                 1792           32,714.25            0.00
11/21/1996         VACUUM PICK-UP SYS - TRLR #1792                   2204           14,700.00            0.00
7/27/2005          2005 Chevrolet C1500 Pickup                       2595           18,855.00            0.00
11/29/2005         CEI Pacer Feed Trailer                            2611           62,414.46            0.00
1/2/2007           Hydraulic System for Feed Truck                   0000002667      4,697.10            0.00
2/17/2011          1998 Mack Tractor                                 0000002843     15,600.00            0.00
10/28/2011         2001 Warren Trailer                               0000002853     15,000.00            0.00
4/16/2015          2015 Ledwell Feed Trailer                         0000003069     78,840.00            0.00
6/1/2015           2006 Freightliner Tractor with Wet Line           0000003070     70,552.22            0.00
6/23/2015          Wet Line                                          0000003081      6,928.71            0.00
3/4/2016           Wet Line Kit                                      0000003170      7,404.40            0.00
1/31/2017          Pacer Trailer Rebuild                             0000003344     15,294.34        2,294.14
        Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 51 of
                                                        209

                                                 EXHIBIT A/B # 55B
6/20/2019         New Wayne Reliance Fuel Dispenser       0000003402     15,051.10        11,109.13
TOTAL                                                                   358,051.58        13,403.27

Expense A/C#: 72603LIVE HAUL
9/12/1991           1992 EBY 48' HOG TRAILER              1825            28,010.00            0.00
8/27/1992           EBY 40' HOG TRAILER                   1886            16,925.00            0.00
3/22/1993           1993 EBY 53' TRAILER                  1978            30,660.00            0.00
           6/8/1993 STRETCH ASSET #1886 TO 40 '           1982             9,409.02            0.00
12/28/1993          1994 EBY 53' TRAILER                  2035            31,836.00            0.00
1/12/1995           MODIFICATION TO ASSET 1886            2133             2,526.96            0.00
1/24/1996           SIDING TO WINTERIZE HOG TRAILERS      2168            11,716.01            0.00
2/17/1999           1999 EBY 50' STRAIGHT TRAILER         2333            37,878.00            0.00
          4/19/2000 EBY HOG TRAILER - 1996                2458            26,560.00            0.00
10/22/2001          2002 CHEV C1500 P/U REG CAB 2WD       2501            18,360.32            0.00
10/28/2004          Rebuild Floor for Asset #2458         2555             8,621.08            0.00
12/20/2005          EBY Live Haul Trailer                 2612            74,518.00            0.00
9/15/2006           2007 Live Haul Trailer                0000002641      56,069.00            0.00
12/23/2006          2002 Freightliner Tractor             0000002664      33,000.00            0.00
6/28/2007           Refurbish EBY Trailer                 0000002724      17,815.93            0.00
5/20/2010           2005 EBY Livestock Trailer            0000002800      42,500.00            0.00
10/14/2010          Repair to 1999 Trailer                0000002821       7,723.90            0.00
1/23/2012           2012 EBY Trailer                      0000002862      78,341.00            0.00
4/11/2014           2014 Ram 1500                         0000002942      29,671.00            0.00
4/30/2014           EBY Live Haul Trailer                 0000002944      78,323.00            0.00
12/17/2014          2015 53' EBY Live Haul Trailer        0000003007      78,375.00        7,697.54
6/1/2016            2017 EBY Trailer                      0000003183      78,323.00       24,242.84
10/4/2016           2016 Ford F-150                       0000003232      43,803.47        4,584.04
2/17/2017           2008 EBY Trailer                      0000003258      35,840.00        5,973.33
4/15/2018           Eby Live Haul Trailer                 0000003336      80,121.00       32,048.40
          7/15/2018 Truck Garage                          0000003354     147,762.71      137,343.54
2/7/2020            2007 EBY Trailer                      0000003421      30,000.00       23,000.00
3/1/2020            Barrett Trailer                       0000003420      28,000.00       21,933.33
TOTAL                                                                  1,162,689.40      256,823.02

Expense A/C#: 82600G&A
12/15/1967         TRUCK BUILDING                         1119            1,696.54             0.00
4/15/1981          OFFICE BUILDING ADDITION               1120            5,068.99             0.00
10/15/1982         1983 FEATHER LIGHT TRAILER             1499                0.00             0.00
5/3/1988           PAVING - NEW OFFICE                    1634            7,104.47             0.00
5/16/1988          NEW OFFICE                             1605          192,518.58             0.00
5/16/1988          WELL - NEW OFFICE                      1620            1,061.25             0.00
6/10/1988          LANDSCAPING & WALKS                    1631            5,062.88             0.00
10/15/1989         WAREHOUSE ROOF                         1690            4,372.69             0.00
5/17/1991          OFFICE LANDSCAPING                     1801            9,506.50             0.00
8/8/1991           OFFICE IRRIGATION SYSTEM               1826            2,990.00             0.00
2/1/1992           REMODEL OFFICE                         1881            2,680.65             0.00
3/30/1992          1992 HOOPER TRAILER                    1883            4,660.00             0.00
1/28/1993          OFFICE RENOVATION                      1970            1,914.28             0.00
4/20/1993          1993 SHOP MADE UTILITY TRAILER         1976            6,742.87             0.00
5/31/1993          1993 CHEV S-10 PICK-UP                 1977           18,495.37             0.00
9/2/1993           WELL (Belford area)                    2034            1,386.09             0.00
9/20/1993          1994 CHEV EXT CAB PICK-UP              2013           22,404.38             0.00
1/30/1995          AMERICAN POWER 450 UPS                 2125              612.68             0.00
5/24/1996          KITCHEN FLOORING                       2174            1,465.14             0.00
7/18/1996          KITCHEN WALLPAPER & PICTURE            2177              668.71             0.00
2/17/1997          WAREHOUSE SHELVES                      2220              495.00             0.00
4/18/1997          PIGCHAMP PROGRAM                       2218            6,358.96             0.00
1/5/1998           TRAILER                                2299              400.00             0.00
        Case 21-01068-5-SWH        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 52 of
                                                   209

                                           EXHIBIT A/B # 55B
6/28/2000      AIR COND 2 TON TRANE XE1100                2468            4,307.47         0.00
4/12/2001      TELEPHONE SYSTEM                           2487            9,014.80         0.00
6/5/2002       GAS PACKS (4) - OFFICE HEATING & COOLING   2524           17,519.31         0.00
11/15/2002     ROOF - OFFICE                              2534           11,374.16         0.00
6/2/2004       04 Ford F150 Crew Cab                      2551           36,746.97         0.00
7/30/2004      APC - UPS Battery Back up                  2561              608.83         0.00
7/30/2004      MAS90 Software Modules                     2563            3,424.00         0.00
8/23/2004      04 Chevrolet K2500 C/K PI                  2552           37,661.51         0.00
5/30/2006      Office Tile & New Windows                  0000002626     16,536.44         0.00
3/19/2007      APC Battery Backup For Phone System        0000002704        502.96         0.00
10/23/2007     Roof and Building Improvements             0000002746     11,391.21     1,139.17
2/25/2009      Heating System - Carrier Gas Pack          0000002789      7,427.00         0.00
8/30/2010      Kraftsman Trailer                          0000002806      6,850.00         0.00
9/7/2010       MAS90 Bill of Material Module              0000002808      2,670.50         0.00
9/24/2010      Server and Accessories                     0000002812      7,490.45         0.00
5/28/2015      2.5 ton Carrier Gas Pack                   0000003099      5,792.81       896.52
9/18/2015      Centrifugal Pump 3500 RPM Motor            0000003091      5,005.33         0.00
4/7/2016       Alarm System                               0000003177      3,080.00        36.22
7/15/2016      2016 Honda Accord                          0000003188     30,000.00     1,699.94
9/15/2016      OPW Fuel System                            0000003210      7,905.83         0.00
10/14/2016     2017 Lincoln Navigator                     0000003233     73,500.00     7,691.77
12/5/2016      2016 Ford F-150                            0000003256     41,500.00     5,706.25
9/15/2017      3 modules for Sage 100                     0000003287      5,924.17         0.00
11/1/2017      2014 Nissan Sentra                         0000003309     13,141.96     4,161.63
TOTAL                                                                   657,041.74    21,331.50


                                                               TOTALS   41,117,676   18,530,739
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                      Page 53 of
                                                                          209
 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Chatham County Tax Office                      Describe debtor's property that is subject to a lien                   $21,907.53                 Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 697
       Pittsboro, NC 27312-0697
       Creditor's mailing address                     Describe the lien
                                                      2021 real and personal property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       First National Bank of
 2.2                                                                                                                   $26,115,744.66                   Unknown
       Omaha                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Creditor appears to have a: Senior lien on
                                                      most personal property excluding titled
                                                      vehicles & $250,000 in payroll acct.
       Attn: Managing                                 constituting proceeds of USDA CFAP; Junior
       Officer/Agent                                  lien on most real property - see Exhibit A/B #
       1620 Dodge Street                              55A.
       Omaha, NE 68197
       Creditor's mailing address                     Describe the lien
                                                      Security Interest pursuant to Credit
                                                      Agreement of April 1, 2019 as amended.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 54 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5891
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $11,558.80       $10,000.00
       Creditor's Name                                2016 Ford F-150 - VIN 1FTFW1EF1GFD58307
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $27,725
       PO Box 650575                                  Condition: Poor
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7154
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ford Motor Credit                              Describe debtor's property that is subject to a lien                      $8,246.61       $22,000.00
       Creditor's Name                                2016 Ford F-150 - VIN 1FTEW1EF7GFD14338
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $27,725
       PO Box 650575                                  Condition: Good
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5930
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Ford Motor Credit                              Describe debtor's property that is subject to a lien                      $6,062.70       $22,000.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 55 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

       Creditor's Name                                2017 Ford F-150 - VIN 1FTEX1EF4HKE44082
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $28,300
       PO Box 650575                                  Condition: Fair
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2494
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $21,167.10       $30,000.00
       Creditor's Name                                2017 Ford F-350 - VIN 1FD8X3FT1HEE29241
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  Condition: Good
       PO Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9543
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $17,156.13       $12,000.00
       Creditor's Name                                2018 Ford F-150 - VIN 1FTFX1E57JFC24848
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $31,025
       PO Box 650575                                  Condition: Good
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 56 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

       Last 4 digits of account number
       4134
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $12,603.15       $19,000.00
       Creditor's Name                                2017 Ford Van - VIN 1FTYE1YMXHKA39129
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  Condition: Good
       PO Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8311
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $16,561.96        $6,500.00
       Creditor's Name                                2018 Ford F-150 - VIN 1FTEX1E51JKC76205
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $31,025
       PO Box 650575                                  Condition: Very Poor
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7533
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $15,626.12       $10,500.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 57 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

       Creditor's Name                                2018 Ford F-150 - VIN 1FTEX1E58JKC76136
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  NADA Ave. Trade-in: $31,025
       PO Box 650575                                  Condition: Fair
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2367
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $20,612.49       $30,000.00
       Creditor's Name                                2017 Ford F-350 - VIN 1FD8X3FT6HEE92223
       Attn: Managing                                 (included on Exhibit A/B # 47B)
       Officer/Agent                                  Condition: Good
       PO Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien
                                                      Retail Installment Contract
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2544
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     LOL Finance Co.                                Describe debtor's property that is subject to a lien               $14,190,000.00          Unknown
       Creditor's Name                                Creditor appears to have a:
       Attn: Managing                                 Senior lien on most real property - see Exhibit
       Officer/Agent                                  A/B # 55A. Principal amount owing shown.
       1080 County Road F West
       Saint Paul, MN 55126
       Creditor's mailing address                     Describe the lien
                                                      Security Interest securing numerous prom.
                                                      notes of debtor and listed codebtors
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 58 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Montgomery County Tax                          Describe debtor's property that is subject to a lien                     $19,162.14        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 614
       Troy, NC 27371-0614
       Creditor's mailing address                     Describe the lien
                                                      2021 real and personal property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Moore County Tax
 4     Department                                     Describe debtor's property that is subject to a lien                     $51,078.68        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 457
       Carthage, NC 28327-0457
       Creditor's mailing address                     Describe the lien
                                                      2021 real property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 6 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                   Page 59 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 2.1   Moore County Tax
 5     Department                                     Describe debtor's property that is subject to a lien                     $8,642.30        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 457
       Carthage, NC 28327-0457
       Creditor's mailing address                     Describe the lien
                                                      2021 personal property taxes.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Oglethorpe County Tax
 6     Commissioner                                   Describe debtor's property that is subject to a lien                     $9,307.98        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       341 W. Main Street
       Lexington, GA 30648
       Creditor's mailing address                     Describe the lien
                                                      2021 Real Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Richmond County Tax
 7     Collector                                      Describe debtor's property that is subject to a lien                     $7,395.59        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 1644
       Rockingham, NC
       28380-1644
       Creditor's mailing address                     Describe the lien
                                                      2021 real and personal property taxes
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 7 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                     Page 60 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Warren County Tax
 8     Collector                                      Describe debtor's property that is subject to a lien                       $4,387.45        Unknown
       Creditor's Name                                All real property located in this county - see
       Attn: Managing                                 attached Exhibit A/B # 55A
       Officer/Agent
       PO Box 240
       Warrenton, NC 27589
       Creditor's mailing address                     Describe the lien
                                                      2021 real and personal property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Westfield Bank                                 Describe debtor's property that is subject to a lien                     $108,451.28        Unknown
       Creditor's Name                                Insurance premium financing agreement -
       Attn: Managing                                 right to unearned premiums upon any
       Officer/Agent                                  termination of policies
       PO Box 692
       Westfield Center, OH
       44251-0692
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 8 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 61 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                          Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $40,665,672.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   67

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Dorsey & Whitney, LLP
        Attn: Mr. Peter T. Nelson                                                                         Line   2.12
        Suite 1500, 50 South Sixth Street
        Minneapolis, MN 55402-1498

        Ellis & Winters, LLP
        Attn: Ms. Pam McAfee                                                                              Line   2.12
        4131 Parklake Avenue, Suite 400
        Raleigh, NC 27612

        Land O'Lakes, Inc.
        Attn: Paul Nielson - SLO                                                                          Line   2.12
        902 N. 24th Street
        Denison, IA 51442

        McGrath North
        Attn: Robert P. Diederich                                                                         Line   2.2
        Suite 3700, 1601 Dodge St.
        Omaha, NE 68102

        Nelson Mullins
        Attn: Terri L. Gardner                                                                            Line   2.2
        4140 Parklake Avenue
        Raleigh, NC 27612




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 9 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                        Page 62 of
                                                                          209
 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Debtor's Employees                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           GA Dept. of Agri-                                         Check all that apply.
           Livestock/Poultry                                            Contingent
           Attn: Managing Officer/Agent                                 Unliquidated
           P.O. Box 7847                                                Disputed
           Gainesville, GA 30504
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Land permits. Listed for notice purposes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   27178                               Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                               Page 63 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                        Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          Attn: Managing Officer / Agent                                Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101-7346                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Listed for notice purposes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $0.00    $0.00
          NC DEHNR                                                   Check all that apply.
          Attn: Managing Officer/Agent                                  Contingent
          217 West Jones Street                                         Unliquidated
          Raleigh, NC 27603                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Air and water quality permits. Listed for notice
                                                                     purposes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $0.00    $0.00
          NC DENR - Div. of Water Resource                           Check all that apply.
          Attn: Managing Officer/Agent                                  Contingent
          217 West Jones Street                                         Unliquidated
          Raleigh, NC 27603                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Lagoon permits on the farms. Listed for notice
                                                                     purposes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $0.00    $0.00
          NC Dept. Environmental Quality                             Check all that apply.
          Attn: Managing Officer/Agent                                  Contingent
          217 West Jones Street                                         Unliquidated
          Raleigh, NC 27603                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Permit to make feed. Listed for notice
                                                                     purposes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                   Page 64 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                        Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $5,786.43    $5,786.43
          NC Dept. of Agriculture & Cons.                            Check all that apply.
          Ser                                                           Contingent
          Attn: Tina L. Hlabse, Gen. Counsel                            Unliquidated
          1001 Mail Service Center                                      Disputed
          Raleigh, NC 27699-1001
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Feed Tax - 1st Quarter 2021 - Estimated Amount
                                                                     Shown
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          NC Dept. of Water Quality                                  Check all that apply.
          Attn: Managing Officer/Agent                                  Contingent
          512 N. Salisbury St.                                          Unliquidated
          Raleigh, NC 27604                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Certifications for pumping. Listed for notice
                                                                     purposes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          NC DOL - Boiler Safety Bureau                              Check all that apply.
          Attn: Managing Officer/Agent                                  Contingent
          1101 Mail Service Center                                      Unliquidated
          Raleigh, NC 27699-1101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Inspection for the boiler at the feed mill. Listed
                                                                     for notice purposes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          North Carolina Dept. of Commerce                           Check all that apply.
          Div. of Employment Security                                   Contingent
          PO Box 26504                                                  Unliquidated
          Raleigh, NC 27611-6504                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Listed for notice purposes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                          Page 65 of
                                                                           209
 Debtor        N. G. Purvis Farms, Inc.                                                                       Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            North Carolina Dept. of Revenue                          Check all that apply.
            Office Serv. Division Bankr. Unit                           Contingent
            PO Box 1168                                                 Unliquidated
            Raleigh, NC 27602-1168                                      Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Listed for notice purposes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $7,080.28         $7,080.28
            Randolph County Tax Collector                            Check all that apply.
            Attn: Managing Officer/Agent                                Contingent
            725 McDowell Road                                           Unliquidated
            Asheboro, NC 27205                                          Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     2021 real property taxes owed under lease of
                                                                     Copperhead Farm.
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $2,524.80         $2,524.80
            Richmond County Tax Collector                            Check all that apply.
            Attn: Managing Officer/Agent                                Contingent
            PO Box 1644                                                 Unliquidated
            Rockingham, NC 28380-1644                                   Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     2021 real property taxes owed under lease of
                                                                     Clearview Farms from North Moore
                                                                     Management LLC.
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            SC Dept. of Revenue (IFTA)                               Check all that apply.
            Attn: Managing Officer/Agent                                Contingent
            PO Box 1498                                                 Unliquidated
            Blythewood, SC 29016                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     International Fuel Tax Agreement - fees for
                                                                     diesel use. Listed for notice purposes.
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 66 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name


 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $151,784.77
          101 INC.                                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          4791 W 900 S                                                          Disputed
          PENDLETON, IN 46064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $198,065.86
          2 F FARMS                                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 517                                                            Disputed
          SALISBURY, NC 28145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,366.93
          A&M CLAPP FARM                                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          266 CLAPP FARMS RD                                                    Disputed
          GREENSBORO, NC 27405
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,395.53
          ACS BENEFIT SERVICES INC                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5660 University Parkway, Floor 5                                      Disputed
          WINSTON SALEM, NC 27105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Adisseo USA Inc.                                                      Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          4400 North Point Parkway, Suite 275
          Alpharetta, GA 30022                                                  Disputed

          Date(s) debt was incurred 1/11/2019                                               Any claims under Rovabio sales contract. See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Agri-Management Services                                              Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          5475 Dyer Avenue, Suite 141
          Marion, IA 52302                                                      Disputed

          Date(s) debt was incurred 11/6/2020                                               Any claims under consulting agreement for sale of
                                                                             Basis for the claim:
                                                                             Georgia property. See Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,025.45
          AGRISALES INC                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O Drawer 37                                                         Disputed
          CERESCO, NE 68017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 67 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Ajinomoto Health & Nutrition N. A.                                    Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1300 N. Arlington Heights Dr.
          Itasca, IL 60143                                                      Disputed

          Date(s) debt was incurred 4/1/2021                                                Any claims under Lysine sales agreement. See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,140.00
          ALLFLEX USA INC.                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 848533                                                         Disputed
          DALLAS, TX 75284-8533
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,095.27
          ALLRED FARM                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          799 JASPER ROAD                                                       Disputed
          ROBBINS, NC 27325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $97,918.59
          ALLTECH                                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 404569                                                         Disputed
          ATLANTA, GA 30384
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          AmeriGas                                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 371473                                                         Disputed
          Pittsburgh, PA 15250
                                                                                              Propane Gas - 54 accts for: Stephens; Copperhead
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Farm (2); Truck Wash (2); Indian Hills (3); Deerfield (4); Holly Ridge
          Last 4 digits of account number                                    (7); Wet Creek (9); Naked Creek (6); Little River (5); Tarheel (6); Blue
                                                                             Ribbon (3); Dixie (4); Cabin Creek; Purvis WHS
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,161.68
          AMERIGAS -WC                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,735.67
          AMERIGAS - DIXIE                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 68 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,131.29
          AMERIGAS - NCREEK                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,998.23
          AMERIGAS -DF                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,834.50
          Amerigas -HR                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,065.57
          AMERIGAS -IH                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,070.53
          AMERIGAS GAS-TH                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,208.24
          AMERIGAS-LR                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $962.41
          AMERIGAS-NC                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 371473                                                         Disputed
          PITTSBURGH, PA 15250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 69 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,356.60
          AMICK FARMS, LLC                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 128                                                            Disputed
          MONETTA, SC 29105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,298.78
          ANIMAL HEALTH INTERNATIONAL                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          DEPARTMENT #1305                                                      Disputed
          DENVER, CO 80256-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $100,045.81
          Applefield Farms                                                      Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          5403 Hwy 150-E
          Brown Summitt, NC 27214                                               Disputed

          Date(s) debt was incurred 11/19/2002                               Basis for the claim:    Any claims under finish grower contract. See
                                                                             Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,030.00
          ARK WELDING LLC.                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 479                                                            Disputed
          HOOKERTON, NC 28538
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.64
          ATHENS HARDWARE COMPANY                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 552, 1080 US HWY 29 N                                          Disputed
          ATHENS, GA 30603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $64.78
          ATLANTIC POWER SOLUTIONS INC.                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2287 BONLEE BENNETT RD.                                               Disputed
          SILER CITY, NC 27344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,100.45
          B & B TIRE SERVICE, INC.                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          9888 SILER CITY - GLENDON ROAD                                        Disputed
          BEAR CREEK, NC 27207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 70 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          BAILEY AND BAILEY, INC.                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          6400 JORDAN CREEK RD                                                  Disputed
          NICHOLS, SC 29581
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,189.77
          BARTLETT MILLING COMPANY                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 843329                                                         Disputed
          KANSAS CITY, MO 64184-3329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ben & Neil Siefring                                                   Contingent
          2956 Menchhofer Road                                                  Unliquidated
          Coldwater, OH 45828
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,140.31
          BENNETT FARM SUPPLY & HARDWARE                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 45                                                             Disputed
          BENNETT, NC 27208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,700.00
          BETA RAVEN                                                            Contingent
          ROSKAMP CHAMPION                                                      Unliquidated
          36810 TREASURY CENTER                                                 Disputed
          CHICAGO, IL 60694
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,958.40
          BILL WARD                                                             Contingent
          6929 Burgess Kivett Rd.                                               Unliquidated
          RAMSEUR, NC 27316                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          Blasingame, Burch, Garrard and Ashley, P                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. Box 832, 440 College Avenue, Suite                               Disputed
          ATHENS, GA 30603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 71 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $642.45
          BOWERS & BURROWS INC.                                                 Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 137                                                            Disputed
          HENDERSON, NC 27536-0137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $6.48
          BRADY LUMBER COMPANY                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3980 NC HWY. 22 SOUTH                                                 Disputed
          RAMSEUR, NC 27316-8570
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Brent Henschen                                                        Contingent
          5827 SR 219                                                           Unliquidated
          New Knoxville, OH 45871
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,091.05
          Bruce & Darlene Humble                                                Contingent
          6632 Smithwood Rd
                                                                                Unliquidated
          Liberty, NC 27298
                                                                                Disputed
          Date(s) debt was incurred 10/25/2018
                                                                             Basis for the claim:    Claims under finish grower contract (#195). See
          Last 4 digits of account number
                                                                             Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $160,708.66
          BUCHANAN FARMS / NUTRIEN AG
          SOLUTIONS                                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          490 COPPER MINE ROAD                                                  Disputed
          SANFORD, NC 27330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $208.87
          BURNEY TVH OF SEVEN LAKES                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          270 N. TRADE ST                                                       Disputed
          WEST END, NC 27376
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $55,822.50
          Butler Farms                                                          Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1314 Pisgah Church Rd.
          Aynor, SC 29511                                                       Disputed

          Date(s) debt was incurred 7/17/2015                                Basis for the claim:    Any claims under finish grower contract (#254). See
                                                                             Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 72 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $94,070.12
          C & M Hog Farms                                                       Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          2678 Centerville Rd
          Latta, SC 29565                                                       Disputed

          Date(s) debt was incurred 2/6/2019                                                Any claims under finish grower contract (#259). See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $957.50
          C.E.S.CITY ELECTRIC SUPPLY                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 13507                                                          Disputed
          GREENSBORO, NC 27415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $360.00
          CAMERON TESTING SERVICES                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          219 S STEELE STREET                                                   Disputed
          SANFORD, NC 27330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $431,655.57
          Cargill, Incorporated                                                 Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          935 INTERSTATE ROAD RIDGE                                             Disputed
          GAINESVILLE, GA 30501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,958.90
          CARLTON WILLIARD                                                      Contingent
          8152 LINDLEY MILL RD                                                  Unliquidated
          GRAHAM, NC 27253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $73.54
          CAROLINA AG SUPPLY/BISCOE
          HARDWARE                                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          223 SHADY OAK DRIVE                                                   Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,292.00
          CAROLINA ANALYTICAL SERV., LLC                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          17570 NC HWY 902                                                      Disputed
          BEAR CREEK, NC 27207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 73 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,107.45
          CAROLINA CLEANING SYSTEMS INC                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 12067                                                          Disputed
          WINSTON SALEM, NC 27117-2067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,836.35
          CAROLINA WATER SYSTEMS SUP INC                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          211A E DAMERON AVE, PO BOX 1549                                       Disputed
          LIBERTY, NC 27298
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $409.28
          CARTHAGE AGRIBUSINESS, INC.                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 116                                                           Disputed
          CARTHAGE, NC 28327-0116
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $376.80
          CAVINESS PRINTING SVC, INC.                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          224 EAST RALEIGH STREET                                               Disputed
          SILER CITY, NC 27344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $339.67
          CED-CONSOLIDATED ELECTRICAL
          DISTRIBUTORS                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 936339                                                         Disputed
          ATLANTA, GA 31193-6339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Central Electric Membership Corp.                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          128 Wilson Road
          Sanford, NC 27332                                                     Disputed

          Date(s) debt was incurred                                                         Electricity - 5 accounts for: Circle P Farm (1); Circle P
                                                                             Basis for the claim:
                                                                             Farm - Pump (2); Blue Ribbon Farm (2)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 74 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $230.81
          CenturyLink                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. Box 4300                                                         Disputed
          Carol Stream, IL 60197-4300
                                                                                              Telephone & Internet: 14 accts for: Holly Ridge; Little
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             River Farms; Cabin Creek; Blue Ribbon; Bonlee Mills; Truck Wash (2);
          Last 4 digits of account number                                    Indian Hills Farm; Deerfield Farms; Equip. Shed; Wet Creek; Green
                                                                             Acre Farm; Naked Creek Farm; Various
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $375.00
          CHAD CARMAC                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          550 LEE LAYNE                                                         Disputed
          RAMSEUR, NC 27316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          CHATHAM CO BLDG INSP OFFICE                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 548                                                            Disputed
          PITTSBORO, NC 27312-0548
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $435.44
          Chatham County Utilities                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 600027                                                         Disputed
          PITTSBORO, NC 27312-0910
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,189.72
          Chatham Industrial Supply                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          581 E. Third Street                                                   Disputed
          SILER CITY, NC 27344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Cheek Environmental, LLC                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          7748 Lanes Mill Rd                                                    Disputed
          BENNETT, NC 27208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          CHEEK SEPTIC TANK SERVICE                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          6148 HWY 22/42                                                        Disputed
          RAMSEUR, NC 27316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 75 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,237.50
          CHRIS BRAXTON                                                         Contingent
          7519 D LINDLEY MILL RD                                                Unliquidated
          GRAHAM, NC 27253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Chris Kleene                                                          Contingent
          521 Locust St.
                                                                                Unliquidated
          Gretna, NE 68028
                                                                                Disputed
          Date(s) debt was incurred      04/1/2021
                                                                                           Any claims under business consulting agreement.
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             See Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Chris Ontrop                                                          Contingent
          5017 E 500 N                                                          Unliquidated
          Portland, IN 47371
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,480.06
          CHRIS REDDING                                                         Contingent
          2546 Marlboro Church Road                                             Unliquidated
          SOPHIA, NC 27350                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Chris Redding Farm                                                    Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          4100 Baker Farm Road
          Sophia, NC 27350                                                      Disputed

          Date(s) debt was incurred                                                         Any claims under finish grower contract. See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,047.36
          CITY AUTO PARTS                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 716                                                           Disputed
          ROBBINS, NC 27325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,287.50
          Clark Newlin                                                          Contingent
          713 Roxboro Road                                                      Unliquidated
          HAW RIVER, NC 27258                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 76 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,478.35
          CLAYTON LLOYD/Lloyd Town Farms                                          Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          3801 Lloydtown Road                                                     Disputed
          MEBANE, NC 27302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,526.19
          CLIFFORD ELLIOTT                                                        Contingent
          7035 NC HWY 495                                                         Unliquidated
          DENTON, NC 27239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,050.95
          COASTAL AGROBUSINESS, INC                                               Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          PO BOX 1765                                                             Disputed
          GREENVILLE, NC 27835
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,853.35
          COBB & BLACK FARM                                                       Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          5456 TIMBERMILL ROAD                                                    Disputed
          MC LEANSVILLE, NC 27301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $208.09
          CONSOLIDATED OIL, LLC                                                   Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          PO BOX 1357                                                             Disputed
          ROBBINS, NC 27325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,911.47
          COOPER FORD                                                             Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          5292 HWY 15-501, PO BOX 100                                             Disputed
          CARTHAGE, NC 28327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Copperhead Farms LLC                                                    Contingent
          Attn: Managing Officer/Agent
                                                                                  Unliquidated
          2504 Spies Road
          Robbins, NC 27325                                                       Disputed

          Date(s) debt was incurred 10/10/2006                               Basis for the claim:    Farm Lease Agreement (Copperhead). See Schedule
                                                                             G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 77 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,780.00
          Cox Brothers Farm                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          6409 Rape Road                                                        Disputed
          MONROE, NC 28112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,883.90
          CRAIG BUCHANAN                                                        Contingent
          895 BUCKHORN ROAD                                                     Unliquidated
          SANFORD, NC 27330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,579.27
          CROOK MOTOR COMPANY INC.                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1501 North First Street                                               Disputed
          ALBEMARLE, NC 28001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,635.41
          CROSSROADS FORD                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 2069                                                           Disputed
          WAKE FOREST, NC 27588
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,971.97
          Cruco Mill & Industrial Supply                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          111 McNeill Road                                                      Disputed
          SANFORD, NC 27330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,563.61
          CSR COMPANY, INC                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 3827                                                           Disputed
          OMAHA, NE 68103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,960.00
          CURTIS COOK                                                           Contingent
          400 COLES MILL RD.                                                    Unliquidated
          CARTHAGE, NC 28327                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 78 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $133.44
          CUSTOM COMFORT COOLING & HEAT                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          440 W RALEIGH ST.                                                     Disputed
          BENNETT, NC 27208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          CW Homestead Farms, LLC                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          977 South SR 1
                                                                                Disputed
          Dunkirk, IN 47336
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Daniel L. Elsas                                                       Contingent
          2575 Fessler-Buxton Rd.                                               Unliquidated
          Russia, OH 45363
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Danisco US Inc.                                                       Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          3490 Winton Place
          Rochester, NY 14623                                                   Disputed

          Date(s) debt was incurred 10/1/2019                                               (DuPont) Any claims under meds - Axtra PHY 10,000
                                                                             Basis for the claim:
                                                                             TPT2 contract. See Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Danny Gunter/Gunter Farm, Inc.                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1330 Walker Rd.
                                                                                Disputed
          Rayle, GA 30660
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          DAVID E. REEVES, DVM                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1021 LONG BRANCH RUN                                                  Disputed
          WATKINSVILLE, GA 30677
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 79 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          David Knapke                                                          Contingent
          2310 Siegrist Jute Road                                               Unliquidated
          Fort Recovery, OH 45846
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $819.97
          David Sullivan                                                        Contingent
          342 Linwood Lane
                                                                                Unliquidated
          Rockingham, NC 28379
                                                                                Disputed
          Date(s) debt was incurred 5/24/2002
                                                                             Basis for the claim:    Any claims under finish grower contract (#116). See
          Last 4 digits of account number
                                                                             Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,621.80
          Davistown Farming, LLC                                                Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1002 Ferndale Court
          Wilson, NC 27893                                                      Disputed

          Date(s) debt was incurred 7/12/2010                                Basis for the claim:    Claims under finish grower contract (#176). See
                                                                             Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,101.08
          Deams Satterfield                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          713 K Fork Road                                                       Disputed
          MADISON, NC 27025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,468.59
          Debra H. Barnhill                                                     Contingent
          460 River Front S
                                                                                Unliquidated
          Conway, SC 29527
                                                                                Disputed
          Date(s) debt was incurred      12/28/2017
                                                                             Basis for the claim:    Any claims under finish grower contract (#253). See
          Last 4 digits of account number
                                                                             Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,875.00
          Dennis Calhoun                                                        Contingent
          7405 Turner North Drive                                               Unliquidated
          BROWNS SUMMIT, NC 27214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 80 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $101,913.14
          Dennis Loflin                                                         Contingent
          1007 Skeen Road
                                                                                Unliquidated
          Denton, NC 27239
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Any claims under finish grower contract. See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,166.95
          Dixon Family Farms LLC                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1687 Dixon Lamb Lane                                                  Disputed
          GRAHAM, NC 27253
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Dominion Energy                                                       Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          P.O. Box 100256
          Columbia, SC 29202-3257                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Propanel Gas - Account for: Feedmill
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,137.77
          Don A Gibbons Jr.                                                     Contingent
          3796 Bethlehem Church Rd.
                                                                                Unliquidated
          Carthage, NC 28327
                                                                                Disputed
          Date(s) debt was incurred 6/5/2002
                                                                                            Any claims under finish grower contract (Loblolly
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             #131). See Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,040.64
          Double E Farms                                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          502 White Road                                                        Disputed
          ELKIN, NC 28621
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Doug Franke                                                           Contingent
          2675 State Route 127                                                  Unliquidated
          St. Henry, OH 45883
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,276.65
          DREW CHILTON                                                          Contingent
          12134 NC 150                                                          Unliquidated
          REIDSVILLE, NC 27320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 81 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,544.60
          DREW DEATON                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5097 PICKETS MILL RD.                                                 Disputed
          SEAGROVE, NC 27341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,949.73
          Drew Hog Farms                                                        Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          4053 Bluff Rd
          Mullins, SC 29574                                                     Disputed

          Date(s) debt was incurred 3/1/2018                                 Basis for the claim:    Any claims under finish grower contract (#256). See
                                                                             Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Dry Feeder Farm / Bob Nedderman                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          03371 State Route 219
                                                                                Disputed
          New Bremen, OH 45869
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $126,880.00
          DSM NUTRITIONAL PRODUCTS LLC                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3927 COLLECTION CENTER DRIVE                                          Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Duke Energy                                                           Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          P.O. Box 1003
          Charlotte, NC 28201                                                   Disputed

          Date(s) debt was incurred                                                          Electricity -5 accounts for: Bonlee (3); Old 421 S
                                                                             Basis for the claim:
                                                                             Bonlee (1); 1193 NC Hwy 211 Candor;
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,768.30
          Earl York & Son Farm                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3185 Rameur Julian Road                                               Disputed
          LIBERTY, NC 27298
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Edward Baxley                                                         Contingent
          Boyd Atkinson Road
                                                                                Unliquidated
          Marion, SC 29571
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Any claims under finish grower contract. See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 82 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name


 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $684.00
          ELLIOTT ENTERPRISES                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 190                                                           Disputed
          TALMO, GA 30575
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          F. Kahlig                                                             Contingent
          4106 State Route 219                                                  Unliquidated
          Coldwater, OH 45828
                                                                                Disputed
          Date(s) debt was incurred
                                                                                           Any claims under finisher grower contract - under
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Mercer Landmark contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $761.68
          Farm Supply Company                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 566                                                            Disputed
          ELLERBE, NC 28338
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,653,000.00
          Fidelity Bank                                                         Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 996
          Fuquay Varina, NC 27526                                               Disputed

          Date(s) debt was incurred 2/2/2021                                 Basis for the claim:    PPP Loan - it is anticipated this will be forgiven
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,001.64
          Floyd Smith                                                           Contingent
          6508 Cypress Swamp Road
                                                                                Unliquidated
          Conway, SC 29527
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Any claims under finish grower contract. See
          Last 4 digits of account number
                                                                             Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Fred Kahlig                                                           Contingent
          4106 State Route 219                                                  Unliquidated
          Coldwater, OH 45828
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Fred Koenig                                                           Contingent
          18863 US Route 33                                                     Unliquidated
          Wapakoneta, OH 45895
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 83 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,815.20
          G.K. FARM LLC                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          596 MANESS ROAD                                                       Disputed
          ROBBINS, NC 27325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Gaines Oil Company                                                    Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          2346 South Main St
          Goldston, NC 27252                                                    Disputed

          Date(s) debt was incurred                                                         Any claims under petroleum tank equipment use
                                                                             Basis for the claim:
                                                                             contract. See Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $630.00
          GARNER SEED CO                                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          6292 OLD NC HWY 49                                                    Disputed
          DENTON, NC 27239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,814.25
          GARY THOMAS                                                           Contingent
          443 THOMAS RD                                                         Unliquidated
          SANFORD, NC 27330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Gary, Atley, & Abram Landes                                           Contingent
          1125 Lewisburg-Western Rd.                                            Unliquidated
          Lewisburg, OH 45338
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - 2 contracts under
                                                                             Basis for the claim:
          Last 4 digits of account number                                    terminated Sunrise Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,558.72
          GENERAL TRANSMISSION SUPP INC.                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 608                                                           Disputed
          LEXINGTON, NC 27293-0608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          GFL Environmental                                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          241 Vanco Mill Road
          Henderson, NC 27536                                                   Disputed

          Date(s) debt was incurred                                                        Waste Removal - 1 account for 396 Faulkner Quarter
                                                                             Basis for the claim:
                                                                             Road, Warrenton, NC 27589-9300
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 84 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $72,853.84
          GLAS-PAC CANADA                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5 BAST PL BOX209                                                      Disputed
          ST. JACOBS, ON N0B2NO
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $141.18
          GRAINGER                                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          DEPT. 839385440                                                       Disputed
          PALATINE, IL 60038-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Greg Alig                                                             Contingent
          777 Schroeder Road                                                    Unliquidated
          Celina, OH 45822
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Greg Tobe                                                             Contingent
          2796 Philothea Road                                                   Unliquidated
          Fort Recovery, OH 45846
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,152.22
          Halifax Electric Membership Corp.                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 667
          Enfield, NC 27823-0667                                                Disputed

          Date(s) debt was incurred                                                        Electricity - 5 accounts for: 396 Faulkner Quarter
                                                                             Basis for the claim:
                                                                             Road, Warrenton (4); 400 Faulkner Quarter Road, Warrenton (1)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $298.12
          HARRIS PRINTING                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          4303 SEVEN LAKES PLAZA                                                Disputed
          WEST END, NC 27376
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Hill Top Finisher                                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          215 Cotton Road
          Riedsville, NC 27320                                                  Disputed

          Date(s) debt was incurred                                                         Any claims under finish grower contract. See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 85 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $59,887.02
          HOG SLAT, INC.                                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 538279                                                         Disputed
          ATLANTA, GA 30353-8279
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $467.85
          HUBBARD PIPE AND SUPPLY, INC.                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO DRAWER 1570                                                        Disputed
          FAYETTEVILLE, NC 28302-1570
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Huelskamp Bros. Farms                                                 Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          7652 Pence Road
                                                                                Disputed
          Sidney, OH 45365
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,625.00
          HUGGINS FARMS, INC.                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5424 BLUFF ROAD                                                       Disputed
          MULLINS, SC 29574
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $507,279.43
          Huneycutt Pig Farm                                                    Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          28376 Millingport Road                                                Disputed
          ALBEMARLE, NC 28001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,579.10
          I.M.V. International Corporation                                      Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          11725 95th Ave N
          Maple Grove, MN 55369                                                 Disputed

          Date(s) debt was incurred 01/22/2018                                              Claims under service contract - GTB 1000 V3
                                                                             Basis for the claim:
                                                                             machine at boar stud. See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.81
          Imaging Systems & Supplies Co., Inc                                   Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          808 Woodland Ave
          Sanford, NC 27330                                                     Disputed

          Date(s) debt was incurred                                                        Any claims under Maintenance Agreement on 2
                                                                             Basis for the claim:
                                                                             Kyocera M4125idn leased from Wells Fargo. See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 86 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,429.66
          INDUSTRIAL POWER, INC.                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          703 WHITFIELD ST.                                                     Disputed
          FAYETTEVILLE, NC 28306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $113,640.02
          INTERNATIONAL INGREDIENT
          CORPORATION                                                           Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          MSC 7593, PO BOX 415000                                               Disputed
          NASHVILLE, TN 37241-7593
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,773.58
          INTERNATIONAL MINUTE PRESS                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          103 MORISEY BLVD                                                      Disputed
          CLINTON, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          J&L Pork LLC                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          202 Rangeline Rd.
                                                                                Disputed
          Russia, OH 45363
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $198.00
          J. C. EHRLICH                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 13848, SUITE 100                                               Disputed
          READING, PA 19612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jack M. Schmeising                                                    Contingent
          11255 Kuether Road                                                    Unliquidated
          Anna, OH 45302
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $819.17
          JACK'S SUPPLY                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 396                                                           Disputed
          CANDOR, NC 27229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 87 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          James C Bell                                                          Contingent
          3100 B&S Road
                                                                                Unliquidated
          Loris, SC 29569
                                                                                Disputed
          Date(s) debt was incurred      12/4/2017
                                                                                            Any claims under finish grower contract (#250). See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,760.78
          JAMES D. SMITH                                                        Contingent
          7002 MCLEANSVILLE RD                                                  Unliquidated
          BROWNS SUMMIT, NC 27214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          James Hicks                                                           Contingent
          7638 Horatio New Harrison Road                                        Unliquidated
          Bradford, OH 45308
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $301.14
          JAMES RIVER EQ. - ASHEBORO                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2421 US HWY 64 EAST                                                   Disputed
          ASHEBORO, NC 27203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $319.58
          JAMES RIVER EQ. - MT. GILEAD                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          305 N. MAIN STREET, PO BOX 388                                        Disputed
          MOUNT GILEAD, NC 27306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,800.70
          JAMIE ELLIOTT                                                         Contingent
          5845 HUNT ROAD                                                        Unliquidated
          DENTON, NC 27239                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          JBS USA Food Company                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1200 Story Avenue                                                     Disputed
          Louisville, KY 40206
                                                                                              Any claims under agreement for sale of market hogs.
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 88 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $57,834.98
          JD Farms, LLC                                                           Contingent
          Attn: Managing Officer/Agent
                                                                                  Unliquidated
          170 Cognac Road
          Marston, NC 28363                                                       Disputed

          Date(s) debt was incurred 11/19/2018                                              Any claims under nursery grower contract (#327),
                                                                             Basis for the claim:
                                                                             and finish grower contract (#196). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jeff & Michelle Knapke                                                  Contingent
          5359 Township Line Road                                                 Unliquidated
          Coldwater, OH 45828
                                                                                  Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jeff Timmerman                                                          Contingent
          400 N 850 E                                                             Unliquidated
          Portland, IN 47371
                                                                                  Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $122,845.67
          JERRY APPLE                                                             Contingent
          5403 HIGHWAY 150-E                                                      Unliquidated
          BROWN SUMMITT, NC 27214                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,443.35
          JERRY SMITH                                                             Contingent
          8157 BRANN RD                                                           Unliquidated
          BROWNS SUMMIT, NC 27214                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,829.57
          JF Carroll Farms LLC                                                    Contingent
          Attn: Managing Officer/Agent
                                                                                  Unliquidated
          526 County Line Rd
          Ellerbe, NC 28338                                                       Disputed

          Date(s) debt was incurred 10/9/2020                                Basis for the claim:    Claims under finish grower contract. See Schedule
                                                                             G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 89 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jimmy Bailey                                                          Contingent
          6400 Jordan Creek Rd.
                                                                                Unliquidated
          Nichols, SC 29581
                                                                                Disputed
          Date(s) debt was incurred 7/20/2015
                                                                                            Any claims under finish grower contract (#252). See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,383.95
          JIMMY COBLE                                                           Contingent
          2759 BASON RD                                                         Unliquidated
          MEBANE, NC 27302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jimmy Huggins / Huggins Farm                                          Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          5424 Bluff Road
          Mullins, SC 29574                                                     Disputed

          Date(s) debt was incurred 11/8/2017                                               Any claims under finish grower contract (#251). See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          John & Jaret Ankerman                                                 Contingent
          15120 CR 66A                                                          Unliquidated
          Saint Marys, OH 45885
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,811.65
          JOHN CLANTON                                                          Contingent
          5624 FOSTER STORE ROAD                                                Unliquidated
          LIBERTY, NC 27298                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $714.10
          JOHN DEERE FINANCIAL                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 4450                                                           Disputed
          CAROL STREAM, IL 60197-4450
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,577.94
          JOHN HANCOCK - Cont.                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 7247-7122                                                    Disputed
          PHILADELPHIA, PA 19170-7122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 90 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,238.35
          John Rodgers                                                          Contingent
          1898 Ironworks Road                                                   Unliquidated
          REIDSVILLE, NC 27320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,716.25
          JOHN S. WILLIAMS, JR.                                                 Contingent
          549 W. NC HWY 73                                                      Unliquidated
          ELLERBE, NC 28338                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $919.37
          Johnny Brown                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 1258                                                           Disputed
          ROBBINS, NC 27325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,046.22
          Jonathan Brent Jester                                                 Contingent
          1248 Wright Country Road
                                                                                Unliquidated
          Ramseur, NC 27316
                                                                                Disputed
          Date(s) debt was incurred 8/12/2002
                                                                                            Any claims under finish grower contract (Joe Cox
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             #126). See Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,608.35
          JR WOOD                                                               Contingent
          253 HOOVER RD                                                         Unliquidated
          LEXINGTON, NC 27295                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $66.48
          Keith Hardware, Inc.                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 1236                                                           Disputed
          CARTHAGE, NC 28327-1236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,937.82
          KEMIN AGRIFOODS NORTH AMERICA                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2220 PAYSHERE CIRCLE                                                  Disputed
          CHICAGO, IL 60674
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 91 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,755.00
          KEN TROXLER                                                           Contingent
          77755 FERRIN ROAD                                                     Unliquidated
          BROWNS SUMMIT, NC 27214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,953.55
          KENNETH JONES                                                         Contingent
          6438 CHILTON ROAD                                                     Unliquidated
          RAMSEUR, NC 27316                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,509.77
          Kevin Knight                                                          Contingent
          194 Fletcher Road                                                     Unliquidated
          MADISON, NC 27025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Kevin Smail                                                           Contingent
          12372 Shanley Road                                                    Unliquidated
          Quincy, OH 43343
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Key Farms, Inc.                                                       Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          596 Maness Road
          Robbins, NC 27325                                                     Disputed

          Date(s) debt was incurred 5/13/2002                                               Any claims under finisher grower contract (Gilbert
                                                                             Basis for the claim:
                                                                             Key #103). See Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $174,357.10
          LAKE PHELPS GRAIN                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 249                                                            Disputed
          CRESWELL, NC 27928
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,581.65
          LASLEY FAMILY FARMS                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1636 PERKINSON RD                                                     Disputed
          RUFFIN, NC 27326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 92 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Lee Foos                                                              Contingent
          14151 Price Mather Road                                               Unliquidated
          Richwood, OH 43344
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,398.17
          LEITH CDJR                                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 980                                                           Disputed
          ABERDEEN, NC 28315
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,605.02
          Lewis Brothers Farm                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          8135 Troxler Mill Road                                                Disputed
          GIBSONVILLE, NC 27249
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $103,807.38
          LIVESTOCK VETERINARY SERVICES                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 6580                                                          Disputed
          KINSTON, NC 28501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          LMS, LLC                                                              Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1227 Rockingham Road
          Rockingham, NC 28379                                                  Disputed

          Date(s) debt was incurred 11/1/2018                                              Any claims under sow farm grower contract (Gognac
                                                                             Basis for the claim:
                                                                             Farm). See Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $366.32
          LOUISBURG TRACTOR & TRUCK                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1931 US HWY 401                                                       Disputed
          LOUISBURG, NC 27549
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,658.35
          LOVELEA FARMS                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2750 Jersey Church Road                                               Disputed
          LEXINGTON, NC 27292
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 93 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,224.40
          LOWE'S HOME CENTERS, INC.                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 530970                                                       Disputed
          ATLANTA, GA 30353-0970
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,528.77
          McCALLUM'S SUPPLY                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 486                                                          Disputed
          CANDOR, NC 27229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Meadow Creek                                                          Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          507 Alston Bridge Road
          Siler City, NC 27344                                                  Disputed

          Date(s) debt was incurred                                                         Any claims under finish grower contract. See
                                                                             Basis for the claim:
                                                                             Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Melvin K. Huneycutt                                                   Contingent
          28376 Milling Port Road
                                                                                Unliquidated
          Albemarle, NC 28001
                                                                                Disputed
          Date(s) debt was incurred 5/13/2002
                                                                                            Any claims under finish grower contract (#144). See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,320,096.61
          Mercer Landmark Inc.                                                  Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          426 W Market St
          Celina, OH 45822                                                      Disputed

          Date(s) debt was incurred 10/3/2018                                Basis for the claim:    Contract Finish Facility Agreement - for 13 farms in
                                                                             Indiana & Ohio
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Michael P. Albers                                                     Contingent
          2466 Stelzer Rd.                                                      Unliquidated
          Maria Stein, OH 45860
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 94 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Michael Schoenlin                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3793 SR 49
                                                                                Disputed
          Fort Recovery, OH 45846
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,823.35
          MID EAST RAILROAD                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          644 Niagara Carthage Road                                             Disputed
          CARTHAGE, NC 28327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $265.09
          MID-ATLANTIC ASSOCIATES, INC.                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          409 RODGERS VIEW COURT                                                Disputed
          RALEIGH, NC 27610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,174.34
          MID-ATLANTIC IRRIGATION CO INC                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX L                                                            Disputed
          FARMVILLE, VA 23901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,125.00
          Mike & Robin Lackey                                                   Contingent
          2425 Breeze Road
                                                                                Unliquidated
          Hurdle Mills, NC 27541
                                                                                Disputed
          Date(s) debt was incurred 2/19/2010
                                                                                            Claims under finish grower contract (Beaver Creek #
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             170). See Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Mike Chrisman                                                         Contingent
          7888 Guadalupe Road                                                   Unliquidated
          Celina, OH 45822
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Mike Holdhiede                                                        Contingent
          4150 Carthagena Road                                                  Unliquidated
          St. Henry, OH 45883
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 33 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 95 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $46,761.75
          MIKE MCKINNEY                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          462 HIGH ROCK RD                                                      Disputed
          GIBSONVILLE, NC 27249
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,982.22
          MINITUBE USA                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          419 VENTURE CT.                                                       Disputed
          VERONA, WI 53593
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,857.96
          MINTON VETERINARY SERVICE. INC.                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 174                                                          Disputed
          CHICKASAW, OH 45826
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,275.00
          MOSER & COE FARMS, INC.                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          420 MOSER ROAD                                                        Disputed
          ARARAT, NC 27007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $627,193.18
          Murphy Brown LLC                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          200 Commerce Street                                                   Disputed
          Smithfield, VA 23430
                                                                                           (Smithfield Hog Production) Claims under feed
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/17/2017
                                                                             purchase agreement (finishing feed). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Murphy-Brown LLC                                                      Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          785 NC 24/50 East
          Warsaw, NC 28398                                                      Disputed

          Date(s) debt was incurred                                                         Any claims under Weaned Pig Supply and Purchase
                                                                             Basis for the claim:
                                                                             Agreement - see Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $78,258.13
          Murphy-Brown LLC                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 688                                                            Disputed
          Rose Hill, NC 28458
                                                                                           (Smithfield Premium Genetics) Claims under genetic
                                                                             Basis for the claim:
          Date(s) debt was incurred 05/14/2018
                                                                             supply agreement (royalties). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 96 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $240,377.79
          MWI ANIMAL HEALTH VETERINARY
          SUPPLY                                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          14659 COLLECTION CENTER DRIVE                                         Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,040.68
          NAPA AUTO PARTS                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1117 Holly Street                                                     Disputed
          WADESBORO, NC 28170
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Nathan Egbert                                                         Contingent
          9070 Lock Two Road                                                    Unliquidated
          Port Jefferson, OH 45360
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $214.61
          NC CHILD SUPPORT                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 900012                                                         Disputed
          Raleigh, NC 27675-9012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,846.87
          NC DEPT OF MOTOR VEHICLES-TAGS                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 29620                                                          Disputed
          Raleigh, NC 27626
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $98,160.36
          NC Farm of Wise, LLC                                                  Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          973 Kerr Lake Cole Bridge Rd.
          Norlina, NC 27563                                                     Disputed

          Date(s) debt was incurred 4/23/2015                                                Any claims under nursery grower contract (Spring
                                                                             Basis for the claim:
                                                                             Valley & Engel) See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $4.66
          NC QUICK PASS CUST SVC CTR                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 71116                                                          Disputed
          CHARLOTTE, NC 28272
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 97 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          NC-Engel Finisher                                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          847 Kerr Lake Cole Bridge Rd.
          Norlina, NC 27563                                                     Disputed

          Date(s) debt was incurred 4/23/2015                                                Any claims under NC Farm of Wise finish grower
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,814.00
          Neal H. Grant                                                         Contingent
          1794 N. U.S. Hwy. 220
                                                                                Unliquidated
          Ellerbe, NC 28336
                                                                                Disputed
          Date(s) debt was incurred 6/2/2005
                                                                                            Claims under finish grower contract (Mountain View
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             #142). See Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,783.90
          NICHOLSON'S FARMS                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3609 EDWARDS RD.                                                      Disputed
          SANFORD, NC 27332
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,422.55
          Nick Craven                                                           Contingent
          4718 Lambeth Mill Rd
                                                                                Unliquidated
          Bennett, NC 27208
                                                                                Disputed
          Date(s) debt was incurred 7/16/2004
                                                                             Basis for the claim:    Any claims under finish grower contract (#133). See
          Last 4 digits of account number
                                                                             Schedule G.
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $38.40
          NORLINA AUTO PARTS                                                    Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          110 U.S. HWY 1, NORTH                                                 Disputed
          NORLINA, NC 27563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          North Moore Management LLC                                            Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          2504 Spies Road
          Robbins, NC 27325                                                     Disputed

          Date(s) debt was incurred 10/1/2013                                                 Farm Lease Agreement (Clearview). See Schedule G.
                                                                             Basis for the claim:
                                                                             Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 36 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 98 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $96,220.80
          NOVUS INTERNATIONAL, INC.                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          3526 PAYSPHERE CIRCLE                                                 Disputed
          CHICAGO, IL 60674
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $174.23
          O'REILLY AUTO PARTS                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 9464                                                           Disputed
          SPRINGFIELD, MO 65801-9464
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,221.85
          Oakland Farms                                                         Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          5567 Joe Dean Trail
          Ramseur, NC 27316                                                     Disputed

          Date(s) debt was incurred 5/1/2002                                                Any claims under finish grower contract (Joe Cox
                                                                             Basis for the claim:
                                                                             #120). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,491.71
          OLD RED FARM                                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2400 ALAMANCE CHURCH ROAD                                             Disputed
          GREENSBORO, NC 27406
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $186,729.59
          P & F Farms, Inc.                                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1210 Lake Fork Road
          Salisbury, NC 28146                                                   Disputed

          Date(s) debt was incurred 9/23/1972                                               Claims under sow farm grower / Gilt Multiplier
                                                                             Basis for the claim:
                                                                             contract (P&F/Small Farm). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $750.00
          PARSONS MACHINE WORKS INC.                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          890 ALBEMARLE ROAD                                                    Disputed
          TROY, NC 27371
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Patrick M. Jones                                                      Contingent
          8456 Reeve Rd.                                                        Unliquidated
          Camden, OH 45311
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                           Page 99 of
                                                                          209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $73.66
          PAYNTER'S AUTO & TRACTOR REPAI                                        Contingent
          PO BOX 34                                                             Unliquidated
          WISE, NC 27594                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Pee Dee Electric Membership Corp.                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          575 US HS Hwy 52 South
          Wadesboro, NC 28170                                                   Disputed

          Date(s) debt was incurred                                                           Electricity - 9 accounts: Naked Creek Farm (3);
                                                                             Basis for the claim:
                                                                             Clearview Farms (2); Tarheel Farm (1); 301 Marvin McCaskill Rd,
          Last 4 digits of account number
                                                                             Ellerbe, NC (1); Little River Farms (2)
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Penske Truck Leasing Co., LP                                          Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          2675 Morgantown Road
          Reading, PA 19607                                                     Disputed

          Date(s) debt was incurred                                                         Two vehicle leases - see Schedule G. Listed for
                                                                             Basis for the claim:
                                                                             notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,791.85
          PHIL COOK                                                             Contingent
          2114 POE ROAD                                                         Unliquidated
          SILER CITY, NC 27344                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $650,409.22
          PIC USA, Inc.                                                         Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          100 Bluegrass Commons Blvd Ste 2200
          Hendersonville, TN 37075                                              Disputed

          Date(s) debt was incurred 01/01/2015                               Basis for the claim:    Claims under genetics contract. See Schedule G.
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          PIC USA, Inc.                                                         Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          100 Bluegrass Commons Blvd Ste 2200
          Hendersonville, TN 37075                                              Disputed

          Date(s) debt was incurred 04/01/2019                                             (Birchwood Genetics) Any claims under genetic
                                                                             Basis for the claim:
                                                                             supply agreement. See Schedule G. Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 38 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 100 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $150,000.00
          Pollitt Ventures, Inc.                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 936                                                            Disputed
          Clarkesville, GA 30523
                                                                                             Claims under sow farm grower contract and
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/31/2020
                                                                             settlement agreement (Gilchrest Farms). See Schedule G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Provimi                                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 6319                                                           Disputed
          CAROL STREAM, IL 60197-6319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,376.41
          QC SUPPLY, LLC.                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 581, NORTH HWY 15                                              Disputed
          SCHUYLER, NE 68661-0581
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.38
          QUALITY EQUIPMENT, LLC (CARTHAGE)                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          804 MONROE STREET                                                     Disputed
          CARTHAGE, NC 28327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,988.35
          R&R FARMS                                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          4047 RIVER RIDGE RD                                                   Disputed
          BROWNS SUMMIT, NC 27214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,413.79
          R.D. LEE FARMS, INC.                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1789 CLARENCE MCKEITHAN RD.                                           Disputed
          SANFORD, NC 27330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          R.T. Farms                                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          03371 State Route 219
                                                                                Disputed
          New Bremen, OH 45869
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 39 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 101 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,229.86
          Randolph Boiler & Mech. Inc.                                          Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          152 Point South Drive                                                 Disputed
          RANDLEMAN, NC 27317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $733.41
          Randolph Communications                                               Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          317 East Dixie Drive
          Asheboro, NC 27203                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Telephone - 5 accounts for: Office (3); Copperhead
                                                                             (1); Dixie (1)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,776.19
          Randolph Electric Membership Corp.                                    Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          879 McDowell Rd
          Asheboro, NC 27205                                                    Disputed

          Date(s) debt was incurred                                                           Electricity - 20 accts: 4262 Fork Creek Mill (2); Wet
                                                                             Basis for the claim:
                                                                             Creek Farm (5); Holly Rdg Farm (2); 2504 Spies Road, Robbins, NC
          Last 4 digits of account number
                                                                             (5); Truck Wash (1); Cabin Creek Farm (1); Deerfield Farm (1); Indian
                                                                             Hills Farm (1); Dixie Farm (1); Copperheahead (1)
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,853.35
          RANDY DAVIS                                                           Contingent
          1706 UNDERWOOD RD                                                     Unliquidated
          ELON COLLEGE, NC 27244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Randy Siefring                                                        Contingent
          5684 Karch Road                                                       Unliquidated
          Coldwater, OH 45828
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Rayle Electric Membership Corp.                                       Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          P.O. Box 1090
          Washington, GA 30673                                                  Disputed

          Date(s) debt was incurred                                                          Electricity -7 accounts for: 484 Sims Cross Road (1);
                                                                             Basis for the claim:
                                                                             488 Sims Cross Road(1); 484 Sims Cross Road/Pump (1); 486 Sims
          Last 4 digits of account number
                                                                             Cross Road (1); 487 Sims Cross Road (3)
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 102 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,667.47
          RCM MECHANICAL INC.                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 267                                                            Disputed
          WHITSETT, NC 27377-0267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Republic Services                                                     Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1137 Albemarle Rd
          Troy, NC 27371                                                        Disputed

          Date(s) debt was incurred                                                        Waste Removal - Multiple accounts for NC facilities.
                                                                             Basis for the claim:
                                                                             See Schedule G. Listed for notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,128.45
          REPUBLIC SERVICES #778                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 9001099                                                        Disputed
          LOUISVILLE, KY 40290-1099
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Richmond County Water Dept.                                           Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 127
          Rockingham, NC 28380                                                  Disputed

          Date(s) debt was incurred                                                        Water - 2 accounts for: 1453 Eastside County Road;
                                                                             Basis for the claim:
                                                                             301 Marvin McCaskill Rd
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rick Alig                                                             Contingent
          8670 E 400 N                                                          Unliquidated
          Portland, IN 47371
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract - Indiana farms; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rick Alig                                                             Contingent
          5246 State Route 49                                                   Unliquidated
          Ft. Recovery, OH 45846
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
          Last 4 digits of account number                                    contract - Ohio farm; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          RICKY GARNER ELECTRIC                                                 Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          228 NEEDHAM GROVE RD.                                                 Disputed
          SEAGROVE, NC 27341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 41 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 103 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,871.00
          RIDLEY FEED INDUSTRIES                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 74008549                                                       Disputed
          CHICAGO, IL 60674
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,350.00
          RIVERBEND SWINE CONSULTING, PC                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          120 FARNSWORTH DR.                                                    Disputed
          GOLDSBORO, NC 27530-9046
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $43.79
          RIVERLINK                                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 16799                                                          Disputed
          AUSTIN, TX 78761
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,796.70
          ROBBIE WALTERS                                                        Contingent
          32 WHITE RD                                                           Unliquidated
          SILER CITY, NC 27344                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Robbins May & Rich LLP                                                Contingent
          Attn: Stephen F. Later                                                Unliquidated
          120 Applecross Road                                                   Disputed
          Pinehurst, NC 28374
                                                                             Basis for the claim:    Listed for notice purposes
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,375.00
          Robin Lackey                                                          Contingent
          2425 Breeze Road                                                      Unliquidated
          HURDLE MILLS, NC 27541                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $534.82
          ROGER'S HEATING & AIR CONDITIONER
          SERVIC                                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          348 DAVIS ROAD                                                        Disputed
          HENDERSON, NC 27537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 42 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 104 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,530.35
          ROLAND PHILLIPS                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          8166 NC HWY 42                                                        Disputed
          BEAR CREEK, NC 27207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          ROLL OFF SYSTEMS, INC.                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1100 B. GARRETT DR.                                                   Disputed
          STATHAM, GA 30666
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ron and Doug Kahlig                                                   Contingent
          1769 Menchhofer Road                                                  Unliquidated
          Coldwater, OH 45828
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,321.02
          Ronnie Pattillo                                                       Contingent
          1258 Kerrs Chapel Road                                                Unliquidated
          BURLINGTON, NC 27217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Roy Wood                                                              Contingent
          540 Burning Tree Rd.
                                                                                Unliquidated
          Pinehurst, NC 28374
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              Any claims under finisher grower contract - no
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             written contract. See Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rusty Cox                                                             Contingent
          5312 Dudley Road
                                                                                Unliquidated
          Monroe, NC 28112
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Any claims under finish grower contract. See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,248.35
          RYAN GREEN                                                            Contingent
          5570 Osceola-Ossipee Rd.                                              Unliquidated
          BROWNS SUMMIT, NC 27214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 43 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 105 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Ryder Truck Rental, Inc.                                              Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 402366
          Atlanta, GA 30384-2366                                                Disputed

          Date(s) debt was incurred                                                         Multiple truck leases - see Schedule G. Listed for
                                                                             Basis for the claim:
                                                                             notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $121,607.95
          SAM BLACK                                                             Contingent
          2020 MORGAN GOLD HILL                                                 Unliquidated
          GOLD HILL, NC 28071                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,907.10
          Scott Ballard                                                         Contingent
          1125 Dalrymple Farm Rd                                                Unliquidated
          SANFORD, NC 27331                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $117.70
          SCOTT'S APPLIANCE & REPAIR                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 1355, 1528 MAIN ST.                                            Disputed
          RAMSEUR, NC 27316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,808.52
          SHORTY'S SERVICE CENTER                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          1039 PLANK ROAD                                                       Disputed
          CARTHAGE, NC 28327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,588.71
          Sidney Beeson                                                         Contingent
          4118 Beeson Farm Rd.                                                  Unliquidated
          SOPHIA, NC 27350                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,032.64
          SILER CITY TRAILER REPAIR INC.                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          150 PINEY GROVE CHURCH ROAD                                           Disputed
          SILER CITY, NC 27344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 44 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 106 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Smithfield Farmland Corp.                                             Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          111 Commerce Street
          Smithfield, VA 23430                                                  Disputed

          Date(s) debt was incurred                                                         Any claims under Market Hog Supply Agreement -
                                                                             Basis for the claim:
                                                                             see Schedule G. Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,876.80
          Smithfield Farmland Sales Corp                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 740008622                                                      Disputed
          CHICAGO, IL 60674
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,391.88
          Snider Fleet Solutions                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO Box 16046                                                          Disputed
          GREENSBORO, NC 27416
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          SPIVEY'S GARAGE                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          172 SPIVEY RD.                                                        Disputed
          CARTHAGE, NC 28327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Spring Valley Finisher                                                Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          254 Spring Valley Road
          Norlina, NC 27563                                                     Disputed

          Date(s) debt was incurred 4/23/2015                                              Any claims under finish grower contract with NC
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Farm of Wise. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,261.22
          STAR AUTO CENTER                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 574                                                            Disputed
          STAR, NC 27356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $930.12
          STEEL & PIPE CORPORATION                                              Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 700                                                          Disputed
          SANFORD, NC 27331-0700
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 107 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Steve Bohman                                                          Contingent
          1515 SR 48                                                            Unliquidated
          Russia, OH 45363
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,792.90
          Steve Thomas Farm                                                     Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          446 Castleberry Road                                                  Disputed
          SANFORD, NC 27332
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,647,598.38
          Sunrise Cooperative, Inc.                                             Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          2025 W. State St.
                                                                                Disputed
          Fremont, OH 43420
          Date(s) debt was incurred
                                                                                             Feeding and Service Agreement - contract was with
                                                                             Basis for the claim:
                                                                             Trupointe Cooperative, Inc. which merged into Sunrise. Contract
          Last 4 digits of account number                                    Terminated, civil action pending
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Swain Farms LLC; Hickory Dell Farms                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          4310 Barber Road
                                                                                Disputed
          Cedarville, OH 45314
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,279.29
          SWK Technologies, Inc.                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          120 Eagle Rock Ave., Ste. 330                                         Disputed
          East Hanover, NJ 07936
                                                                             Basis for the claim:    Sage 100 Services Agreement - See Schedule G
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          T&L Feasel Farms                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          795 Winkler Rd.
                                                                                Disputed
          Willshire, OH 45898
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
                                                                             Cooperative contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 46 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 108 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $106.45
          TAR HEEL SALES AND SERVICE                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 476                                                            Disputed
          WARRENTON, NC 27589
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ted Heitkamp                                                          Contingent
          2430 St. Johns Road                                                   Unliquidated
          Maria Stein, OH 45860
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Finisher contract grower - under terminated Sunrise
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Cooperative contract; Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $49,291.95
          TERRY BLACKWELL                                                       Contingent
          8545 DICK BLACKWELL ROAD                                              Unliquidated
          OXFORD, NC 27565                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $674,013.26
          THE REDWOOD GROUP, LLC                                                Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5920 NALL AVENUE, SUITE #400                                          Disputed
          MISSION, KS 66202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Thurman Jessup                                                        Contingent
          6913 Brush Creek Road
                                                                                Unliquidated
          Bennett, NC 27208
                                                                                Disputed
          Date(s) debt was incurred 5/20/2002
                                                                                            Any claims under finish grower contract (#161). See
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Schedule G. Listed for notice purposes
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,596.40
          TIM SLOAN                                                             Contingent
          424 SLOAN LANE                                                        Unliquidated
          SANFORD, NC 27330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,457.15
          TIMMY LANGLEY                                                         Contingent
          1253 RAINEY ROAD                                                      Unliquidated
          STALEY, NC 27355                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 47 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 109 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,599.22
          TONY MOORE (INGRED)                                                   Contingent
          217 Meadow Branch Rd                                                  Unliquidated
          REIDSVILLE, NC 27320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,265.05
          TONY ROSS                                                             Contingent
          421 JOEL RD                                                           Unliquidated
          CARTHAGE, NC 28327                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $136.67
          Toshiba Financial Services                                            Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          1310 Madrid Street, Suite 101
          Marshall, MN 56258                                                    Disputed

          Date(s) debt was incurred                                                           Any claims under copier lease - see Schedule G.
                                                                             Basis for the claim:
                                                                             Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          TOTAL POWER PRODUCTS                                                  Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 698                                                           Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,134.67
          Town of Candor - Water & Sewer Dept                                   Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 220
          Candor, NC 27229                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Water & Sewer - truck wash
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Transverse Specialty Insurance Co.                                    Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          9821 Katy Freeway, Suite 750                                          Disputed
          Houston, TX 77024
                                                                                              Real property and business income insurance.
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Listed for notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,633.95
          TRAVIS PUGH                                                           Contingent
          6372 GOLDFIELD RD                                                     Unliquidated
          LIBERTY, NC 27298                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 48 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 110 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,414.87
          TREAT-RITE WATER SERVICES,INC                                           Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          6502 NC 86                                                              Disputed
          CHAPEL HILL, NC 27514
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $118,774.42
          TREXLER FARMS                                                           Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          12955 HWY 52                                                            Disputed
          GOLD HILL, NC 28071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $335.37
          UniFirst Corp/UniFirst Holdings                                         Contingent
          Attn: Managing Officer/Agent
                                                                                  Unliquidated
          14000 E Moncrieff Pl
          Aurora, CO 80011                                                        Disputed

          Date(s) debt was incurred 12/17/2018                               Basis for the claim:    Any claims under uniforms contract. See Schedule
                                                                             G.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.74
          UNITED FIRE & SAFETY EQUIP.INC                                          Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          PO BOX 235                                                              Disputed
          GOLDSTON, NC 27252
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $259.70
          UNITED PARCEL SERVICE                                                   Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          P O BOX 809488                                                          Disputed
          CHICAGO, IL 60680-9488
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,962.24
          UNIVERSITY OF MINNESOTA                                                 Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          REGENTS OF U OF M, NW5960                                               Disputed
          MINNEAPOLIS, MN 55485-5960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $272.00
          UNIVERSITY OF PENNSYLVANIA                                              Contingent
          Attn: Managing Officer/Agent                                            Unliquidated
          382 WEST STREET RD                                                      Disputed
          KENNETT SQUARE, PA 19348
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 49 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 111 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,563.06
          US Cellular                                                           Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          Dept. 0205
          Palatine, IL 60055-0205                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Telephone - Cell phones for employees in various
                                                                             departments.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          US Small Business Administration                                      Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          409 3rd Street, SW
          Washington, DC 20416                                                  Disputed

          Date(s) debt was incurred                                                           Any claims under PPP loan from Fidelty Bank - it is
                                                                             Basis for the claim:
                                                                             anticipated this will be forgiven
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,264.80
          VALLEY PROTEINS-CBP                                                   Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 643381                                                         Disputed
          CINCINNATI, OH 45264-3381
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $943.50
          VANDERVEER GAS BLUE RIBBON                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117 INDUSTRIAL PARK DRIVE                                             Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $741.01
          VANDERVEERS GAS-COPPERHEAD                                            Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          117M INDUSTRIAL PARK DRIVE                                            Disputed
          BISCOE, NC 27209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,010.50
          Victory Environmental & Waste                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. Box 2805                                                         Disputed
          THOMASVILLE, NC 27361
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,125.00
          VP Valley Proteins, INC                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P.O. BOX 643393                                                       Disputed
          CINCINNATI, OH 45264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 50 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 112 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.66
          WALLACE-DUNN HEATING & AIR
          CONDITIONING,                                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 581                                                            Disputed
          TROY, NC 27371
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,799.63
          WALMART                                                               Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          P O BOX 530934                                                        Disputed
          ATLANTA, GA 30353-0934
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Warren County Public Utilities                                        Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 577
          Warrenton, NC 27589-0577                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Water - 1 account for: 396 Faulkner Quarter Road,
                                                                             Warrenton
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $782.00
          WATERS AGRICULTURAL LAB. INC.                                         Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          PO BOX 382, 257 NEWTON HWY                                            Disputed
          CAMILLA, GA 31730
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $245.29
          Wells Fargo Vendor Financial Servic                                   Contingent
          Attn: Managing Officer/Agent
                                                                                Unliquidated
          PO Box 3072
          Cedar Rapids, IA 52406                                                Disputed

          Date(s) debt was incurred                                                           Any claims under copier lease - see Schedule G.
                                                                             Basis for the claim:
                                                                             Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Westgerdes Farm                                                       Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          8870 E 500 N
                                                                                Disputed
          Portland, IN 47371
          Date(s) debt was incurred
                                                                                              Finisher contract grower - under Mercer Landmark
                                                                             Basis for the claim:
                                                                             contract; Listed for notice purposes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,105.68
          WILLETT'S DIESEL& EQUIP REPAIR                                        Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          5450 BONLEE-BENNETT RD.                                               Disputed
          BEAR CREEK, NC 27207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 51 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                            Page 113 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                Case number (if known)
              Name


 3.321     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $18,716.25
           Williams Farm / John Williams                                        Contingent
           526 County Line Rd                                                   Unliquidated
           Ellerbe, NC 28338                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Owing to grower on farm sold to JF Carroll.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $460.88
           WILSON BROS MILL TRUCK CO INC                                        Contingent
           Attn: Managing Officer/Agent                                         Unliquidated
           20412 NC HWY 902                                                     Disputed
           BEAR CREEK, NC 27207
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.323     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $925.99
           WINZER FRANCHISE CORPORATION                                         Contingent
           Attn: Managing Officer/Agent                                         Unliquidated
           PO BOX 671482                                                        Disputed
           DALLAS, TX 75267
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.324     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $113.89
           Wood's Tire and Auto                                                 Contingent
           Attn: Managing Officer/Agent                                         Unliquidated
           114 Racket Alley                                                     Disputed
           RAEFORD, NC 28376
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.325     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $43,502.25
           WRIGHT DAIRY INC.                                                    Contingent
           Attn: Managing Officer/Agent                                         Unliquidated
           841 WOOLEN STORE RD.                                                 Disputed
           REIDSVILLE, NC 27320
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.326     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           XL Insurance America, Inc.                                           Contingent
           Attn: Managing Officer/Agent                                         Unliquidated
           505 Eagleview Blvd., Ste. 100                                        Disputed
           Exton, PA 19341-1120
                                                                             Basis for the claim:    Equipment breakdown insurance. Listed for notice
           Date(s) debt was incurred
                                                                             purposes.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             Unknown
           Zoetis US LLC                                                        Contingent
           Attn: Managing Officer/Agent
                                                                                Unliquidated
           10 Sylvan Road
           Fairfield, NJ 07834                                                  Disputed

           Date(s) debt was incurred                                                          Any claims under med/vet contract. See Schedule G.
                                                                             Basis for the claim:
                                                                             Listed for notice purposes.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 52 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                       Page 114 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                             Case number (if known)
              Name


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       United States Attorney - EDNC
           Civil Process Clerk                                                                    Line     3.308
           150 Fayetteville Street, Suite 2100
                                                                                                         Not listed. Explain
           Raleigh, NC 27601-1461

 4.2       US Attorney General
           US Department of Justice                                                               Line     3.308
           950 Pennsylvania Ave., NW
                                                                                                         Not listed. Explain
           Washington, DC 20530-0001


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.        $                    15,391.51
 5b. Total claims from Part 2                                                                        5b.    +   $                12,445,172.84

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.        $                   12,460,564.35




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 53 of 53
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                            Page 115 of
                                                                         209
 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   SEE EXHIBIT G
             lease is for and the nature of               FOR EXECUTORY
             the debtor's interest                        CONTRACTS &
                                                          UNEXPIRED LEASES
                  State the term remaining                                          SEE EXHIBIT G
                                                                                    FOR EXECUTORY CONTRACTS &
             List the contract number of any                                        UNEXPIRED LEASES
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                       Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                    Page 116 of
                                                                                     209

                                                                                     EXHIBIT G
                                                                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                             Address                         City           State   Zip      Contract /   Description of Contract                       Contract Date
                                                                                                               Acct. #                                                     (approx.)

LEASES ‐ PRINTER/COPIER
                                                                                                                           Maintenace Agreement on 2 Kyocera M4125idn
Imaging Systems & Supplies Co., Inc.          808 Woodland Ave                Sanford         NC     27330                 leased from Wells Fargo                        9/13/2019

                                                                                                                          Lease of:
                                                                                                             500‐0487728‐
Toshiba Financial Services                    1310 Madrid Street, Suite 101   Marshall       MN      56258                LEXMARK XM3150, SURGE                           10/21/2016
                                                                                                                  000
                                                                                                                           Lease of:
Wells Fargo Vendor Financial Services, LLC    PO Box 3072                     Cedar Rapids    IA     52406   LS‐4057983    2 Kyocera M4125idn, with accessories           9/13/2019




LEASES ‐ REAL PROPERTY
                                                                                                                           Real property lease ‐ grower farm (Randolph
Copperhead Farms, LLC                         2504 Spies Road                 Robbins         NC     27325                 Co.)                                           10/10/2006

                                                                                                                           Real property lease ‐ grower farm (Richmond
North Moore Management, LLC (Clearview)       2504 Spies Road                 Robbins         NC     27325                 Co.)                                           10/1/2013



LEASES ‐ TRUCK
                                                                                                                           Lease of:
Penske Truck Leasing Co., L.P.                2675 Morgantown Road            Reading         PA     19607     304311                                                     3/19/2020
                                                                                                                           Freightliner New Cascadia 126 6x4 Grp 3

                                                                                                                           Lease of:
Penske Truck Leasing Co., L.P.                2675 Morgantown Road            Reading         PA     19607     373276                                                     3/19/2020
                                                                                                                           Freightliner New Cascadia 126 6x4 Grp 3

                                                                                                                           Lease of:
Ryder Truck Rental, Inc.                      PO Box 402366                   Atlanta         GA     30384     359382                                                     6/24/2015
                                                                                                                           2015 Volvo VNL64T300TA Day Cab

                                                                                                                           Lease of:
Ryder Truck Rental, Inc.                      PO Box 402366                   Atlanta         GA     30384     671920                                                     3/24/2016
                                                                                                                           2017 Cascadia T/A Sleeper PX 12564ST

                                                                                                                           Lease of:
Ryder Truck Rental, Inc.                      PO Box 402366                   Atlanta         GA     30384     678490                                                     8/25/2016
                                                                                                                           2017 Cascadia T/A Sleeper PX 12564ST

                                                                                                                           Lease of:
Ryder Truck Rental, Inc.                      PO Box 402366                   Atlanta         GA     30384     678492                                                     8/25/2016
                                                                                                                           2017 Cascadia T/A Sleeper PX 12564ST
                                  Case 21-01068-5-SWH        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                Page 117 of
                                                                             209

                                                                            EXHIBIT G
                                                         EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                        Address                     City         State   Zip     Contract /   Description of Contract                Contract Date
                                                                                                   Acct. #                                              (approx.)
                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    678493                                              8/25/2016
                                                                                                               2017 Cascadia T/A Sleeper PX 12564ST

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    678494                                              8/25/2016
                                                                                                               2017 Cascadia T/A Sleeper PX 12564ST

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    679923                                              9/29/2016
                                                                                                               2018 Volvo VNL64T300TA Day Cab

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    679924                                              9/29/2016
                                                                                                               2018 Volvo VNL64T300TA Day Cab

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    679925                                              9/29/2016
                                                                                                               2018 Volvo VNL64T300TA Day Cab

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    755234                                              4/21/2017
                                                                                                               2017 Volvo VNL64T300TA Day Cab

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    808067                                              12/1/2017
                                                                                                               2018 Cascadia T/A Sleeper PX 12564ST

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    820465                                              1/10/2018
                                                                                                               2018 Cascadia T/A Sleeper PX 12564ST

                                                                                                               Lease of:
Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    875442                                              6/22/2018
                                                                                                               2019 Volvo VNL64T300TA Day Cab

Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    Various     Temporary Rental of truck

Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    Various     Temporary Rental of truck

Ryder Truck Rental, Inc.                 PO Box 402366               Atlanta       GA     30384    Various     Temporary Rental of truck



CONTRACTS ‐ CUSTOMER/BUYERS
Murphy‐Brown LLC
                                         785 NC 24/50 East           Warsaw        NC     28398                Weaned pig sales contract                5/3/2021
d/b/a Smithfield Hog Production
                                    Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                   Page 118 of
                                                                                    209

                                                                                   EXHIBIT G
                                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                          Address                          City            State   Zip     Contract /   Description of Contract     Contract Date
                                                                                                             Acct. #                                   (approx.)
Smithfield Farmland Corp.
                                           111 Commerce St.                 Smithfield       VA     23430                Market hog sales contract    10/8/2017
d/b/a Smithfield Foods



CONTRACTS ‐ GROWERS
Applefield Farms                           5403 Hwy 150‐E                   Brown Summitt    NC     27214                Finisher grower contract     11/19/2002

Bruce & Darlene Humble (#195)              6632 Smithwood Rd                Liberty          NC     27298                Finisher grower contract     10/25/2018

Butler Farms
                                           1314 Pisgah Church Rd.           Aynor            SC     29511                Finisher grower contract     7/17/2015
(assigned to NGP from Swine Graphics)

C & M Hog Farms                            2678 Centerville Rd              Latta            SC     29565                Finisher grower contract      2/6/2019

Chris Redding Farm                         4100 Baker Farm Road             Sophia           NC     27350                Finisher grower contract

David Sullivan (#116)                      342 Linwood Lane                 Rockingham       NC     28379                Finisher grower contract     5/24/2002

Davistown Farming, LLC                     1002 Ferndale Court              Wilson           NC     27893                Finisher grower contract     7/12/2010

Debra H. Barnhill (#253)                   460 River Front S                Conway           SC     29527                Finisher grower contract     12/28/2017

Dennis Loflin                              1007 Skeen Road                  Denton           NC     27239                Finisher grower contract

Don A Gibbons Jr. (Loblolly #131)          3796 Bethlehem Church Rd.        Carthage         NC     28327                Finisher grower contract      6/5/2002

Drew Hog Farms                             4053 Bluff Rd                    Mullins          SC     29574                Finisher grower contract      3/1/2018

Edward Baxley                              Boyd Atkinson Road               Marion           SC     29571                Finisher grower contract

Floyd Smith                                6508 Cypress Swamp Road          Conway           SC     29527                Finisher grower contract

Hill Top Finisher                          215 Cotton road                  Riedsville       NC     27320                Finisher grower contract

James C Bell (#250)                         3100 B&S Road                   Loris            SC     29569                Finisher grower contract     12/4/2017

JD Farms (#196)                            170 Cognac Road                  Marston          NC     28363                Finisher grower contract     11/19/2018

JD Farms (#327)                            170 Cognac Road                  Marston          NC     28363                Nursery grower contract      11/19/2018
                                     Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                   Page 119 of
                                                                                      209

                                                                                     EXHIBIT G
                                                                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                           Address                           City           State   Zip     Contract /   Description of Contract                        Contract Date
                                                                                                              Acct. #                                                      (approx.)
JF Carroll Farms LLC                        526 County Line Rd                Ellerbe         NC     28338                Finisher grower contract                        10/9/2020

Jimmy Bailey (#252)
                                            6400 Jordan Creek Rd.             Nichols         SC     29581                Finisher grower contract                        7/20/2015
(assigned to NGP from Swine Graphics)

Jimmy Huggins / Huggins Farm, Inc. (#251)   5424 Bluff Road                   Mullins         SC     29574                Finisher grower contract                        11/8/2017

Jonathan Brent Jester (#126)                1248 Wright Country Road          Ramseur         NC     27316                Finisher grower contract                        8/12/2002

Key Farms, Inc. (Gilbert Key)               596 Maness Road                   Robbins         NC     27325                Finisher grower contract                        5/13/2002

LMS, LLC (Cognac Farm)                      1227 Rockingham Road              Rockingham      NC     28379                Sow farm grower contract                        11/1/2018

Meadow Creek                                 507 Alston Bridge Road           Siler City      NC     27344                Finisher grower contract

Melvin K. Huneycutt (#144)                  28376 Milling Port Road           Albemarle       NC     28001                Finisher grower contract                        5/13/2002

Mike and Robin Lackey (Beaver Creek #170)    2425 Breeze Road                 Hurdle Mills    NC     27541                Finisher grower contract                        2/19/2010

                                                                                                                          Grower Contract for:
                                                                                                                          (a) Nursery growers
NC Farm of Wise (Engel Nursery)             973 Kerr Lake Cole Bridge Rd.     Norlina         NC     27563                (NC‐Engel nursery & Spring Valley nursery)      4/23/2015
                                                                                                                          (b) Finisher growers
                                                                                                                          (NC‐Engel finisher & Spring Valley finisher)

Neal H. Grant (Mountain View #142)          1794 N. U.S. Hwy. 220             Ellerbe         NC     28336                Finisher grower contract                         6/2/2005

Nick Craven (#133)                           4718 Lambeth Mill Rd             Bennett         NC     27208                Finisher grower contract                        7/16/2004

Oakland Farms (Joe Cox #120)                5567 Joe Dean Trail               Ramseur         NC     27316                Finisher grower contract                         5/1/2002

P & F Farms, Inc. (P&F/Small Farm)          1210 Lake Fork Road               Salisbury       NC     28146                Sow farm grower contract / Gilt Multiplier      9/23/1972

                                                                                                                          Farrowing Agreement of 9/1/19
Pollitt Ventures, Inc.
                                            PO Box 936                        Clarkesville    GA     30523                Terminated by Settlement Agreement of           8/31/2020
(d/b/a Gilcrest/Gilchrist Farms)
                                                                                                                          8/31/20
                                    Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                       Page 120 of
                                                                                     209

                                                                                    EXHIBIT G
                                                              EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                          Address                           City            State     Zip     Contract /   Description of Contract                          Contract Date
                                                                                                                Acct. #                                                        (approx.)


Roy Wood                                   540 Burning Tree Rd.              Pinehurst       NC      28374                  Finisher grower contract ‐ no written contract



Rusty Cox                                  5312 Dudley Road                  Monroe           NC       28112                Finisher grower contract

Thurman Jessup (#161)                       6913 Brush Creek Road            Bennett          NC       27208                Finisher grower contract                          5/20/2002



Farms Run by Mercer Landmark Inc.
Mercer Landmark Inc.                       426 W Market St                   Celina           OH       45822                Contract Finish Facility Agreement                 1/6/2019

Ben & Neil Siefring                        2956 Menchhofer Road              Coldwater        OH       45828                Finisher grower contract

Chris Ontrop                               5017 E 500 N                      Portland         IN       47371                Finisher grower contract

David Knapke                               2310 Siegrist Jute Road           Fort Recovery    OH       45846                Finisher grower contract

Doug Franke                                2675 State Route 127              St. Henry        OH       45883                Finisher grower contract

F. Kahlig                                  4106 State Route 219              Coldwater       OH      45828                  Finisher grower contract

Greg Alig 1                                777 Schroeder Road                Celina           OH       45822                Finisher grower contract

Jeff & Michelle Knapke                     5359 Township Line Road           Coldwater        OH       45828                Finisher grower contract

Mike Chrisman                              7888 Guadalupe Road               Celina           OH       45822                Finisher grower contract

Mike Holdhiede                              4150 Carthagena Road             St. Henry        OH       45883                Finisher grower contract

Randy Siefring                             5684 Karch Road                   Coldwater        OH       45828                Finisher grower contract

Rick Alig                                  8670 E 400 N                      Portland         IN       47371                Finisher grower contract

Rick Alig Ohio                             5246 State Route 49               Ft. Recovery     OH       45846                Finisher grower contract

Timmerman (Jeff)                            400 N 850 E                      Portland         IN       47371                Finisher grower contract
Westgerdes Farm                             8870 E 500 N                     Portland         IN       47371                Finisher grower contract
                                   Case 21-01068-5-SWH                   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                   Page 121 of
                                                                                         209

                                                                                        EXHIBIT G
                                                                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                                Address                         City            State   Zip     Contract /   Description of Contract         Contract Date
                                                                                                                  Acct. #                                       (approx.)




Farms Under Sunrise Cooperative Contract                                                                                                                       9/25/2015


Sunrise Cooperative, Inc.
(successor by merger to Trupointe Cooperative,   2025 W. State St.               Fremont          OH     43420                Feeding and Service Agreement    5/31/2019
Inc.)
                                                                                                                              Finisher grower contract ‐
Brent Henschen                                   5827 SR 219                     New Knoxville   OH      45871                                                  9/4/2018
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
CW Homestead Farms, LLC                          977 South SR 1                  Dunkirk          IN     47336                                                    N/A
                                                                                                                              believed terminated


Daniel L. Elsas                                  2575 Fessler‐Buxton Rd.         Russia           OH     45363                Finisher grower contract         10/24/2016


Danny Gunter/Gunter Farm, Inc.                   1330 Walker Rd.                 Rayle            GA     30660                Finisher grower contract         8/15/2018


                                                                                                                              Finisher grower contract ‐
Dry Feeder Farm / Bob Nedderman                  03371 State Route 219           New Bremen       OH     45869                                                 2/22/2019
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
Fred Koenig                                      18863 US Route 33               Wapakoneta       OH     45895                                                 4/20/2018
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
Gary Landes, Atley Landes and Abram Landes       1125 Lewisburg‐Western Rd.      Lewisburg        OH     45338                                                  5/9/2019
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
Gary, Atley & Abram Landes                       1125 Lewisburg‐Western Rd       Lewisburg        OH     45338                                                 12/21/2017
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
Greg Tobe                                        2796 Philothea Road             Ft. Recovery     OH     45846                                                  3/8/2019
                                                                                                                              believed terminated

                                                                                                                              Finisher grower contract ‐
Huelskamp Bros. Farms                            7652 Pence Road                 Sidney           OH     45365                                                    N/A
                                                                                                                              believed terminated
                                 Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                   Page 122 of
                                                                                209

                                                                               EXHIBIT G
                                                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                       Address                         City            State   Zip     Contract /   Description of Contract      Contract Date
                                                                                                         Acct. #                                    (approx.)

J&L Pork LLC (Daniel L. Elsas)          202 Rangeline Rd.               Russia           OH     45363                Finisher grower contract      4/10/2020


                                                                                                                     Finisher grower contract ‐
Jack M. Schmeising                      11255 Kuether Road              Anna             OH     45302                                              2/28/2020
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
James Hicks                             7638 Horatio New Harrison Rd.   Bradford         OH     45308                                               undated
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
John & Jaret Ankerman                    15120 CR 66A                   St. Marys        OH     45885
                                                                                                                     believed terminated


Ken Elsas                               2441 Fessler‐Buxton Rd.         Russia          OH      45363                Finisher grower contract       1/1/2020


                                                                                                                     Finisher grower contract ‐
Kevin Smail                             12372 Shanley Rd.               Quincy           OH     43343                                               7/1/2018
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Lee Foos                                14151 Price Mather Road         Richwood        OH      43344                                               8/9/2019
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Michael P. Albers                       2466 Stelzer Rd.                Maria Stein     OH      45860                                               6/6/2018
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Michael Schoenlin                       3793 SR 49                      Fort Recovery    OH     45846                                              2/22/2019
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Nathan Egbert                            9070 Lock Two Road             Botins           OH     45360                                               undated
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Patrick M. Jones                        8456 Reeve Rd.                  Camden           OH     45311                                              9/30/2018
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
R.T. Farms                              03371 State Route 219           New Bremen       OH     45869                                              9/23/2019
                                                                                                                     believed terminated

                                                                                                                     Finisher grower contract ‐
Ron and Doug Kahlig                     1769 Menchhofer Road            Coldwater        OH     45828                                                Dec‐18
                                                                                                                     believed terminated
                                      Case 21-01068-5-SWH                 Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 123 of
                                                                                          209

                                                                                             EXHIBIT G
                                                                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                                  Address                            City          State   Zip     Contract /   Description of Contract                          Contract Date
                                                                                                                     Acct. #                                                        (approx.)
                                                                                                                                 Finisher grower contract ‐
Steve Bohman                                       1515 SR 48                         Russia         OH     45363                                                                  12/2/2019
                                                                                                                                 believed terminated

                                                                                                                                 Finisher grower contract ‐
Swain Farms LLC; Hickory Dell Farms                4310 Barber Road                   Cedarville     OH     45314                                                                  10/3/2018
                                                                                                                                 believed terminated

                                                                                                                                 Finisher grower contract ‐
T&L Feasel Farms                                   795 Winkler Rd.                    Willshire     OH      45898                                                                  2/22/2019
                                                                                                                                 believed terminated
                                                                                                                                 Finisher grower contract ‐
Ted Heitkamp                                       2430 St Johns Road                 Maria Stein   OH      45860
                                                                                                                                 believed terminated




CONTRACTS ‐ PROFESSIONAL SERVICES                                                                                                                                                  11/6/2020

                                                                                                                                 Consulting agreement for sale of Georgia
Agri‐Management Services                           5475 Dyer Avenue, Suite 141        Marion         IA     52302                                                                   4/1/2021
                                                                                                                                 property
Chris Kleene                                       521 Locust St.                     Gretna         NE     68028                Business Consulting Agreement                      5/5/2021
NutriQuest Business Solutions, LLC                 3782 9th St SW                     Mason City     IA     50401                CRO / Financial consulting contract



CONTRACTS ‐ SUPPLIERS/VENDORS                                                                                                                                                      1/11/2019


Adisseo USA Inc.                                   4400 North Point Pkwy., Ste. 275   Alpharetta     GA     30022                Rovabio Sales Contract                             4/1/2021


Ajinomoto Health & Nutrition North America, Inc.   1300 N. Arlington Heights Dr.      Itasca         IL     60143                Lysine Sales Agreement                            10/1/2019

Danisco US Inc. (DuPont)                           3490 Winton Place                  Rochester      NY     14623                Meds ‐ Axtra PHY 10,000 TPT2 contract


Gaines Oil Company                                 2346 South Main St                 Goldston       NC     27252                Petroleum tank equipment use contract             1/22/2018


                                                                                                                                 Service contract ‐ GTB 1000 V3 machine at boar
I.M.V. International Corporation                   11725 95th Ave N                   Maple Grove   MN      55369                                                                  11/17/2017
                                                                                                                                 stud

Murphy Brown LLC
                                                   200 Commerce Street                Smithfield     VA     23430                Feed Purchase Agreement (Finishing feed)          5/14/2018
d/b/a Smithfield Hog Production
                                      Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                     Page 124 of
                                                                                       209

                                                                                      EXHIBIT G
                                                                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name                              Address                         City             State   Zip      Contract /   Description of Contract                        Contract Date
                                                                                                                  Acct. #                                                      (approx.)
Murphy‐Brown LLC
                                               PO Box 688                      Rose Hill         NC     28458                 Genetic Supply Agreement (royalties)             1/1/2015
d/b/a Smithfield Premium Genetics

                                               100 Bluegrass Commons Blvd.,
PIC USA, Inc.                                                                  Hendersonville    TN     37075                 Genetics contract                                4/1/2019
                                               Ste. 2200

                                               100 Bluegrass Commons Blvd.,
PIC USA, Inc. (Birchwood Genetics)                                             Hendersonville    TN     37075                 Genetic supply agreement                        5/22/2017
                                               Ste. 2200

SWK Technologies, Inc.                         120 Eagle Rock Ave., Ste. 330   East Hanover      NJ      7936                 Sage 100 Services Agreement                     12/17/2018

UniFirst Corporation/UniFirst Holdings, Inc.   14000 E Moncrieff Pl.           Aurora            CO     80011     937909      Uniforms contract
Zoetis US LLC                                  10 Sylvan Road                  Fairfield         NJ     07834                 Med/vet contract



CONTRACTS ‐ UTILITIES                                                                                                                                                         10/4/2011


AmeriGas                                       PO Box 371473                   Pittsburgh        PA     15250                 Contract for propane gas for NC


                                                                                                                              Contract for waste removal ‐
                                                                                                                AXXXXXXXX/
Republic Services                              1137 Albemarle Rd               Troy              NC     27371                 Truck Wash, 10326 NC Highway 705, Eagle
                                                                                                                778‐0007570
                                                                                                                              Springs, NC

                                                                                                                AXXXXXXXX/   Contract for waste removal ‐
Republic Services                              1137 Albemarle Rd               Troy              NC     27371                                                                 9/27/2018
                                                                                                                778‐0033852   2578 Thickety Creek Road, Mt. Gilead, NC


                                                                                                                AXXXXXXXX/   Contract for waste removal ‐
Republic Services                              1137 Albemarle Rd               Troy              NC     27371                                                                 9/27/2018
                                                                                                                778‐0002295   Cabin Creek Farm, 245 Mayfair Road, Star, NC

                                                                                                                AXXXXXXXX/   Contract for waste removal ‐
Republic Services                              1137 Albemarle Rd               Troy              NC     27371                                                                 9/27/2018
                                                                                                                778‐0020289   Tarheel Farm, Windy Hill Road, Ellerbe, NC

                                                                                                                AXXXXXXXX/   Contract for waste removal ‐ Dixie Farm,
Republic Services                              1137 Albemarle Rd               Troy              NC     27371                                                                 9/27/2018
                                                                                                                778‐0031013   365 Spivey Road, Carthage, NC
                    Case 21-01068-5-SWH        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                  Page 125 of
                                                               209

                                                              EXHIBIT G
                                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Counterparty Name          Address                     City         State   Zip      Contract /   Description of Contract                          Contract Date
                                                                                      Acct. #                                                        (approx.)
                                                                                    AXXXXXXXX/   Contract for waste removal ‐ Little River,
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐0033852   2578 Thickety Creek Road, Mt. Gilead, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐0127761   2504 Spies Road, Robbins, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐0003920   3732 Old Hwy 421, Siler City, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐4408597   Holly Ridge, Cedar Lane, Eagle Springs, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐4408597   Indian Hill, Cedar Lane, Eagle Springs, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐4408597   Wet Creek, Cedar Lane, Eagle Springs, NC

                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐4408597   Deerfield, Cedar Lane, Eagle Springs, NC


                                                                                    AXXXXXXXX/   Contract for waste removal ‐
Republic Services          1137 Albemarle Rd           Troy          NC     27371                                                                   9/27/2018
                                                                                    778‐4408597   865 Skill Rd., Eagle Springs, NC


                                                                                                  contract for waste removal ‐
                                                                                    AXXXXXXXX/
Republic Services          1137 Albemarle Rd           Troy          NC     27371                 Copperhead, 3652 Fork Creek Mill Road,            9/27/2018
                                                                                    778‐4408597
                                                                                                  Seagrove, NC
                                                                                                  Contract for waste removal ‐
                                                                                    AXXXXXXXX/
Republic Services          1137 Albemarle Rd           Troy          NC     27371                 Blue Ribbon, 2465 Kelly Plantation Rd.,           9/27/2018
                                                                                    778‐4408597
                                                                                                  Carthage, NC
                                                                                    AXXXXXXXX/   Contract for waste removal ‐ Naked Creek Farm,
Republic Services          1137 Albemarle Rd           Troy          NC     27371
                                                                                    778‐0007534   393 Haines Rd., Jackson Springs, NC
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                        Page 126 of
                                                                         209
 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Betty G. Purvis                   3208 NC Highway 22                                LOL Finance Co.                    D   2.12
                                               Carthage, NC 28327                                                                   E/F
                                                                                                                                    G




    2.2      David Purvis                      PO Box 77                                         First National Bank of             D   2.2
                                               Highfalls, NC 27259                               Omaha                              E/F
                                                                                                                                    G




    2.3      David Purvis                      PO Box 77                                         LOL Finance Co.                    D   2.12
                                               Highfalls, NC 27259                                                                  E/F
                                                                                                                                    G




    2.4      Jerry M. Purvis,                  3029 NC Highway 22                                First National Bank of             D   2.2
             Sr.                               Carthage, NC 28327                                Omaha                              E/F
                                                                                                                                    G




    2.5      Jerry M. Purvis,                  3029 NC Highway 22                                LOL Finance Co.                    D   2.12
             Sr.                               Carthage, NC 28327                                                                   E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09              Page 127 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                 Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Jerry M. Purvis,                  3029 NC Highway 22                           Sunrise Cooperative,            D
             Sr.                               Carthage, NC 28327                           Inc.                            E/F       3.282
                                                                                                                            G




    2.7      Judith E. Purvis                  756 Putnam Church Road                       LOL Finance Co.                 D   2.12
                                               Carthage, NC 28327                                                           E/F
                                                                                                                            G




    2.8      Larry M. Purvis                   3208 NC Highway 22                           First National Bank of          D   2.2
                                               Carthage, NC 28327                           Omaha                           E/F
                                                                                                                            G




    2.9      Larry M. Purvis                   3208 NC Highway 22                           LOL Finance Co.                 D   2.12
                                               Carthage, NC 28327                                                           E/F
                                                                                                                            G




    2.10     Marie P.                          2872 N. US Highway 220                       LOL Finance Co.                 D   2.12
             McFayden                          Ellerbe, NC 28338                                                            E/F
                                                                                                                            G




    2.11     Melvin G. Purvis                  756 Putnam Church Road                       First National Bank of          D   2.2
                                               Carthage, NC 28327                           Omaha                           E/F
                                                                                                                            G




    2.12     Melvin G. Purvis                  756 Putnam Church Road                       LOL Finance Co.                 D   2.12
                                               Carthage, NC 28327                                                           E/F
                                                                                                                            G




    2.13     Melvin G. Purvis                  756 Putnam Church Road                       Sunrise Cooperative,            D
                                               Carthage, NC 28327                           Inc.                            E/F       3.282
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09              Page 128 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                 Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Robert W.                         2872 N. US Highway 220                       LOL Finance Co.                 D   2.12
             McFayden                          Ellerbe, NC 28338                                                            E/F
                                                                                                                            G




    2.15     Tracey B. Purvis                  (deceased)                                   LOL Finance Co.                 D   2.12
                                               PO Box 77                                                                    E/F
                                               Highfalls, NC 27259
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
         Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 129 of
                                                                         209



 Fill in this information to identify the case:

 Debtor name         N. G. Purvis Farms, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $7,312,697.00
       From 4/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $78,365,841.00
       From 4/01/2020 to 3/31/2021                                                                          Operation of
                                                                                                            Business - figure
                                                                                                            shown is through
                                                                                                   Other    2/27/2021


       For year before that:                                                                       Operating a business                           $92,473,605.00
       From 4/01/2019 to 3/31/2020
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                    Page 130 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               SEE EXHIBIT SOFA # 3                                                                    $35,596,661.87            Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    SEE EXHIBIT SOFA # 4 & 30                                                                           $0.00

       4.2.    Jerry M. Purvis, Sr.                                                                                $0.00       SEE EXHIBIT SOFA # 4 & 30
               3029 NC Highway 22
               Carthage, NC 28327

       4.3.    Larry M. Purvis                                                                                     $0.00       SEE EXHIBIT SOFA # 4 & 30
               3208 NC Highway 22
               Carthage, NC 28327

       4.4.    Melvin & Judy Purvis                                                                                $0.00       SEE EXHIBIT SOFA # 4 & 30
               756 Putnam Church Road
               Carthage, NC 28327

       4.5.    David P. Purvis                                                                                     $0.00       SEE EXHIBIT SOFA # 4 & 30
               PO Box 77
               Highfalls, NC 27259

       4.6.    Marie P. McFayden                                                                                   $0.00       SEE EXHIBIT SOFA # 4 & 30
               2872 N. US Highway 220
               Ellerbe, NC 28338

       4.7.    Anthony Moore                                                                                       $0.00       SEE EXHIBIT SOFA # 4 & 30
               300 HALLISON HIGH FALLS RD
               Robbins, NC 27325

       4.8.    Kelly Lambert                                                                                       $0.00       SEE EXHIBIT SOFA # 4 & 30
               276 HALLISON HIGHFALLS ROAD
               Robbins, NC 27325

       4.9.    North Moore Management LLC                                                                          $0.00       SEE EXHIBIT SOFA # 4 & 30
               Attn: Managing Officer/Agent
               2504 Spies Road
               Robbins, NC 27325

       4.10 Copperhead Farms LLC                                                                                   $0.00       SEE EXHIBIT SOFA # 4 & 30
       .    Attn: Managing Officer/Agent
               2504 Spies Road
               Robbins, NC 27325

       4.11 Purvis Realty & Investments, LLC                                                                       $0.00       SEE EXHIBIT SOFA # 4 & 30
       .    2504 Spies Road
               Robbins, NC 27325

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                        Page 131 of
                                                                         209
 Debtor       N. G. Purvis Farms, Inc.                                                                  Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.12 Cheryl Purvis                                                                                          $0.00         SEE EXHIBIT SOFA # 4 & 30
       .

       4.13 Jerry M. Purvis, Jr.                                                                                   $0.00         SEE EXHIBIT SOFA # 4 & 30
       .    352 Hallison High Falls Road
               Highfalls, NC 27259

       4.14 Norman Purvis                                                                                          $0.00         SEE EXHIBIT SOFA # 4 & 30
       .    180 HALLISON HIGHFALLS ROAD
               Robbins, NC 27325

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       First National Bank of Omaha                              Multiple setoffs and payments from                            Various/multi                Unknown
       Attn: Managing Officer/Agent                              Debtor's account maintained with FNBO.                        ple dates
       1620 Dodge Street                                         Amount presently has not been
       Omaha, NE 68197                                           determined. An amendment will be filed as
                                                                 soon as an accounting can be prepared.
                                                                 Last 4 digits of account number: 2093


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Clinton Wood Jr. dba Wood v                       Civil - debt               Davidson County NC                           Pending
               NG Purvis Farms, Inc. and                                                                                                 On appeal
               Bonlee Mills LLC
                                                                                                                                         Concluded
               21 CVD 386

       7.2.    Travis Buchanan dba                               Civil - debt               Lee County, NC                               Pending
               Buchanan Farms v. NG Purvis                                                                                               On appeal
               Farms Inc.
                                                                                                                                         Concluded
               21 CVS 225

       7.3.    Sunrise Cooperative, Inc. v.                      Civil - debt               Shelby County, OH                            Pending
               NG Purvis Farms Inc., Jerry                                                                                               On appeal
               Purvis, and Melvin Purvis
                                                                                                                                         Concluded
               21CV000068

8. Assignments and receivership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                     Page 132 of
                                                                         209
 Debtor        N. G. Purvis Farms, Inc.                                                                     Case number (if known)



    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Multiple property damage                                  $262,796.54 received from insurance                        various                   Unknown
       occurring in OCB resulting                                company
       primarily from vehicle collisions

       Insurance claim for 2014 Dodge                            None to date - approx. $10,000 expected                    4/21/2021                 Unknown
       Ram VIN 1C6RR7FG0ES239769 -
       totaled on 4/21/2021


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                                                                                   Various -
                                                                                                                               separate
                 Butler & Butler, L.L.P.                                                                                       detailed
                 111 N. 5th Avenue                                                                                             disclosure
                 PO Box 38                                                                                                     is being
                 Wilmington, NC 28401                                                                                          filed               $207,320.33

                 Email or website address


                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                     Page 133 of
                                                                         209
 Debtor        N. G. Purvis Farms, Inc.                                                                  Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.2.                                                                                                                   Various -
                                                                                                                               separate
                 Hendren, Redwine & Malone,                                                                                    detailed
                 PLLC                                                                                                          disclosure
                 4600 Marriott Drive, Suite 150                                                                                is being
                 Raleigh, NC 27612                                                                                             filed              $142,628.78

                 Email or website address


                 Who made the payment, if not debtor?




       11.3.     Robbins May & Rich LLP                              Amount shown is total paid to RMR in last
                 Attn: Stephen F. Later                              year. A portion of this amount was paid in
                 120 Applecross Road                                 contemplation of the potential filing of a
                 Pinehurst, NC 28374                                 bankruptcy case.                                          Various              $88,451.95

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Ivan Gutierrez                                       7.98 acre Treece Farm, Richmond
       .    Ellerbe, NC                                          County, NC                                              June 30, 2020              $23,880.00

                Relationship to debtor
                no relation


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                   Page 134 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    N. G. Purvis Farms, Inc. Profit Sharing Plan                                               EIN: N/A

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                 Page 135 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                        Page 136 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Frost, PLLC                                                                                                                Continuous
                    Attn: David Haskins
                    5510 Six Forks Road, Suite 130
                    Raleigh, NC 27609

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Frost, PLLC                                                                                                                Continuous
                    Attn: David Haskins
                    5510 Six Forks Road, Suite 130
                    Raleigh, NC 27609

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Frost, PLLC
                    Attn: David Haskins
                    5510 Six Forks Road, Suite 130
                    Raleigh, NC 27609

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       First National Bank of Omaha
                    Attn: Managing Officer/Agent
                    1620 Dodge Street
                    Omaha, NE 68197
       26d.2.       LOL Finance Co.
                    Attn: Managing Officer/Agent
                    1080 County Road F West
                    Saint Paul, MN 55126

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                Page 137 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       David Purvis                                   PO Box 77                                           Director, Vice President          20%
                                                      Highfalls, NC 27259

       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Jerry M. Purvis, Sr.                           Rt. 1, Box 80AA                                     Director, President               20%
                                                      Carthage, NC 28327

       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Marie P. McFayden                              Rt. 1, Box 159-B                                                                      20%
                                                      Ellerbe, NC 28338

       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Melvin G. Purvis                               Rt. 1, Box 65-B                                     Director                          20%
                                                      Carthage, NC 28327

       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Larry M. Purvis                                Rt. 1, Box 80                                                                         20%
                                                      Carthage, NC 28327



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Larry M. Purvis                                Rt. 1, Box 80                                       Former Director,
                                                      Carthage, NC 28327                                  resigned March 17, 2021


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates          Reason for
                                                                 property                                                               providing the value
       30.1 SEE SOFA # 4 & EXHIBIT
       .    SOFA # 4 & 30


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                  Page 138 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-01068-5-SWH                            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                          Page 139 of
                                                                         209
 Debtor      N. G. Purvis Farms, Inc.                                                                   Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 6, 2021

 /s/ Jerry M. Purvis, Sr.                                               Jerry M. Purvis, Sr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 140 of
                                          209


                      EXHIBIT SOFA # 3
              Payments to Creditors - last 90 days
                          Summary
      Payments by Creditor from 2/6/21 to 5/6/21

      Creditor Name                                              Total
      101 INC.                                                        73,576.34
      ACS BENEFIT SERVICES INC                                       283,926.46
      ADISSEO USA Inc.                                                47,802.00
      ADM INVESTOR SERVICES, INC. - HEDGE                          6,338,000.00
      AFLAC                                                           15,702.08
      AGRI SUPPLY INC. LUMBERTON                                            -
      AIRGAS USA, LLC.                                                 2,043.15
      AJINOMOTO HEARTLAND LLC                                        139,702.43
      ALLFLEX USA INC.                                                 1,493.27
      ALLTECH                                                         31,983.13
      AMERICAN GENERAL LIFE INS CO.                                      732.68
      AMERIGAS - Truck Wash                                            4,397.35
      AMERIGAS - DIXIE                                                13,718.65
      AMERIGAS - NCREEK                                               12,633.08
      AMERIGAS -WC                                                     9,365.30
      AMERIGAS -DF                                                     7,813.87
      AMERIGAS GAS-TH                                                  7,492.79
      AMERIGAS- Georgia                                                1,770.00
      Amerigas -HR                                                    15,538.74
      AMERIGAS -IH                                                     8,942.65
      AMERIGAS -OFFICE                                                 1,946.58
      AMERIGAS-LR                                                     16,722.10
      AMERIGAS-NC                                                     17,447.98
      AMERITAS                                                        11,819.79
      AMICK FARMS, LLC                                               351,092.05
      ANTONIO MARTINEZ                                                    64.00
      APPLEFIELD FARMS                                               261,614.25
      APRIL M. CRAVEN                                                    104.35
      ARBORONE FARM CREDIT                                            47,800.64
      Ardent Mills                                                   198,941.00
      ARK WELDING LLC.                                                15,050.00
      ASHEBORO GARAGE DOOR                                               517.36
      ASHEBORO WHOLESALE GROCERY INC                                     387.77
      ATLANTIC POWER SOLUTIONS INC.                                        8.99
      AXA EQUITABLE PAYMENT CENTER                                     1,456.33
      B & B TIRE SERVICE, INC.                                         1,406.10
      BAILEY AND BAILEY, INC.                                         46,186.00
      BAILEY FEED MILL                                             1,434,255.83
      BALCHEM CORPORATION                                             29,660.62
      BARTLETT MILLING COMPANY                                       417,245.57
      BAY STATE MILLING COMPANY                                        8,576.04
      BC/BS of NC- Medicare RX                                           658.80
      BC/BS of North Carolina                                          1,602.50
      BENNETT FARM SUPPLY & HARDWARE                                   4,245.67
      BETH CULBERSON                                                     120.00
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 141 of
                                      209


                   EXHIBIT SOFA # 3
            Payments to Creditors - last 90 days
                        Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      BOWERS & BURROWS INC.                                        1,487.43
      BRENDA PITCHFORD                                                89.70
      BRENNTAG MID-SOUTH, INC.                                     3,423.50
      BRUCE HUMBLE                                                10,411.31
      BRUTON SMITH                                                   231.00
      BURNEY TVH OF SEVEN LAKES                                      308.79
      BUTLER & BUTLER, LLP                                       141,233.26
      BUTLER FARMS                                                41,719.81
      C & M Hog Farm LLC                                         173,902.05
      C. F. EARLY                                                  5,035.98
      C.E.S.CITY ELECTRIC SUPPLY                                     150.67
      CALE DAVIS                                                      80.00
      CAMERON TESTING SERVICES                                       360.00
      Cargill, Incorporated                                    2,711,216.90
      CAROLINA AG SUPPLY/BISCOE HARDWARE                             159.08
      CAROLINA ANALYTICAL SERV., LLC                               1,530.00
      CAROLINA CLEANING SYSTEMS INC                                1,829.70
      CAROLINA FARM CREDIT                                        26,737.50
      CAROLINA FARM CREDIT, ACA                                   26,161.00
      CAROLINA WATER SYSTEMS SUP INC                               1,699.00
      CARTHAGE AUTO GLASS INC                                        535.32
      CAVINESS FARMS GRADING INC.                                 30,905.36
      CENTRAL CAROLINA SCALES INC                                  2,831.51
      CENTRAL ELECTRIC MEMBERSHIP                                  3,305.00
      CENTRAL STATES ENTERPRISES LLC                           1,968,402.17
      CENTURYLINK                                                  5,998.81
      CFS #1, LLC                                                206,721.30
      CHAD CARMAC                                                  6,000.00
      CHAPTER 13 OFFICE                                            4,744.17
      CHARLES McINTYRE                                               401.25
      Chatham County Utilities                                     3,759.12
      Chatham Industrial Supply                                      737.24
      Cheek Environmental, LLC                                       450.00
      CHEEK SEPTIC TANK SERVICE                                      250.00
      CHRIS KLEENE                                                 1,000.00
      CHRIS REDDING                                               26,835.90
      CHRISTOPHER L. JONES                                        53,145.00
      CITY AUTO PARTS                                              1,780.20
      Clark Newlin                                                 5,166.05
      CLAYTON OVERACRE                                               990.00
      CLEMENTE BANUELOS RAMIREZ                                      214.02
      CLINTON D EDWARDS                                              160.00
      CO-ALLIANCE BAINBRIDGE FEED & ANIMAL HEALTH                112,210.00
      CONSOLIDATED OIL, LLC                                          275.00
      COREY BARTHLOMEW                                               120.00
      Cox Brothers Farm                                           47,358.00
      Craig Family Farms                                          38,000.00
Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 142 of
                                          209


                      EXHIBIT SOFA # 3
              Payments to Creditors - last 90 days
                          Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      CRAIG WILSON                                                       137.03
      CROOK MOTOR COMPANY INC.                                         1,578.26
      Cruco Mill & Industrial Supply                                   1,486.52
      Danisco US Inc.                                                 23,000.00
      DARLING INGREDIENTS                                            165,576.85
      DAVID DAVIS                                                        145.00
      DAVID E. REEVES, DVM                                               346.64
      DAVID SULLIVAN                                                   4,124.25
      DAVID TODD DOWD                                                    120.00
      DAVID W. JONES                                                   2,713.57
      Davistown Farming, LLC                                          43,194.22
      D-BLAZE                                                            150.00
      Deams Satterfield                                                8,729.08
      DEBRA H BARNHILL                                                36,399.30
      DOMINION ENERGY                                                 22,096.21
      DON GIBBONS, JR.                                                39,037.87
      DONALD CRAVEN                                                    1,608.95
      DONNA HAMM                                                          87.14
      DONNIE WALLACE                                                     120.00
      DOUGLAS CLAPP                                                    8,764.30
      DREW HOG FARMS, LLC                                             31,978.70
      DUKE ENERGY PROGRESS                                            38,801.47
      EASTERN MINERALS INC                                           148,218.17
      EDGAR CABRERA PULIDO                                               120.00
      ELLIOTT ENTERPRISES                                              1,392.00
      EMPLOYMENT SECURITY COMM OF NC                                     761.45
      Express Scripts, Inc.                                           50,201.04
      FARM SERVICE AGENCY                                              7,203.00
      Farm Supply Company                                                405.33
      FIDELITY BANK                                                1,016,257.84
      First Benefits Insurance                                        29,506.00
      FIRST CITIZENS BANK                                              9,000.00
      First National Bank of Omaha                                 5,945,992.91
      FLOYD SMITH                                                     69,172.18
      FNBO Card - Bruton Smith                                         3,127.54
      FNBO Card - Clinton Edwards                                      2,091.09
      FNBO Card - Gregory F Dunn                                       1,380.52
      FNBO Card - Jeff Sessoms                                           639.66
      FNBO Card - Jerry M Purvis Sr                                      270.25
      FNBO Card - John Ramos                                           3,578.42
      FNBO Card - John W Spears                                        3,605.48
      FNBO Card - Michael Priest                                      12,940.60
      FNBO Card - Randy Lemonds                                        6,357.64
      FNBO Card - Scott T Holbrook                                    17,007.55
      FNBO card - Terry Phillips FNB0497                               4,990.52
      FNBO Card - Terry W Flinchum                                     1,019.18
      FNBO Card - Tim Ringen                                           2,058.63
Case 21-01068-5-SWH     Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 143 of
                                        209


                     EXHIBIT SOFA # 3
             Payments to Creditors - last 90 days
                         Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      FNBO Card - Todd Dowd                                           628.10
      FNBO Card - Walter C Wilson                                   2,942.83
      FNBO Card- Anthony Moore                                      2,870.54
      FNBO Card- Donald Wallace                                       449.67
      FNBO-Card Jimmy Bailey                                        2,876.85
      FNBO-Card- Louise F. Sandoval                                   142.54
      FNBO-Card-HOMER ANDY ENGLISH                                    838.91
      FORD CREDIT                                                  20,007.86
      FROST, PLLC                                                  12,009.16
      FSA                                                           5,362.01
      G.K. FARM LLC                                                29,590.77
      GAINES OIL COMPANY                                          156,339.63
      GARRISON RUSSELL                                              5,275.00
      GENERAL TRANSMISSION SUPP INC.                                3,175.18
      GEORGIA DEPARTMENT OF LABOR                                     444.99
      GERBACIO CABRERA-PULIDO                                         209.99
      GFL ENVIRONMENTAL                                               552.20
      GRAYSON MOORE                                                   147.32
      GREG APPLE                                                   13,546.56
      GREG DUNN                                                        75.00
      HALIFAX EMC                                                  20,346.69
      HAMMOND MACHINE SHOP                                             75.00
      H-C INGREDIENT DISTRIBUTION                                  96,958.22
      HEDREN, REDWINE & MALONE                                     50,000.00
      HENDREN, REDWINE & MALONE                                    92,628.78
      HFCS TRANSPORT                                                8,926.84
      HOG SLAT, INC.                                               14,887.86
      HUBBARD PIPE AND SUPPLY, INC.                                    76.45
      HUGGINS FARMS, INC.                                          34,500.00
      HUGHES SUPPLY (HAJOCA CORPORATION)                            1,901.38
      Huneycutt Pig Farm                                          452,987.69
      IMAGING SYSTEMS & SUPPLIES CO INC.                              293.51
      IMV Technologies USA                                         16,443.46
      INGREDION                                                    19,431.00
      INTERNAL REVENUE SERVICE                                    332,619.65
      INTERNATIONAL INGREDIENT CORPORATION                        203,814.16
      IT SERVICES & NETWORKING, LLC.                                2,113.66
      IVAN GUTIERREZ                                                  120.00
      J & D WOOD, INC.                                              4,855.50
      J. C. EHRLICH                                                   387.00
      J.C. EHRLICH CO., INC.                                          198.00
      JACK'S SUPPLY                                                   262.38
      JAIME DELOYA                                                    151.38
      JAMES C BELL SWINE FARM                                       1,787.34
      JAMES R. SUGG                                                   120.00
      JD Farms, LLC                                               130,684.92
      JERRY APPLE                                                  98,970.82
Case 21-01068-5-SWH      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 144 of
                                         209


                      EXHIBIT SOFA # 3
             Payments to Creditors - last 90 days
                         Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      JERRY M PURVIS JR                                              1,013.09
      JESUS GUTIERREZ                                                   64.03
      JESUS TORRES HERNANDEZ                                           792.17
      JIMMY COBLE                                                   10,262.50
      JOHN DEERE FINANCIAL                                             806.44
      JOHN HANCOCK - Cont.                                          20,250.47
      JOHN SPEARS                                                      130.00
      Johnny Brown                                                     240.74
      JON HUNTER                                                       304.18
      JON RAMOS                                                        225.00
      JONATHAN BRENT JESTER                                         34,213.70
      JORDAN CARROLL                                                21,336.88
      JORGE L POPOCA HERNANDEZ                                      13,554.00
      JOSE R PALOMERA-CURIEL                                           153.53
      JUDY CALLICUTT                                                   134.37
      KELLY R. LAMBERT                                               2,000.00
      KEMIN AGRIFOODS NORTH AMERICA                                  7,938.84
      KEN TROXLER                                                    4,848.35
      KENNETH WEBSTER                                                  598.25
      KRASSANDRA WILSON                                                 64.00
      LALO MARIA AVAREZ                                                452.40
      LEDWELL                                                        5,494.66
      LEITH CDJR                                                       235.81
      LEONARD ELEC MOTOR REPAIR INC.                                   188.60
      LETICIA ATZIN-BALTAZAR                                           138.04
      LIVESTOCK VETERINARY SERVICES                                206,901.01
      LOL FINANCE CO                                                46,209.93
      LOL FINANCE COMPANY                                          253,960.00
      LOUISBURG TRACTOR & TRUCK                                          5.49
      LOWE'S HOME CENTERS, INC.                                      2,519.72
      M- TECH SYSTEMS USA, INC.                                      5,100.00
      MANRY RAWLS-FRANKLIN                                          46,330.78
      MARTIN DELGADO MARMOLEJO                                         967.80
      MARTY WALLACE                                                     25.00
      MARY MANESS                                                    1,968.00
      MAXIMILIANO R LIZAMA                                          12,529.05
      Mercer Landmark                                              858,696.47
      MERCER LANDMARK INC.                                         460,985.77
      MID-ATLANTIC ASSOCIATES, INC.                                       -
      MID-ATLANTIC IRRIGATION CO INC                                 1,425.84
      MILTONS E BAXLEY, JR                                          26,972.00
      MINITUBE USA                                                     205.27
      MINTON VETERINARY SERVICE. INC.                                8,487.36
      MONICA FRANKLIN                                                  135.05
      MONTGOMERY TERMITE & PEST CONTROL                                480.00
      MOSAIC CROP NUTRITION LLC                                     87,900.50
      MOSER & COE FARMS, INC.                                        8,152.82
Case 21-01068-5-SWH    Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 145 of
                                       209


                    EXHIBIT SOFA # 3
            Payments to Creditors - last 90 days
                        Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      MURPHY BROWN LLC                                            226,795.77
      MURPHY-BROWN LLC                                          3,133,067.75
      MWI ANIMAL HEALTH VETERINARY SUPPLY                         108,415.67
      NAPA AUTO PARTS                                                 208.45
      NC CHILD SUPPORT                                              1,542.43
      NC DEPARTMENT OF REVENUE                                        261.45
      NC DEPARTMENT OF REVENUE-WH                                  48,492.00
      NC DEPT OF MOTOR VEHICLES-TAGS                                3,221.25
      NC DEPT OF TRANSPORTATION                                       211.40
      NC Div of Motor Vehicles (Fiscal Section)                       153.80
      NC QUICK PASS CUST SVC CTR                                        9.42
      NCDENR - Div of Water Resource                                1,060.00
      NCDEQ- -Division of Energy, Mineral and Land Res                100.00
      NICK CRAVEN                                                  21,274.76
      NORTH CAROLINA AGRICULTURAL FINANCE AUTHORITY                16,000.00
      NORTH CAROLINA FARM OF WISE                                 160,971.32
      NORTH MOORE MANAGEMENT, LLC                                  18,700.00
      NOVUS INTERNATIONAL, INC.                                   158,545.92
      NUTRA BLEND                                                  30,899.00
      NutriQuest                                                  219,690.94
      OAKLAND FARMS                                                51,040.90
      O'REILLY AUTO PARTS                                             291.31
      P & F FARMS, INC                                            208,162.10
      PARSONS MACHINE WORKS INC.                                      561.80
      PEDRO BENITEZ                                                   135.72
      PEE DEE ELECTRIC MEMBERSHIP                                  16,033.46
      Penske Truck Leasing Co., L.P.                               14,036.18
      Pete Smith Tire & Quick Lube, Inc                                30.89
      PHIBRO ANIIMAL HEALTH CORP                                   27,436.20
      Phillip Faucette & Son                                       47,260.02
      PIC INVOICING                                               155,244.90
      PITNEY BOWES                                                    854.10
      POLLITT VENTURES, INC                                        20,000.00
      Provimi                                                       6,032.84
      Purchase Power                                                  300.00
      QC SUPPLY, LLC.                                                 156.94
      R.D. LEE FARMS, INC.                                        103,164.83
      RAM TOOL                                                        511.32
      RANDOLPH COMMUNICATIONS                                       2,425.54
      RANDOLPH ELECTRIC MEMBERSHIP                                 56,473.23
      RANDY JESSUP                                                 14,574.61
      RANDY LEMONDS                                                   749.00
      RAYLE EMC                                                     5,480.00
      RCM MECHANICAL INC.                                           1,528.04
      Reggie A Jessup                                              10,766.61
      REPUBLIC SERVICES #778                                       11,656.17
      RICHMOND COUNTY WATER DEPT.                                     194.47
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 146 of
                                      209


                  EXHIBIT SOFA # 3
            Payments to Creditors - last 90 days
                        Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      RICKY DARK                                                      10.57
      RIDLEY FEED INDUSTRIES                                     178,760.95
      RIVERBEND SWINE CONSULTING, PC                               8,270.00
      RIVERLINK                                                       38.79
      RIVERSTREET NETWORKS                                           142.01
      ROBBIE WALTERS                                               9,108.30
      ROBBINS MAY & RICH LLP                                      28,835.70
      Robert Winner Sons, INC                                        950.00
      ROLL OFF SYSTEMS, INC.                                         170.00
      RONNIE CRAVEN                                                2,907.15
      RONNIE HINSHAW                                               5,031.27
      ROSALYN ORTEGA SANTIAGO                                         80.00
      Roy Wood                                                    15,227.78
      RUSSELL UTLEY                                                1,940.65
      RYDER TRANSPORTATION SERVICES                              153,628.38
      S&J Plumbing & Elec Supply Inc                                    -
      SANTANA CHRISCOE                                               120.00
      Scott Holbrook                                                 160.00
      SCOTT'S APPLIANCE & REPAIR                                     283.55
      SHAMIKA FORD                                                     8.49
      Smithfield Farmland Sales Corp                             462,646.00
      Smithfield Grain                                         1,137,701.26
      Snider Fleet Solutions                                       2,703.10
      SNK Trucking Inc.                                          172,004.09
      SOUTH CAROLINA DEPARTMENT OF REVENUE-WH                        412.72
      SOUTH CAROLINA DEPT OF EMPLOYMENT & WORKFORCE                    3.95
      SPIVEY'S GARAGE                                                 75.00
      STAR AUTO CENTER                                             6,470.12
      Sunrise Cooperative                                        333,375.06
      Superior Farms                                               7,378.55
      SWK TECHNOLOGIES, INC                                          185.00
      TDM FARMS, INC.                                                112.59
      TENCARVA MACHINERY CO.                                       3,773.05
      TERMINIX                                                       155.00
      TERRY PHILLIPS                                                 701.78
      THURMAN C. JESSUP                                           32,957.23
      Tom Jackson                                                    160.00
      TOMAS V BETANCOURT                                             232.00
      TONY ROSS                                                    9,533.30
      TOSHIBA FINANCIAL SERVICES                                     273.34
      TOWN OF CANDOR                                               3,157.92
      TRAVIS DUNLAP                                                  120.00
      TREAT-RITE WATER SERVICES,INC                                8,786.02
      ULINE                                                          196.66
      UNIFIRST CORPORATION                                         6,865.92
      UNITED PARCEL SERVICE                                        3,694.27
      UNIVERSITY OF MINNESOTA                                      6,848.93
Case 21-01068-5-SWH     Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 147 of
                                        209


                     EXHIBIT SOFA # 3
              Payments to Creditors - last 90 days
                          Summary
      Payments by Creditor from 2/6/21 to 5/6/21
      US CELLULAR                                                   4,509.01
      VALLEY PROTEINS-CBP                                         357,459.04
      VAN CAMP & VAN O'LINDA, PLLC                                  1,417.93
      VANDERVEER GAS BLUE RIBBON                                    3,890.42
      VANDERVEER GAS-CC                                             3,105.07
      VANDERVEERS GAS-COPPERHEAD                                    5,097.64
      Victory Environmental & Waste                                 2,026.50
      VP Valley Proteins, INC                                       3,375.00
      WALMART                                                       1,695.08
      War Eagle Grain LLC (AgroStar)                              158,526.47
      WARREN COUNTY PUBLIC UTILITIES                                7,545.00
      WELLS FARGO VENDOR FINANCIAL SVS, LLC                           490.84
      WESTFIELD BANK FSB                                           48,125.63
      Westfield Insurance                                         123,829.01
      WILLETT'S DIESEL& EQUIP REPAIR                                1,473.85
      WILSON BROS MILL TRUCK CO INC                                 6,003.94
      WIN                                                           4,275.00
      WINDSTREAM                                                    1,079.92
      WINZER FRANCHISE CORPORATION                                    585.52
      WISCTF                                                          927.22
      WRIGHT DAIRY INC.                                            28,761.36

      Grand Total                                               35,596,661.87
       Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 148 of
                                                         209


                                             EXHIBIT SOFA # 3
                                       Payments to Creditors - last 90 days
                                                     Detail
Payment # Payment Date   Creditor ID   Creditor Name                             Amount            Payment Type
   103782   2/10/2021    NUTR002       101 INC.                                      23,915.11          Auto
   104163   3/10/2021    NUTR002       101 INC.                                      20,707.33          Auto
   104531   4/14/2021    NUTR002       101 INC.                                      28,953.90          Auto
   092309   5/5/2021      ACS001       ACS BENEFIT SERVICES INC                      26,622.86          Auto
   103702   2/10/2021     ACS001       ACS BENEFIT SERVICES INC                      26,806.04          Auto
   103983   3/3/2021      ACS001       ACS BENEFIT SERVICES INC                      27,320.30          Auto
   104488   4/8/2021      ACS001       ACS BENEFIT SERVICES INC                      26,274.14          Auto
  W05175    2/11/2021     ACS001       ACS BENEFIT SERVICES INC                       7,246.24     Wire Transfer
  W05202    2/18/2021     ACS001       ACS BENEFIT SERVICES INC                       6,462.90     Wire Transfer
  W05278    3/4/2021      ACS001       ACS BENEFIT SERVICES INC                      11,618.51     Wire Transfer
  W05279    2/25/2021     ACS001       ACS BENEFIT SERVICES INC                      12,745.78     Wire Transfer
  W05293    3/11/2021     ACS001       ACS BENEFIT SERVICES INC                      13,522.84     Wire Transfer
  W05331    3/18/2021     ACS001       ACS BENEFIT SERVICES INC                      22,047.06     Wire Transfer
  W05348    3/25/2021     ACS001       ACS BENEFIT SERVICES INC                      14,940.03     Wire Transfer
  W05388    4/1/2021      ACS001       ACS BENEFIT SERVICES INC                       9,547.34     Wire Transfer
  W05409    4/8/2021      ACS001       ACS BENEFIT SERVICES INC                      12,652.26     Wire Transfer
  W05442    4/15/2021     ACS001       ACS BENEFIT SERVICES INC                      11,071.19     Wire Transfer
  W05512    4/22/2021     ACS001       ACS BENEFIT SERVICES INC                       9,557.70     Wire Transfer
  W05545    4/29/2021     ACS001       ACS BENEFIT SERVICES INC                      14,095.74     Wire Transfer
            5/6/2021      ACS001       ACS BENEFIT SERVICES INC                      31,395.53     Wire Transfer
   103922   2/24/2021     ADIS001      ADISSEO USA Inc.                              37,482.00          Auto
   104681   5/5/2021      ADIS001      ADISSEO USA Inc.                              10,320.00          Auto
  W05352    3/25/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  194,500.00     Wire Transfer
  W05353    3/26/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  184,500.00     Wire Transfer
  W05359    3/29/2021     ADMI001      ADM INVESTOR SERVICES, INC.                   79,000.00     Wire Transfer
  W05365    3/30/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  134,000.00     Wire Transfer
  W05366    3/31/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  250,000.00     Wire Transfer
  W05387    4/1/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  117,000.00     Wire Transfer
  W05392    4/2/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  139,000.00     Wire Transfer
  W05392    4/2/2021      ADMI001      ADM INVESTOR SERVICES, INC.                 139,000.00- Wire Transfer Reversal
  W05408    4/6/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  157,000.00     Wire Transfer
  W05426    4/8/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  637,000.00     Wire Transfer
  W05428    4/9/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  778,000.00     Wire Transfer
  W05464    4/20/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  505,000.00     Wire Transfer
  W05516    4/21/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  456,000.00     Wire Transfer
  W05525    4/26/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  425,000.00     Wire Transfer
  W05527    4/2/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  139,000.00     Wire Transfer
  W05540    4/27/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  315,000.00     Wire Transfer
  W05547    4/29/2021     ADMI001      ADM INVESTOR SERVICES, INC.                  471,000.00     Wire Transfer
  W05553    5/3/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  481,000.00     Wire Transfer
  W05571    5/4/2021      ADMI001      ADM INVESTOR SERVICES, INC.                  546,000.00     Wire Transfer
            5/6/2021                   ADM INVESTOR SERVICES, INC.                  469,000.00     Wire Transfer
  W05276    3/3/2021      AFLA001      AFLAC                                          5,383.30     Wire Transfer
  W05389    4/1/2021      AFLA001      AFLAC                                          5,288.90     Wire Transfer
  W05546    4/29/2021     AFLA001      AFLAC                                          5,029.88     Wire Transfer
   103985   3/3/2021      AGRI003      AGRI SUPPLY INC. LUMBERTON                       193.03          Auto
   103985   3/3/2021      AGRI003      AGRI SUPPLY INC. LUMBERTON                      193.03-        Reversal
   103703   2/10/2021     AIRG001      AIRGAS USA, LLC.                                 151.55          Auto
   103986   3/3/2021      AIRG001      AIRGAS USA, LLC.                                 285.95          Auto
   104072   3/10/2021     AIRG001      AIRGAS USA, LLC.                                 474.80          Auto
   104642   4/29/2021     AIRG001      AIRGAS USA, LLC.                               1,130.85          Auto
   103923   2/24/2021     AJIN001      AJINOMOTO HEARTLAND LLC                       19,632.61          Auto
   103987   3/3/2021      AJIN001      AJINOMOTO HEARTLAND LLC                       18,863.55          Auto
   104073   3/10/2021     AJIN001      AJINOMOTO HEARTLAND LLC                       20,037.37          Auto
   104272   3/24/2021     AJIN001      AJINOMOTO HEARTLAND LLC                       19,502.18          Auto
   104493   4/14/2021     AJIN001      AJINOMOTO HEARTLAND LLC                       20,080.85          Auto
   104682   5/5/2021      AJIN001      AJINOMOTO HEARTLAND LLC                       41,585.87          Auto
   103704   2/10/2021     ALLF001      ALLFLEX USA INC.                                 296.07          Auto
   103898   2/18/2021     ALLF001      ALLFLEX USA INC.                               1,197.20          Auto
   103988   3/3/2021      ALLT001      ALLTECH                                       15,980.18          Auto
   104494   4/14/2021     ALLT001      ALLTECH                                       15,983.93          Auto
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 149 of
                                                 209


                                     EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
104494   4/14/2021   ALLT001   ALLTECH                                      15,983.93-     Reversal
104556   4/16/2021   ALLT001   ALLTECH                                       16,002.95       Auto
092310   5/5/2021    AGLA001   AMERICAN GENERAL LIFE INS CO.                    366.34       Auto
103984   3/3/2021    AGLA001   AMERICAN GENERAL LIFE INS CO.                    183.17       Auto
104347   3/31/2021   AGLA001   AMERICAN GENERAL LIFE INS CO.                    183.17       Auto
103895   2/17/2021   VAND032   AMERIGAS - Truck Wash                            975.98       Auto
104197   3/10/2021   VAND032   AMERIGAS - Truck Wash                          2,025.61       Auto
104393   3/31/2021   VAND032   AMERIGAS - Truck Wash                          1,143.97       Auto
104636   4/21/2021   VAND032   AMERIGAS - Truck Wash                            251.79       Auto
103890   2/17/2021   VAND011   AMERIGAS - DIXIE                               1,020.62       Auto
103970   2/24/2021   VAND011   AMERIGAS - DIXIE                               3,942.34       Auto
104265   3/17/2021   VAND011   AMERIGAS - DIXIE                               3,524.03       Auto
104389   3/31/2021   VAND011   AMERIGAS - DIXIE                               2,961.02       Auto
104631   4/21/2021   VAND011   AMERIGAS - DIXIE                               2,270.64       Auto
103893   2/17/2021   VAND015   AMERIGAS - NCREEK                              1,559.12       Auto
104337   3/24/2021   VAND015   AMERIGAS - NCREEK                              2,808.92       Auto
104478   4/7/2021    VAND015   AMERIGAS - NCREEK                              4,784.40       Auto
104632   4/21/2021   VAND015   AMERIGAS - NCREEK                              3,480.64       Auto
104194   3/10/2021   VAND016   AMERIGAS -WC                                   3,255.79       Auto
104267   3/17/2021   VAND016   AMERIGAS -WC                                   1,259.60       Auto
104391   3/31/2021   VAND016   AMERIGAS -WC                                   2,046.37       Auto
104675   4/29/2021   VAND016   AMERIGAS -WC                                   2,803.54       Auto
104196   3/10/2021   VAND018   AMERIGAS -DF                                   3,574.61       Auto
104634   4/21/2021   VAND018   AMERIGAS -DF                                   4,239.26       Auto
103813   2/10/2021   VAND013   AMERIGAS GAS-TH                                2,486.31       Auto
103892   2/17/2021   VAND013   AMERIGAS GAS-TH                                  582.48       Auto
104067   3/3/2021    VAND013   AMERIGAS GAS-TH                                1,070.78       Auto
104390   3/31/2021   VAND013   AMERIGAS GAS-TH                                  946.01       Auto
104476   4/7/2021    VAND013   AMERIGAS GAS-TH                                2,407.21       Auto
103826   2/17/2021   AMER001   AMERIGAS- Georgia                              1,770.00       Auto
103894   2/17/2021   VAND017   Amerigas -HR                                   2,334.13       Auto
104195   3/10/2021   VAND017   Amerigas -HR                                   3,000.90       Auto
104195   3/10/2021   VAND017   Amerigas -HR                                  3,000.90-     Reversal
104206   3/11/2021   VAND017   Amerigas -HR                                   3,232.92       Auto
104338   3/24/2021   VAND017   Amerigas -HR                                     791.04       Auto
104392   3/31/2021   VAND017   Amerigas -HR                                   5,752.29       Auto
104633   4/21/2021   VAND017   Amerigas -HR                                   3,428.36       Auto
103971   2/24/2021   VAND019   AMERIGAS -IH                                   1,910.70       Auto
104268   3/17/2021   VAND019   AMERIGAS -IH                                   2,005.86       Auto
104479   4/7/2021    VAND019   AMERIGAS -IH                                   2,564.78       Auto
104635   4/21/2021   VAND019   AMERIGAS -IH                                   2,461.31       Auto
103812   2/10/2021   VAND001   AMERIGAS -OFFICE                                 293.59       Auto
104192   3/10/2021   VAND001   AMERIGAS -OFFICE                                 335.31       Auto
104263   3/17/2021   VAND001   AMERIGAS -OFFICE                                 445.61       Auto
104547   4/14/2021   VAND001   AMERIGAS -OFFICE                                 872.07       Auto
103814   2/10/2021   VAND014   AMERIGAS-LR                                    1,680.04       Auto
104193   3/10/2021   VAND014   AMERIGAS-LR                                    6,631.02       Auto
104477   4/7/2021    VAND014   AMERIGAS-LR                                    4,428.90       Auto
104674   4/29/2021   VAND014   AMERIGAS-LR                                    3,982.14       Auto
103706   2/10/2021   AMER004   AMERIGAS-NC                                      815.68       Auto
103827   2/17/2021   AMER004   AMERIGAS-NC                                    5,183.46       Auto
103925   2/24/2021   AMER004   AMERIGAS-NC                                    3,067.53       Auto
104075   3/10/2021   AMER004   AMERIGAS-NC                                    3,078.45       Auto
104207   3/17/2021   AMER004   AMERIGAS-NC                                    2,580.76       Auto
104348   3/31/2021   AMER004   AMERIGAS-NC                                    1,367.35       Auto
104399   4/7/2021    AMER004   AMERIGAS-NC                                      524.22       Auto
104598   4/21/2021   AMER004   AMERIGAS-NC                                      830.53       Auto
103924   2/24/2021   AMER002   AMERITAS                                       8,259.06       Auto
104495   4/14/2021   AMER002   AMERITAS                                       3,560.73       Auto
W05169   2/9/2021    AMIC001   AMICK FARMS, LLC                              29,544.10   Wire Transfer
W05196   2/16/2021   AMIC001   AMICK FARMS, LLC                              33,880.35   Wire Transfer
W05212   2/23/2021   AMIC001   AMICK FARMS, LLC                              30,517.00   Wire Transfer
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 150 of
                                                 209


                                    EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
W05269   3/2/2021    AMIC001   AMICK FARMS, LLC                              31,540.50     Wire Transfer
W05288   3/9/2021    AMIC001   AMICK FARMS, LLC                              23,922.90     Wire Transfer
W05311   3/16/2021   AMIC001   AMICK FARMS, LLC                              33,155.85     Wire Transfer
W05334   3/22/2021   AMIC001   AMICK FARMS, LLC                              17,869.75     Wire Transfer
W05336   3/23/2021   AMIC001   AMICK FARMS, LLC                              17,705.25     Wire Transfer
W05377   3/30/2021   AMIC001   AMICK FARMS, LLC                              11,429.60     Wire Transfer
W05401   4/6/2021    AMIC001   AMICK FARMS, LLC                              23,051.55     Wire Transfer
W05437   4/14/2021   AMIC001   AMICK FARMS, LLC                              22,498.60     Wire Transfer
W05457   4/20/2021   AMIC001   AMICK FARMS, LLC                              33,016.50     Wire Transfer
W05536   4/16/2021   AMIC001   AMICK FARMS, LLC                              58,704.31     Wire Transfer
W05536   4/16/2021   AMIC001   AMICK FARMS, LLC                             58,704.31- Wire Transfer Reversal
W05537   4/23/2021   AMIC001   AMICK FARMS, LLC                             110,707.52     Wire Transfer
W05537   4/23/2021   AMIC001   AMICK FARMS, LLC                            110,707.52- Wire Transfer Reversal
W05548   4/30/2021   AMIC001   AMICK FARMS, LLC                              21,679.25     Wire Transfer
W05569   5/4/2021    AMIC001   AMICK FARMS, LLC                              21,280.85     Wire Transfer
104308   3/24/2021   MART004   ANTONIO MARTINEZ                                  64.00          Auto
104076   3/10/2021   APPL002   APPLEFIELD FARMS                              29,594.00          Auto
104349   3/31/2021   APPL002   APPLEFIELD FARMS                              53,470.00          Auto
104496   4/14/2021   APPL002   APPLEFIELD FARMS                             151,934.25          Auto
104698   5/6/2021    APPL002   APPLEFIELD FARMS                              26,616.00          Auto
104290   3/24/2021   CRAV004   APRIL M. CRAVEN                                  104.35          Auto
103707   2/10/2021   ARBO001   ARBORONE FARM CREDIT                          37,894.64          Auto
103989   3/3/2021    ARBO001   ARBORONE FARM CREDIT                           3,302.00          Auto
104400   4/7/2021    ARBO001   ARBORONE FARM CREDIT                           3,302.00          Auto
104700   5/6/2021    ARBO001   ARBORONE FARM CREDIT                           3,302.00          Auto
103708   2/10/2021   ARDE001   Ardent Mills                                  18,356.40          Auto
103829   2/17/2021   ARDE001   Ardent Mills                                  13,552.20          Auto
103926   2/24/2021   ARDE001   Ardent Mills                                   8,827.20          Auto
103990   3/3/2021    ARDE001   Ardent Mills                                  13,134.60          Auto
104078   3/10/2021   ARDE001   Ardent Mills                                  17,868.60          Auto
104208   3/17/2021   ARDE001   Ardent Mills                                   4,518.00          Auto
104274   3/24/2021   ARDE001   Ardent Mills                                  21,788.60          Auto
104352   3/31/2021   ARDE001   Ardent Mills                                  17,425.80          Auto
104401   4/7/2021    ARDE001   Ardent Mills                                  13,005.00          Auto
104498   4/14/2021   ARDE001   Ardent Mills                                  17,712.00          Auto
104599   4/21/2021   ARDE001   Ardent Mills                                  22,113.00          Auto
104643   4/29/2021   ARDE001   Ardent Mills                                  12,997.80          Auto
104683   5/5/2021    ARDE001   Ardent Mills                                  17,641.80          Auto
103830   2/17/2021   ARK0001   ARK WELDING LLC.                              10,950.00          Auto
103927   2/24/2021   ARK0001   ARK WELDING LLC.                               2,300.00          Auto
103991   3/3/2021    ARK0001   ARK WELDING LLC.                               1,800.00          Auto
103709   2/10/2021   ASHE003   ASHEBORO GARAGE DOOR                             517.36          Auto
103928   2/24/2021   ASHE002   ASHEBORO WHOLESALE GROCERY INC                   387.77          Auto
104079   3/10/2021   ATLA001   ATLANTIC POWER SOLUTIONS INC.                      8.99          Auto
104080   3/10/2021   AXAE001   AXA EQUITABLE PAYMENT CENTER                   1,456.33          Auto
103714   2/10/2021   BBTI001   B & B TIRE SERVICE, INC.                         246.10          Auto
103994   3/3/2021    BBTI001   B & B TIRE SERVICE, INC.                         908.55          Auto
104502   4/14/2021   BBTI001   B & B TIRE SERVICE, INC.                         251.45          Auto
103701   2/8/2021    BAIL003   BAILEY AND BAILEY, INC.                        7,838.00          Auto
103993   3/3/2021    BAIL003   BAILEY AND BAILEY, INC.                       13,066.00          Auto
104403   4/7/2021    BAIL003   BAILEY AND BAILEY, INC.                       13,066.00          Auto
104701   5/6/2021    BAIL003   BAILEY AND BAILEY, INC.                       12,216.00          Auto
103710   2/10/2021   BAIL001   BAILEY FEED MILL                             160,753.17          Auto
103831   2/17/2021   BAIL001   BAILEY FEED MILL                              99,067.02          Auto
103929   2/24/2021   BAIL001   BAILEY FEED MILL                             100,143.45          Auto
103992   3/3/2021    BAIL001   BAILEY FEED MILL                             103,792.28          Auto
104081   3/10/2021   BAIL001   BAILEY FEED MILL                             105,752.21          Auto
104209   3/17/2021   BAIL001   BAILEY FEED MILL                             191,501.02          Auto
104275   3/24/2021   BAIL001   BAILEY FEED MILL                             125,067.53          Auto
104353   3/31/2021   BAIL001   BAILEY FEED MILL                             102,294.73          Auto
104402   4/7/2021    BAIL001   BAILEY FEED MILL                              75,686.81          Auto
104499   4/14/2021   BAIL001   BAILEY FEED MILL                              56,013.12          Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 151 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104644   4/29/2021    BAIL001   BAILEY FEED MILL                              96,082.69       Auto
104684   5/5/2021     BAIL001   BAILEY FEED MILL                             218,101.80       Auto
104082   3/10/2021   BALC001    BALCHEM CORPORATION                           15,173.40       Auto
104685   5/5/2021    BALC001    BALCHEM CORPORATION                           14,487.22       Auto
103712   2/10/2021   BART002    BARTLETT MILLING COMPANY                       7,850.70       Auto
104501   4/14/2021   BART002    BARTLETT MILLING COMPANY                      16,721.75       Auto
104600   4/21/2021   BART002    BARTLETT MILLING COMPANY                      68,425.08       Auto
W05187   2/17/2021   BART002    BARTLETT MILLING COMPANY                      40,000.00   Wire Transfer
W05250   2/25/2021   BART002    BARTLETT MILLING COMPANY                      40,000.00   Wire Transfer
W05264   2/26/2021   BART002    BARTLETT MILLING COMPANY                      40,000.00   Wire Transfer
W05282   3/4/2021    BART002    BARTLETT MILLING COMPANY                      17,888.29   Wire Transfer
W05296   3/11/2021   BART002    BARTLETT MILLING COMPANY                      18,728.54   Wire Transfer
W05349   3/25/2021   BART002    BARTLETT MILLING COMPANY                      73,242.00   Wire Transfer
W05381   3/31/2021   BART002    BARTLETT MILLING COMPANY                      16,920.09   Wire Transfer
W05402   4/6/2021    BART002    BARTLETT MILLING COMPANY                      37,087.11   Wire Transfer
W05544   4/28/2021   BART002    BARTLETT MILLING COMPANY                      40,382.01   Wire Transfer
104086   3/10/2021   BAYS001    BAY STATE MILLING COMPANY                      2,321.88       Auto
104276   3/24/2021   BAYS001    BAY STATE MILLING COMPANY                      3,421.44       Auto
104645   4/29/2021   BAYS001    BAY STATE MILLING COMPANY                      2,832.72       Auto
103931   2/24/2021   BCBS002    BC/BS of NC- Medicare RX                         112.70       Auto
103996   3/3/2021    BCBS002    BC/BS of NC- Medicare RX                         104.00       Auto
104278   3/24/2021   BCBS002    BC/BS of NC- Medicare RX                         442.10       Auto
103930   2/24/2021   BCBS001    BC/BS of North Carolina                          258.25       Auto
103995   3/3/2021    BCBS001    BC/BS of North Carolina                          543.00       Auto
104277   3/24/2021   BCBS001    BC/BS of North Carolina                          801.25       Auto
103980   2/25/2021   BENN001    BENNETT FARM SUPPLY & HARDWARE                 2,734.60       Auto
103997   3/3/2021    BENN001    BENNETT FARM SUPPLY & HARDWARE                 1,476.39       Auto
104210   3/17/2021   BENN001    BENNETT FARM SUPPLY & HARDWARE                    34.68       Auto
092283   5/5/2021    CULB004    BETH CULBERSON                                    30.00       Auto
103729   2/10/2021   CULB004    BETH CULBERSON                                    30.00       Auto
104109   3/10/2021   CULB004    BETH CULBERSON                                    30.00       Auto
104420   4/7/2021    CULB004    BETH CULBERSON                                    30.00       Auto
103932   2/24/2021   BOWE002    BOWERS & BURROWS INC.                            809.23       Auto
104281   3/24/2021   BOWE002    BOWERS & BURROWS INC.                            678.20       Auto
092267   4/21/2021    PITC001   BRENDA PITCHFORD                                  89.70       Auto
104646   4/29/2021   BREN001    BRENNTAG MID-SOUTH, INC.                       3,423.50       Auto
104715   5/6/2021    HUMB001    BRUCE HUMBLE                                  10,411.31       Auto
092272   4/21/2021    SMIT013   BRUTON SMITH                                      25.00       Auto
092313   5/6/2021     SMIT013   BRUTON SMITH                                      81.00       Auto
103803   2/10/2021    SMIT013   BRUTON SMITH                                      50.00       Auto
103918   2/23/2021    SMIT013   BRUTON SMITH                                      50.00       Auto
104331   3/24/2021    SMIT013   BRUTON SMITH                                      25.00       Auto
103717   2/10/2021   BURN001    BURNEY TVH OF SEVEN LAKES                        110.10       Auto
103833   2/17/2021   BURN001    BURNEY TVH OF SEVEN LAKES                         57.77       Auto
103998   3/3/2021    BURN001    BURNEY TVH OF SEVEN LAKES                         53.68       Auto
104089   3/10/2021   BURN001    BURNEY TVH OF SEVEN LAKES                         31.02       Auto
104212   3/17/2021   BURN001    BURNEY TVH OF SEVEN LAKES                         56.22       Auto
W05354   3/19/2021   BUTL001    BUTLER & BUTLER, LLP                          50,000.00   Wire Transfer
103933   2/24/2021   BUTL001    BUTLER & BUTLER, LLP                           2,962.50       Auto
104213   3/17/2021   BUTL001    BUTLER & BUTLER, LLP                           6,057.00       Auto
104504   4/14/2021   BUTL001    BUTLER & BUTLER, LLP                          14,831.00       Auto
         5/6/2021    BUTL001    BUTLER & BUTLER, LLP                          67,382.76   Wire Transfer
103999   3/3/2021    BUTL002    BUTLER FARMS                                  12,213.37       Auto
104090   3/10/2021   BUTL002    BUTLER FARMS                                   2,060.00       Auto
104406   4/7/2021    BUTL002    BUTLER FARMS                                  14,834.62       Auto
104703   5/6/2021    BUTL002    BUTLER FARMS                                  12,611.82       Auto
103834   2/17/2021   C&MG001    C & M Hog Farm LLC                            24,320.55       Auto
103934   2/24/2021   C&MG001    C & M Hog Farm LLC                             6,226.00       Auto
104000   3/3/2021    C&MG001    C & M Hog Farm LLC                            31,229.00       Auto
104091   3/10/2021   C&MG001    C & M Hog Farm LLC                             7,174.50       Auto
104282   3/24/2021   C&MG001    C & M Hog Farm LLC                            16,265.00       Auto
104354   3/31/2021   C&MG001    C & M Hog Farm LLC                             7,905.50       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 152 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104407   4/7/2021    C&MG001    C & M Hog Farm LLC                             1,953.00          Auto
104505   4/14/2021   C&MG001    C & M Hog Farm LLC                            40,608.00          Auto
104601   4/21/2021   C&MG001    C & M Hog Farm LLC                             6,203.50          Auto
104647   4/29/2021   C&MG001    C & M Hog Farm LLC                             6,479.00          Auto
104704   5/6/2021    C&MG001    C & M Hog Farm LLC                            25,538.00          Auto
103736   2/10/2021   EARL002    C. F. EARLY                                    5,035.98          Auto
103728   2/10/2021    CITY002   C.E.S.CITY ELECTRIC SUPPLY                        75.81          Auto
103844   2/17/2021    CITY002   C.E.S.CITY ELECTRIC SUPPLY                        57.87          Auto
104104   3/10/2021    CITY002   C.E.S.CITY ELECTRIC SUPPLY                        16.99          Auto
103731   2/10/2021   DAVI006    CALE DAVIS                                        80.00          Auto
103835   2/17/2021   CAME001    CAMERON TESTING SERVICES                         360.00          Auto
W05165   2/8/2021    CARG002    Cargill, Incorporated                        106,163.11     Wire Transfer
W05177   2/11/2021   CARG002    Cargill, Incorporated                         84,440.13     Wire Transfer
W05191   2/16/2021   CARG002    Cargill, Incorporated                        108,195.49     Wire Transfer
W05204   2/18/2021   CARG002    Cargill, Incorporated                         84,162.03     Wire Transfer
W05213   2/23/2021   CARG002    Cargill, Incorporated                        104,207.74     Wire Transfer
W05251   2/25/2021   CARG002    Cargill, Incorporated                         84,761.05     Wire Transfer
W05268   3/2/2021    CARG002    Cargill, Incorporated                        106,372.75     Wire Transfer
W05283   3/4/2021    CARG002    Cargill, Incorporated                         84,375.96     Wire Transfer
W05289   3/9/2021    CARG002    Cargill, Incorporated                        104,438.77     Wire Transfer
W05295   3/11/2021   CARG002    Cargill, Incorporated                         83,918.13     Wire Transfer
W05312   3/16/2021   CARG002    Cargill, Incorporated                        110,031.84     Wire Transfer
W05324   3/18/2021   CARG002    Cargill, Incorporated                         90,227.72     Wire Transfer
W05337   3/23/2021   CARG002    Cargill, Incorporated                        224,032.23     Wire Transfer
W05376   3/30/2021   CARG002    Cargill, Incorporated                        212,012.76     Wire Transfer
W05403   4/6/2021    CARG002    Cargill, Incorporated                        117,217.54     Wire Transfer
W05415   4/9/2021    CARG002    Cargill, Incorporated                         94,119.71     Wire Transfer
W05425   4/13/2021   CARG002    Cargill, Incorporated                        129,390.73     Wire Transfer
W05447   4/16/2021   CARG002    Cargill, Incorporated                         82,007.09     Wire Transfer
W05451   4/16/2021   CARG002    Cargill, Incorporated                         82,007.09     Wire Transfer
W05451   4/16/2021   CARG002    Cargill, Incorporated                        82,007.09- Wire Transfer Reversal
W05456   4/20/2021   CARG002    Cargill, Incorporated                        129,306.87     Wire Transfer
W05519   4/23/2021   CARG002    Cargill, Incorporated                         95,884.94     Wire Transfer
W05541   4/28/2021   CARG002    Cargill, Incorporated                        119,910.86     Wire Transfer
W05549   4/30/2021   CARG002    Cargill, Incorporated                        119,364.44     Wire Transfer
W05568   5/4/2021    CARG002    Cargill, Incorporated                        130,712.50     Wire Transfer
         5/6/2021    CARG002    Cargill, Incorporated                        105,962.51     Wire Transfer
104096   3/10/2021   CARO013    CAROLINA AG SUPPLY/BISCOE HARDWARE               159.08          Auto
103720   2/10/2021   CARO002    CAROLINA ANALYTICAL SERV., LLC                 1,020.00          Auto
104284   3/24/2021   CARO002    CAROLINA ANALYTICAL SERV., LLC                   510.00          Auto
103837   2/17/2021   CARO003    CAROLINA CLEANING SYSTEMS INC                  1,059.30          Auto
104001   3/3/2021    CARO003    CAROLINA CLEANING SYSTEMS INC                    770.40          Auto
104004   3/3/2021    CARO007    CAROLINA FARM CREDIT                           5,100.00          Auto
104005   3/3/2021    CARO014    CAROLINA FARM CREDIT                           3,812.50          Auto
104412   4/7/2021    CARO007    CAROLINA FARM CREDIT                           5,100.00          Auto
104413   4/7/2021    CARO014    CAROLINA FARM CREDIT                           3,812.50          Auto
104707   5/6/2021    CARO007    CAROLINA FARM CREDIT                           5,100.00          Auto
104708   5/6/2021    CARO014    CAROLINA FARM CREDIT                           3,812.50          Auto
104002   3/3/2021    CARO004    CAROLINA FARM CREDIT, ACA                      3,200.00          Auto
104003   3/3/2021    CARO004    CAROLINA FARM CREDIT, ACA                      6,587.00          Auto
104411   4/7/2021    CARO004    CAROLINA FARM CREDIT, ACA                      6,587.00          Auto
104705   5/6/2021    CARO004    CAROLINA FARM CREDIT, ACA                      3,200.00          Auto
104706   5/6/2021    CARO004    CAROLINA FARM CREDIT, ACA                      6,587.00          Auto
103721   2/10/2021   CARO008    CAROLINA WATER SYSTEMS SUP INC                    40.00          Auto
103838   2/17/2021   CARO008    CAROLINA WATER SYSTEMS SUP INC                   300.00          Auto
103936   2/24/2021   CARO008    CAROLINA WATER SYSTEMS SUP INC                   982.00          Auto
104095   3/10/2021   CARO008    CAROLINA WATER SYSTEMS SUP INC                   377.00          Auto
103839   2/17/2021   CART005    CARTHAGE AUTO GLASS INC                          535.32          Auto
103722   2/10/2021   CAVI003    CAVINESS FARMS GRADING INC.                    5,608.37          Auto
104097   3/10/2021   CAVI003    CAVINESS FARMS GRADING INC.                    8,952.96          Auto
104507   4/14/2021   CAVI003    CAVINESS FARMS GRADING INC.                   13,067.06          Auto
104649   4/29/2021   CAVI003    CAVINESS FARMS GRADING INC.                    3,276.97          Auto
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 153 of
                                                 209


                                    EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
103723   2/10/2021   CENT001   CENTRAL CAROLINA SCALES INC                    1,592.98       Auto
104006   3/3/2021    CENT001   CENTRAL CAROLINA SCALES INC                    1,238.53       Auto
103840   2/17/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                    1,071.00       Auto
104007   3/3/2021    CENT002   CENTRAL ELECTRIC MEMBERSHIP                       81.00       Auto
104214   3/17/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                      806.00       Auto
104285   3/24/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                      284.00       Auto
104356   3/31/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                       74.00       Auto
104508   4/14/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                      613.00       Auto
104602   4/21/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                      308.00       Auto
104650   4/29/2021   CENT002   CENTRAL ELECTRIC MEMBERSHIP                       68.00       Auto
W05171   2/9/2021    CENT004   CENTRAL STATES ENTERPRISES LLC                36,466.79   Wire Transfer
W05192   2/16/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               204,989.89   Wire Transfer
W05216   2/23/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                24,858.46   Wire Transfer
W05252   2/25/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                24,553.71   Wire Transfer
W05267   3/2/2021    CENT004   CENTRAL STATES ENTERPRISES LLC               123,752.71   Wire Transfer
W05290   3/9/2021    CENT004   CENTRAL STATES ENTERPRISES LLC                99,924.18   Wire Transfer
W05313   3/16/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                49,831.96   Wire Transfer
W05339   3/23/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                75,684.83   Wire Transfer
W05364   3/26/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               105,311.31   Wire Transfer
W05375   3/30/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               130,351.06   Wire Transfer
W05427   4/8/2021    CENT004   CENTRAL STATES ENTERPRISES LLC                78,198.22   Wire Transfer
W05429   4/12/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               105,830.97   Wire Transfer
W05435   4/14/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               156,285.11   Wire Transfer
W05444   4/15/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                51,931.73   Wire Transfer
W05467   4/19/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               162,644.81   Wire Transfer
W05506   4/20/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                82,411.88   Wire Transfer
W05535   4/23/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                82,669.92   Wire Transfer
W05562   4/27/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                59,855.60   Wire Transfer
W05563   4/26/2021   CENT004   CENTRAL STATES ENTERPRISES LLC                91,699.73   Wire Transfer
W05565   4/29/2021   CENT004   CENTRAL STATES ENTERPRISES LLC               221,149.30   Wire Transfer
103841   2/17/2021   CENT005   CENTURYLINK                                      807.80       Auto
103937   2/24/2021   CENT005   CENTURYLINK                                      114.19       Auto
104008   3/3/2021    CENT005   CENTURYLINK                                      844.19       Auto
104009   3/3/2021    CENT007   CenturyLink                                       37.63       Auto
104098   3/10/2021   CENT005   CENTURYLINK                                      193.47       Auto
104215   3/17/2021   CENT005   CENTURYLINK                                      923.56       Auto
104286   3/24/2021   CENT005   CENTURYLINK                                      288.86       Auto
104357   3/31/2021   CENT005   CENTURYLINK                                      952.01       Auto
104414   4/7/2021    CENT007   CenturyLink                                       34.66       Auto
104509   4/14/2021   CENT005   CENTURYLINK                                      171.21       Auto
104603   4/21/2021   CENT005   CENTURYLINK                                      867.00       Auto
104651   4/29/2021   CENT005   CENTURYLINK                                      764.23       Auto
103842   2/17/2021   CFS0001   CFS #1, LLC                                   22,716.40       Auto
103938   2/24/2021   CFS0001   CFS #1, LLC                                   14,630.00       Auto
104010   3/3/2021    CFS0001   CFS #1, LLC                                    9,177.00       Auto
104216   3/17/2021   CFS0001   CFS #1, LLC                                   17,236.80       Auto
104287   3/24/2021   CFS0001   CFS #1, LLC                                   54,728.90       Auto
104358   3/31/2021   CFS0001   CFS #1, LLC                                    9,456.30       Auto
104415   4/7/2021    CFS0001   CFS #1, LLC                                    7,860.30       Auto
104510   4/14/2021   CFS0001   CFS #1, LLC                                    7,275.10       Auto
104604   4/21/2021   CFS0001   CFS #1, LLC                                   32,638.20       Auto
104652   4/29/2021   CFS0001   CFS #1, LLC                                   19,564.30       Auto
104709   5/6/2021    CFS0001   CFS #1, LLC                                   11,438.00       Auto
103719   2/10/2021   CARM001   CHAD CARMAC                                      375.00       Auto
103836   2/17/2021   CARM001   CHAD CARMAC                                      375.00       Auto
103935   2/24/2021   CARM001   CHAD CARMAC                                      750.00       Auto
104094   3/10/2021   CARM001   CHAD CARMAC                                      750.00       Auto
104283   3/24/2021   CARM001   CHAD CARMAC                                    1,125.00       Auto
104355   3/31/2021   CARM001   CHAD CARMAC                                      375.00       Auto
104410   4/7/2021    CARM001   CHAD CARMAC                                      750.00       Auto
104506   4/14/2021   CARM001   CHAD CARMAC                                      375.00       Auto
104648   4/29/2021   CARM001   CHAD CARMAC                                    1,125.00       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 154 of
                                                  209


                                      EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
092257   4/21/2021   CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
092281   5/5/2021    CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
103724   2/10/2021   CHAP001    CHAPTER 13 OFFICE                                175.39       Auto
103725   2/10/2021   CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
103906   2/23/2021   CHAP001    CHAPTER 13 OFFICE                                175.39       Auto
103907   2/23/2021   CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
104099   3/10/2021   CHAP001    CHAPTER 13 OFFICE                                175.39       Auto
104100   3/10/2021   CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
104288   3/24/2021   CHAP001    CHAPTER 13 OFFICE                                175.39       Auto
104289   3/24/2021   CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
104416   4/7/2021    CHAP001    CHAPTER 13 OFFICE                                175.39       Auto
104417   4/7/2021    CHAP004    CHAPTER 13 OFFICE                                552.46       Auto
104448   4/7/2021    MCIN001    CHARLES McINTYRE                                 401.25       Auto
104217   3/17/2021   CHAT004    Chatham County Utilities                       3,268.84       Auto
104511   4/14/2021   CHAT004    Chatham County Utilities                         490.28       Auto
103843   2/17/2021   CHAT002    Chatham Industrial Supply                         71.98       Auto
104011   3/3/2021    CHAT002    Chatham Industrial Supply                        615.86       Auto
104101   3/10/2021   CHAT002    Chatham Industrial Supply                         49.40       Auto
103726   2/10/2021   CHEE008    Cheek Environmental, LLC                         150.00       Auto
104013   3/3/2021    CHEE008    Cheek Environmental, LLC                         150.00       Auto
104418   4/7/2021    CHEE008    Cheek Environmental, LLC                         150.00       Auto
104012   3/3/2021    CHEE007    CHEEK SEPTIC TANK SERVICE                        250.00       Auto
104723   5/6/2021     KLE001    CHRIS KLEENE                                   1,000.00       Auto
104174   3/10/2021   REDD001    CHRIS REDDING                                  4,034.00       Auto
104536   4/14/2021   REDD001    CHRIS REDDING                                 18,933.90       Auto
104728   5/6/2021    REDD001    CHRIS REDDING                                  3,868.00       Auto
103759   2/10/2021   JONE004    CHRISTOPHER L. JONES                          23,895.00       Auto
103863   2/17/2021   JONE004    CHRISTOPHER L. JONES                           2,925.00       Auto
103947   2/24/2021   JONE004    CHRISTOPHER L. JONES                          11,700.00       Auto
104145   3/10/2021   JONE004    CHRISTOPHER L. JONES                           2,925.00       Auto
104371   3/31/2021   JONE004    CHRISTOPHER L. JONES                          11,700.00       Auto
104014   3/3/2021     CITY001   CITY AUTO PARTS                                1,746.73       Auto
104103   3/10/2021    CITY001   CITY AUTO PARTS                                   33.47       Auto
103899   2/18/2021   NEWL002    Clark Newlin                                   5,166.05       Auto
104246   3/17/2021   OVER001    CLAYTON OVERACRE                                 990.00       Auto
092270   4/21/2021   RAMI001    CLEMENTE BANUELOS RAMIREZ                         62.64       Auto
103917   2/23/2021   RAMI001    CLEMENTE BANUELOS RAMIREZ                         88.74       Auto
104324   3/24/2021   RAMI001    CLEMENTE BANUELOS RAMIREZ                         62.64       Auto
103737   2/10/2021   EDWA002    CLINTON D EDWARDS                                 80.00       Auto
104115   3/10/2021   EDWA002    CLINTON D EDWARDS                                 55.00       Auto
104293   3/24/2021   EDWA002    CLINTON D EDWARDS                                 25.00       Auto
W05262   2/23/2021   COAL001    CO-ALLIANCE BAINBRIDGE FEED & ANIMAL HEALTH   31,752.00   Wire Transfer
W05373   3/29/2021   COAL001    CO-ALLIANCE BAINBRIDGE FEED & ANIMAL HEALTH   25,665.60   Wire Transfer
W05374   3/30/2021   COAL001    CO-ALLIANCE BAINBRIDGE FEED & ANIMAL HEALTH    5,578.00   Wire Transfer
W05432   4/13/2021   COAL001    CO-ALLIANCE BAINBRIDGE FEED & ANIMAL HEALTH   49,214.40   Wire Transfer
104105   3/10/2021   CONS003    CONSOLIDATED OIL, LLC                            275.00       Auto
092277   5/5/2021    BART004    COREY BARTHLOMEW                                  30.00       Auto
103713   2/10/2021   BART004    COREY BARTHLOMEW                                  30.00       Auto
104084   3/10/2021   BART004    COREY BARTHLOMEW                                  30.00       Auto
104404   4/7/2021    BART004    COREY BARTHLOMEW                                  30.00       Auto
103845   2/17/2021   COXF001    Cox Brothers Farm                             18,734.00       Auto
104106   3/10/2021   COXF001    Cox Brothers Farm                             14,312.00       Auto
104605   4/21/2021   COXF001    Cox Brothers Farm                             14,312.00       Auto
103824   2/10/2021   CRAI001    Craig Family Farms                             5,500.00       Auto
104107   3/10/2021   CRAI001    Craig Family Farms                             5,500.00       Auto
104512   4/14/2021   CRAI001    Craig Family Farms                            13,500.00       Auto
104732   5/6/2021    CRAI001    Craig Family Farms                            13,500.00       Auto
092305   5/5/2021    WILS002    CRAIG WILSON                                      30.00       Auto
103819   2/10/2021   WILS002    CRAIG WILSON                                      30.00       Auto
104201   3/10/2021   WILS002    CRAIG WILSON                                      47.03       Auto
104484   4/7/2021    WILS002    CRAIG WILSON                                      30.00       Auto
104017   3/3/2021    CROO001    CROOK MOTOR COMPANY INC.                       1,578.26       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 155 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104108   3/10/2021   CRUC001    Cruco Mill & Industrial Supply                1,486.52       Auto
103735   2/10/2021   DUPO001    Danisco US Inc.                              11,500.00       Auto
104516   4/14/2021   DUPO001    Danisco US Inc.                              11,500.00       Auto
104219   3/17/2021   DARL001    DARLING INGREDIENTS                          19,634.05       Auto
W05287   3/5/2021    DARL001    DARLING INGREDIENTS                          35,947.35   Wire Transfer
W05297   3/11/2021   DARL001    DARLING INGREDIENTS                          35,812.30   Wire Transfer
W05330   3/22/2021   DARL001    DARLING INGREDIENTS                          41,329.00   Wire Transfer
W05382   3/31/2021   DARL001    DARLING INGREDIENTS                          32,854.15   Wire Transfer
092258   4/21/2021    DAVI005   DAVID DAVIS                                      25.00       Auto
092284   5/5/2021     DAVI005   DAVID DAVIS                                      30.00       Auto
103730   2/10/2021    DAVI005   DAVID DAVIS                                      30.00       Auto
104110   3/10/2021    DAVI005   DAVID DAVIS                                      30.00       Auto
104422   4/7/2021     DAVI005   DAVID DAVIS                                      30.00       Auto
104175   3/10/2021   REEV001    DAVID E. REEVES, DVM                            346.64       Auto
104186   3/10/2021    SULL001   DAVID SULLIVAN                                  744.00       Auto
104544   4/14/2021    SULL001   DAVID SULLIVAN                                  744.00       Auto
104730   5/6/2021     SULL001   DAVID SULLIVAN                                2,636.25       Auto
092285   5/5/2021    DOWD004    DAVID TODD DOWD                                  30.00       Auto
103733   2/10/2021   DOWD004    DAVID TODD DOWD                                  30.00       Auto
104111   3/10/2021   DOWD004    DAVID TODD DOWD                                  30.00       Auto
104423   4/7/2021    DOWD004    DAVID TODD DOWD                                  30.00       Auto
104345   3/24/2021   JONE007    DAVID W. JONES                                2,713.57       Auto
104018   3/3/2021     DAVI002   Davistown Farming, LLC                       14,334.00       Auto
104421   4/7/2021     DAVI002   Davistown Farming, LLC                       26,010.22       Auto
104514   4/14/2021    DAVI002   Davistown Farming, LLC                        2,850.00       Auto
104291   3/24/2021   DBLA001    D-BLAZE                                         150.00       Auto
103960   2/24/2021   SATT001    Deams Satterfield                             8,729.08       Auto
103711   2/10/2021   BARN003    DEBRA H BARNHILL                             23,133.30       Auto
104083   3/10/2021   BARN003    DEBRA H BARNHILL                              1,706.00       Auto
104500   4/14/2021   BARN003    DEBRA H BARNHILL                              5,780.00       Auto
104702   5/6/2021    BARN003    DEBRA H BARNHILL                              5,780.00       Auto
103732   2/10/2021    DOM001    DOMINION ENERGY                              11,418.20       Auto
104220   3/17/2021    DOM001    DOMINION ENERGY                               6,212.95       Auto
104515   4/14/2021    DOM001    DOMINION ENERGY                               4,465.06       Auto
104296   3/24/2021    GIBB001   DON GIBBONS, JR.                              5,097.47       Auto
104521   4/14/2021    GIBB001   DON GIBBONS, JR.                              5,382.00       Auto
104655   4/29/2021    GIBB001   DON GIBBONS, JR.                             28,558.40       Auto
104016   3/3/2021    CRAV003    DONALD CRAVEN                                 1,608.95       Auto
104434   4/7/2021    HAMM003    DONNA HAMM                                       87.14       Auto
092304   5/5/2021    WALL004    DONNIE WALLACE                                   30.00       Auto
103816   2/10/2021   WALL004    DONNIE WALLACE                                   30.00       Auto
104199   3/10/2021   WALL004    DONNIE WALLACE                                   30.00       Auto
104482   4/7/2021    WALL004    DONNIE WALLACE                                   30.00       Auto
103939   2/24/2021   CLAP005    DOUGLAS CLAPP                                 8,764.30       Auto
104112   3/10/2021   DREW001    DREW HOG FARMS, LLC                          31,978.70       Auto
103790   2/10/2021   PROG001    DUKE ENERGY PROGRESS                             42.71       Auto
103878   2/17/2021   PROG001    DUKE ENERGY PROGRESS                         14,223.13       Auto
104054   3/3/2021    PROG001    DUKE ENERGY PROGRESS                            460.47       Auto
104250   3/17/2021   PROG001    DUKE ENERGY PROGRESS                         11,354.33       Auto
104382   3/31/2021   PROG001    DUKE ENERGY PROGRESS                            407.27       Auto
104620   4/21/2021   PROG001    DUKE ENERGY PROGRESS                         12,313.56       Auto
104019   3/3/2021    EAST001    EASTERN MINERALS INC                         49,594.25       Auto
104359   3/31/2021   EAST001    EASTERN MINERALS INC                         40,383.33       Auto
104607   4/21/2021   EAST001    EASTERN MINERALS INC                         48,650.59       Auto
104653   4/29/2021   EAST001    EASTERN MINERALS INC                          9,590.00       Auto
092300   5/5/2021     PULI001   EDGAR CABRERA PULIDO                             30.00       Auto
103823   2/10/2021    PULI001   EDGAR CABRERA PULIDO                             30.00       Auto
104170   3/10/2021    PULI001   EDGAR CABRERA PULIDO                             30.00       Auto
104459   4/7/2021     PULI001   EDGAR CABRERA PULIDO                             30.00       Auto
103847   2/17/2021    ELLI001   ELLIOTT ENTERPRISES                             696.00       Auto
104116   3/10/2021    ELLI001   ELLIOTT ENTERPRISES                             696.00       Auto
104555   4/14/2021   EMPL001    EMPLOYMENT SECURITY COMM OF NC                  761.45       Auto
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 156 of
                                                 209


                                      EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
W05168   2/8/2021    EXPR001   Express Scripts, Inc.                          3,047.91       Wire Transfer
W05195   2/16/2021   EXPR001   Express Scripts, Inc.                          1,318.80       Wire Transfer
W05217   2/22/2021   EXPR001   Express Scripts, Inc.                          5,892.19       Wire Transfer
W05266   3/1/2021    EXPR001   Express Scripts, Inc.                          3,268.52       Wire Transfer
W05286   3/8/2021    EXPR001   Express Scripts, Inc.                          2,519.27       Wire Transfer
W05309   3/15/2021   EXPR001   Express Scripts, Inc.                          2,628.21       Wire Transfer
W05332   3/22/2021   EXPR001   Express Scripts, Inc.                          8,846.53       Wire Transfer
W05372   3/29/2021   EXPR001   Express Scripts, Inc.                          2,782.15       Wire Transfer
W05413   4/5/2021    EXPR001   Express Scripts, Inc.                          4,356.59       Wire Transfer
W05430   4/12/2021   EXPR001   Express Scripts, Inc.                          4,041.59       Wire Transfer
W05460   4/19/2021   EXPR001   Express Scripts, Inc.                          2,862.14       Wire Transfer
W05524   4/26/2021   EXPR001   Express Scripts, Inc.                          4,107.85       Wire Transfer
         5/6/2021    EXPR001   Express Scripts, Inc.                          4,529.29       Wire Transfer
104026   3/3/2021    FSAU001   FARM SERVICE AGENCY                            2,401.00            Auto
104431   4/7/2021    FSAU001   FARM SERVICE AGENCY                            2,401.00            Auto
104713   5/6/2021    FSAU001   FARM SERVICE AGENCY                            2,401.00            Auto
103739   2/10/2021   FARM002   Farm Supply Company                              108.71            Auto
104020   3/3/2021    FARM002   Farm Supply Company                              278.62            Auto
104117   3/10/2021   FARM002   Farm Supply Company                               18.00            Auto
W05181   2/10/2021   FIDE002   FIDELITY BANK                                165,621.52       Wire Transfer
W05247   2/24/2021   FIDE002   FIDELITY BANK                                180,465.62       Wire Transfer
W05298   3/10/2021   FIDE002   FIDELITY BANK                                162,722.90       Wire Transfer
W05341   3/24/2021   FIDE002   FIDELITY BANK                                173,211.85       Wire Transfer
W05407   4/6/2021    FIDE002   FIDELITY BANK                                 50,000.00       Wire Transfer
W05411   4/8/2021    FIDE002   FIDELITY BANK                                102,529.65       Wire Transfer
W05515   4/22/2021   FIDE002   FIDELITY BANK                                 90,853.15       Wire Transfer
W05520   4/23/2021   FIDE002   FIDELITY BANK                                 90,853.15       Wire Transfer
104119   3/10/2021   FIRS001   First Benefits Insurance                      14,753.00            Auto
104489   4/8/2021    FIRS001   First Benefits Insurance                      14,753.00            Auto
104022   3/3/2021    FIRS004   FIRST CITIZENS BANK                            3,000.00            Auto
104426   4/7/2021    FIRS004   FIRST CITIZENS BANK                            3,000.00            Auto
104711   5/6/2021    FIRS004   FIRST CITIZENS BANK                            3,000.00            Auto
W05197   2/16/2021   FNBO001   First National Bank of Omaha                   1,199.78       Wire Transfer
W05218   2/22/2021   FNBO001   First National Bank of Omaha                 160,000.00       Wire Transfer
W05219   2/23/2021   FNBO001   First National Bank of Omaha                 984,615.28       Wire Transfer
W05221   2/23/2021   FNBO001   First National Bank of Omaha                 350,000.00       Wire Transfer
W05222   2/23/2021   FNBO001   First National Bank of Omaha                  15,384.72       Wire Transfer
W05272   3/1/2021    FNBO001   First National Bank of Omaha                 100,851.34       Wire Transfer
W05273   3/1/2021    FNBO001   First National Bank of Omaha                  13,533.34       Wire Transfer
W05274   3/3/2021    FNBO001   First National Bank of Omaha                   3,666.67       Wire Transfer
W05280   2/26/2021   FNBO001   First National Bank of Omaha                 300,000.00       Wire Transfer
W05310   3/15/2021   FNBO001   First National Bank of Omaha                   1,280.27       Wire Transfer
W05319   3/12/2021   FNBO001   First National Bank of Omaha                 250,000.00       Wire Transfer
W05340   3/22/2021   FNBO001   First National Bank of Omaha                 250,000.00       Wire Transfer
W05358   3/26/2021   FNBO001   First National Bank of Omaha                 150,000.00       Wire Transfer
W05384   3/30/2021   FNBO001   First National Bank of Omaha                  22,000.00       Wire Transfer
W05391   4/2/2021    FNBO001   First National Bank of Omaha                 150,000.00       Wire Transfer
W05391   4/2/2021    FNBO001   First National Bank of Omaha                150,000.00-   Wire Transfer Reversal
W05393   4/2/2021    FNBO001   First National Bank of Omaha                 107,455.00       Wire Transfer
W05393   4/2/2021    FNBO001   First National Bank of Omaha                107,455.00-   Wire Transfer Reversal
W05394   4/2/2021    FNBO001   First National Bank of Omaha                  13,820.62       Wire Transfer
W05394   4/2/2021    FNBO001   First National Bank of Omaha                 13,820.62-   Wire Transfer Reversal
W05395   4/2/2021    FNBO001   First National Bank of Omaha                  10,683.33       Wire Transfer
W05395   4/2/2021    FNBO001   First National Bank of Omaha                 10,683.33-   Wire Transfer Reversal
W05396   4/2/2021    FNBO001   First National Bank of Omaha                     883.04       Wire Transfer
W05396   4/2/2021    FNBO001   First National Bank of Omaha                    883.04-   Wire Transfer Reversal
W05431   4/12/2021   FNBO001   First National Bank of Omaha                     132.00       Wire Transfer
W05439   4/14/2021   FNBO001   First National Bank of Omaha                 476,000.00       Wire Transfer
W05440   4/15/2021   FNBO001   First National Bank of Omaha                  10,000.00       Wire Transfer
W05441   4/14/2021   FNBO001   First National Bank of Omaha                     132.00       Wire Transfer
W05448   4/15/2021   FNBO001   First National Bank of Omaha                   1,288.69       Wire Transfer
W05450   4/16/2021   FNBO001   First National Bank of Omaha                 136,000.00       Wire Transfer
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 157 of
                                                 209


                                      EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
W05461   4/19/2021   FNBO001   First National Bank of Omaha                 543,000.00     Wire Transfer
W05462   4/20/2021   FNBO001   First National Bank of Omaha                     132.00     Wire Transfer
W05462   4/20/2021   FNBO001   First National Bank of Omaha                    132.00- Wire Transfer Reversal
W05466   4/20/2021   FNBO001   First National Bank of Omaha                     132.00     Wire Transfer
W05509   4/21/2021   FNBO001   First National Bank of Omaha                 572,000.00     Wire Transfer
W05511   4/21/2021   FNBO001   First National Bank of Omaha                      99.00     Wire Transfer
W05521   4/23/2021   FNBO001   First National Bank of Omaha                     132.00     Wire Transfer
W05522   4/23/2021   FNBO001   First National Bank of Omaha                 300,000.00     Wire Transfer
W05523   4/23/2021   FNBO001   First National Bank of Omaha                 251,000.00     Wire Transfer
W05526   4/2/2021    FNBO001   First National Bank of Omaha                 150,000.00     Wire Transfer
W05528   4/2/2021    FNBO001   First National Bank of Omaha                 107,455.00     Wire Transfer
W05529   4/2/2021    FNBO001   First National Bank of Omaha                  13,820.62     Wire Transfer
W05530   4/2/2021    FNBO001   First National Bank of Omaha                  10,683.33     Wire Transfer
W05531   4/2/2021    FNBO001   First National Bank of Omaha                     883.04     Wire Transfer
W05533   4/27/2021   FNBO001   First National Bank of Omaha                 203,000.00     Wire Transfer
W05538   4/27/2021   FNBO001   First National Bank of Omaha                     132.00     Wire Transfer
W05554   5/3/2021    FNBO001   First National Bank of Omaha                 323,000.00     Wire Transfer
W05555   5/3/2021    FNBO001   First National Bank of Omaha                 214,910.00     Wire Transfer
W05556   5/3/2021    FNBO001   First National Bank of Omaha                  14,850.00     Wire Transfer
W05557   5/3/2021    FNBO001   First National Bank of Omaha                  14,811.83     Wire Transfer
103961   2/24/2021   SMIT019   FLOYD SMITH                                   42,870.18          Auto
104181   3/10/2021   SMIT019   FLOYD SMITH                                    8,074.00          Auto
104541   4/14/2021   SMIT019   FLOYD SMITH                                    9,114.00          Auto
104729   5/6/2021    SMIT019   FLOYD SMITH                                    9,114.00          Auto
W05229   2/22/2021   FNB0001   FNBO Card - Bruton Smith                       1,690.59     Wire Transfer
W05476   4/9/2021    FNB0001   FNBO Card - Bruton Smith                       1,022.28     Wire Transfer
W05495   4/9/2021    FNB0001   FNBO Card - Bruton Smith                         414.67     Wire Transfer
W05227   2/22/2021   FNB5037   FNBO Card - Clinton Edwards                      400.00     Wire Transfer
W05474   4/9/2021    FNB5037   FNBO Card - Clinton Edwards                      572.09     Wire Transfer
W05493   4/9/2021    FNB5037   FNBO Card - Clinton Edwards                    1,119.00     Wire Transfer
W05235   2/22/2021   FNB0153   FNBO Card - Gregory F Dunn                        86.50     Wire Transfer
W05482   4/9/2021    FNB0153   FNBO Card - Gregory F Dunn                       202.80     Wire Transfer
W05502   4/9/2021    FNB0153   FNBO Card - Gregory F Dunn                     1,091.22     Wire Transfer
W05233   2/22/2021   FNB5114   FNBO Card - Jeff Sessoms                         230.79     Wire Transfer
W05481   4/9/2021    FNB5114   FNBO Card - Jeff Sessoms                         176.57     Wire Transfer
W05501   4/9/2021    FNB5114   FNBO Card - Jeff Sessoms                         232.30     Wire Transfer
W05478   4/9/2021    FNB9954   FNBO Card - Jerry M Purvis Sr                    213.52     Wire Transfer
W05497   4/9/2021    FNB9954   FNBO Card - Jerry M Purvis Sr                     56.73     Wire Transfer
W05230   2/22/2021   FNB0246   FNBO Card - John Ramos                         1,461.06     Wire Transfer
W05477   4/9/2021    FNB0246   FNBO Card - John Ramos                           921.70     Wire Transfer
W05496   4/9/2021    FNB0246   FNBO Card - John Ramos                         1,195.66     Wire Transfer
W05238   2/22/2021   FNB4158   FNBO Card - John W Spears                      1,707.07     Wire Transfer
W05485   4/9/2021    FNB4158   FNBO Card - John W Spears                      1,898.41     Wire Transfer
W05236   2/22/2021   FNB6966   FNBO Card - Michael Priest                     3,420.08     Wire Transfer
W05483   4/9/2021    FNB6966   FNBO Card - Michael Priest                     7,381.33     Wire Transfer
W05500   4/9/2021    FNB6966   FNBO Card - Michael Priest                     2,139.19     Wire Transfer
W05237   2/22/2021   FNB4117   FNBO Card - Randy Lemonds                      2,813.17     Wire Transfer
W05484   4/9/2021    FNB4117   FNBO Card - Randy Lemonds                      1,008.41     Wire Transfer
W05503   4/9/2021    FNB4117   FNBO Card - Randy Lemonds                      2,536.06     Wire Transfer
W05232   2/22/2021   FNB4840   FNBO Card - Scott T Holbrook                   3,234.27     Wire Transfer
W05480   4/9/2021    FNB4840   FNBO Card - Scott T Holbrook                   5,048.53     Wire Transfer
W05499   4/9/2021    FNB4840   FNBO Card - Scott T Holbrook                   8,724.75     Wire Transfer
W05234   2/22/2021   FNB0497   FNBO card - Terry Phillips FNB0497             1,888.92     Wire Transfer
W05472   4/9/2021    FNB0497   FNBO card - Terry Phillips FNB0497             1,644.83     Wire Transfer
W05492   4/9/2021    FNB0497   FNBO card - Terry Phillips FNB0497             1,456.77     Wire Transfer
W05231   2/22/2021   FNB3198   FNBO Card - Terry W Flinchum                     834.39     Wire Transfer
W05479   4/9/2021    FNB3198   FNBO Card - Terry W Flinchum                     141.97     Wire Transfer
W05498   4/9/2021    FNB3198   FNBO Card - Terry W Flinchum                      42.82     Wire Transfer
W05228   2/22/2021   FNB8767   FNBO Card - Tim Ringen                         1,427.14     Wire Transfer
W05475   4/9/2021    FNB8767   FNBO Card - Tim Ringen                           238.49     Wire Transfer
W05494   4/9/2021    FNB8767   FNBO Card - Tim Ringen                           393.00     Wire Transfer
W05223   2/22/2021   FNB6529   FNBO Card - Todd Dowd                            223.60     Wire Transfer
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 158 of
                                                 209


                                     EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
W05468   4/9/2021    FNB6529   FNBO Card - Todd Dowd                           161.00   Wire Transfer
W05488   4/9/2021    FNB6529   FNBO Card - Todd Dowd                           243.50   Wire Transfer
W05240   2/22/2021   FNB7497   FNBO Card - Walter C Wilson                     223.42   Wire Transfer
W05487   4/9/2021    FNB7497   FNBO Card - Walter C Wilson                   1,683.85   Wire Transfer
W05505   4/9/2021    FNB7497   FNBO Card - Walter C Wilson                   1,035.56   Wire Transfer
W05239   2/22/2021   FNB6613   FNBO Card- Anthony Moore                        554.62   Wire Transfer
W05486   4/9/2021    FNB6613   FNBO Card- Anthony Moore                      1,535.73   Wire Transfer
W05504   4/9/2021    FNB6613   FNBO Card- Anthony Moore                        780.19   Wire Transfer
W05226   2/22/2021   FNB2295   FNBO Card- Donald Wallace                        41.95   Wire Transfer
W05473   4/9/2021    FNB2295   FNBO Card- Donald Wallace                       407.72   Wire Transfer
W05225   2/22/2021   FNB2442   FNBO-Card Jimmy Bailey                          506.89   Wire Transfer
W05470   4/9/2021    FNB2442   FNBO-Card Jimmy Bailey                        1,946.71   Wire Transfer
W05490   4/9/2021    FNB2442   FNBO-Card Jimmy Bailey                          423.25   Wire Transfer
W05224   2/22/2021   FNB7344   FNBO-Card- Louise F. Sandoval                   104.50   Wire Transfer
W05469   4/9/2021    FNB7344   FNBO-Card- Louise F. Sandoval                    13.60   Wire Transfer
W05489   4/9/2021    FNB7344   FNBO-Card- Louise F. Sandoval                    24.44   Wire Transfer
W05471   4/9/2021    FNB1264   FNBO-Card-HOMER ANDY ENGLISH                    402.40   Wire Transfer
W05491   4/9/2021    FNB1264   FNBO-Card-HOMER ANDY ENGLISH                    436.51   Wire Transfer
103740   2/10/2021   FORD001   FORD CREDIT                                     867.57       Auto
103741   2/10/2021   FORD001   FORD CREDIT                                   1,019.75       Auto
103742   2/10/2021   FORD001   FORD CREDIT                                     763.53       Auto
103848   2/17/2021   FORD001   FORD CREDIT                                     720.11       Auto
103849   2/17/2021   FORD001   FORD CREDIT                                     757.89       Auto
103850   2/17/2021   FORD001   FORD CREDIT                                     572.89       Auto
103851   2/17/2021   FORD001   FORD CREDIT                                     711.01       Auto
103852   2/17/2021   FORD001   FORD CREDIT                                     695.41       Auto
104023   3/3/2021    FORD001   FORD CREDIT                                     608.39       Auto
104024   3/3/2021    FORD001   FORD CREDIT                                   1,073.05       Auto
104025   3/3/2021    FORD001   FORD CREDIT                                   1,049.18       Auto
104120   3/10/2021   FORD001   FORD CREDIT                                     818.08       Auto
104121   3/10/2021   FORD001   FORD CREDIT                                   1,019.75       Auto
104221   3/17/2021   FORD001   FORD CREDIT                                     572.89       Auto
104222   3/17/2021   FORD001   FORD CREDIT                                     711.01       Auto
104223   3/17/2021   FORD001   FORD CREDIT                                     695.41       Auto
104360   3/31/2021   FORD001   FORD CREDIT                                     608.39       Auto
104361   3/31/2021   FORD001   FORD CREDIT                                     763.53       Auto
104362   3/31/2021   FORD001   FORD CREDIT                                     757.89       Auto
104363   3/31/2021   FORD001   FORD CREDIT                                   1,049.18       Auto
104364   3/31/2021   FORD001   FORD CREDIT                                     720.11       Auto
104427   4/7/2021    FORD001   FORD CREDIT                                     973.37       Auto
104428   4/7/2021    FORD001   FORD CREDIT                                   1,073.05       Auto
104517   4/14/2021   FORD001   FORD CREDIT                                     711.01       Auto
104518   4/14/2021   FORD001   FORD CREDIT                                     695.41       Auto
103941   2/24/2021   FRAZ001   FROST, PLLC                                   9,249.05       Auto
104430   4/7/2021    FRAZ001   FROST, PLLC                                   1,250.11       Auto
104712   5/6/2021    FRAZ001   FROST, PLLC                                   1,510.00       Auto
103743   2/10/2021   FSAF002   FSA                                           5,362.01       Auto
103760   2/10/2021   KEYM001   G.K. FARM LLC                                 6,585.00       Auto
104146   3/10/2021   KEYM001   G.K. FARM LLC                                 6,587.02       Auto
104373   3/31/2021   KEYM001   G.K. FARM LLC                                 6,698.75       Auto
104527   4/14/2021   KEYM001   G.K. FARM LLC                                 3,802.00       Auto
104722   5/6/2021    KEYM001   G.K. FARM LLC                                 5,918.00       Auto
103744   2/10/2021   GAIN001   GAINES OIL COMPANY                           21,670.16       Auto
103853   2/17/2021   GAIN001   GAINES OIL COMPANY                            7,556.50       Auto
103942   2/24/2021   GAIN001   GAINES OIL COMPANY                            1,966.19       Auto
104027   3/3/2021    GAIN001   GAINES OIL COMPANY                            1,327.51       Auto
104122   3/10/2021   GAIN001   GAINES OIL COMPANY                           38,495.07       Auto
104224   3/17/2021   GAIN001   GAINES OIL COMPANY                           21,594.34       Auto
104295   3/24/2021   GAIN001   GAINES OIL COMPANY                            1,544.72       Auto
104432   4/7/2021    GAIN001   GAINES OIL COMPANY                           23,382.32       Auto
104519   4/14/2021   GAIN001   GAINES OIL COMPANY                           19,091.27       Auto
104608   4/21/2021   GAIN001   GAINES OIL COMPANY                           18,666.55       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 159 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104654   4/29/2021   GAIN001    GAINES OIL COMPANY                            1,045.00       Auto
103800   2/10/2021   RUSS002    GARRISON RUSSELL                                916.00       Auto
104178   3/10/2021   RUSS002    GARRISON RUSSELL                                916.00       Auto
104467   4/7/2021    RUSS002    GARRISON RUSSELL                                916.00       Auto
104639   4/23/2021   RUSS002    GARRISON RUSSELL                              2,527.00       Auto
103745   2/10/2021   GENE001    GENERAL TRANSMISSION SUPP INC.                  673.08       Auto
104028   3/3/2021    GENE001    GENERAL TRANSMISSION SUPP INC.                1,319.86       Auto
104123   3/10/2021   GENE001    GENERAL TRANSMISSION SUPP INC.                  791.82       Auto
104225   3/17/2021   GENE001    GENERAL TRANSMISSION SUPP INC.                  390.42       Auto
W05190   2/16/2021   GEOR003    GEORGIA DEPARTMENT OF LABOR                      83.93   Wire Transfer
W05244   2/25/2021   GEOR003    GEORGIA DEPARTMENT OF LABOR                      83.93   Wire Transfer
W05303   3/12/2021   GEOR003    GEORGIA DEPARTMENT OF LABOR                      83.93   Wire Transfer
W05343   3/26/2021   GEOR003    GEORGIA DEPARTMENT OF LABOR                      83.93   Wire Transfer
W05369   3/30/2021   GEOR003    GEORGIA DEPARTMENT OF LABOR                      25.34   Wire Transfer
W05418   4/9/2021    GEOR003    GEORGIA DEPARTMENT OF LABOR                      83.93   Wire Transfer
092279   5/5/2021    CABR001    GERBACIO CABRERA-PULIDO                          30.00       Auto
103718   2/10/2021   CABR001    GERBACIO CABRERA-PULIDO                          30.00       Auto
104092   3/10/2021   CABR001    GERBACIO CABRERA-PULIDO                          30.00       Auto
104408   4/7/2021    CABR001    GERBACIO CABRERA-PULIDO                          30.00       Auto
104552   4/14/2021   CABR001    GERBACIO CABRERA-PULIDO                          89.99       Auto
103746   2/10/2021   GFLE001    GFL ENVIRONMENTAL                               136.59       Auto
104124   3/10/2021   GFLE001    GFL ENVIRONMENTAL                               138.78       Auto
104520   4/14/2021   GFLE001    GFL ENVIRONMENTAL                               276.83       Auto
104312   3/24/2021   MOOR009    GRAYSON MOORE                                   147.32       Auto
104351   3/31/2021   APPL004    GREG APPLE                                   13,546.56       Auto
092260   4/21/2021   DUNN002    GREG DUNN                                        25.00       Auto
104114   3/10/2021   DUNN002    GREG DUNN                                        50.00       Auto
103747   2/10/2021    HALI002   HALIFAX EMC                                   6,391.33       Auto
104126   3/10/2021    HALI002   HALIFAX EMC                                   6,937.50       Auto
104522   4/14/2021    HALI002   HALIFAX EMC                                   7,017.86       Auto
104029   3/3/2021    HAMM001    HAMMOND MACHINE SHOP                             75.00       Auto
103748   2/10/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   8,989.62       Auto
103854   2/17/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   9,073.62       Auto
103943   2/24/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   5,644.70       Auto
104030   3/3/2021    HCIN001    H-C INGREDIENT DISTRIBUTION                   9,228.44       Auto
104127   3/10/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   7,194.61       Auto
104297   3/24/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                  10,870.05       Auto
104366   3/31/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   3,815.07       Auto
104435   4/7/2021    HCIN001    H-C INGREDIENT DISTRIBUTION                   8,967.89       Auto
104523   4/14/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   1,857.04       Auto
104609   4/21/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                   3,626.21       Auto
104656   4/29/2021   HCIN001    H-C INGREDIENT DISTRIBUTION                  12,776.06       Auto
104686   5/5/2021    HCIN001    H-C INGREDIENT DISTRIBUTION                  14,914.91       Auto
W05355   3/19/2021   HEND001    HEDREN, REDWINE & MALONE                     50,000.00   Wire Transfer
W05567   5/3/2021    HEND001    HENDREN, REDWINE & MALONE                    26,180.35   Wire Transfer
         5/6/2021               HENDREN, REDWINE & MALONE                    66,448.43   Wire Transfer
104226   3/17/2021   HFCS001    HFCS TRANSPORT                                7,181.68       Auto
104299   3/24/2021   HFCS001    HFCS TRANSPORT                                  736.20       Auto
104367   3/31/2021   HFCS001    HFCS TRANSPORT                                1,008.96       Auto
103750   2/10/2021   HOGS001    HOG SLAT, INC.                                3,137.48       Auto
103855   2/17/2021   HOGS001    HOG SLAT, INC.                                6,647.49       Auto
103944   2/24/2021   HOGS001    HOG SLAT, INC.                                1,083.53       Auto
104031   3/3/2021    HOGS001    HOG SLAT, INC.                                1,278.44       Auto
104129   3/10/2021   HOGS001    HOG SLAT, INC.                                  758.49       Auto
104227   3/17/2021   HOGS001    HOG SLAT, INC.                                1,982.43       Auto
104032   3/3/2021    HUBB001    HUBBARD PIPE AND SUPPLY, INC.                    76.45       Auto
104131   3/10/2021   HUGG001    HUGGINS FARMS, INC.                           9,322.00       Auto
104228   3/17/2021   HUGG001    HUGGINS FARMS, INC.                           2,178.00       Auto
104438   4/7/2021    HUGG001    HUGGINS FARMS, INC.                          11,500.00       Auto
104714   5/6/2021    HUGG001    HUGGINS FARMS, INC.                          11,500.00       Auto
103856   2/17/2021   HUGH002    HUGHES SUPPLY (HAJOCA CORPORATION)              743.00       Auto
104033   3/3/2021    HUGH002    HUGHES SUPPLY (HAJOCA CORPORATION)               79.11       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 160 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104301   3/24/2021   HUGH002    HUGHES SUPPLY (HAJOCA CORPORATION)             1,079.27       Auto
103752   2/10/2021   HUNE001    Huneycutt Pig Farm                           104,489.27       Auto
103857   2/17/2021   HUNE001    Huneycutt Pig Farm                            66,920.14       Auto
103945   2/24/2021   HUNE001    Huneycutt Pig Farm                            51,856.13       Auto
104132   3/10/2021   HUNE001    Huneycutt Pig Farm                            76,451.38       Auto
104229   3/17/2021   HUNE001    Huneycutt Pig Farm                            64,551.88       Auto
104302   3/24/2021   HUNE001    Huneycutt Pig Farm                            36,018.96       Auto
104368   3/31/2021   HUNE001    Huneycutt Pig Farm                            40,711.93       Auto
104524   4/14/2021   HUNE001    Huneycutt Pig Farm                             5,994.00       Auto
104716   5/6/2021    HUNE001    Huneycutt Pig Farm                             5,994.00       Auto
103858   2/17/2021   IMAG001    IMAGING SYSTEMS & SUPPLIES CO INC.                67.89       Auto
104034   3/3/2021    IMAG001    IMAGING SYSTEMS & SUPPLIES CO INC.                67.89       Auto
104230   3/17/2021   IMAG001    IMAGING SYSTEMS & SUPPLIES CO INC.                67.89       Auto
104303   3/24/2021   IMAG001    IMAGING SYSTEMS & SUPPLIES CO INC.                21.95       Auto
104610   4/21/2021   IMAG001    IMAGING SYSTEMS & SUPPLIES CO INC.                67.89       Auto
103859   2/17/2021   IMVT001    IMV Technologies USA                           3,240.81       Auto
104035   3/3/2021    IMVT001    IMV Technologies USA                           3,023.33       Auto
104133   3/10/2021   IMVT001    IMV Technologies USA                             874.99       Auto
104231   3/17/2021   IMVT001    IMV Technologies USA                           1,848.21       Auto
104439   4/7/2021    IMVT001    IMV Technologies USA                           1,988.32       Auto
104657   4/29/2021   IMVT001    IMV Technologies USA                           5,467.80       Auto
103753   2/10/2021   INGR001    INGREDION                                      3,018.60       Auto
103860   2/17/2021   INGR001    INGREDION                                      3,004.20       Auto
104036   3/3/2021    INGR001    INGREDION                                      4,514.40       Auto
104134   3/10/2021   INGR001    INGREDION                                      2,943.60       Auto
104232   3/17/2021   INGR001    INGREDION                                      1,483.20       Auto
104369   3/31/2021   INGR001    INGREDION                                      2,961.60       Auto
104440   4/7/2021    INGR001    INGREDION                                      1,505.40       Auto
W05205   2/17/2021   INTE003    INTERNAL REVENUE SERVICE                      47,493.45   Wire Transfer
W05241   2/25/2021   INTE003    INTERNAL REVENUE SERVICE                      50,014.88   Wire Transfer
W05299   3/11/2021   INTE003    INTERNAL REVENUE SERVICE                      46,505.92   Wire Transfer
W05346   3/26/2021   INTE003    INTERNAL REVENUE SERVICE                      47,522.24   Wire Transfer
W05367   3/31/2021   INTE003    INTERNAL REVENUE SERVICE                       5,822.87   Wire Transfer
W05417   4/9/2021    INTE003    INTERNAL REVENUE SERVICE                      44,383.11   Wire Transfer
W05510   4/21/2021   INTE003    INTERNAL REVENUE SERVICE                      46,597.86   Wire Transfer
         5/6/2021    INTE003    INTERNAL REVENUE SERVICE                      44,279.32   Wire Transfer
104687   5/5/2021    INTE005    INTERNATIONAL INGREDIENT CORPORATION          49,545.74       Auto
W05173   2/10/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          22,050.44   Wire Transfer
W05249   2/17/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          22,794.04   Wire Transfer
W05284   3/2/2021    INTE005    INTERNATIONAL INGREDIENT CORPORATION          22,370.18   Wire Transfer
W05317   3/17/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          22,570.96   Wire Transfer
W05380   3/31/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          22,728.83   Wire Transfer
W05436   4/14/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          21,638.17   Wire Transfer
W05517   4/22/2021   INTE005    INTERNATIONAL INGREDIENT CORPORATION          20,115.80   Wire Transfer
103754   2/10/2021    ITSE001   IT SERVICES & NETWORKING, LLC.                   352.28       Auto
104135   3/10/2021    ITSE001   IT SERVICES & NETWORKING, LLC.                 1,761.38       Auto
092288   5/5/2021    GUTI005    IVAN GUTIERREZ                                    30.00       Auto
103822   2/10/2021   GUTI005    IVAN GUTIERREZ                                    30.00       Auto
104125   3/10/2021   GUTI005    IVAN GUTIERREZ                                    30.00       Auto
104433   4/7/2021    GUTI005    IVAN GUTIERREZ                                    30.00       Auto
104037   3/3/2021      J&D002   J & D WOOD, INC.                               4,855.50       Auto
103738   2/10/2021   EHRL001    J. C. EHRLICH                                    189.00       Auto
104425   4/7/2021    EHRL001    J. C. EHRLICH                                    198.00       Auto
104138   3/10/2021   JCEH001    J.C. EHRLICH CO., INC.                           198.00       Auto
103755   2/10/2021   JACK001    JACK'S SUPPLY                                     11.73       Auto
104038   3/3/2021    JACK001    JACK'S SUPPLY                                     29.00       Auto
104136   3/10/2021   JACK001    JACK'S SUPPLY                                    155.65       Auto
104233   3/17/2021   JACK001    JACK'S SUPPLY                                     66.00       Auto
092259   4/21/2021   DELO001    JAIME DELOYA                                      31.32       Auto
103909   2/23/2021   DELO001    JAIME DELOYA                                      62.64       Auto
104292   3/24/2021   DELO001    JAIME DELOYA                                      57.42       Auto
103715   2/10/2021   BELL001    JAMES C BELL SWINE FARM                        1,787.34       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 161 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
092302   5/5/2021    SUGG001    JAMES R. SUGG                                    30.00       Auto
103806   2/10/2021   SUGG001    JAMES R. SUGG                                    30.00       Auto
104185   3/10/2021   SUGG001    JAMES R. SUGG                                    30.00       Auto
104470   4/7/2021    SUGG001    JAMES R. SUGG                                    30.00       Auto
103757   2/10/2021   JDFA001    JD Farms, LLC                                 6,335.69       Auto
103861   2/17/2021   JDFA001    JD Farms, LLC                                41,073.94       Auto
103946   2/24/2021   JDFA001    JD Farms, LLC                                 4,777.79       Auto
104039   3/3/2021    JDFA001    JD Farms, LLC                                16,892.00       Auto
104139   3/10/2021   JDFA001    JD Farms, LLC                                 7,049.00       Auto
104234   3/17/2021   JDFA001    JD Farms, LLC                                 1,743.00       Auto
104304   3/24/2021   JDFA001    JD Farms, LLC                                 3,472.00       Auto
104525   4/14/2021   JDFA001    JD Farms, LLC                                25,624.50       Auto
104611   4/21/2021   JDFA001    JD Farms, LLC                                 1,746.50       Auto
104658   4/29/2021   JDFA001    JD Farms, LLC                                   581.00       Auto
104717   5/6/2021    JDFA001    JD Farms, LLC                                21,389.50       Auto
103828   2/17/2021   APPL003    JERRY APPLE                                  38,995.33       Auto
104077   3/10/2021   APPL003    JERRY APPLE                                   5,822.00       Auto
104350   3/31/2021   APPL003    JERRY APPLE                                  20,791.09       Auto
104497   4/14/2021   APPL003    JERRY APPLE                                  27,784.40       Auto
104699   5/6/2021    APPL003    JERRY APPLE                                   5,578.00       Auto
092269   4/21/2021   PURV007    JERRY M PURVIS JR                               408.05       Auto
103792   2/10/2021   PURV007    JERRY M PURVIS JR                               241.57       Auto
104323   3/24/2021   PURV007    JERRY M PURVIS JR                               363.47       Auto
104365   3/31/2021   GUTI002    JESUS GUTIERREZ                                  64.03       Auto
092261   4/21/2021   HERN006    JESUS TORRES HERNANDEZ                          113.94       Auto
092289   5/5/2021    HERN006    JESUS TORRES HERNANDEZ                          102.67       Auto
103749   2/10/2021   HERN006    JESUS TORRES HERNANDEZ                          118.65       Auto
103910   2/23/2021   HERN006    JESUS TORRES HERNANDEZ                           93.30       Auto
104128   3/10/2021   HERN006    JESUS TORRES HERNANDEZ                          119.34       Auto
104298   3/24/2021   HERN006    JESUS TORRES HERNANDEZ                          117.74       Auto
104436   4/7/2021    HERN006    JESUS TORRES HERNANDEZ                          126.53       Auto
103940   2/24/2021   COBL002    JIMMY COBLE                                  10,262.50       Auto
103862   2/17/2021   JOHN001    JOHN DEERE FINANCIAL                            188.33       Auto
104144   3/10/2021   JOHN001    JOHN DEERE FINANCIAL                            618.11       Auto
W05189   2/16/2021   JOHN003    JOHN HANCOCK - Cont.                          3,010.16   Wire Transfer
W05243   2/25/2021   JOHN003    JOHN HANCOCK - Cont.                          2,931.46   Wire Transfer
W05302   3/11/2021   JOHN003    JOHN HANCOCK - Cont.                          3,017.41   Wire Transfer
W05345   3/26/2021   JOHN003    JOHN HANCOCK - Cont.                          2,912.56   Wire Transfer
W05422   4/12/2021   JOHN003    JOHN HANCOCK - Cont.                          2,941.10   Wire Transfer
W05513   4/21/2021   JOHN003    JOHN HANCOCK - Cont.                          2,859.84   Wire Transfer
         5/6/2021               JOHN HANCOCK - Cont.                          2,577.94   Wire Transfer
103805   2/10/2021   SPEA001    JOHN SPEARS                                      55.00       Auto
103919   2/23/2021   SPEA001    JOHN SPEARS                                      50.00       Auto
104183   3/10/2021   SPEA001    JOHN SPEARS                                      25.00       Auto
104211   3/17/2021   BROW007    Johnny Brown                                    240.74       Auto
092291   5/5/2021    HUNT002    JON HUNTER                                      304.18       Auto
092271   4/21/2021   RAMO001    JON RAMOS                                        25.00       Auto
092301   5/5/2021    RAMO001    JON RAMOS                                        50.00       Auto
103793   2/10/2021   RAMO001    JON RAMOS                                        50.00       Auto
104171   3/10/2021   RAMO001    JON RAMOS                                        25.00       Auto
104325   3/24/2021   RAMO001    JON RAMOS                                        50.00       Auto
104460   4/7/2021    RAMO001    JON RAMOS                                        25.00       Auto
104143   3/10/2021    JEST001   JONATHAN BRENT JESTER                         4,836.00       Auto
104370   3/31/2021    JEST001   JONATHAN BRENT JESTER                        20,273.70       Auto
104526   4/14/2021    JEST001   JONATHAN BRENT JESTER                         4,552.00       Auto
104720   5/6/2021     JEST001   JONATHAN BRENT JESTER                         4,552.00       Auto
103758   2/10/2021    JFCF001   JORDAN CARROLL                                5,019.44       Auto
104040   3/3/2021     JFCF001   JORDAN CARROLL                                6,062.44       Auto
104442   4/7/2021     JFCF001   JORDAN CARROLL                                4,420.00       Auto
104721   5/6/2021     JFCF001   JORDAN CARROLL                                5,835.00       Auto
092268   4/21/2021   POPO002    JORGE L POPOCA HERNANDEZ                      1,651.95       Auto
092299   5/5/2021    POPO002    JORGE L POPOCA HERNANDEZ                      1,992.75       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 162 of
                                                  209


                                      EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
103789   2/10/2021   POPO002    JORGE L POPOCA HERNANDEZ                       2,200.50     Auto
103916   2/23/2021   POPO002    JORGE L POPOCA HERNANDEZ                       2,022.45     Auto
104169   3/10/2021   POPO002    JORGE L POPOCA HERNANDEZ                       2,088.00     Auto
104322   3/24/2021   POPO002    JORGE L POPOCA HERNANDEZ                       1,795.80     Auto
104458   4/7/2021    POPO002    JORGE L POPOCA HERNANDEZ                       1,802.55     Auto
103981   2/25/2021   CURI002    JOSE R PALOMERA-CURIEL                           153.53     Auto
092280   5/5/2021    CALL001    JUDY CALLICUTT                                    18.99     Auto
103905   2/23/2021   CALL001    JUDY CALLICUTT                                    26.97     Auto
104093   3/10/2021   CALL001    JUDY CALLICUTT                                    44.27     Auto
104409   4/7/2021    CALL001    JUDY CALLICUTT                                    44.14     Auto
103761   2/10/2021   LAMB001    KELLY R. LAMBERT                               2,000.00     Auto
104372   3/31/2021   KEMI001    KEMIN AGRIFOODS NORTH AMERICA                  7,938.84     Auto
103966   2/24/2021   TROX001    KEN TROXLER                                    4,848.35     Auto
104069   3/3/2021    WEBS001    KENNETH WEBSTER                                  598.25     Auto
104341   3/24/2021   WILS006    KRASSANDRA WILSON                                 64.00     Auto
092253   4/21/2021   ALVA001    LALO MARIA AVAREZ                                 69.60     Auto
092275   5/5/2021    ALVA001    LALO MARIA AVAREZ                                 81.20     Auto
103705   2/10/2021   ALVA001    LALO MARIA AVAREZ                                 58.00     Auto
103902   2/23/2021   ALVA001    LALO MARIA AVAREZ                                 81.20     Auto
104074   3/10/2021   ALVA001    LALO MARIA AVAREZ                                 58.00     Auto
104273   3/24/2021   ALVA001    LALO MARIA AVAREZ                                 58.00     Auto
104398   4/7/2021    ALVA001    LALO MARIA AVAREZ                                 46.40     Auto
103762   2/10/2021   LEDW001    LEDWELL                                        5,248.81     Auto
104043   3/3/2021    LEDW001    LEDWELL                                          245.85     Auto
104044   3/3/2021     LEIT001   LEITH CDJR                                       235.81     Auto
103764   2/10/2021   LEON002    LEONARD ELEC MOTOR REPAIR INC.                   188.60     Auto
092254   4/21/2021    ATZI001   LETICIA ATZIN-BALTAZAR                            98.60     Auto
092276   5/5/2021     ATZI001   LETICIA ATZIN-BALTAZAR                            39.44     Auto
103765   2/10/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                  5,894.32     Auto
103864   2/17/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 36,700.19     Auto
103982   2/25/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 17,562.44     Auto
104238   3/17/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 48,349.94     Auto
104306   3/24/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 17,263.05     Auto
104374   3/31/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 12,519.42     Auto
104490   4/8/2021     LIVE001   LIVESTOCK VETERINARY SERVICES                  5,658.62     Auto
104554   4/14/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 15,672.84     Auto
104640   4/26/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                 20,189.10     Auto
104659   4/29/2021    LIVE001   LIVESTOCK VETERINARY SERVICES                  6,967.69     Auto
104688   5/5/2021     LIVE001   LIVESTOCK VETERINARY SERVICES                 20,123.40     Auto
104042   3/3/2021    LAND003    LOL FINANCE CO                                15,403.31     Auto
104444   4/7/2021    LAND003    LOL FINANCE CO                                15,403.31     Auto
104724   5/6/2021    LAND003    LOL FINANCE CO                                15,403.31     Auto
104041   3/3/2021    LAND001    LOL FINANCE COMPANY                          126,980.00     Auto
104443   4/7/2021    LAND001    LOL FINANCE COMPANY                          126,980.00     Auto
104149   3/10/2021    LOUI001   LOUISBURG TRACTOR & TRUCK                          5.49     Auto
103865   2/17/2021   LOWE001    LOWE'S HOME CENTERS, INC.                      1,640.79     Auto
104150   3/10/2021   LOWE001    LOWE'S HOME CENTERS, INC.                        878.93     Auto
103871   2/17/2021   MTEC001    M- TECH SYSTEMS USA, INC.                      1,700.00     Auto
104240   3/17/2021   MTEC001    M- TECH SYSTEMS USA, INC.                      1,700.00     Auto
104615   4/21/2021   MTEC001    M- TECH SYSTEMS USA, INC.                      1,700.00     Auto
103866   2/17/2021   MANR001    MANRY RAWLS-FRANKLIN                          46,330.78     Auto
104346   3/25/2021   MARM001    MARTIN DELGADO MARMOLEJO                         967.80     Auto
092273   4/21/2021   WALL001    MARTY WALLACE                                     25.00     Auto
092295   5/5/2021    MANE002    MARY MANESS                                      490.25     Auto
103767   2/10/2021   MANE002    MARY MANESS                                      490.25     Auto
104151   3/10/2021   MANE002    MARY MANESS                                      497.25     Auto
104447   4/7/2021    MANE002    MARY MANESS                                      490.25     Auto
092263   4/21/2021    LIZA001   MAXIMILIANO R LIZAMA                           1,714.05     Auto
092294   5/5/2021     LIZA001   MAXIMILIANO R LIZAMA                           1,578.30     Auto
103766   2/10/2021    LIZA001   MAXIMILIANO R LIZAMA                           2,048.55     Auto
103912   2/23/2021    LIZA001   MAXIMILIANO R LIZAMA                           1,775.70     Auto
104148   3/10/2021    LIZA001   MAXIMILIANO R LIZAMA                           1,753.05     Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 163 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104307   3/24/2021    LIZA001   MAXIMILIANO R LIZAMA                           1,842.45       Auto
104446   4/7/2021     LIZA001   MAXIMILIANO R LIZAMA                           1,816.95       Auto
104152   3/10/2021   MERC001    Mercer Landmark                              102,326.30       Auto
104239   3/17/2021   MERC001    Mercer Landmark                               80,416.13       Auto
104309   3/24/2021   MERC001    Mercer Landmark                              104,427.77       Auto
104375   3/31/2021   MERC001    Mercer Landmark                              104,336.52       Auto
104449   4/7/2021    MERC001    Mercer Landmark                              101,229.31       Auto
104528   4/14/2021   MERC001    Mercer Landmark                              101,596.14       Auto
104614   4/21/2021   MERC001    Mercer Landmark                              137,640.22       Auto
104660   4/29/2021   MERC001    Mercer Landmark                              126,724.08       Auto
103768   2/10/2021   MERC001    MERCER LANDMARK INC.                         145,347.28       Auto
103867   2/17/2021   MERC001    MERCER LANDMARK INC.                         104,249.24       Auto
103948   2/24/2021   MERC001    MERCER LANDMARK INC.                         112,225.68       Auto
104045   3/3/2021    MERC001    MERCER LANDMARK INC.                          99,163.57       Auto
104311   3/24/2021   MIDA002    MID-ATLANTIC ASSOCIATES, INC.                    315.64       Auto
104311   3/24/2021   MIDA002    MID-ATLANTIC ASSOCIATES, INC.                   315.64-     Reversal
103769   2/10/2021   MIDA001    MID-ATLANTIC IRRIGATION CO INC                   135.09       Auto
103868   2/17/2021   MIDA001    MID-ATLANTIC IRRIGATION CO INC                   855.69       Auto
104153   3/10/2021   MIDA001    MID-ATLANTIC IRRIGATION CO INC                   138.86       Auto
104310   3/24/2021   MIDA001    MID-ATLANTIC IRRIGATION CO INC                   296.20       Auto
104085   3/10/2021   BAXL002    MILTONS E BAXLEY, JR                          26,972.00       Auto
103869   2/17/2021    MINI001   MINITUBE USA                                     205.27       Auto
103770   2/10/2021    MINT001   MINTON VETERINARY SERVICE. INC.                8,377.56       Auto
104154   3/10/2021    MINT001   MINTON VETERINARY SERVICE. INC.                  109.80       Auto
092287   5/5/2021    FRAN001    MONICA FRANKLIN                                  115.85       Auto
104294   3/24/2021   FRAN001    MONICA FRANKLIN                                   19.20       Auto
103771   2/10/2021   MONT002    MONTGOMERY TERMITE & PEST CONTROL                240.00       Auto
104376   3/31/2021   MONT002    MONTGOMERY TERMITE & PEST CONTROL                240.00       Auto
103772   2/10/2021   MOSA001    MOSAIC CROP NUTRITION LLC                     10,552.75       Auto
103870   2/17/2021   MOSA001    MOSAIC CROP NUTRITION LLC                     10,999.00       Auto
104046   3/3/2021    MOSA001    MOSAIC CROP NUTRITION LLC                     10,714.25       Auto
104313   3/24/2021   MOSA001    MOSAIC CROP NUTRITION LLC                     10,659.00       Auto
104377   3/31/2021   MOSA001    MOSAIC CROP NUTRITION LLC                     10,297.75       Auto
104450   4/7/2021    MOSA001    MOSAIC CROP NUTRITION LLC                     10,918.25       Auto
104661   4/29/2021   MOSA001    MOSAIC CROP NUTRITION LLC                     11,789.50       Auto
104689   5/5/2021    MOSA001    MOSAIC CROP NUTRITION LLC                     11,970.00       Auto
103949   2/24/2021   MOSE001    MOSER & COE FARMS, INC.                        8,152.82       Auto
103832   2/17/2021   BROW005    MURPHY BROWN LLC                              14,089.00       Auto
104088   3/10/2021   BROW005    MURPHY BROWN LLC                              13,424.00       Auto
104503   4/14/2021   BROW005    MURPHY BROWN LLC                              23,289.00       Auto
         5/6/2021    BROW005    MURPHY BROWN LLC                             175,993.77   Wire Transfer
W05164   2/8/2021    MURP001    MURPHY-BROWN LLC                             159,368.99   Wire Transfer
W05178   2/11/2021   MURP001    MURPHY-BROWN LLC                              85,598.24   Wire Transfer
W05184   2/12/2021   MURP001    MURPHY-BROWN LLC                             146,724.24   Wire Transfer
W05203   2/18/2021   MURP001    MURPHY-BROWN LLC                             166,960.11   Wire Transfer
W05206   2/19/2021   MURP001    MURPHY-BROWN LLC                              74,966.95   Wire Transfer
W05253   2/26/2021   MURP001    MURPHY-BROWN LLC                             192,962.70   Wire Transfer
W05277   3/3/2021    MURP001    MURPHY-BROWN LLC                              84,703.69   Wire Transfer
W05285   3/5/2021    MURP001    MURPHY-BROWN LLC                             193,550.03   Wire Transfer
W05305   3/15/2021   MURP001    MURPHY-BROWN LLC                             285,661.56   Wire Transfer
W05323   3/18/2021   MURP001    MURPHY-BROWN LLC                             221,664.63   Wire Transfer
W05325   3/19/2021   MURP001    MURPHY-BROWN LLC                              94,369.07   Wire Transfer
W05350   3/25/2021   MURP001    MURPHY-BROWN LLC                              97,236.64   Wire Transfer
W05351   3/26/2021   MURP001    MURPHY-BROWN LLC                             219,453.38   Wire Transfer
W05383   4/1/2021    MURP001    MURPHY-BROWN LLC                             314,012.05   Wire Transfer
W05416   4/9/2021    MURP001    MURPHY-BROWN LLC                              92,343.65   Wire Transfer
W05419   4/12/2021   MURP001    MURPHY-BROWN LLC                             135,905.39   Wire Transfer
W05446   4/16/2021   MURP001    MURPHY-BROWN LLC                             184,953.72   Wire Transfer
W05518   4/23/2021   MURP001    MURPHY-BROWN LLC                             186,125.03   Wire Transfer
W05550   4/30/2021   MURP001    MURPHY-BROWN LLC                             196,507.68   Wire Transfer
W05185   2/9/2021     MWI001    MWI ANIMAL HEALTH VETERINARY SUPPLY            7,328.22   Wire Transfer
W05186   2/9/2021     MWI001    MWI ANIMAL HEALTH VETERINARY SUPPLY              686.00   Wire Transfer
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 164 of
                                                 209


                                      EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
W05198   2/17/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                6,591.33   Wire Transfer
W05199   2/17/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,549.15   Wire Transfer
W05200   2/17/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,337.75   Wire Transfer
W05255   2/23/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                2,283.87   Wire Transfer
W05256   2/23/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                9,501.73   Wire Transfer
W05258   3/2/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                8,060.17   Wire Transfer
W05259   3/2/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,476.51   Wire Transfer
W05306   3/9/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  560.17   Wire Transfer
W05307   3/9/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,268.44   Wire Transfer
W05326   3/16/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                7,686.89   Wire Transfer
W05327   3/9/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  351.60   Wire Transfer
W05328   3/9/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                7,493.51   Wire Transfer
W05356   3/23/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                8,675.52   Wire Transfer
W05357   3/23/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  182.02   Wire Transfer
W05360   3/30/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                   22.04   Wire Transfer
W05361   3/30/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                   23.41   Wire Transfer
W05362   3/30/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                9,039.82   Wire Transfer
W05370   3/30/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,225.74   Wire Transfer
W05406   4/6/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                   69.60   Wire Transfer
W05412   4/6/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                6,516.58   Wire Transfer
W05443   4/13/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                4,147.38   Wire Transfer
W05507   4/20/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                6,001.50   Wire Transfer
W05508   4/13/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  265.03   Wire Transfer
W05534   4/27/2021    MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                9,757.29   Wire Transfer
W05558   5/4/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                4,888.54   Wire Transfer
W05559   5/4/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  140.16   Wire Transfer
W05560   5/4/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                1,146.50   Wire Transfer
W05561   5/4/2021     MWI001   MWI ANIMAL HEALTH VETERINARY SUPPLY                  139.20   Wire Transfer
103773   2/10/2021   NAPA001   NAPA AUTO PARTS                                        1.98       Auto
104047   3/3/2021    NAPA001   NAPA AUTO PARTS                                      129.51       Auto
104155   3/10/2021   NAPA001   NAPA AUTO PARTS                                       76.96       Auto
092264   4/21/2021   NCCH001   NC CHILD SUPPORT                                      83.54       Auto
092296   5/5/2021    NCCH001   NC CHILD SUPPORT                                      83.54       Auto
103775   2/10/2021   NCCH001   NC CHILD SUPPORT                                     275.07       Auto
103913   2/23/2021   NCCH001   NC CHILD SUPPORT                                     275.07       Auto
104157   3/10/2021   NCCH001   NC CHILD SUPPORT                                     275.07       Auto
104315   3/24/2021   NCCH001   NC CHILD SUPPORT                                     275.07       Auto
104451   4/7/2021    NCCH001   NC CHILD SUPPORT                                     275.07       Auto
103778   2/10/2021   NCDR001   NC DEPARTMENT OF REVENUE                             100.80       Auto
103914   2/23/2021   NCDR001   NC DEPARTMENT OF REVENUE                             100.80       Auto
104159   3/10/2021   NCDR001   NC DEPARTMENT OF REVENUE                              59.85       Auto
092265   4/21/2021   NCDR003   NC DEPARTMENT OF REVENUE-WH                        6,742.00       Auto
092297   5/5/2021    NCDR003   NC DEPARTMENT OF REVENUE-WH                        6,800.00       Auto
103779   2/10/2021   NCDR003   NC DEPARTMENT OF REVENUE-WH                        7,219.00       Auto
103951   2/24/2021   NCDR003   NC DEPARTMENT OF REVENUE-WH                        7,176.00       Auto
104160   3/10/2021   NCDR003   NC DEPARTMENT OF REVENUE-WH                        7,053.00       Auto
104316   3/24/2021   NCDR003   NC DEPARTMENT OF REVENUE-WH                        6,780.00       Auto
104452   4/7/2021    NCDR003   NC DEPARTMENT OF REVENUE-WH                        6,722.00       Auto
103950   2/24/2021   NCDM001   NC DEPT OF MOTOR VEHICLES-TAGS                     1,047.84       Auto
104242   3/17/2021   NCDM001   NC DEPT OF MOTOR VEHICLES-TAGS                       901.72       Auto
104616   4/21/2021   NCDM001   NC DEPT OF MOTOR VEHICLES-TAGS                       206.63       Auto
104641   4/26/2021   NCDM001   NC DEPT OF MOTOR VEHICLES-TAGS                     1,065.06       Auto
103873   2/17/2021   NCDT001   NC DEPT OF TRANSPORTATION                            211.40       Auto
104048   3/3/2021    NCDM003   NC Div of Motor Vehicles (Fiscal Section)            153.80       Auto
103875   2/17/2021   NCQU001   NC QUICK PASS CUST SVC CTR                             6.80       Auto
104618   4/21/2021   NCQU001   NC QUICK PASS CUST SVC CTR                             2.62       Auto
103776   2/10/2021   NCDE003   NCDENR - Div of Water Resource                       360.00       Auto
104158   3/10/2021   NCDE003   NCDENR - Div of Water Resource                       700.00       Auto
103777   2/10/2021   NCDE005   NCDEQ- -Division of Energy, Mineral and Land Res     100.00       Auto
103846   2/17/2021   CRAV002   NICK CRAVEN                                        5,421.51       Auto
104218   3/17/2021   CRAV002   NICK CRAVEN                                        5,706.00       Auto
104513   4/14/2021   CRAV002   NICK CRAVEN                                        5,706.00       Auto
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 165 of
                                                 209


                                    EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
104606   4/21/2021   CRAV002   NICK CRAVEN                                        871.25       Auto
104710   5/6/2021    CRAV002   NICK CRAVEN                                      3,570.00       Auto
103774   2/10/2021   NCAF001   NORTH CAROLINA AGRICULTURAL FINANCE AUTHORITY    8,000.00       Auto
104156   3/10/2021   NCAF001   NORTH CAROLINA AGRICULTURAL FINANCE AUTHORITY    8,000.00       Auto
103780   2/10/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      2,651.01       Auto
103874   2/17/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      1,705.78       Auto
104049   3/3/2021    NCFW001   NORTH CAROLINA FARM OF WISE                     58,451.02       Auto
104161   3/10/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      3,403.98       Auto
104243   3/17/2021   NCFW001   NORTH CAROLINA FARM OF WISE                     21,073.40       Auto
104317   3/24/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      5,803.50       Auto
104379   3/31/2021   NCFW001   NORTH CAROLINA FARM OF WISE                     30,650.85       Auto
104453   4/7/2021    NCFW001   NORTH CAROLINA FARM OF WISE                      1,657.89       Auto
104529   4/14/2021   NCFW001   NORTH CAROLINA FARM OF WISE                     23,156.00       Auto
104617   4/21/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      3,802.39       Auto
104663   4/29/2021   NCFW001   NORTH CAROLINA FARM OF WISE                      3,597.50       Auto
104725   5/6/2021    NCFW001   NORTH CAROLINA FARM OF WISE                      5,018.00       Auto
104679   4/29/2021   NORT003   NORTH MOORE MANAGEMENT, LLC                     18,700.00       Auto
103781   2/10/2021   NOVU001   NOVUS INTERNATIONAL, INC.                       15,675.20       Auto
104162   3/10/2021   NOVU001   NOVUS INTERNATIONAL, INC.                       44,256.80       Auto
104318   3/24/2021   NOVU001   NOVUS INTERNATIONAL, INC.                       15,559.20       Auto
104454   4/7/2021    NOVU001   NOVUS INTERNATIONAL, INC.                       44,060.80       Auto
104530   4/14/2021   NOVU001   NOVUS INTERNATIONAL, INC.                       15,598.48       Auto
104690   5/5/2021    NOVU001   NOVUS INTERNATIONAL, INC.                       23,395.44       Auto
104455   4/7/2021    NUTR003   NUTRA BLEND                                     19,663.00       Auto
104691   5/5/2021    NUTR003   NUTRA BLEND                                     11,236.00       Auto
W05176   2/11/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05188   2/16/2021   NUTR004   NutriQuest                                      26,637.00   Wire Transfer
W05201   2/18/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05242   2/25/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05275   3/3/2021    NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05294   3/11/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05300   3/12/2021   NUTR004   NutriQuest                                      39,812.86   Wire Transfer
W05316   3/17/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05347   3/24/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05371   3/31/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05414   4/8/2021    NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05420   4/12/2021   NUTR004   NutriQuest                                      24,741.08   Wire Transfer
W05433   4/14/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05539   4/28/2021   NUTR004   NutriQuest                                       5,500.00   Wire Transfer
W05566   4/30/2021   NUTR004   NutriQuest                                      50,000.00   Wire Transfer
         5/6/2021              NutriQuest                                      18,000.00   Wire Transfer
103783   2/10/2021   OAKL002   OAKLAND FARMS                                   12,375.00       Auto
104165   3/10/2021   OAKL002   OAKLAND FARMS                                   18,235.90       Auto
104245   3/17/2021   OAKL002   OAKLAND FARMS                                    6,810.00       Auto
104532   4/14/2021   OAKL002   OAKLAND FARMS                                    6,810.00       Auto
104726   5/6/2021    OAKL002   OAKLAND FARMS                                    6,810.00       Auto
103952   2/24/2021   O'RE001   O'REILLY AUTO PARTS                                 92.20       Auto
104050   3/3/2021    O'RE001   O'REILLY AUTO PARTS                                 13.98       Auto
104164   3/10/2021   O'RE001   O'REILLY AUTO PARTS                                105.94       Auto
104244   3/17/2021   O'RE001   O'REILLY AUTO PARTS                                 79.19       Auto
103784   2/10/2021   P&FF001   P & F FARMS, INC                                25,399.50       Auto
103876   2/17/2021   P&FF001   P & F FARMS, INC                                17,050.87       Auto
103953   2/24/2021   P&FF001   P & F FARMS, INC                                10,485.75       Auto
104166   3/10/2021   P&FF001   P & F FARMS, INC                                25,061.24       Auto
104247   3/17/2021   P&FF001   P & F FARMS, INC                                14,549.87       Auto
104319   3/24/2021   P&FF001   P & F FARMS, INC                                11,208.37       Auto
104380   3/31/2021   P&FF001   P & F FARMS, INC                                34,235.00       Auto
104456   4/7/2021    P&FF001   P & F FARMS, INC                                21,894.00       Auto
104619   4/21/2021   P&FF001   P & F FARMS, INC                                13,714.50       Auto
104664   4/29/2021   P&FF001   P & F FARMS, INC                                32,718.00       Auto
104727   5/6/2021    P&FF001   P & F FARMS, INC                                 1,845.00       Auto
104051   3/3/2021    PARS001   PARSONS MACHINE WORKS INC.                         561.80       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 166 of
                                                  209


                                      EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
092255   4/21/2021   BENI001    PEDRO BENITEZ                                     31.32       Auto
103903   2/23/2021   BENI001    PEDRO BENITEZ                                     41.76       Auto
104279   3/24/2021   BENI001    PEDRO BENITEZ                                     62.64       Auto
103954   2/24/2021   PEED001    PEE DEE ELECTRIC MEMBERSHIP                    4,895.97       Auto
104052   3/3/2021    PEED001    PEE DEE ELECTRIC MEMBERSHIP                      786.00       Auto
104320   3/24/2021   PEED001    PEE DEE ELECTRIC MEMBERSHIP                    1,316.00       Auto
104381   3/31/2021   PEED001    PEE DEE ELECTRIC MEMBERSHIP                    4,444.83       Auto
104665   4/29/2021   PEED001    PEE DEE ELECTRIC MEMBERSHIP                    4,590.66       Auto
W05180   2/12/2021   PENS001    Penske Truck Leasing Co., L.P.                 1,445.14   Wire Transfer
W05301   3/11/2021   PENS001    Penske Truck Leasing Co., L.P.                 6,482.72   Wire Transfer
W05421   4/12/2021   PENS001    Penske Truck Leasing Co., L.P.                 6,108.32   Wire Transfer
103785   2/10/2021   PETE001    Pete Smith Tire & Quick Lube, Inc                 30.89       Auto
103872   2/17/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                     6,477.01       Auto
104241   3/17/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                     6,957.50       Auto
104314   3/24/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                    19,641.46       Auto
104314   3/24/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                   19,641.46-     Reversal
104378   3/31/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                     9,891.46       Auto
104662   4/29/2021   MVPL001    PHIBRO ANIIMAL HEALTH CORP                     4,110.23       Auto
104021   3/3/2021    FAUC001    Phillip Faucette & Son                        36,948.00       Auto
104118   3/10/2021   FAUC001    Phillip Faucette & Son                        10,312.02       Auto
103787   2/10/2021    PICI001   PIC INVOICING                                    226.00       Auto
103825   2/12/2021    PICI001   PIC INVOICING                                  4,485.00       Auto
103877   2/17/2021    PICI001   PIC INVOICING                                 44,141.65       Auto
104053   3/3/2021     PICI001   PIC INVOICING                                    767.00       Auto
104168   3/10/2021    PICI001   PIC INVOICING                                 53,480.40       Auto
104248   3/17/2021    PICI001   PIC INVOICING                                    226.00       Auto
104533   4/14/2021    PICI001   PIC INVOICING                                 51,036.85       Auto
104666   4/29/2021    PICI001   PIC INVOICING                                    882.00       Auto
103955   2/24/2021   PITN002    PITNEY BOWES                                     600.00       Auto
104534   4/14/2021   PITN002    PITNEY BOWES                                     254.10       Auto
103788   2/10/2021   POLL001    POLLITT VENTURES, INC                         10,000.00       Auto
104249   3/17/2021   POLL001    POLLITT VENTURES, INC                         10,000.00       Auto
103791   2/10/2021   PROV001    Provimi                                        4,500.00       Auto
104383   3/31/2021   PROV001    Provimi                                        1,532.84       Auto
104621   4/21/2021   PURC001    Purchase Power                                   300.00       Auto
104251   3/17/2021   QCSU001    QC SUPPLY, LLC.                                  156.94       Auto
104328   3/24/2021   RDLE001    R.D. LEE FARMS, INC.                          66,062.31       Auto
104385   3/31/2021   RDLE001    R.D. LEE FARMS, INC.                          14,982.77       Auto
104462   4/7/2021    RDLE001    R.D. LEE FARMS, INC.                          22,119.75       Auto
103794   2/10/2021   RAMT001    RAM TOOL                                         316.57       Auto
104055   3/3/2021    RAMT001    RAM TOOL                                         194.75       Auto
103796   2/10/2021   RAND004    RANDOLPH COMMUNICATIONS                           51.29       Auto
103901   2/18/2021   RAND004    RANDOLPH COMMUNICATIONS                          266.48       Auto
104173   3/10/2021   RAND004    RANDOLPH COMMUNICATIONS                        1,051.80       Auto
104384   3/31/2021   RAND004    RANDOLPH COMMUNICATIONS                          731.16       Auto
104535   4/14/2021   RAND004    RANDOLPH COMMUNICATIONS                          273.52       Auto
104623   4/21/2021   RAND004    RANDOLPH COMMUNICATIONS                           51.29       Auto
103795   2/10/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                   4,005.67       Auto
103879   2/17/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                     581.84       Auto
103879   2/17/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                    581.84-     Reversal
103900   2/18/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                     315.36       Auto
103956   2/24/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                  14,677.45       Auto
104172   3/10/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                   4,257.36       Auto
104252   3/17/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                     306.11       Auto
104326   3/24/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                  14,900.54       Auto
104461   4/7/2021    RAND003    RANDOLPH ELECTRIC MEMBERSHIP                   3,744.49       Auto
104622   4/21/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                     306.92       Auto
104667   4/29/2021   RAND003    RANDOLPH ELECTRIC MEMBERSHIP                  13,959.33       Auto
104141   3/10/2021   JESS003    RANDY JESSUP                                  10,507.61       Auto
104236   3/17/2021   JESS003    RANDY JESSUP                                     259.00       Auto
104613   4/21/2021   JESS003    RANDY JESSUP                                   1,904.00       Auto
104719   5/6/2021    JESS003    RANDY JESSUP                                   1,904.00       Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 167 of
                                                  209


                                     EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
092262   4/21/2021   LEMO001    RANDY LEMONDS                                    25.00       Auto
092293   5/5/2021    LEMO001    RANDY LEMONDS                                    50.00       Auto
092311   5/6/2021    LEMO001    RANDY LEMONDS                                    40.50       Auto
103763   2/10/2021   LEMO001    RANDY LEMONDS                                    50.00       Auto
103911   2/23/2021   LEMO001    RANDY LEMONDS                                   100.00       Auto
104147   3/10/2021   LEMO001    RANDY LEMONDS                                    75.00       Auto
104305   3/24/2021   LEMO001    RANDY LEMONDS                                    50.00       Auto
104445   4/7/2021    LEMO001    RANDY LEMONDS                                    75.00       Auto
104553   4/14/2021   LEMO001    RANDY LEMONDS                                   283.50       Auto
103957   2/24/2021   RAYL001    RAYLE EMC                                     2,056.00       Auto
104327   3/24/2021   RAYL001    RAYLE EMC                                     1,734.00       Auto
104624   4/21/2021   RAYL001    RAYLE EMC                                     1,690.00       Auto
103880   2/17/2021   RCMM001    RCM MECHANICAL INC.                           1,528.04       Auto
104142   3/10/2021   JESS004    Reggie A Jessup                              10,507.61       Auto
104237   3/17/2021   JESS004    Reggie A Jessup                                 259.00       Auto
103797   2/10/2021   REPU001    REPUBLIC SERVICES #778                        4,358.76       Auto
104176   3/10/2021   REPU001    REPUBLIC SERVICES #778                        2,990.41       Auto
104463   4/7/2021    REPU001    REPUBLIC SERVICES #778                        2,128.45       Auto
104537   4/14/2021   REPU001    REPUBLIC SERVICES #778                        2,178.55       Auto
103798   2/10/2021   RICH001    RICHMOND COUNTY WATER DEPT.                      33.00       Auto
104464   4/7/2021    RICH001    RICHMOND COUNTY WATER DEPT.                     161.47       Auto
103908   2/23/2021   DARK001    RICKY DARK                                       10.57       Auto
103958   2/24/2021    RIDL001   RIDLEY FEED INDUSTRIES                       19,849.35       Auto
104056   3/3/2021     RIDL001   RIDLEY FEED INDUSTRIES                       10,582.08       Auto
104329   3/24/2021    RIDL001   RIDLEY FEED INDUSTRIES                       43,283.55       Auto
104386   3/31/2021    RIDL001   RIDLEY FEED INDUSTRIES                        7,936.56       Auto
104465   4/7/2021     RIDL001   RIDLEY FEED INDUSTRIES                       24,467.05       Auto
104538   4/14/2021    RIDL001   RIDLEY FEED INDUSTRIES                        7,936.56       Auto
104692   5/5/2021     RIDL001   RIDLEY FEED INDUSTRIES                       64,705.80       Auto
103799   2/10/2021    RIVE001   RIVERBEND SWINE CONSULTING, PC                2,580.00       Auto
104177   3/10/2021    RIVE001   RIVERBEND SWINE CONSULTING, PC                2,920.00       Auto
104466   4/7/2021     RIVE001   RIVERBEND SWINE CONSULTING, PC                2,770.00       Auto
104539   4/14/2021    RIVE005   RIVERLINK                                        38.79       Auto
103881   2/17/2021    RIVE006   RIVERSTREET NETWORKS                             47.28       Auto
104253   3/17/2021    RIVE006   RIVERSTREET NETWORKS                             47.28       Auto
104540   4/14/2021    RIVE006   RIVERSTREET NETWORKS                             47.45       Auto
103974   2/24/2021   WALT001    ROBBIE WALTERS                                9,108.30       Auto
W05342   3/17/2021   ROBB001    ROBBINS MAY & RICH LLP                       12,088.20   Wire Transfer
W05434   4/14/2021   ROBB001    ROBBINS MAY & RICH LLP                        8,951.25   Wire Transfer
W05551   4/30/2021   ROBB001    ROBBINS MAY & RICH LLP                        7,796.25   Wire Transfer
104485   4/7/2021    WINN001    Robert Winner Sons, INC                         950.00       Auto
103882   2/17/2021   ROLL001    ROLL OFF SYSTEMS, INC.                           80.00       Auto
104254   3/17/2021   ROLL001    ROLL OFF SYSTEMS, INC.                           90.00       Auto
104015   3/3/2021    CRAV001    RONNIE CRAVEN                                 2,907.15       Auto
104300   3/24/2021   HINS004    RONNIE HINSHAW                                5,031.27       Auto
103802   2/10/2021   SANT001    ROSALYN ORTEGA SANTIAGO                          80.00       Auto
104205   3/10/2021   WOOD005    Roy Wood                                      4,436.22       Auto
104551   4/14/2021   WOOD005    Roy Wood                                      4,809.06       Auto
104731   5/6/2021    WOOD005    Roy Wood                                      5,982.50       Auto
092303   5/5/2021    UTLE002    RUSSELL UTLEY                                   952.29       Auto
103920   2/23/2021   UTLE002    RUSSELL UTLEY                                   617.46       Auto
104336   3/24/2021   UTLE002    RUSSELL UTLEY                                   370.90       Auto
103883   2/17/2021   RYDE001    RYDER TRANSPORTATION SERVICES                47,374.36       Auto
104057   3/3/2021    RYDE001    RYDER TRANSPORTATION SERVICES                   163.84       Auto
104179   3/10/2021   RYDE001    RYDER TRANSPORTATION SERVICES                51,415.01       Auto
104255   3/17/2021   RYDE001    RYDER TRANSPORTATION SERVICES                   232.46       Auto
104330   3/24/2021   RYDE001    RYDER TRANSPORTATION SERVICES                   401.23       Auto
104468   4/7/2021    RYDE001    RYDER TRANSPORTATION SERVICES                51,507.67       Auto
104625   4/21/2021   RYDE001    RYDER TRANSPORTATION SERVICES                   367.06       Auto
104668   4/29/2021   RYDE001    RYDER TRANSPORTATION SERVICES                 2,166.75       Auto
103801   2/10/2021   S&JP001    S&J Plumbing & Elec Supply Inc                   38.20       Auto
103801   2/10/2021   S&JP001    S&J Plumbing & Elec Supply Inc                  38.20-     Reversal
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 168 of
                                                 209


                                    EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
092282   5/5/2021    CHRI001   SANTANA CHRISCOE                                      30.00          Auto
103727   2/10/2021   CHRI001   SANTANA CHRISCOE                                      30.00          Auto
104102   3/10/2021   CHRI001   SANTANA CHRISCOE                                      30.00          Auto
104419   4/7/2021    CHRI001   SANTANA CHRISCOE                                      30.00          Auto
092290   5/5/2021    HOLB001   Scott Holbrook                                        40.00          Auto
103751   2/10/2021   HOLB001   Scott Holbrook                                        40.00          Auto
104130   3/10/2021   HOLB001   Scott Holbrook                                        40.00          Auto
104437   4/7/2021    HOLB001   Scott Holbrook                                        40.00          Auto
104180   3/10/2021   SCOT003   SCOTT'S APPLIANCE & REPAIR                            74.90          Auto
104256   3/17/2021   SCOT003   SCOTT'S APPLIANCE & REPAIR                           208.65          Auto
104429   4/7/2021    FORD002   SHAMIKA FORD                                           8.49          Auto
W05166   2/8/2021    SMIT017   Smithfield Farmland Sales Corp                    42,692.00     Wire Transfer
W05183   2/12/2021   SMIT017   Smithfield Farmland Sales Corp                    64,125.30     Wire Transfer
W05193   2/16/2021   SMIT017   Smithfield Farmland Sales Corp                    50,443.80     Wire Transfer
W05215   2/23/2021   SMIT017   Smithfield Farmland Sales Corp                    34,003.00     Wire Transfer
W05270   3/2/2021    SMIT017   Smithfield Farmland Sales Corp                    52,019.80     Wire Transfer
W05292   3/9/2021    SMIT017   Smithfield Farmland Sales Corp                    52,095.00     Wire Transfer
W05314   3/16/2021   SMIT017   Smithfield Farmland Sales Corp                    32,865.60     Wire Transfer
W05379   3/30/2021   SMIT017   Smithfield Farmland Sales Corp                    21,262.80     Wire Transfer
W05379   3/30/2021   SMIT017   Smithfield Farmland Sales Corp                   21,262.80- Wire Transfer Reversal
W05398   4/2/2021    SMIT017   Smithfield Farmland Sales Corp                    21,262.80     Wire Transfer
W05404   4/6/2021    SMIT017   Smithfield Farmland Sales Corp                    21,969.60     Wire Transfer
W05445   4/15/2021   SMIT017   Smithfield Farmland Sales Corp                    21,208.70     Wire Transfer
W05458   4/20/2021   SMIT017   Smithfield Farmland Sales Corp                    46,280.40     Wire Transfer
W05543   4/28/2021   SMIT017   Smithfield Farmland Sales Corp                    23,680.00     Wire Transfer
W05208   2/18/2021   SMIT018   Smithfield Grain                                  84,625.00     Wire Transfer
W05210   2/17/2021   SMIT018   Smithfield Grain                                  84,625.00     Wire Transfer
W05211   2/17/2021   SMIT018   Smithfield Grain                                  16,173.76     Wire Transfer
W05261   2/25/2021   SMIT018   Smithfield Grain                                 139,370.00     Wire Transfer
W05263   2/26/2021   SMIT018   Smithfield Grain                                 139,370.00     Wire Transfer
W05329   3/17/2021   SMIT018   Smithfield Grain                                 164,875.00     Wire Transfer
W05386   3/30/2021   SMIT018   Smithfield Grain                                  21,262.80     Wire Transfer
W05397   4/2/2021    SMIT018   Smithfield Grain                                 144,862.20     Wire Transfer
W05397   4/2/2021    SMIT018   Smithfield Grain                                144,862.20- Wire Transfer Reversal
W05400   4/5/2021    SMIT018   Smithfield Grain                                 169,412.50     Wire Transfer
W05454   4/19/2021   SMIT018   Smithfield Grain                                 173,125.00     Wire Transfer
W05532   4/2/2021    SMIT018   Smithfield Grain                                 144,862.20     Wire Transfer
104058   3/3/2021    SNID001   Snider Fleet Solutions                             2,703.10          Auto
103804   2/10/2021    SNK001   SNK Trucking Inc.                                 20,846.26          Auto
103884   2/17/2021    SNK001   SNK Trucking Inc.                                 15,340.89          Auto
104182   3/10/2021    SNK001   SNK Trucking Inc.                                 11,734.03          Auto
104257   3/17/2021    SNK001   SNK Trucking Inc.                                 37,433.30          Auto
104332   3/24/2021    SNK001   SNK Trucking Inc.                                  9,400.17          Auto
104387   3/31/2021    SNK001   SNK Trucking Inc.                                 20,936.33          Auto
104469   4/7/2021     SNK001   SNK Trucking Inc.                                  8,562.63          Auto
104542   4/14/2021    SNK001   SNK Trucking Inc.                                  2,521.93          Auto
104626   4/21/2021    SNK001   SNK Trucking Inc.                                  7,372.84          Auto
104669   4/29/2021    SNK001   SNK Trucking Inc.                                 37,855.71          Auto
W05182   2/12/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05245   2/25/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05304   3/12/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05344   3/26/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05423   4/12/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05514   4/22/2021   SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
         5/6/2021    SCDR001   SOUTH CAROLINA DEPARTMENT OF REVENUE-WH               58.96     Wire Transfer
W05368   3/30/2021   SOUT010   SOUTH CAROLINA DEPT OF EMPLOYMENT & WORKFORCE          3.95     Wire Transfer
103962   2/24/2021   SPIV001   SPIVEY'S GARAGE                                       75.00          Auto
104059   3/3/2021    STAR001   STAR AUTO CENTER                                   2,588.87          Auto
104184   3/10/2021   STAR001   STAR AUTO CENTER                                     822.80          Auto
104543   4/14/2021   STAR001   STAR AUTO CENTER                                   3,058.45          Auto
103807   2/10/2021   SUNR001   Sunrise Cooperative                               99,074.77          Auto
103885   2/17/2021   SUNR001   Sunrise Cooperative                               83,939.23          Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 169 of
                                                  209


                                      EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
103963   2/24/2021   SUNR001    Sunrise Cooperative                          76,697.69     Auto
104060   3/3/2021    SUNR001    Sunrise Cooperative                          73,663.37     Auto
104061   3/3/2021    SUPE001    Superior Farms                                7,378.55     Auto
104627   4/21/2021   SWKT001    SWK TECHNOLOGIES, INC                           185.00     Auto
104333   3/24/2021   TDM0001    TDM FARMS, INC.                                  21.36     Auto
104628   4/21/2021   TDM0001    TDM FARMS, INC.                                  91.23     Auto
103964   2/24/2021   TENC001    TENCARVA MACHINERY CO.                        1,805.82     Auto
104629   4/21/2021   TENC001    TENCARVA MACHINERY CO.                        1,967.23     Auto
104062   3/3/2021    TERM001    TERMINIX                                         80.00     Auto
104258   3/17/2021   TERM001    TERMINIX                                         75.00     Auto
092266   4/21/2021    PHIL004   TERRY PHILLIPS                                   50.00     Auto
092298   5/5/2021     PHIL004   TERRY PHILLIPS                                  130.00     Auto
092312   5/6/2021     PHIL004   TERRY PHILLIPS                                   40.50     Auto
103786   2/10/2021    PHIL004   TERRY PHILLIPS                                   80.00     Auto
103915   2/23/2021    PHIL004   TERRY PHILLIPS                                   25.00     Auto
104167   3/10/2021    PHIL004   TERRY PHILLIPS                                   80.00     Auto
104321   3/24/2021    PHIL004   TERRY PHILLIPS                                   25.00     Auto
104457   4/7/2021     PHIL004   TERRY PHILLIPS                                   55.00     Auto
104491   4/8/2021     PHIL004   TERRY PHILLIPS                                  216.28     Auto
104140   3/10/2021   JESS001    THURMAN C. JESSUP                            21,015.23     Auto
104235   3/17/2021   JESS001    THURMAN C. JESSUP                               518.00     Auto
104612   4/21/2021   JESS001    THURMAN C. JESSUP                             5,712.00     Auto
104718   5/6/2021    JESS001    THURMAN C. JESSUP                             5,712.00     Auto
092292   5/5/2021    JACK004    Tom Jackson                                      40.00     Auto
103756   2/10/2021   JACK004    Tom Jackson                                      40.00     Auto
104137   3/10/2021   JACK004    Tom Jackson                                      40.00     Auto
104441   4/7/2021    JACK004    Tom Jackson                                      40.00     Auto
092256   4/21/2021   BETA001    TOMAS V BETANCOURT                               34.80     Auto
092278   5/5/2021    BETA001    TOMAS V BETANCOURT                               34.80     Auto
103716   2/10/2021   BETA001    TOMAS V BETANCOURT                               23.20     Auto
103904   2/23/2021   BETA001    TOMAS V BETANCOURT                               23.20     Auto
104087   3/10/2021   BETA001    TOMAS V BETANCOURT                               34.80     Auto
104280   3/24/2021   BETA001    TOMAS V BETANCOURT                               46.40     Auto
104405   4/7/2021    BETA001    TOMAS V BETANCOURT                               34.80     Auto
103959   2/24/2021   ROSS002    TONY ROSS                                     9,533.30     Auto
104063   3/3/2021    TOSH001    TOSHIBA FINANCIAL SERVICES                      136.67     Auto
104471   4/7/2021    TOSH001    TOSHIBA FINANCIAL SERVICES                      136.67     Auto
103965   2/24/2021   TOWN002    TOWN OF CANDOR                                  338.60     Auto
104187   3/10/2021   TOWN002    TOWN OF CANDOR                                1,452.39     Auto
104472   4/7/2021    TOWN002    TOWN OF CANDOR                                1,366.93     Auto
092286   5/5/2021    DUNL005    TRAVIS DUNLAP                                    30.00     Auto
103734   2/10/2021   DUNL005    TRAVIS DUNLAP                                    30.00     Auto
104113   3/10/2021   DUNL005    TRAVIS DUNLAP                                    30.00     Auto
104424   4/7/2021    DUNL005    TRAVIS DUNLAP                                    30.00     Auto
103808   2/10/2021   TREA001    TREAT-RITE WATER SERVICES,INC                 4,373.93     Auto
104334   3/24/2021   TREA001    TREAT-RITE WATER SERVICES,INC                 4,412.09     Auto
104259   3/17/2021    ULIN001   ULINE                                           196.66     Auto
103809   2/10/2021    UNIF001   UNIFIRST CORPORATION                            628.19     Auto
103886   2/17/2021    UNIF001   UNIFIRST CORPORATION                            335.68     Auto
103967   2/24/2021    UNIF001   UNIFIRST CORPORATION                            485.01     Auto
104064   3/3/2021     UNIF001   UNIFIRST CORPORATION                            480.84     Auto
104188   3/10/2021    UNIF001   UNIFIRST CORPORATION                            482.04     Auto
104260   3/17/2021    UNIF001   UNIFIRST CORPORATION                            480.84     Auto
104680   4/29/2021    UNIF001   UNIFIRST CORPORATION                          3,973.32     Auto
103810   2/10/2021    UNIT002   UNITED PARCEL SERVICE                           327.32     Auto
103887   2/17/2021    UNIT002   UNITED PARCEL SERVICE                           237.77     Auto
103968   2/24/2021    UNIT002   UNITED PARCEL SERVICE                           148.06     Auto
104065   3/3/2021     UNIT002   UNITED PARCEL SERVICE                           155.18     Auto
104189   3/10/2021    UNIT002   UNITED PARCEL SERVICE                           403.67     Auto
104261   3/17/2021    UNIT002   UNITED PARCEL SERVICE                           149.39     Auto
104335   3/24/2021    UNIT002   UNITED PARCEL SERVICE                           149.36     Auto
104388   3/31/2021    UNIT002   UNITED PARCEL SERVICE                           182.14     Auto
    Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 170 of
                                                  209


                                      EXHIBIT SOFA # 3
                                Payments to Creditors - last 90 days
                                              Detail
104473   4/7/2021    UNIT002    UNITED PARCEL SERVICE                            150.02       Auto
104545   4/14/2021   UNIT002    UNITED PARCEL SERVICE                            178.94       Auto
104630   4/21/2021   UNIT002    UNITED PARCEL SERVICE                            169.44       Auto
104670   4/29/2021   UNIT002    UNITED PARCEL SERVICE                            936.73       Auto
104693   5/5/2021    UNIT002    UNITED PARCEL SERVICE                            506.25       Auto
103888   2/17/2021   UNIT003    UNIVERSITY OF MINNESOTA                          403.00       Auto
104066   3/3/2021    UNIT003    UNIVERSITY OF MINNESOTA                        1,378.53       Auto
104190   3/10/2021   UNIT003    UNIVERSITY OF MINNESOTA                          241.48       Auto
104262   3/17/2021   UNIT003    UNIVERSITY OF MINNESOTA                          249.35       Auto
104671   4/29/2021   UNIT003    UNIVERSITY OF MINNESOTA                        4,576.57       Auto
103811   2/10/2021   USCE001    US CELLULAR                                    1,501.32       Auto
104191   3/10/2021   USCE001    US CELLULAR                                    1,584.56       Auto
104474   4/7/2021    USCE001    US CELLULAR                                    1,423.13       Auto
W05170   2/9/2021    VALL001    VALLEY PROTEINS-CBP                           17,776.80   Wire Transfer
W05194   2/16/2021   VALL001    VALLEY PROTEINS-CBP                           18,019.00   Wire Transfer
W05214   2/23/2021   VALL001    VALLEY PROTEINS-CBP                           18,559.20   Wire Transfer
W05291   3/9/2021    VALL001    VALLEY PROTEINS-CBP                           39,031.20   Wire Transfer
W05315   3/16/2021   VALL001    VALLEY PROTEINS-CBP                           40,376.00   Wire Transfer
W05338   3/23/2021   VALL001    VALLEY PROTEINS-CBP                           20,764.80   Wire Transfer
W05378   3/30/2021   VALL001    VALLEY PROTEINS-CBP                           43,223.20   Wire Transfer
W05405   4/6/2021    VALL001    VALLEY PROTEINS-CBP                           44,856.00   Wire Transfer
W05438   4/14/2021   VALL001    VALLEY PROTEINS-CBP                           22,266.00   Wire Transfer
W05459   4/20/2021   VALL001    VALLEY PROTEINS-CBP                           22,779.20   Wire Transfer
W05542   4/28/2021   VALL001    VALLEY PROTEINS-CBP                           46,268.44   Wire Transfer
W05570   5/4/2021    VALL001    VALLEY PROTEINS-CBP                           23,539.20   Wire Transfer
103969   2/24/2021   VANC002    VAN CAMP & VAN O'LINDA, PLLC                     379.60       Auto
104546   4/14/2021   VANC002    VAN CAMP & VAN O'LINDA, PLLC                   1,038.33       Auto
103891   2/17/2021   VAND012    VANDERVEER GAS BLUE RIBBON                     1,929.06       Auto
104266   3/17/2021   VAND012    VANDERVEER GAS BLUE RIBBON                       946.21       Auto
104673   4/29/2021   VAND012    VANDERVEER GAS BLUE RIBBON                     1,015.15       Auto
103889   2/17/2021   VAND010    VANDERVEER GAS-CC                                785.07       Auto
104264   3/17/2021   VAND010    VANDERVEER GAS-CC                                715.90       Auto
104475   4/7/2021    VAND010    VANDERVEER GAS-CC                                658.62       Auto
104672   4/29/2021   VAND010    VANDERVEER GAS-CC                                945.48       Auto
104198   3/10/2021   VANDO45    VANDERVEERS GAS-COPPERHEAD                     1,938.34       Auto
104394   3/31/2021   VANDO45    VANDERVEERS GAS-COPPERHEAD                       645.92       Auto
104480   4/7/2021    VANDO45    VANDERVEERS GAS-COPPERHEAD                     1,240.47       Auto
104548   4/14/2021   VANDO45    VANDERVEERS GAS-COPPERHEAD                     1,272.91       Auto
103972   2/24/2021    VICT004   Victory Environmental & Waste                  1,065.00       Auto
104481   4/7/2021     VICT004   Victory Environmental & Waste                    961.50       Auto
103815   2/10/2021   VPRO001    VP Valley Proteins, INC                        1,125.00       Auto
104068   3/3/2021    VPRO001    VP Valley Proteins, INC                        1,125.00       Auto
104395   3/31/2021   VPRO001    VP Valley Proteins, INC                        1,125.00       Auto
103973   2/24/2021   WALM001    WALMART                                        1,695.08       Auto
W05246   2/24/2021   AGRO001    War Eagle Grain LLC (AgroStar)               140,656.72   Wire Transfer
W05335   3/23/2021   AGRO001    War Eagle Grain LLC (AgroStar)                17,869.75   Wire Transfer
104200   3/10/2021   WARR003    WARREN COUNTY PUBLIC UTILITIES                 3,620.00       Auto
104396   3/31/2021   WARR003    WARREN COUNTY PUBLIC UTILITIES                 3,115.00       Auto
104676   4/29/2021   WARR003    WARREN COUNTY PUBLIC UTILITIES                   810.00       Auto
103975   2/24/2021   WELL002    WELLS FARGO VENDOR FINANCIAL SVS, LLC            245.55       Auto
104397   3/31/2021   WELL002    WELLS FARGO VENDOR FINANCIAL SVS, LLC            245.29       Auto
103977   2/24/2021   WEST004    WESTFIELD BANK FSB                            15,753.07       Auto
104492   4/8/2021    WEST004    WESTFIELD BANK FSB                            16,619.49       Auto
104638   4/21/2021   WEST004    WESTFIELD BANK FSB                            15,753.07       Auto
103896   2/17/2021   WEST001    Westfield Insurance                              276.00       Auto
103976   2/24/2021   WEST001    Westfield Insurance                           30,579.70       Auto
104070   3/3/2021    WEST001    Westfield Insurance                           69,849.20       Auto
104269   3/17/2021   WEST001    Westfield Insurance                            4,072.44       Auto
104339   3/24/2021   WEST001    Westfield Insurance                           15,753.07       Auto
104637   4/21/2021   WEST001    Westfield Insurance                            3,298.60       Auto
103817   2/10/2021   WILL003    WILLETT'S DIESEL& EQUIP REPAIR                   252.74       Auto
103897   2/17/2021   WILL003    WILLETT'S DIESEL& EQUIP REPAIR                   956.86       Auto
    Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 171 of
                                                 209


                                     EXHIBIT SOFA # 3
                               Payments to Creditors - last 90 days
                                             Detail
104270   3/17/2021   WILL003   WILLETT'S DIESEL& EQUIP REPAIR                   264.25      Auto
103818   2/10/2021   WILS001   WILSON BROS MILL TRUCK CO INC                  2,671.90      Auto
104271   3/17/2021   WILS001   WILSON BROS MILL TRUCK CO INC                  1,016.49      Auto
104340   3/24/2021   WILS001   WILSON BROS MILL TRUCK CO INC                    703.46      Auto
104483   4/7/2021    WILS001   WILSON BROS MILL TRUCK CO INC                    979.35      Auto
104549   4/14/2021   WILS001   WILSON BROS MILL TRUCK CO INC                    316.14      Auto
104677   4/29/2021   WILS001   WILSON BROS MILL TRUCK CO INC                    316.60      Auto
103820   2/10/2021   WIN001    WIN                                              675.00      Auto
103978   2/24/2021   WIN001    WIN                                            1,200.00      Auto
104202   3/10/2021   WIN001    WIN                                              750.00      Auto
104550   4/14/2021   WIN001    WIN                                            1,650.00      Auto
103979   2/24/2021   WIND002   WINDSTREAM                                       343.54      Auto
104342   3/24/2021   WIND002   WINDSTREAM                                       373.71      Auto
104678   4/29/2021   WIND002   WINDSTREAM                                       362.67      Auto
104203   3/10/2021   WINZ001   WINZER FRANCHISE CORPORATION                     585.52      Auto
092274   4/21/2021   WISC001   WISCTF                                           132.46      Auto
092306   5/5/2021    WISC001   WISCTF                                           132.46      Auto
103821   2/10/2021   WISC001   WISCTF                                           132.46      Auto
103921   2/23/2021   WISC001   WISCTF                                           132.46      Auto
104204   3/10/2021   WISC001   WISCTF                                           132.46      Auto
104343   3/24/2021   WISC001   WISCTF                                           132.46      Auto
104487   4/7/2021    WISC001   WISCTF                                           132.46      Auto
104071   3/3/2021    WRIG001   WRIGHT DAIRY INC.                             11,537.10      Auto
104486   4/7/2021    WRIG001   WRIGHT DAIRY INC.                             17,224.26      Auto

                                                                          35,596,661.87
       Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                 Page 172 of
                                                        209


                                           EXHIBIT SOFA # 4 & 30
                                            Payments To or FBO Insiders

                                             Insider ‐ Jerry M. Purvis, Sr.
Vehicle Driven by Insider
         Year                 Make                       Model                           VIN
         2004                  Ford                                             1FTPW14554KC43984
         2017                 Lincoln                                           5LMJJ2LT8HEL02503

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                    Payment
      424274                4/24/2020                                 $115.90
      428085                7/24/2020                                 $215.00
      429137                8/21/2002                                 $813.95
Total                                                               $1,144.85

Payroll Paid to Insider
    Check Number            Check Date               Gross Amount                  Check Amount
        91218               4/23/2020                              $3,863.77               $3,568.20
        91392                5/7/2020                              $3,863.77               $3,568.20
        91572               5/21/2020                              $3,863.77               $3,568.20
        91745                6/4/2020                              $3,863.77               $3,568.20
        92411               7/16/2020                              $3,863.77               $3,568.20
        92753               8/13/2020                              $3,863.77               $3,568.20
        93078               9/10/2020                              $3,863.77               $3,568.20
        93407               10/8/2020                              $3,863.77               $3,568.20
        93718               11/5/2020                              $3,863.77               $3,568.20
        94032               12/3/2020                              $3,863.77               $3,568.20
        94351               12/31/2020                             $3,863.77               $3,568.20
        94664               1/28/2021                              $3,863.77               $3,568.20
        94976               2/25/2021                              $3,863.77               $3,568.20
        95289               3/25/2021                              $3,863.77               $3,568.20
Total Payroll                                                     $54,092.78              $49,954.80


Reimbursements to Insider
   Check Number           Check Date                 Reimbursement                    Amount
      101090              7/15/2020          Reimbursement                               $17,000.00
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
       4406                4/2/2021          Jerry Medicare                                 $135.50
      Case 21-01068-5-SWH         Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09       Page 173 of
                                                  209


                                    EXHIBIT SOFA # 4 & 30
                                     Payments To or FBO Insiders

                                     Insider ‐ Jerry M. Purvis, Sr.
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare                         $135.50
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Medicare Drug                     $96.80
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Supplemental Health              $222.08
         4406          4/2/2021       Jerry Aug 19 perscription refund        $38.93
         4406          4/2/2021       Jerry Sept 19 perscription refund        $3.83
Total Reimbursements                                                      $25,221.60
         Case 21-01068-5-SWH                      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 174 of
                                                                  209

                                         EXHIBIT SOFA # 4 & 30
                                          Payments To or FBO Insiders

                                              Insider ‐ Larry M. Purvis
Vehicle Driven by Insider
         Year                  Make                  Model                   VIN
         N/A

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
      433598                 12/5/2020                  $2,077.00
      424274                 4/24/2020                    $267.50
      428085                 7/24/2020                     $95.00
      429137                 8/21/2020                    $977.45
      431291                10/23/2020                    $143.75
      435049                 2/19/2021                    $503.80
Total                                                   $4,064.50

Payroll Paid to Insider
    Check Number            Check Date            Gross Amount          Check Amount
         91219               4/23/2020                    $3,863.77             $3,539.55
         91393                5/7/2020                    $3,863.77             $3,539.55
         91573               5/21/2020                    $3,863.77             $3,539.55
         91746                6/4/2020                    $3,863.77             $3,539.55
         92412               7/16/2020                    $3,863.77             $3,539.55
         92754               8/13/2020                    $3,863.77             $3,482.27
         93079               9/10/2020                    $3,863.77             $3,482.27
         93408               10/8/2020                    $3,863.77             $3,482.27
         93719               11/5/2020                    $3,863.77             $3,482.27
         94033               12/3/2020                    $3,863.77             $3,482.27
         94352              12/31/2020                    $3,863.77             $3,510.91
         94665               1/28/2021                    $3,863.77             $3,510.91
         94977               2/25/2021                    $3,863.77             $3,510.91
         95290               3/25/2021                    $3,863.77             $3,510.91
Total Payroll                                            $54,092.78            $49,152.74


Reimbursements to Insider
    Check Number          Check Date            Reimbursement             Amount
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021               Part B ‐ Larry                $149.60
         4407              4/2/2021         y Aug 19 perscription re             $90.21
         4407              4/2/2021         y Sept 19 perscription re            $23.85
                           4/2/2021         y Oct 19 perscription ref           $104.36
Total Reimbursements                                                          $2,911.22

BCBS Payment FBO Insider
Approximately $390 per Month
       Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09           Page 175 of
                                                        209


                                             EXHIBIT SOFA # 4 & 30
                                               Payments To or FBO Insiders
                                               Insider ‐ Melvin G Purvis & Judy Purvis

Vehicle Driven by Insider ‐ Melvin G. Purvis
         Year                   Make                     Model                     VIN
         N/A

Accounting Fees Paid to Frost, PLLC FBO Insider ‐ Melvin G. Purvis
      Invoice                   Date                 Payment
      424274                 4/24/2020                       $346.00
      428085                 7/24/2020                         $95.00
      429137                 8/21/2020                       $979.10
Total                                                       $1,420.10

Payroll Paid to Insider ‐ Melvin G. Purvis
    Check Number              Check Date              Gross Amount           Check Amount
         91220                 4/23/2020                      $3,863.77              $3,503.41
         91394                  5/7/2020                      $3,863.77              $3,503.41
         91574                 5/21/2020                      $3,863.77              $3,503.41
         91747                  6/4/2020                      $3,863.77              $3,503.41
         92413                 7/16/2020                      $3,863.77              $3,503.41
         92755                 8/13/2020                      $3,863.77              $3,373.87
         93080                 9/10/2020                      $3,863.77              $3,373.87
         93409                 10/8/2020                      $3,863.77              $3,373.87
         93720                 11/5/2020                      $3,863.77              $3,373.87
         94034                 12/3/2020                      $3,863.77              $3,373.87
         94353                12/31/2020                      $3,863.77              $3,438.64
         94666                 1/28/2021                      $3,863.77              $3,422.37
         94978                 2/25/2021                      $3,863.77              $3,438.64
         95291                 3/25/2021                      $3,863.77              $3,438.64
Total Payroll                                                $54,092.78             $48,124.69


Reimbursements to Insider ‐ Melvin G. Purvis
   Check Number             Check Date              Reimbursement               Amount
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
       4408                  4/2/2021            Part B ‐ Melvin & Judy              $209.80
      Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09              Page 176 of
                                                     209


                                        EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders
                                           Insider ‐ Melvin G Purvis & Judy Purvis
         4408               4/2/2021          Part B ‐ Melvin & Judy                   $209.80
         4408               4/2/2021          Part B ‐ Melvin & Judy                   $209.80
         4408               4/2/2021          Part B ‐ Melvin & Judy                   $209.80
         4408               4/2/2021          Part B ‐ Melvin & Judy                   $209.80
         4408               4/2/2021          gas                                       $20.21
         4408               4/2/2021          reimbursement Judy's c                   $150.00
         4408               4/2/2021          jiffy lube                                $61.68
         4408               4/2/2021          southern pool                            ‐$63.13
         4408               4/2/2021          247.36 minus the 13.60                   $233.76
         4408               4/2/2021          usp ret Judy                             ‐$18.90
         4408               4/2/2021          sams membership                          ‐$40.00
         4408               4/2/2021          golden corral                            ‐$19.45
         4408               4/2/2021          return of judys package                  ‐$48.78
         4408               4/2/2021          melvins trailer repair                   ‐$62.06
         4408               4/2/2021          return for Judy                          ‐$60.99
         4408               4/2/2021          pjnehurst surgical                       $120.00
         4408               4/2/2021          carolina eye                              $65.00
         4408               4/2/2021          shipping for Judy                        ‐$29.50
         4408               4/2/2021          grip treads Tony used Ju                  $69.49
         4408               4/2/2021          5 star cleaner on FNB66                  ‐$55.15
         4408               4/2/2021          door slab                               ‐$282.75
         4408               4/2/2021          gas                                       $62.33
Total Reimbursements                                                                 $3,878.16


AXA Equitable Payment Center FBO Insider ‐ Melvin G. Purvis
   Check Number           Check Date                                        Amount
       99762               4/1/2020         Life Insurance                      $3,973.50
      102152              10/14/2020        Life Insurance                      $7,172.00
      W05132               2/3/2021         Life Insurance                      $3,973.50
                                                                               $15,119.00

BCBS Payment FBO Insider ‐ Melvin & Judy
Approximately $390 per Month
       Case 21-01068-5-SWH               Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09       Page 177 of
                                                         209


                                           EXHIBIT SOFA # 4 & 30
                                            Payments To or FBO Insiders

                                                  Insider ‐ David P Purvis
Vehicle Driven by Insider
         Year                 Make                    Model                    VIN
         2004                Chevrolet                                 1GCHK23U14F198582
         2005                Chevrolet                                 1GCEC19X45Z337096

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                 Payment
      424274                 4/24/2020                     $368.50
      428085                 7/24/2020                      $95.00
      429137                 8/21/2020                     $812.90
Total                                                    $1,276.40

Payroll Paid to Insider
    Check Number            Check Date             Gross Amount           Check Amount
         91221              4/23/2020                      $3,863.77              $3,553.63
         91395               5/7/2020                      $3,863.77              $3,553.63
         91575              5/21/2020                      $3,863.77              $3,553.63
         91748               6/4/2020                      $3,863.77              $3,553.63
         92414              7/16/2020                      $3,863.77              $3,553.63
         92756              8/13/2020                      $3,863.77              $3,524.53
         93081              9/10/2020                      $3,863.77              $3,524.53
         93410              10/8/2020                      $3,863.77              $3,524.53
         93721              11/5/2020                      $3,863.77              $3,524.53
         94035              12/3/2020                      $3,863.77              $3,524.53
         94354              12/31/2020                     $3,863.77              $3,539.08
         94667              1/28/2021                      $3,863.77              $3,539.04
         94979              2/25/2021                      $3,863.77              $3,539.08
         95292              3/25/2021                      $3,863.77              $3,539.08
Total Payroll                                             $54,092.78             $49,547.08


Reimbursements to Insider
   Check Number           Check Date               Reimbursement             Amount
        N/A

Health Insurance and Life insurance are currently paid for this Insider.
Payments made through ACS and Express Scripts. Equivalent to all Employees
       Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 178 of
                                                       209


                                         EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                           Insider ‐ Maria P. McFayden
Vehicle Driven by Insider
         Year                  Make                  Model                   VIN
         2016                  Honda                                  1HGCR3F81GA008471

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
      424274                 4/24/2020                    $337.18
      428085                 7/24/2020                     $95.00
      429137                 8/21/2020                    $976.85
Total                                                   $1,409.03

Payroll Paid to Insider
    Check Number            Check Date            Gross Amount           Check Amount
         91222               4/23/2020                    $2,115.39              $1,953.57
         91396                5/7/2020                    $2,115.39              $1,953.57
         91576               5/21/2020                    $2,115.39              $1,953.57
         91749                6/4/2020                    $2,115.39              $1,953.57
         92415               7/16/2020                    $2,115.39              $1,953.57
         92757               8/13/2020                    $2,115.39              $1,953.57
         93082               9/10/2020                    $2,115.39              $1,953.57
         93411               10/8/2020                    $2,115.39              $1,953.57
         93722               11/5/2020                    $2,115.39              $1,953.57
         94036               12/3/2020                    $2,115.39              $1,953.57
         94355              12/31/2020                    $2,115.39              $1,953.57
         94668               1/28/2021                    $2,115.39              $1,953.57
         94980               2/25/2021                    $2,115.39              $1,953.57
         95293               3/25/2021                    $2,115.39              $1,953.57
Total Payroll                                            $29,615.46             $27,349.98


Reimbursements to Insider
   Check Number           Check Date             Reimbursement             Amount
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Robert's Insurance                $392.90
       4405                4/2/2021           Medicare Insurance                $135.50
       4405                4/2/2021           Medicare Insurance                $135.50
       4405                4/2/2021           Medicare Insurance                $135.50
       4405                4/2/2021           Robert's Insurance                $392.90
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 179 of
                                      209


                          EXHIBIT SOFA # 4 & 30
                          Payments To or FBO Insiders

                          Insider ‐ Maria P. McFayden
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     gas receipts                 $61.72
 4405          4/2/2021     gas                         $185.66
 4405          4/2/2021     gas reimbursement            $74.55
 4405          4/2/2021     gas                          $61.05
 4405          4/2/2021     gas for Jan                  $35.80
 4405          4/2/2021     Gas Receipts Oct ‐ Dec       $72.85
 4405          4/2/2021     2 hose washers               $13.90
 4405          4/2/2021     gas reimburse                $89.24
 4405          4/2/2021     Robert's Insurance          $392.90
 4405          4/2/2021     Robert's Insurance          $352.05
 4405          4/2/2021     Robert's Insurance          $392.90
 4405          4/2/2021     Robert's Insurance          $392.90
 4405          4/2/2021     Robert's Insurance          $392.90
 4405          4/2/2021     Robert's Insurance          $352.05
 4405          4/2/2021     Robert's Insurance          $352.05
 4405          4/2/2021     Robert's Insurance          $392.90
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
 4405          4/2/2021     Medicare Insurance          $135.50
      Case 21-01068-5-SWH    Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 180 of
                                             209


                                 EXHIBIT SOFA # 4 & 30
                                 Payments To or FBO Insiders

                                 Insider ‐ Maria P. McFayden
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
         4405         4/2/2021     Medicare Insurance         $135.50
Total Reimbursement                                        $13,099.92
       Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 181 of
                                                      209


                                         EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                           Insider ‐ Anthony Ray Moore
Vehicle Driven by Insider
         Year                  Make                  Model                  VIN
         2016                  Ford                  F150             1FTEWW1EGXGFB19617

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
      424274                 4/24/2020                    $540.95
Total                                                     $540.95

Payroll Paid to Insider
   Check Number             Check Date            Gross Amount          Check Amount
         91126                4/9/2020                    $3,076.93             $2,148.39
         91303               4/23/2020                    $3,076.93             $2,148.39
         91477                5/7/2020                    $3,076.93             $2,148.39
         91657               5/21/2020                    $3,076.93             $2,148.39
         91830                6/4/2020                    $3,076.93             $2,148.39
         91999               6/18/2020                    $3,076.93             $2,148.39
         92163                7/1/2020                    $3,076.93             $2,148.39
         92501               7/16/2020                    $3,076.93             $2,148.39
         92667               7/30/2020                    $3,076.93             $2,216.66
         92840               8/13/2020                    $3,076.93             $2,148.39
         93000               8/27/2020                    $3,076.93             $2,148.39
         93165               9/10/2020                    $3,076.93             $2,148.39
         93326               9/24/2020                    $3,076.93             $2,148.39
         93490               10/8/2020                    $3,076.93             $2,148.39
         93641              10/22/2020                    $3,076.93             $2,148.39
         93798               11/5/2020                    $3,076.93             $2,148.39
         93955              11/19/2020                    $3,076.93             $2,148.39
         94116               12/3/2020                    $3,076.93             $2,148.39
         94271              12/17/2020                    $3,076.93             $2,148.39
         94434              12/31/2020                    $3,076.93             $2,216.66
         94585               1/14/2021                    $3,076.93             $2,149.89
         94748               1/28/2021                    $3,076.93             $2,149.89
         94905               2/11/2021                    $3,076.93             $2,149.89
         95060               2/25/2021                    $3,076.93             $2,149.89
         95211               3/11/2021                    $3,076.93             $2,149.89
         95372               3/25/2021                    $3,076.93             $2,149.89
         95566                4/8/2021                    $3,076.93             $2,149.89
         95861                5/6/2021                    $3,076.93             $2,149.89
                                                         $86,154.04            $60,303.46
Reimbursements to Insider
   Check Number           Check Date              Reimbursement            Amount
        N/A

AXA Equitable Payment Center FBO Insider
      Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 182 of
                                                     209


                                        EXHIBIT SOFA # 4 & 30
                                         Payments To or FBO Insiders

                                         Insider ‐ Anthony Ray Moore
   Check Number            Check Date                                    Amount
      100607                6/3/2020        Life Insurance                    $489.96
      101710                9/9/2020        Life Insurance                    $489.96
      102899               12/9/2020        Life Insurance                    $489.96
      104080               3/10/2021        Life Insurance                    $489.96
                                                                            $1,959.84

Health Insurance and Life insurance are currently paid for this Insider.
Payments made through ACS and Express Scripts. Equivalent to all Employees
        Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09            Page 183 of
                                                      209


                                          EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                             Insider ‐ Kelly R. Lambert
Vehicle Driven by Insider
         Year                  Make                  Model                    VIN
         2016                  Ford                  Truck            1FTEW1EP9GFD49262

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
        428085               7/24/2020                    $423.75
        429137               8/21/2020                    $181.71
Total                                                     $605.46

Payroll Paid to Insider
   Check Number             Check Date            Gross Amount           Check Amount
         91184               4/9/2020                     $3,076.93                 $2,178.65
         91358               4/23/2020                    $3,076.93                 $2,178.65
         91537               5/7/2020                     $3,076.93                 $2,178.65
         91712               5/21/2020                    $3,076.93                 $2,178.65
         91883               6/4/2020                     $3,076.93                 $2,178.65
         92052               6/18/2020                    $3,076.93                 $2,178.65
         92216               7/1/2020                     $3,076.93                 $2,178.65
         92554               7/16/2020                    $3,076.93                 $2,178.65
         92722               7/30/2020                    $3,076.93                 $2,272.80
         92887               8/13/2020                    $3,076.93                 $2,178.65
         93045               8/27/2020                    $3,076.93                 $2,178.65
         93215               9/10/2020                    $3,076.93                 $2,178.65
         93376               9/24/2020                    $3,076.93                 $2,178.65
         93533               10/8/2020                    $3,076.93                 $2,178.65
         93686               10/22/2020                   $3,076.93                 $2,178.65
         93845               11/5/2020                    $3,076.93                 $2,178.65
         94000               11/19/2020                   $3,076.93                 $2,178.65
         94158               12/3/2020                    $3,076.93                 $2,178.65
         94317               12/17/2020                   $3,076.93                 $2,178.65
         94478               12/31/2020                   $3,076.93                 $2,272.80
         94631               1/14/2021                    $3,076.93                 $2,180.15
         94792               1/28/2021                    $3,076.93                 $2,180.15
         94945               2/11/2021                    $3,076.93                 $2,180.15
         95102               2/25/2021                    $3,076.93                 $2,180.15
         95256               3/11/2021                    $3,076.93                 $2,180.15
         95458               3/25/2021                    $3,076.93                 $2,180.15
         95605                4/8/2021                    $3,076.93                 $2,180.15
         95899                5/6/2021                    $3,076.93                 $2,180.15
Total Payroll                                           $86,154.04             $61,202.50


Reimbursements to Insider
   Check Number           Check Date              Reimbursement             Amount
      Case 21-01068-5-SWH              Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 184 of
                                                       209


                                         EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                            Insider ‐ Kelly R. Lambert
        N/A

AXA Equitable Payment Center FBO Insider
   Check Number           Check Date                                     Amount
       100607               6/3/2020            Life Insurance                $534.09
       101710               9/9/2020            Life Insurance                $534.09
       102899               12/9/2020           Life Insurance                $534.09
       104080               3/10/2021           Life Insurance                $534.09
                                                                            $2,136.36

Health Insurance and Life insurance are currently paid for this Insider.
Payments made through ACS and Express Scripts. Equivalent to all Employees
      Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 185 of
                                                      209


                                       EXHIBIT SOFA # 4 & 30
                                         Payments To or FBO Insiders

   Insiders ‐ North Moore Management, LLC, Purvis Realty & Copperhead Farms, LLC
Accounting Fees Paid to Frost, PLLC FBO Insider ‐ North Moore
      Invoice                   Date                 Payment
       422796                 03/22.20                     $376.50
Total                                                      $376.50

Accounting Fees Paid to Frost, PLLC FBO Insider ‐ Purvis Realty
      Invoice                   Date                 Payment
       422796                 03/22.20                        $672.35
Total                                                         $672.35

Accounting Fees Paid to Frost, PLLC FBO Insider ‐ Cooperhead
      Invoice                   Date                 Payment
       422796                 03/22.20                     $423.50
Total                                                      $423.50


Payments To / FBO Copperhead Farms, LLC pursuant to Debtor's lease of Copperhead Farm
Payments to LOLFC of the mortgage on this property                           $184,840

Additonal payments FBO Copperhead including utilities, property taxes,
insurance, farm payroll, supplies, permits, maintenace, etc.                 $227,871
                                                             Approx. total   $412,711


Payments To / FBO North Moore Management, LLC pursuant to Debtor's lease of Clearview Farm
Payments to NMMLLC                                                            $74,800

Additonal payments FBO NMMLLC including utilities, property taxes,
insurance, farm payroll, supplies, permits, maintenace, etc.                 $227,871
                                                             Approx. total   $302,671
       Case 21-01068-5-SWH         Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 186 of
                                                   209


                                    EXHIBIT SOFA # 4 & 30
                                     Payments To or FBO Insiders

                                          Insider ‐ Cheryl Purvis
Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date              Payment
               432754              12/4/2020                 43.24
               428085              7/24/2020                  47.5
               431291             10/23/2020                 442.8
Total Paid                                                  533.54
       Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 187 of
                                                       209


                                           EXHIBIT SOFA # 4 & 30
                                            Payments To or FBO Insiders

                                              Insider ‐ Jerry M. Purvis, Jr.
Vehicle Driven by Insider
         Year                  Make                  Model                    VIN
         2014                  Ram                                    1C6RR7GG5ES331278

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
      428085                 7/24/2020                    $440.25
      429137                 8/21/2020                    $150.00
      431291                10/23/2020                     $45.00
Total                                                     $635.25

Payroll Paid to Insider
    Check Number            Check Date            Gross Amount            Check Amount
         91200               4/9/2020                     $3,076.93               $2,106.72
         91374              4/23/2020                     $3,076.93               $2,106.72
         91554               5/7/2020                     $3,076.93               $2,106.72
         91728              5/21/2020                     $3,076.93               $2,106.72
         91898               6/4/2020                     $3,076.93               $2,106.72
         92068              6/18/2020                     $3,076.93               $2,106.72
         92232               7/1/2020                     $3,076.93               $2,106.72
         92570              7/16/2020                     $3,076.93               $1,763.95
         92737              7/30/2020                     $3,076.93               $1,821.69
         92904              8/13/2020                     $3,076.93               $1,763.95
         93060              8/27/2020                     $3,076.93               $1,763.95
         93230              9/10/2020                     $3,076.93               $1,763.95
         93391              9/24/2020                     $3,076.93               $1,763.95
         93549              10/8/2020                     $3,076.93               $1,763.95
         93701              10/22/2020                    $3,076.93               $1,763.95
         93860              11/5/2020                     $3,076.93               $1,763.95
         94015              11/19/2020                    $3,076.93               $1,763.95
         94173              12/3/2020                     $3,076.93               $1,763.95
         94332              12/17/2020                    $3,076.93               $1,763.95
         94493              12/31/2020                    $3,076.93               $1,821.69
         94646              1/14/2021                     $3,076.93               $1,766.82
         94807              1/28/2021                     $3,076.93               $1,766.82
         94960              2/11/2021                     $3,076.93               $1,766.82
         95117              2/25/2021                     $3,076.93               $1,766.82
         95272              3/11/2021                     $3,076.93               $1,766.82
         95474              3/25/2021                     $3,076.93               $1,766.82
         95622               4/8/2021                     $3,076.93               $1,766.82
         95914               5/6/2021                     $3,076.93               $1,766.82
Total Payroll                                            $86,154.04              $51,928.43


Reimbursements to Insider
   Check Number           Check Date              Reimbursement             Amount
      Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 188 of
                                                      209


                                         EXHIBIT SOFA # 4 & 30
                                          Payments To or FBO Insiders

                                            Insider ‐ Jerry M. Purvis, Jr.
       100299               5/6/2020        gas reimbursement                   $40.00
       100798              6/17/2020        gas receipts                        $97.38
       100798              6/17/2020        gas                                 $64.18
       101490              8/19/2020        class and gas reimburse            $467.54
       101855              9/16/2020        Class                              $250.00
       101929              9/23/2020        Gas Reimbursement                  $227.04
       102228              10/14/2020       gas and brakes reimbur             $772.69
       102311              10/21/2020       Swine It Program                   $250.00
       102470              11/4/2020        gas and supplies                   $140.63
       102704              11/20/2020       supplies and gas                   $136.19
       103074              12/16/2020       Computer Renewal Reim              $213.99
       103413              1/13/2021        Gas Reimbursement                  $208.10
       103792              2/10/2021        supplies and truck expe            $241.57
       104323              3/24/2021        gas reimbursement                  $363.47
Total Reimbursements                                                         $3,472.78

Health Insurance and Life insurance are currently paid for this Insider.
Payments made through ACS and Express Scripts. Equivalent to all Employees
        Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09         Page 189 of
                                                      209


                                         EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                             Insider ‐ Norman B. Purvis
Vehicle Driven by Insider
         Year                  Make                  Model                   VIN
         2014                  Ram                                    1C6RR7CG6ES187630

Accounting Fees Paid to Frost, PLLC FBO Insider
      Invoice                   Date                Payment
                424274             4/24/2020              $690.45


Total                                                      $690.45

Payroll Paid to Insider
    Check Number            Check Date            Gross Amount           Check Amount
                 91192             4/9/2020               $3,076.93              $2,059.08
                 91366            4/23/2020               $3,076.93              $2,059.08
                 91545             5/7/2020               $3,076.93              $2,059.08
                 91720            5/21/2020               $3,076.93              $2,059.08
                 91891             6/4/2020               $3,076.93              $2,059.08
                 92060            6/18/2020               $3,076.93              $2,059.08
                 92225             7/1/2020               $3,076.93              $2,059.08
                 92563            7/16/2020               $3,076.93              $2,059.08
                 92730            7/30/2020               $3,076.93              $2,124.07
                 92896            8/13/2020               $3,076.93              $2,059.08
                 93053            8/27/2020               $3,076.93              $2,059.08
                 93223            9/10/2020               $3,076.93              $2,049.34
                 93384            9/24/2020               $3,076.93              $2,049.34
                 93541            10/8/2020               $3,076.93              $2,049.34
                 93694          10/22/2020                $3,076.93              $2,049.34
                 93853            11/5/2020               $3,076.93              $2,049.34
                 94008          11/19/2020                $3,076.93              $2,049.34
                 94166            12/3/2020               $3,076.93              $2,049.34
                 94325          12/17/2020                $3,076.93              $2,049.34
                 94486          12/31/2020                $3,076.93              $2,124.07
                 94639            1/14/2021               $3,076.93              $2,052.21
                 94800            1/28/2021               $3,076.93              $2,052.21
                 94953            2/11/2021               $3,076.93              $2,052.21
                 95110            2/25/2021               $3,076.93              $2,052.21
                 95264            3/11/2021               $3,076.93              $2,052.21
                 95466            3/25/2021               $3,076.93              $2,052.21
                 95614             4/8/2021               $3,076.93              $2,052.21
                 95907             5/6/2021               $3,076.93              $2,052.21
Total Payroll                                            $86,154.04             $57,651.34


Reimbursements to Insider
   Check Number           Check Date              Reimbursement            Amount
      Case 21-01068-5-SWH            Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 190 of
                                                     209


                                        EXHIBIT SOFA # 4 & 30
                                           Payments To or FBO Insiders

                                            Insider ‐ Norman B. Purvis
        N/A

AXA Equitable Payment Center FBO Insider
    Check Number          Check Date                                     Amount
        100678            6/11/2020             Life Insurance                $432.28
        101796            9/16/2020             Life Insurance                $432.28
        102899            12/9/2020             Life Insurance                $432.28
        104080            3/10/2021             Life Insurance                $432.28
Total AXA                                                                   $1,729.12

Health Insurance and Life insurance are currently paid for this Insider.
Payments made through ACS and Express Scripts. Equivalent to all Employees
         Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                                      Page 191 of
                                                                         209
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      N. G. Purvis Farms, Inc.                                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                               Security Class Number of Securities                       Kind of Interest
 business of holder
 David P. Purvis                                                                      20% stock
 PO Box 77
 Highfalls, NC 27259

 Jerry M. Purvis, Sr.                                                                 20% stock
 3029 NC Highway 22
 Carthage, NC 28327

 Larry M. Purvis                                                                      20% stock
 3208 NC Highway 22
 Carthage, NC 28327

 Marie P. McFayden                                                                    20% stock
 2872 N. US Highway 220
 Ellerbe, NC 28338

 Melvin G. Purvis                                                                     20% stock
 756 Putnam Church Road
 Carthage, NC 28327


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 6, 2021                                                              Signature /s/ Jerry M. Purvis, Sr.
                                                                                            Jerry M. Purvis, Sr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                    Page 192 of
                                                                         209




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      N. G. Purvis Farms, Inc.                                                                       Case No.
                                                                                     Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 6, 2021                                                  /s/ Jerry M. Purvis, Sr.
                                                                          Jerry M. Purvis, Sr./President
                                                                          Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-01068-5-SWH          Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 193 of
                                                     209
101 INC.                                  ALLTECH                           AMERIGAS-NC
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
4791 W 900 S
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x                                     PO BOX 404569                     PO Box 371473
PENDLETON, IN 46064                       ATLANTA, GA 30384                 PITTSBURGH, PA 15250


2 F FARMS                                 AmeriGas                          AMICK FARMS, LLC
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
PO BOX 517                                PO Box 371473                     PO BOX 128
SALISBURY, NC 28145                       Pittsburgh, PA 15250              MONETTA, SC 29105


A&M CLAPP FARM                            AMERIGAS -WC                      ANIMAL HEALTH INTERNATIONA
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
266 CLAPP FARMS RD                        117 INDUSTRIAL PARK DRIVE         DEPARTMENT #1305
GREENSBORO, NC 27405                      BISCOE, NC 27209                  DENVER, CO 80256-0001


ACS BENEFIT SERVICES INC                  AMERIGAS - DIXIE                  Applefield Farms
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
5660 University Parkway, Floor 5          117 INDUSTRIAL PARK DRIVE         5403 Hwy 150-E
WINSTON SALEM, NC 27105                   BISCOE, NC 27209                  Brown Summitt, NC 27214


Adisseo USA Inc.                          AMERIGAS - NCREEK                 ARK WELDING LLC.
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
4400 North Point Parkway, Suite 275       117 INDUSTRIAL PARK DRIVE         PO Box 479
Alpharetta, GA 30022                      BISCOE, NC 27209                  HOOKERTON, NC 28538


Agri-Management Services                  AMERIGAS -DF                      ATHENS HARDWARE COMPANY
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
5475 Dyer Avenue, Suite 141               117 INDUSTRIAL PARK DRIVE         PO BOX 552, 1080 US HWY 29 N
Marion, IA 52302                          BISCOE, NC 27209                  ATHENS, GA 30603


AGRISALES INC                             Amerigas -HR                      ATLANTIC POWER SOLUTIONS I
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
P O Drawer 37                             117 INDUSTRIAL PARK DRIVE         2287 BONLEE BENNETT RD.
CERESCO, NE 68017                         BISCOE, NC 27209                  SILER CITY, NC 27344


Ajinomoto Health & Nutrition N. A.        AMERIGAS -IH                      B & B TIRE SERVICE, INC.
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
1300 N. Arlington Heights Dr.             117 INDUSTRIAL PARK DRIVE         9888 SILER CITY - GLENDON RO
Itasca, IL 60143                          BISCOE, NC 27209                  BEAR CREEK, NC 27207


ALLFLEX USA INC.                          AMERIGAS GAS-TH                   BAILEY AND BAILEY, INC.
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
PO BOX 848533                             117 INDUSTRIAL PARK DRIVE         6400 JORDAN CREEK RD
DALLAS, TX 75284-8533                     BISCOE, NC 27209                  NICHOLS, SC 29581


ALLRED FARM                               AMERIGAS-LR                       BARTLETT MILLING COMPANY
Attn: Managing Officer/Agent              Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
799 JASPER ROAD                           117 INDUSTRIAL PARK DRIVE         PO BOX 843329
ROBBINS, NC 27325                         BISCOE, NC 27209                  KANSAS CITY, MO 64184-3329
      Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 194 of
                                                209
Ben & Neil Siefring                   BUCHANAN FARMS / NUTRIEN AG SOLUTIONS
                                                                    CAROLINA CLEANING SYSTEMS IN
2956 Menchhofer Road                  Attn: Managing Officer/Agent  Attn: Managing Officer/Agent
Coldwater, OH 45828                   490 COPPER MINE ROAD          PO BOX 12067
                                      SANFORD, NC 27330             WINSTON SALEM, NC 27117-2067


BENNETT FARM SUPPLY & HARDWAREBURNEY TVH OF SEVEN LAKES                CAROLINA WATER SYSTEMS SUIN
Attn: Managing Officer/Agent  Attn: Managing Officer/Agent             Attn: Managing Officer/Agent
PO BOX 45                     270 N. TRADE ST                          211A E DAMERON AVE, PO BOX15
BENNETT, NC 27208             WEST END, NC 27376                       LIBERTY, NC 27298


BETA RAVEN                            Butler Farms                     CARTHAGE AGRIBUSINESS, INC.
ROSKAMP CHAMPION                      Attn: Managing Officer/Agent     Attn: Managing Officer/Agent
36810 TREASURY CENTER                 1314 Pisgah Church Rd.           P O BOX 116
CHICAGO, IL 60694                     Aynor, SC 29511                  CARTHAGE, NC 28327-0116


Betty G. Purvis                       C & M Hog Farms                  CAVINESS PRINTING SVC, INC.
3208 NC Highway 22                    Attn: Managing Officer/Agent     Attn: Managing Officer/Agent
Carthage, NC 28327                    2678 Centerville Rd              224 EAST RALEIGH STREET
                                      Latta, SC 29565                  SILER CITY, NC 27344


BILL WARD                             C.E.S.CITY ELECTRIC SUPPLY       CED-CONSOLIDATED ELECTRICAD
6929 Burgess Kivett Rd.               Attn: Managing Officer/Agent     Attn: Managing Officer/Agent
RAMSEUR, NC 27316                     PO BOX 13507                     PO BOX 936339
                                      GREENSBORO, NC 27415             ATLANTA, GA 31193-6339


Blasingame, Burch, Garrard and Ashley, PCAMERON TESTING SERVICES       Central Electric Membership Corp.
Attn: Managing Officer/Agent            Attn: Managing Officer/Agent   Attn: Managing Officer/Agent
P.O. Box 832, 440 College Avenue, Suite 219 S STEELE STREET            128 Wilson Road
ATHENS, GA 30603                        SANFORD, NC 27330              Sanford, NC 27332


BOWERS & BURROWS INC.                 Cargill, Incorporated            CenturyLink
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent     Attn: Managing Officer/Agent
PO BOX 137                            935 INTERSTATE ROAD RIDGE        P.O. Box 4300
HENDERSON, NC 27536-0137              GAINESVILLE, GA 30501            Carol Stream, IL 60197-4300


BRADY LUMBER COMPANY                  CARLTON WILLIARD                 CHAD CARMAC
Attn: Managing Officer/Agent          8152 LINDLEY MILL RD             Attn: Managing Officer/Agent
3980 NC HWY. 22 SOUTH                 GRAHAM, NC 27253                 550 LEE LAYNE
RAMSEUR, NC 27316-8570                                                 RAMSEUR, NC 27316


Brent Henschen                        CAROLINA AG SUPPLY/BISCOE HARDWARE
                                                                     CHATHAM CO BLDG INSP OFFIC
5827 SR 219                           Attn: Managing Officer/Agent   Attn: Managing Officer/Agent
New Knoxville, OH 45871               223 SHADY OAK DRIVE            PO BOX 548
                                      BISCOE, NC 27209               PITTSBORO, NC 27312-0548


Bruce & Darlene Humble                CAROLINA ANALYTICAL SERV., LLC   Chatham County Tax Office
6632 Smithwood Rd                     Attn: Managing Officer/Agent     Attn: Managing Officer/Agent
Liberty, NC 27298                     17570 NC HWY 902                 PO Box 697
                                      BEAR CREEK, NC 27207             Pittsboro, NC 27312-0697
      Case 21-01068-5-SWH      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 195 of
                                               209
Chatham County Utilities            Clark Newlin                      CROOK MOTOR COMPANY INC.
Attn: Managing Officer/Agent        713 Roxboro Road                  Attn: Managing Officer/Agent
PO Box 600027                       HAW RIVER, NC 27258               1501 North First Street
PITTSBORO, NC 27312-0910                                              ALBEMARLE, NC 28001


Chatham Industrial Supply           CLAYTON LLOYD/Lloyd Town Farms    CROSSROADS FORD
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
581 E. Third Street                 3801 Lloydtown Road               PO BOX 2069
SILER CITY, NC 27344                MEBANE, NC 27302                  WAKE FOREST, NC 27588


Cheek Environmental, LLC            CLIFFORD ELLIOTT                  Cruco Mill & Industrial Supply
Attn: Managing Officer/Agent        7035 NC HWY 495                   Attn: Managing Officer/Agent
7748 Lanes Mill Rd                  DENTON, NC 27239                  111 McNeill Road
BENNETT, NC 27208                                                     SANFORD, NC 27330


CHEEK SEPTIC TANK SERVICE           COASTAL AGROBUSINESS, INC         CSR COMPANY, INC
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
6148 HWY 22/42                      PO BOX 1765                       PO BOX 3827
RAMSEUR, NC 27316                   GREENVILLE, NC 27835              OMAHA, NE 68103


CHRIS BRAXTON                       COBB & BLACK FARM                 CURTIS COOK
7519 D LINDLEY MILL RD              Attn: Managing Officer/Agent      400 COLES MILL RD.
GRAHAM, NC 27253                    5456 TIMBERMILL ROAD              CARTHAGE, NC 28327
                                    MC LEANSVILLE, NC 27301


Chris Kleene                        CONSOLIDATED OIL, LLC             CUSTOM COMFORT COOLING &H
521 Locust St.                      Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
Gretna, NE 68028                    PO BOX 1357                       440 W RALEIGH ST.
                                    ROBBINS, NC 27325                 BENNETT, NC 27208


Chris Ontrop                        COOPER FORD                       CW Homestead Farms, LLC
5017 E 500 N                        Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
Portland, IN 47371                  5292 HWY 15-501, PO BOX 100       977 South SR 1
                                    CARTHAGE, NC 28327                Dunkirk, IN 47336


CHRIS REDDING                       Copperhead Farms LLC              Daniel L. Elsas
2546 Marlboro Church Road           Attn: Managing Officer/Agent      2575 Fessler-Buxton Rd.
SOPHIA, NC 27350                    2504 Spies Road                   Russia, OH 45363
                                    Robbins, NC 27325


Chris Redding Farm                  Cox Brothers Farm                 Danisco US Inc.
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
4100 Baker Farm Road                6409 Rape Road                    3490 Winton Place
Sophia, NC 27350                    MONROE, NC 28112                  Rochester, NY 14623


CITY AUTO PARTS                     CRAIG BUCHANAN                    Danny Gunter/Gunter Farm, Inc.
Attn: Managing Officer/Agent        895 BUCKHORN ROAD                 Attn: Managing Officer/Agent
P O BOX 716                         SANFORD, NC 27330                 1330 Walker Rd.
ROBBINS, NC 27325                                                     Rayle, GA 30660
      Case 21-01068-5-SWH      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 196 of
                                               209
DAVID E. REEVES, DVM                Dominion Energy                     Duke Energy
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
1021 LONG BRANCH RUN                P.O. Box 100256                     P.O. Box 1003
WATKINSVILLE, GA 30677              Columbia, SC 29202-3257             Charlotte, NC 28201


David Knapke                        Don A Gibbons Jr.                   Earl York & Son Farm
2310 Siegrist Jute Road             3796 Bethlehem Church Rd.           Attn: Managing Officer/Agent
Fort Recovery, OH 45846             Carthage, NC 28327                  3185 Rameur Julian Road
                                                                        LIBERTY, NC 27298


David Purvis                        Dorsey & Whitney, LLP               Edward Baxley
PO Box 77                           Attn: Mr. Peter T. Nelson           Boyd Atkinson Road
Highfalls, NC 27259                 Suite 1500, 50 South Sixth Street   Marion, SC 29571
                                    Minneapolis, MN 55402-1498


David Sullivan                      Double E Farms                      ELLIOTT ENTERPRISES
342 Linwood Lane                    Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Rockingham, NC 28379                502 White Road                      P O BOX 190
                                    ELKIN, NC 28621                     TALMO, GA 30575


Davistown Farming, LLC              Doug Franke                         Ellis & Winters, LLP
Attn: Managing Officer/Agent        2675 State Route 127                Attn: Ms. Pam McAfee
1002 Ferndale Court                 St. Henry, OH 45883                 4131 Parklake Avenue, Suite 400
Wilson, NC 27893                                                        Raleigh, NC 27612


Deams Satterfield                   DREW CHILTON                        F. Kahlig
Attn: Managing Officer/Agent        12134 NC 150                        4106 State Route 219
713 K Fork Road                     REIDSVILLE, NC 27320                Coldwater, OH 45828
MADISON, NC 27025


Debra H. Barnhill                   DREW DEATON                         Farm Supply Company
460 River Front S                   Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Conway, SC 29527                    5097 PICKETS MILL RD.               PO BOX 566
                                    SEAGROVE, NC 27341                  ELLERBE, NC 28338


Dennis Calhoun                      Drew Hog Farms                      Fidelity Bank
7405 Turner North Drive             Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
BROWNS SUMMIT, NC 27214             4053 Bluff Rd                       PO Box 996
                                    Mullins, SC 29574                   Fuquay Varina, NC 27526


Dennis Loflin                       Dry Feeder Farm / Bob Nedderman     First National Bank of Omaha
1007 Skeen Road                     Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Denton, NC 27239                    03371 State Route 219               1620 Dodge Street
                                    New Bremen, OH 45869                Omaha, NE 68197


Dixon Family Farms LLC              DSM NUTRITIONAL PRODUCTS LLC        Floyd Smith
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent        6508 Cypress Swamp Road
1687 Dixon Lamb Lane                3927 COLLECTION CENTER DRIVE        Conway, SC 29527
GRAHAM, NC 27253                    CHICAGO, IL 60693
      Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09      Page 197 of
                                                      209
Ford Motor Credit                          GFL Environmental                   Huelskamp Bros. Farms
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
PO Box 650575                              241 Vanco Mill Road                 7652 Pence Road
Dallas, TX 75265-0575                      Henderson, NC 27536                 Sidney, OH 45365


Fred Kahlig                                GLAS-PAC CANADA                     HUGGINS FARMS, INC.
4106 State Route 219                       Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Coldwater, OH 45828                        5 BAST PL BOX209                    5424 BLUFF ROAD
                                           ST. JACOBS, ON N0B2NO               MULLINS, SC 29574


Fred Koenig                                GRAINGER                            Huneycutt Pig Farm
18863 US Route 33                          Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Wapakoneta, OH 45895                       DEPT. 839385440                     28376 Millingport Road
                                           PALATINE, IL 60038-0001             ALBEMARLE, NC 28001


G.K. FARM LLC                              Greg Alig                           I.M.V. International Corporation
Attn: Managing Officer/Agent               777 Schroeder Road                  Attn: Managing Officer/Agent
596 MANESS ROAD                            Celina, OH 45822                    11725 95th Ave N
ROBBINS, NC 27325                                                              Maple Grove, MN 55369


GA Dept. of Agri- Livestock/Poultry        Greg Tobe                           Imaging Systems & Supplies Co., In
Attn: Managing Officer/Agent               2796 Philothea Road                 Attn: Managing Officer/Agent
P.O. Box 7847                              Fort Recovery, OH 45846             808 Woodland Ave
Gainesville, GA 30504                                                          Sanford, NC 27330


Gaines Oil Company                         Halifax Electric Membership Corp.   INDUSTRIAL POWER, INC.
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
2346 South Main St                         PO Box 667                          703 WHITFIELD ST.
Goldston, NC 27252                         Enfield, NC 27823-0667              FAYETTEVILLE, NC 28306


GARNER SEED CO                             HARRIS PRINTING                     Internal Revenue Service
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent        Attn: Managing Officer / Agent
6292 OLD NC HWY 49                         4303 SEVEN LAKES PLAZA              PO Box 7346
DENTON, NC 27239                           WEST END, NC 27376                  Philadelphia, PA 19101-7346


GARY THOMAS                                Hill Top Finisher                   INTERNATIONAL INGREDIENT CO
443 THOMAS RD                              Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
SANFORD, NC 27330                          215 Cotton Road                     MSC 7593, PO BOX 415000
                                           Riedsville, NC 27320                NASHVILLE, TN 37241-7593


Gary, Atley, & Abram Landes                HOG SLAT, INC.                      INTERNATIONAL MINUTE PRESS
1125 Lewisburg-Western Rd.                 Attn: Managing Officer/Agent        Attn: Managing Officer/Agent
Lewisburg, OH 45338                        PO BOX 538279                       103 MORISEY BLVD
                                           ATLANTA, GA 30353-8279              CLINTON, NC 28328


GENERAL TRANSMISSION SUPP INC. HUBBARD PIPE AND SUPPLY, INC.                   J&L Pork LLC
Attn: Managing Officer/Agent   Attn: Managing Officer/Agent                    Attn: Managing Officer/Agent
P O BOX 608                    PO DRAWER 1570                                  202 Rangeline Rd.
LEXINGTON, NC 27293-0608       FAYETTEVILLE, NC 28302-1570                     Russia, OH 45363
      Case 21-01068-5-SWH        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 198 of
                                                 209
J. C. EHRLICH                         JD Farms, LLC                     John & Jaret Ankerman
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent      15120 CR 66A
PO BOX 13848, SUITE 100               170 Cognac Road                   Saint Marys, OH 45885
READING, PA 19612                     Marston, NC 28363


Jack M. Schmeising                    Jeff & Michelle Knapke            JOHN CLANTON
11255 Kuether Road                    5359 Township Line Road           5624 FOSTER STORE ROAD
Anna, OH 45302                        Coldwater, OH 45828               LIBERTY, NC 27298




JACK'S SUPPLY                         Jeff Timmerman                    JOHN DEERE FINANCIAL
Attn: Managing Officer/Agent          400 N 850 E                       Attn: Managing Officer/Agent
P O BOX 396                           Portland, IN 47371                PO BOX 4450
CANDOR, NC 27229                                                        CAROL STREAM, IL 60197-4450


James C Bell                          JERRY APPLE                       JOHN HANCOCK - Cont.
3100 B&S Road                         5403 HIGHWAY 150-E                Attn: Managing Officer/Agent
Loris, SC 29569                       BROWN SUMMITT, NC 27214           P.O. BOX 7247-7122
                                                                        PHILADELPHIA, PA 19170-7122


JAMES D. SMITH                        Jerry M. Purvis, Sr.              John Rodgers
7002 MCLEANSVILLE RD                  3029 NC Highway 22                1898 Ironworks Road
BROWNS SUMMIT, NC 27214               Carthage, NC 28327                REIDSVILLE, NC 27320




James Hicks                           JERRY SMITH                       JOHN S. WILLIAMS, JR.
7638 Horatio New Harrison Road        8157 BRANN RD                     549 W. NC HWY 73
Bradford, OH 45308                    BROWNS SUMMIT, NC 27214           ELLERBE, NC 28338




JAMES RIVER EQ. - ASHEBORO            JF Carroll Farms LLC              Johnny Brown
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
2421 US HWY 64 EAST                   526 County Line Rd                PO BOX 1258
ASHEBORO, NC 27203                    Ellerbe, NC 28338                 ROBBINS, NC 27325


JAMES RIVER EQ. - MT. GILEAD          Jimmy Bailey                      Jonathan Brent Jester
Attn: Managing Officer/Agent          6400 Jordan Creek Rd.             1248 Wright Country Road
305 N. MAIN STREET, PO BOX 388        Nichols, SC 29581                 Ramseur, NC 27316
MOUNT GILEAD, NC 27306


JAMIE ELLIOTT                         JIMMY COBLE                       JR WOOD
5845 HUNT ROAD                        2759 BASON RD                     253 HOOVER RD
DENTON, NC 27239                      MEBANE, NC 27302                  LEXINGTON, NC 27295




JBS USA Food Company                  Jimmy Huggins / Huggins Farm      Judith E. Purvis
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent      756 Putnam Church Road
1200 Story Avenue                     5424 Bluff Road                   Carthage, NC 28327
Louisville, KY 40206                  Mullins, SC 29574
      Case 21-01068-5-SWH      Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09    Page 199 of
                                               209
Keith Hardware, Inc.                LASLEY FAMILY FARMS               Marie P. McFayden
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      2872 N. US Highway 220
PO BOX 1236                         1636 PERKINSON RD                 Ellerbe, NC 28338
CARTHAGE, NC 28327-1236             RUFFIN, NC 27326


KEMIN AGRIFOODS NORTH AMERICA Lee Foos                                McCALLUM'S SUPPLY
Attn: Managing Officer/Agent  14151 Price Mather Road                 Attn: Managing Officer/Agent
2220 PAYSHERE CIRCLE          Richwood, OH 43344                      P.O. BOX 486
CHICAGO, IL 60674                                                     CANDOR, NC 27229


KEN TROXLER                         LEITH CDJR                        McGrath North
77755 FERRIN ROAD                   Attn: Managing Officer/Agent      Attn: Robert P. Diederich
BROWNS SUMMIT, NC 27214             P O BOX 980                       Suite 3700, 1601 Dodge St.
                                    ABERDEEN, NC 28315                Omaha, NE 68102


KENNETH JONES                       Lewis Brothers Farm               Meadow Creek
6438 CHILTON ROAD                   Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
RAMSEUR, NC 27316                   8135 Troxler Mill Road            507 Alston Bridge Road
                                    GIBSONVILLE, NC 27249             Siler City, NC 27344


Kevin Knight                        LIVESTOCK VETERINARY SERVICES     Melvin G. Purvis
194 Fletcher Road                   Attn: Managing Officer/Agent      756 Putnam Church Road
MADISON, NC 27025                   P O BOX 6580                      Carthage, NC 28327
                                    KINSTON, NC 28501


Kevin Smail                         LMS, LLC                          Melvin K. Huneycutt
12372 Shanley Road                  Attn: Managing Officer/Agent      28376 Milling Port Road
Quincy, OH 43343                    1227 Rockingham Road              Albemarle, NC 28001
                                    Rockingham, NC 28379


Key Farms, Inc.                     LOL Finance Co.                   Mercer Landmark Inc.
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
596 Maness Road                     1080 County Road F West           426 W Market St
Robbins, NC 27325                   Saint Paul, MN 55126              Celina, OH 45822


LAKE PHELPS GRAIN                   LOUISBURG TRACTOR & TRUCK         Michael P. Albers
Attn: Managing Officer/Agent        Attn: Managing Officer/Agent      2466 Stelzer Rd.
PO BOX 249                          1931 US HWY 401                   Maria Stein, OH 45860
CRESWELL, NC 27928                  LOUISBURG, NC 27549


Land O'Lakes, Inc.                  LOVELEA FARMS                     Michael Schoenlin
Attn: Paul Nielson - SLO            Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
902 N. 24th Street                  2750 Jersey Church Road           3793 SR 49
Denison, IA 51442                   LEXINGTON, NC 27292               Fort Recovery, OH 45846


Larry M. Purvis                     LOWE'S HOME CENTERS, INC.         MID EAST RAILROAD
3208 NC Highway 22                  Attn: Managing Officer/Agent      Attn: Managing Officer/Agent
Carthage, NC 28327                  P.O. BOX 530970                   644 Niagara Carthage Road
                                    ATLANTA, GA 30353-0970            CARTHAGE, NC 28327
      Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 200 of
                                                209
MID-ATLANTIC ASSOCIATES, INC.        MOSER & COE FARMS, INC.            NC DEPT OF MOTOR VEHICLES
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
409 RODGERS VIEW COURT               420 MOSER ROAD                     PO Box 29620
RALEIGH, NC 27610                    ARARAT, NC 27007                   Raleigh, NC 27626


MID-ATLANTIC IRRIGATION CO INC       Murphy Brown LLC                   NC Dept. Environmental Quality
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
P.O. BOX L                           200 Commerce Street                217 West Jones Street
FARMVILLE, VA 23901                  Smithfield, VA 23430               Raleigh, NC 27603


Mike & Robin Lackey                  Murphy-Brown LLC                   NC Dept. of Agriculture & Cons. S
2425 Breeze Road                     Attn: Managing Officer/Agent       Attn: Tina L. Hlabse, Gen. Counsel
Hurdle Mills, NC 27541               785 NC 24/50 East                  1001 Mail Service Center
                                     Warsaw, NC 28398                   Raleigh, NC 27699-1001


Mike Chrisman                        Murphy-Brown LLC                   NC Dept. of Water Quality
7888 Guadalupe Road                  Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
Celina, OH 45822                     PO Box 688                         512 N. Salisbury St.
                                     Rose Hill, NC 28458                Raleigh, NC 27604


Mike Holdhiede                       MWI ANIMAL HEALTH VETERINARY SUPPLY
                                                                   NC DOL - Boiler Safety Bureau
4150 Carthagena Road                 Attn: Managing Officer/Agent  Attn: Managing Officer/Agent
St. Henry, OH 45883                  14659 COLLECTION CENTER DRIVE 1101 Mail Service Center
                                     CHICAGO, IL 60693             Raleigh, NC 27699-1101


MIKE MCKINNEY                        NAPA AUTO PARTS                    NC Farm of Wise, LLC
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
462 HIGH ROCK RD                     1117 Holly Street                  973 Kerr Lake Cole Bridge Rd.
GIBSONVILLE, NC 27249                WADESBORO, NC 28170                Norlina, NC 27563


MINITUBE USA                         Nathan Egbert                      NC QUICK PASS CUST SVC CT
Attn: Managing Officer/Agent         9070 Lock Two Road                 Attn: Managing Officer/Agent
419 VENTURE CT.                      Port Jefferson, OH 45360           PO BOX 71116
VERONA, WI 53593                                                        CHARLOTTE, NC 28272


MINTON VETERINARY SERVICE. INC.      NC CHILD SUPPORT                   NC-Engel Finisher
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
P.O. BOX 174                         PO BOX 900012                      847 Kerr Lake Cole Bridge Rd.
CHICKASAW, OH 45826                  Raleigh, NC 27675-9012             Norlina, NC 27563


Montgomery County Tax                NC DEHNR                           Neal H. Grant
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       1794 N. U.S. Hwy. 220
PO Box 614                           217 West Jones Street              Ellerbe, NC 28336
Troy, NC 27371-0614                  Raleigh, NC 27603


Moore County Tax Department          NC DENR - Div. of Water Resource   Nelson Mullins
Attn: Managing Officer/Agent         Attn: Managing Officer/Agent       Attn: Terri L. Gardner
PO Box 457                           217 West Jones Street              4140 Parklake Avenue
Carthage, NC 28327-0457              Raleigh, NC 27603                  Raleigh, NC 27612
      Case 21-01068-5-SWH           Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 201 of
                                                    209
NICHOLSON'S FARMS                        OLD RED FARM                          Provimi
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
3609 EDWARDS RD.                         2400 ALAMANCE CHURCH ROAD             PO Box 6319
SANFORD, NC 27332                        GREENSBORO, NC 27406                  CAROL STREAM, IL 60197-6319


Nick Craven                              P & F Farms, Inc.                     QC SUPPLY, LLC.
4718 Lambeth Mill Rd                     Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
Bennett, NC 27208                        1210 Lake Fork Road                   PO BOX 581, NORTH HWY 15
                                         Salisbury, NC 28146                   SCHUYLER, NE 68661-0581


NORLINA AUTO PARTS                       PARSONS MACHINE WORKS INC.            QUALITY EQUIPMENT, LLC (CAR
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
110 U.S. HWY 1, NORTH                    890 ALBEMARLE ROAD                    804 MONROE STREET
NORLINA, NC 27563                        TROY, NC 27371                        CARTHAGE, NC 28327


North Carolina Dept. of Commerce         Patrick M. Jones                      R&R FARMS
Div. of Employment Security              8456 Reeve Rd.                        Attn: Managing Officer/Agent
PO Box 26504                             Camden, OH 45311                      4047 RIVER RIDGE RD
Raleigh, NC 27611-6504                                                         BROWNS SUMMIT, NC 27214


North Carolina Dept. of Revenue          PAYNTER'S AUTO & TRACTOR REPAI R.D. LEE FARMS, INC.
Office Serv. Division Bankr. Unit        PO BOX 34                      Attn: Managing Officer/Agent
PO Box 1168                              WISE, NC 27594                 1789 CLARENCE MCKEITHAN RD
Raleigh, NC 27602-1168                                                  SANFORD, NC 27330


North Moore Management LLC               Pee Dee Electric Membership Corp.     R.T. Farms
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
2504 Spies Road                          575 US HS Hwy 52 South                03371 State Route 219
Robbins, NC 27325                        Wadesboro, NC 28170                   New Bremen, OH 45869


NOVUS INTERNATIONAL, INC.                Penske Truck Leasing Co., LP          Randolph Boiler & Mech. Inc.
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
3526 PAYSPHERE CIRCLE                    2675 Morgantown Road                  152 Point South Drive
CHICAGO, IL 60674                        Reading, PA 19607                     RANDLEMAN, NC 27317


O'REILLY AUTO PARTS                      PHIL COOK                             Randolph Communications
Attn: Managing Officer/Agent             2114 POE ROAD                         Attn: Managing Officer/Agent
PO BOX 9464                              SILER CITY, NC 27344                  317 East Dixie Drive
SPRINGFIELD, MO 65801-9464                                                     Asheboro, NC 27203


Oakland Farms                            PIC USA, Inc.                         Randolph County Tax Collector
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
5567 Joe Dean Trail                      100 Bluegrass Commons Blvd Ste 2200   725 McDowell Road
Ramseur, NC 27316                        Hendersonville, TN 37075              Asheboro, NC 27205


Oglethorpe County Tax Commissioner       Pollitt Ventures, Inc.                Randolph Electric Membership Cor
Attn: Managing Officer/Agent             Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
341 W. Main Street                       PO Box 936                            879 McDowell Rd
Lexington, GA 30648                      Clarkesville, GA 30523                Asheboro, NC 27205
      Case 21-01068-5-SWH         Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 202 of
                                                  209
RANDY DAVIS                            RICKY GARNER ELECTRIC              ROLL OFF SYSTEMS, INC.
1706 UNDERWOOD RD                      Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
ELON COLLEGE, NC 27244                 228 NEEDHAM GROVE RD.              1100 B. GARRETT DR.
                                       SEAGROVE, NC 27341                 STATHAM, GA 30666


Randy Siefring                         RIDLEY FEED INDUSTRIES             Ron and Doug Kahlig
5684 Karch Road                        Attn: Managing Officer/Agent       1769 Menchhofer Road
Coldwater, OH 45828                    PO BOX 74008549                    Coldwater, OH 45828
                                       CHICAGO, IL 60674


Rayle Electric Membership Corp.        RIVERBEND SWINE CONSULTING, PC Ronnie Pattillo
Attn: Managing Officer/Agent           Attn: Managing Officer/Agent   1258 Kerrs Chapel Road
P.O. Box 1090                          120 FARNSWORTH DR.             BURLINGTON, NC 27217
Washington, GA 30673                   GOLDSBORO, NC 27530-9046


RCM MECHANICAL INC.                    RIVERLINK                          Roy Wood
Attn: Managing Officer/Agent           Attn: Managing Officer/Agent       540 Burning Tree Rd.
PO BOX 267                             PO BOX 16799                       Pinehurst, NC 28374
WHITSETT, NC 27377-0267                AUSTIN, TX 78761


Republic Services                      ROBBIE WALTERS                     Rusty Cox
Attn: Managing Officer/Agent           32 WHITE RD                        5312 Dudley Road
1137 Albemarle Rd                      SILER CITY, NC 27344               Monroe, NC 28112
Troy, NC 27371


REPUBLIC SERVICES #778                 Robbins May & Rich LLP             RYAN GREEN
Attn: Managing Officer/Agent           Attn: Stephen F. Later             5570 Osceola-Ossipee Rd.
PO BOX 9001099                         120 Applecross Road                BROWNS SUMMIT, NC 27214
LOUISVILLE, KY 40290-1099              Pinehurst, NC 28374


Richmond County Tax Collector          Robert W. McFayden                 Ryder Truck Rental, Inc.
Attn: Managing Officer/Agent           2872 N. US Highway 220             Attn: Managing Officer/Agent
PO Box 1644                            Ellerbe, NC 28338                  PO Box 402366
Rockingham, NC 28380-1644                                                 Atlanta, GA 30384-2366


Richmond County Water Dept.            Robin Lackey                       SAM BLACK
Attn: Managing Officer/Agent           2425 Breeze Road                   2020 MORGAN GOLD HILL
PO Box 127                             HURDLE MILLS, NC 27541             GOLD HILL, NC 28071
Rockingham, NC 28380


Rick Alig                              ROGER'S HEATING & AIR CONDITIONER
                                                                       SCSERVIC
                                                                            Dept. of Revenue (IFTA)
8670 E 400 N                           Attn: Managing Officer/Agent    Attn: Managing Officer/Agent
Portland, IN 47371                     348 DAVIS ROAD                  PO Box 1498
                                       HENDERSON, NC 27537             Blythewood, SC 29016


Rick Alig                              ROLAND PHILLIPS                    Scott Ballard
5246 State Route 49                    Attn: Managing Officer/Agent       1125 Dalrymple Farm Rd
Ft. Recovery, OH 45846                 8166 NC HWY 42                     SANFORD, NC 27331
                                       BEAR CREEK, NC 27207
      Case 21-01068-5-SWH        Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09        Page 203 of
                                                 209
SCOTT'S APPLIANCE & REPAIR            STEEL & PIPE CORPORATION              THE REDWOOD GROUP, LLC
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
PO BOX 1355, 1528 MAIN ST.            P.O. BOX 700                          5920 NALL AVENUE, SUITE #400
RAMSEUR, NC 27316                     SANFORD, NC 27331-0700                MISSION, KS 66202


SHORTY'S SERVICE CENTER               Steve Bohman                          Thurman Jessup
Attn: Managing Officer/Agent          1515 SR 48                            6913 Brush Creek Road
1039 PLANK ROAD                       Russia, OH 45363                      Bennett, NC 27208
CARTHAGE, NC 28327


Sidney Beeson                         Steve Thomas Farm                     TIM SLOAN
4118 Beeson Farm Rd.                  Attn: Managing Officer/Agent          424 SLOAN LANE
SOPHIA, NC 27350                      446 Castleberry Road                  SANFORD, NC 27330
                                      SANFORD, NC 27332


SILER CITY TRAILER REPAIR INC.        Sunrise Cooperative, Inc.             TIMMY LANGLEY
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          1253 RAINEY ROAD
150 PINEY GROVE CHURCH ROAD           2025 W. State St.                     STALEY, NC 27355
SILER CITY, NC 27344                  Fremont, OH 43420


Smithfield Farmland Corp.             Swain Farms LLC; Hickory Dell Farms   TONY MOORE (INGRED)
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          217 Meadow Branch Rd
111 Commerce Street                   4310 Barber Road                      REIDSVILLE, NC 27320
Smithfield, VA 23430                  Cedarville, OH 45314


Smithfield Farmland Sales Corp        SWK Technologies, Inc.                TONY ROSS
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          421 JOEL RD
PO BOX 740008622                      120 Eagle Rock Ave., Ste. 330         CARTHAGE, NC 28327
CHICAGO, IL 60674                     East Hanover, NJ 07936


Snider Fleet Solutions                T&L Feasel Farms                      Toshiba Financial Services
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
PO Box 16046                          795 Winkler Rd.                       1310 Madrid Street, Suite 101
GREENSBORO, NC 27416                  Willshire, OH 45898                   Marshall, MN 56258


SPIVEY'S GARAGE                       TAR HEEL SALES AND SERVICE            TOTAL POWER PRODUCTS
Attn: Managing Officer/Agent          Attn: Managing Officer/Agent          Attn: Managing Officer/Agent
172 SPIVEY RD.                        PO BOX 476                            P O BOX 698
CARTHAGE, NC 28327                    WARRENTON, NC 27589                   BISCOE, NC 27209


Spring Valley Finisher                Ted Heitkamp                          Town of Candor - Water & SewerD
Attn: Managing Officer/Agent          2430 St. Johns Road                   Attn: Managing Officer/Agent
254 Spring Valley Road                Maria Stein, OH 45860                 PO Box 220
Norlina, NC 27563                                                           Candor, NC 27229


STAR AUTO CENTER                      TERRY BLACKWELL                       Tracey B. Purvis
Attn: Managing Officer/Agent          8545 DICK BLACKWELL ROAD              (deceased)
PO BOX 574                            OXFORD, NC 27565                      PO Box 77
STAR, NC 27356                                                              Highfalls, NC 27259
      Case 21-01068-5-SWH             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09     Page 204 of
                                                      209
Transverse Specialty Insurance Co.         US Attorney General                Warren County Public Utilities
Attn: Managing Officer/Agent               US Department of Justice           Attn: Managing Officer/Agent
9821 Katy Freeway, Suite 750               950 Pennsylvania Ave., NW          PO Box 577
Houston, TX 77024                          Washington, DC 20530-0001          Warrenton, NC 27589-0577


TRAVIS PUGH                                US Cellular                        Warren County Tax Collector
6372 GOLDFIELD RD                          Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
LIBERTY, NC 27298                          Dept. 0205                         PO Box 240
                                           Palatine, IL 60055-0205            Warrenton, NC 27589


TREAT-RITE WATER SERVICES,INC              US Small Business Administration   WATERS AGRICULTURAL LAB. IN
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
6502 NC 86                                 409 3rd Street, SW                 PO BOX 382, 257 NEWTON HWY
CHAPEL HILL, NC 27514                      Washington, DC 20416               CAMILLA, GA 31730


TREXLER FARMS                              VALLEY PROTEINS-CBP                Wells Fargo Vendor Financial Serv
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
12955 HWY 52                               PO BOX 643381                      PO Box 3072
GOLD HILL, NC 28071                        CINCINNATI, OH 45264-3381          Cedar Rapids, IA 52406


UniFirst Corp/UniFirst Holdings            VANDERVEER GAS BLUE RIBBON         Westfield Bank
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
14000 E Moncrieff Pl                       117 INDUSTRIAL PARK DRIVE          PO Box 692
Aurora, CO 80011                           BISCOE, NC 27209                   Westfield Center, OH 44251-0692


UNITED FIRE & SAFETY EQUIP.INC             VANDERVEERS GAS-COPPERHEAD         Westgerdes Farm
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
PO BOX 235                                 117M INDUSTRIAL PARK DRIVE         8870 E 500 N
GOLDSTON, NC 27252                         BISCOE, NC 27209                   Portland, IN 47371


UNITED PARCEL SERVICE                      Victory Environmental & Waste      WILLETT'S DIESEL& EQUIP REPA
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
P O BOX 809488                             P.O. Box 2805                      5450 BONLEE-BENNETT RD.
CHICAGO, IL 60680-9488                     THOMASVILLE, NC 27361              BEAR CREEK, NC 27207


United States Attorney - EDNC              VP Valley Proteins, INC            Williams Farm / John Williams
Civil Process Clerk                        Attn: Managing Officer/Agent       526 County Line Rd
150 Fayetteville Street, Suite 2100        P.O. BOX 643393                    Ellerbe, NC 28338
Raleigh, NC 27601-1461                     CINCINNATI, OH 45264


UNIVERSITY OF MINNESOTA                    WALLACE-DUNN HEATING & AIR CONDITIONING,
                                                                          WILSON BROS MILL TRUCK COIN
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent   Attn: Managing Officer/Agent
REGENTS OF U OF M, NW5960                  PO BOX 581                     20412 NC HWY 902
MINNEAPOLIS, MN 55485-5960                 TROY, NC 27371                 BEAR CREEK, NC 27207


UNIVERSITY OF PENNSYLVANIA                 WALMART                            WINZER FRANCHISE CORPORAT
Attn: Managing Officer/Agent               Attn: Managing Officer/Agent       Attn: Managing Officer/Agent
382 WEST STREET RD                         P O BOX 530934                     PO BOX 671482
KENNETT SQUARE, PA 19348                   ATLANTA, GA 30353-0934             DALLAS, TX 75267
      Case 21-01068-5-SWH       Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 205 of
                                                209
Wood's Tire and Auto
Attn: Managing Officer/Agent
114 Racket Alley
RAEFORD, NC 28376


WRIGHT DAIRY INC.
Attn: Managing Officer/Agent
841 WOOLEN STORE RD.
REIDSVILLE, NC 27320


XL Insurance America, Inc.
Attn: Managing Officer/Agent
505 Eagleview Blvd., Ste. 100
Exton, PA 19341-1120


Zoetis US LLC
Attn: Managing Officer/Agent
10 Sylvan Road
Fairfield, NJ 07834
         Case 21-01068-5-SWH                             Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09                        Page 206 of
                                                                         209



                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      N. G. Purvis Farms, Inc.                                                                           Case No.
                                                                                      Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for N. G. Purvis Farms, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 6, 2021                                                            /s/ Algernon L. Butler, III
 Date                                                                   Algernon L. Butler, III
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for N. G. Purvis Farms, Inc.
                                                                        Butler & Butler, L.L.P.
                                                                        111 N. 5th Avenue
                                                                        PO Box 38
                                                                        Wilmington, NC 28401
                                                                        910-762-1908 Fax:910-762-9441
                                                                        albutleriii@butlerbutler.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 207 of
                                      209
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 208 of
                                      209
Case 21-01068-5-SWH   Doc 1 Filed 05/06/21 Entered 05/06/21 23:57:09   Page 209 of
                                      209
